 

Exhibit 10.2

EXECUTION VERSION

 

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3 TO LOAN AND SECURITY Agreement, dated November 7, 2014 (this
“Amendment No. 3”), is by and among Wells Fargo Capital Finance, LLC (formerly
known as Wells Fargo Foothill, LLC) a Delaware limited liability company, in its
capacity as administrative agent and co-collateral agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Bank of America, N.A., a national banking association, in its
capacity as co-collateral agent (“BofA” and together with Agent, each
individually a “Co-Collateral Agent” and collectively, “Co-Collateral Agents”)
and syndication agent, NCI Group, Inc., a Nevada corporation (“NCI”),
Robertson-Ceco II Corporation, a Delaware corporation (“Robertson-Ceco”, and
together with NCI, each individually, a “Borrower” and collectively,
“Borrowers”), NCI Building Systems, Inc., a Delaware corporation (“NCI Building
Systems” or “Parent”) and Steelbuilding.com, Inc., a Delaware corporation
(“Steelbuilding” and together with Parent, each individually a “Guarantor” and
collectively, “Guarantors”).

 

WITNESSETH:

 

WHEREAS, Agent, Co-Collateral Agents, Lenders, Borrowers and Guarantors have
entered into financing arrangements pursuant to which Lenders (or Agent on
behalf of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated October 20, 2009, by and among Agent, Co-Collateral Agents,
Lenders, Borrowers and Guarantors (as amended by Amendment No. 1 to the Loan and
Security Agreement, dated December 3, 2010 (“Amendment No. 1”) and Amendment No.
2 to the Loan and Security Agreement, dated May 2, 2012 (“Amendment No. 2”), and
as the same is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the other Financing Agreements;

 

WHEREAS, NCI Building Systems intends to acquire, directly or indirectly, all of
the general partner interests of CENTRIA, a Pennsylvania general partnership (as
more fully defined on Annex A, the “Centria Acquisition”);

 

WHEREAS, in connection with the Centria Acquisition, NCI Building Systems
intends to issue up to $250.0 million in aggregate principal amount of senior
unsecured notes, subject to increase to fund any original issue discount in the
issue price of such notes (the “Notes”) in a Rule 144A private placement, or if
all or any portion of the Notes are not issued on or prior to the closing date
of the Centria Acquisition, up to $250.0 million, less cash proceeds received
from the issuance of Notes, subject to increase, of senior unsecured increasing
rate loans (the “Bridge Loans”) under a senior unsecured credit facility, or a
combination of Notes and Bridge Loans (collectively, the “Financing”);

 

WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

 

 

 

 

WHEREAS, by this Amendment No. 3, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.           Amendment to Loan Agreement.

 

(a)          The Loan Agreement (1) is hereby restated to reflect and
incorporate the amendments thereto effected by Amendment No. 1 and Amendment No.
2 and (2) as so restated, is further amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example:  double underlined text) as set forth on
the pages of the Loan Agreement attached as Annex A hereto; provided that
changes to the section numbering in Section 1 of the Loan Agreement have been
automatically updated to reflect proper numerical order and certain formatting
changes have been made and, in each case, are not shown in the manner described
above but do constitute amendments to the Loan Agreement to the extent reflected
in Annex A.

 

(b)          Exhibit C to the Loan Agreement is hereby deleted in its entirety
and replaced with a new Exhibit C attached as Annex B hereto.

 

2.           Interpretation. For purposes of this Amendment No. 3, all terms
used herein which are not otherwise defined herein, including but not limited to
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 3.

 

3.           Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties shall survive the execution and delivery
hereof:

 

(a)          no Default or Event of Default has occurred and is continuing as of
the date of this Amendment No. 3;

 

(b)          each Borrower and Guarantor has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of this Amendment No. 3, and this Amendment No. 3 has been duly executed and
delivered by each Borrower and Guarantor, and constitutes a legal, valid and
binding obligation of each Borrower and Guarantor, enforceable against such
Borrower or Guarantor in accordance with its terms, except as enforceability may
be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(c)          the execution, delivery and performance of this Amendment No. 3 by
any Borrower or Guarantor will not violate any Requirement of Law or Contractual
Obligation of such Borrower or Guarantor in any respect that has or could
reasonably be expected to have a Material Adverse Effect; and

 

-2-

 

 

(d)          all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct in all material respects as of such date.

 

4.          Amendment Fee. In consideration of the amendments set forth herein,
Borrowers shall on the date that the conditions set forth in Section 5 hereof
are satisfied and this Amendment No. 3 is effective, pay to Agent, for the
account of Lenders (which Borrowers may pay, at their option, by directing Agent
to charge the loan account of Borrowers maintained by Agent), an amendment fee
in the amount of $150,000, which fee is fully earned and payable as of such date
and shall constitute part of the Obligations.

 

5.          Conditions Precedent. The amendments contained herein shall only be
effective on the date on which each of the following conditions precedent are
satisfied in a manner reasonably satisfactory to Agent (the “Amendment No. 3
Effective Date”):

 

(a)          Agent shall have received counterparts of this Amendment No. 3,
duly authorized, executed and delivered by Borrowers and Guarantors;

 

(b)           Agent shall have received the consent or authorization from such
Lenders as are required for the amendments provided for herein to execute this
Amendment No. 3 on behalf of the Lenders;

 

(c)          Agent shall have received the amendment fee referred to in Section
4 hereof;

 

(d)          Agent shall have received a true, correct and complete copy of the
commitment letter and term sheet related to the Financing;

 

(e)           Agent shall have received a true, correct and complete copy of the
Interest Purchase Agreement related to the CENTRIA Acquisition; and

 

(f)          No Default or Event of Default shall exist or have occurred and be
continuing (after giving effect to the provisions of this Amendment No. 3).

 

Agent will promptly confirm the occurrence of the Amendment No. 3 Effective Date
in writing to Parent.

 

6.          Assets Acquired in the Centria Acquisition. Notwithstanding anything
to contrary in the Loan Agreement, it is understood and agreed that with respect
to assets acquired pursuant to the Centria Acquisition of the type constituting
Term Loan Priority Collateral, to the extent any such assets or any security
interest therein (other than the pledge and perfection of security interests in
the pledged certificated stock of U.S.-organized entities (including the
delivery of such share certificates) (to the extent required under the Loan
Agreement) and other assets pursuant to which a lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code) is not
provided on the closing date of the Centria Acquisition after the Borrowers’ use
of commercially reasonable efforts to do so, the delivery of such assets (and
perfection of security interests therein) shall not be required on the closing
date of the Centria Acquisition but shall be required to be delivered and
perfected after the closing date of the Centria Acquisition (and in any event,
within 90 days after the closing date of the Centria Acquisition).

 

-3-

 

 

7.          Effect of this Amendment. Except as expressly set forth herein, no
other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, reaffirmed and confirmed by all parties hereto as
of the effective date hereof and Borrowers and Guarantors shall not be entitled
to any other or further amendment by virtue of the provisions of this Amendment
No. 3 or with respect to the subject matter of this Amendment No. 3. To the
extent of conflict between the terms of this Amendment No. 3 and the other
Financing Agreements, the terms of this Amendment No. 3 shall control. The Loan
Agreement, as previously amended, and this Amendment No. 3 shall be read and
construed as one agreement. On and after the date that all conditions set forth
in Section 5, above, shall have been satisfied and this Amendment No. 3 has
become effective, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference in
the other Financing Agreements to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as amended hereby.

 

8.          New Financing. Promptly upon the initial funding of the Financing,
Parent shall furnish to Agent true, correct and complete copies of the principal
agreements governing the indebtedness incurred pursuant to the Financing entered
into in connection therewith on the date of such initial funding (it being
agreed that if any of the foregoing shall not then be available, Parent shall
deliver it promptly upon its becoming available).

 

9.          Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

10.         Binding Effect. This Amendment No. 3 shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

11.         Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment No. 3.

 

12.         Entire Agreement. This Amendment No. 3 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

-4-

 

 

13.         Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment No. 3.

 

14.         Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative and Co-Collateral Agent and
a Lender         By: /s/ Matt Mouledous   Name: Matt Mouledous   Title: Vice
President         BANK OF AMERICA, N.A., as Co-Collateral Agent and a Lender    
    By: /s/ John Olsen   Name: John Olsen   Title: Senior Vice President        
ROYAL BANK OF CANADA, as a Lender         By: /s/ Raja Khanna   Name: Raja
Khanna   Title: Authorized Signatory         UBS AG, STAMFORD BRANCH, as a
Lender         By: /s/ Lana Gifas   Name: Lana Gifas   Title: Director, Banking
Products Services US         By: /s/ Jennifer Anderson   Name: Jennifer Anderson
  Title: Associate Director, Banking Products Services US  

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

  BORROWERS:       NCI GROUP, INC         By: /s/ Mark E. Johnson   Name: Mark
E. Johnson   Title: Executive Vice President, Chief     Financial Officer and
Treasurer         ROBERTSON-CECO II CORPORATION         By: /s/ Mark E. Johnson
  Name: Mark E. Johnson   Title: Executive Vice President, Chief     Financial
Officer and Treasurer         GUARANTORS:       NCI BUILDING SYSTEMS, INC.      
  By: /s/ Mark E. Johnson   Name: Mark E. Johnson   Title: Executive Vice
President, Chief     Financial Officer and Treasurer         STEELBUILDING.COM
INC.         By: /s/ Mark E. Johnson   Name: Mark E. Johnson   Title: Executive
Vice President, Chief     Financial Officer and Treasurer

  

 

 

 

Annex A

 

[Loan and Security Agreement as amended by Amendment No. 3]

 

 

 

 

ANNEX A

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

NCI GROUP, INC.
ROBERTSON-CECO II CORPORATION
as Borrowers

and

NCI BUILDING SYSTEMS, INC.
STEELBUILDING.COM, INC.
as Guarantors

 

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

 

WELLS FARGO FOOTHILLCAPITAL FINANCE, LLC,
as Administrative Agent and Co-Collateral Agent

 

BANK OF AMERICA, N.A.,
as Co-Collateral Agent and Syndication Agent

 

WELLS FARGO FOOTHILLCAPITAL FINANCE, LLC
BANK OF AMERICA, N.A.
as Joint Lead Arrangers

 

and

 

WELLS FARGO FOOTHILLCAPITAL FINANCE, LLC
BANK OF AMERICA, N.A.
as Joint Lead Bookrunners

 

Dated: October 20, 2009

 

 

 

 

TABLE OF CONTENTS

 

  Page     SECTION 1. DEFINITIONS 1     SECTION 2. CREDIT FACILITIES 5456 2.1
Revolving Loans 5456 2.2 Swing Line Loans 5557 2.3 Letters of Credit 5557 2.4
Requests for Borrowings 5962 2.5 Mandatory Prepayments 6062 2.6 Optional
Prepayments 6163 2.7 Increase in Maximum Credit 6164 2.8 Decrease in Maximum
Credit 6365 2.9 Joint and Several Liability of Borrowers 6365 2.10 Commitments
6567     SECTION 3. INTEREST AND FEES 6567 3.1 Interest 6567 3.2 Fees 6668 3.3
Inability to Determine Applicable Interest Rate 6669 3.4 Illegality 6769 3.5
Increased Costs 6769 3.6 Capital Requirements 6870 3.7 Delay in Requests 6870
3.8 Mitigation; Replacement of Lenders 6871 3.9 Funding Losses 6971 3.10 Maximum
Interest 6971 3.11 No Requirement of Match Funding 7072     SECTION 4.
CONDITIONS PRECEDENT 7072 4.1 Conditions Precedent to Initial Loans and Letters
of Credit 7072 4.2 Conditions Precedent to All Loans and Letters of Credit 7376
    SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST 7476 5.1 Grant of
Security Interest 7476 5.2 Perfection of Security Interests 7578 5.3 Special
Provisions Relating to Collateral 8082 5.4 Intercreditor Relations 8082    
SECTION 6. COLLECTION AND ADMINISTRATION 8083 6.1 Borrowers’ Loan Accounts 8083
6.2 Statements 8083 6.3 Lenders’ Evidence of Debt 8183 6.4 Register 8183 6.5
Notes 8184 6.6 Cash Management; Collection of Proceeds of Collateral 8284 6.7
Payments 8386 6.8 Taxes 8487 6.9 Use of Proceeds 8991

 

i

 

 

6.10 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements 8991 6.11 Pro Rata Treatment 8992 6.12 Sharing
of Payments, Etc 9092 6.13 Settlement Procedures 9093 6.14 Obligations Several;
Independent Nature of Lenders’ Rights 9698 6.15 Bank Products 9698     SECTION
7. COLLATERAL REPORTING AND COVENANTS 9699 7.1 Collateral Reporting 9699 7.2
Accounts Covenants 98101 7.3 Inventory Covenants 99102 7.4 Equipment and Real
Property Covenants 100102 7.5 Power of Attorney 100103 7.6 Right to Cure 101103
7.7 Access to Premises 101104 7.8 Bills of Lading and Other Documents of Title
101104     SECTION 8. REPRESENTATIONS AND WARRANTIES 102104 8.1 Financial
Condition 102105 8.2 No Change; Solvent 102105 8.3 Corporate Existence;
Compliance with Law 103105 8.4 Corporate Power; Authorization; Enforceable
Obligations 103106 8.5 No Legal Bar 104106 8.6 No Material Litigation 104106 8.7
No Default 104106 8.8 Ownership of Property; Liens 104107 8.9 Intellectual
Property 104107 8.10 No Burdensome Restrictions 104107 8.11 Taxes 105107 8.12
Federal Regulations 105107 8.13 Employee Benefits 105108 8.14 Collateral 106108
8.15 Investment Company Act; Other Regulations 106109 8.16 Subsidiaries 107109
8.17 Purpose of Loans 107109 8.18 Environmental Compliance 107109 8.19 Name;
State of Organization; Chief Executive Office; Collateral Locations 107110 8.20
Labor Disputes 108110 8.21 Bank Accounts 108111 8.22 Insurance 108111 8.23
Eligible Accounts 108111 8.24 Eligible Inventory 108111 8.25 Interrelated
Businesses 109111 8.26 OFAC 109111 8.27 True and Correct Disclosure 109112 8.28
Delivery of Investment Documents 109112     SECTION 9. AFFIRMATIVE COVENANTS
109112 9.1 Financial Statements 109112 9.2 Certificates; Other Information
111113

 

ii

 

 

9.3 Payment of Obligations 112115 9.4 Conduct of Business and Maintenance of
Existence 112115 9.5 Maintenance of Property; Insurance 113116 9.6 Notices
114117 9.7 Environmental Laws 115118 9.8 New Inventory Locations 115[Reserved]
118 9.9 Compliance with ERISA 115118 9.10 End of Fiscal Years 116119 9.11
Additional Guaranties and Collateral Security; Further Assurances 116119 9.12
Costs and Expenses 117120     SECTION 10. NEGATIVE COVENANTS 118121 10.1
Limitation on Fundamental Changes 118121 10.2 Encumbrances 119122 10.3
Indebtedness 119122 10.4 Investments 122126 10.5 Restricted Payments 123126 10.6
Transactions with Affiliates 126129 10.7 Change in Business 127131 10.8
Limitation of Restrictions Affecting Subsidiaries 127131 10.9 Certain Payments
of Indebtedness, Etc 129133 10.10 Modifications of Indebtedness, Organizational
Documents and Certain Other Agreements 130134 10.11 Sale and Leaseback
Transactions 130134 10.12 Designation of Designated Senior Debt 130135 10.13
Term Loan Agreement 131     SECTION 11. FINANCIAL COVENANTS 131135 11.1
Consolidated Fixed Charge Coverage Ratio 131135 11.2 Excess Availability 131135
    SECTION 12. EVENTS OF DEFAULT AND REMEDIES 131136 12.1 Events of Default
131136 12.2 Remedies 134138     SECTION 13. JURY TRIAL WAIVER; OTHER WAIVERS,
CONSENTS; GOVERNING LAW 136140 13.1 Governing Law; Choice of Forum; Service of
Process; Jury Trial Waiver 136140 13.2 Waiver of Notices 137141 13.3 Amendments
and Waivers 137141 13.4 Indemnification 140144     SECTION 14. THE AGENT AND
CO-COLLATERAL AGENTS 141145 14.1 Appointment, Powers and Immunities 141145 14.2
Reliance by Agent 141145 14.3 Events of Default 141146 14.4 Wells Fargo in its
Individual Capacity; Co-Agents in their Individual Capacity 142146 14.5
Indemnification 142147 14.6 Non-Reliance on Agent and Other Lenders 143147 14.7
Failure to Act 143147 14.8 Additional Loans 143148 14.9 Concerning the
Collateral and the Related Financing Agreements 144148

 

iii

 

 

14.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders 144148 14.11 Collateral Matters 144149 14.12 Agency for Perfection
146150 14.13 Agent May File Proofs of Claim 146151 14.14 Successor Agent 147151
14.15 Other Agent Designations 148152 14.16 Co-Collateral Agent Determinations
148152 14.17 Intercreditor Arrangements 148152     SECTION 15. TERM OF
AGREEMENT; MISCELLANEOUS 148153 15.1 Term 148153 15.2 Interpretative Provisions
149153 15.3 Notices 150155 15.4 Partial Invalidity 151156 15.5 Confidentiality
152156 15.6 Successors 153157 15.7 Assignments; Participations 153157 15.8
Entire Agreement 153160 15.9 USA Patriot Act 153160 15.10 Counterparts, Etc
153160

  

iv

 

 

INDEX
TO
EXHIBITS AND SCHEDULES

 

Exhibit A Form of Assignment and Acceptance Agreement Exhibit B Form of
Borrowing Base Certificate Exhibit C Commitments Exhibit D Form of Guaranty
Agreement Exhibit E Form of Pledge Agreement Exhibit F Form of Tax Sharing
Agreement Exhibit G Form of Lender Promissory Note Exhibit H Form of U.S. Tax
Compliance Certificate Exhibit I Form of Compliance Certificate Schedule 1.42
Consolidated Fixed Charges Schedule 1.57 EBITDA Schedule 1.73 Excluded Property
Schedule 1.76 Existing Letters of Credit Schedule 1.85 Freight Forwarders
Schedule 1.119 Mortgaged Fee Properties; Mortgages Schedule 1.120 Mortgages
Schedule 1.139 Permitted Dispositions Schedule 1.165 Revolving Loan Priority
Collateral Schedule 1.193 Term Loan Priority Collateral Schedule 5.1 Commercial
Tort Claims; Chattel Paper; Investment Property; Investments Accounts; Letter of
Credit Rights; Inventory and Documents of Title in Possession of Third Parties
Schedule 8.2 Material Adverse Effect Schedule 8.4 Consents; Authorizations
Schedule 8.6 Pending Litigation Schedule 8.9 Intellectual Property Schedule 8.14
UCC Filing Officers Schedule 8.16 Subsidiaries Schedule 8.18 Environmental
Compliance Schedule 8.19 Name; State of Organization; Chief Executive Office;
Locations of Inventory and Records Schedule 8.20 Labor Matters Schedule 8.21
Deposit Accounts; Investment Accounts Schedule 8.22 Insurance Schedule 10.2
Permitted Liens Schedule 10.3 Existing Indebtedness Schedule 10.4 Existing
Guaranty Obligations; Existing Investments; Existing Loans and Advances Schedule
10.6 Affiliate Agreements Schedule 12.1 Financing Agreement Sections Events of
Default Schedule 15.5(c) Disclosure to Gold Sheets

 

 

v

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (this “Agreement”) dated October 20, 2009 is
entered into by and among NCI Group, Inc., a Nevada corporation (“NCI”),
Robertson-Ceco II Corporation, a Delaware corporation (“Robertson-Ceco”, and
together with NCI, individually each, a “Borrower” and collectively,
“Borrowers”, as hereinafter further defined), NCI Building Systems, Inc., a
Delaware corporation (“NCI Building Systems” or “Parent”), Steelbuilding.com,
Inc., a Delaware corporation, the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders” as hereinafter further
defined), Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo
Foothill, LLC), a Delaware limited liability company, in its capacity as
administrative and collateral agent for Issuing Bank and Lenders (in such
capacity, “Agent” as hereinafter further defined), and Bank of America, N.A, a
national banking association (“B of A”) and General Electric Capital
Corporation, a Delaware corporation (“GECC”).

 

WITNESSETH:

 

WHEREAS, Borrowers and Guarantor have requested that Agent, Issuing Bank and
Lenders enter into financing arrangements with Borrowers pursuant to which
Lenders may make loans and provide other financial accommodations to Borrowers;
and

 

WHEREAS, Issuing Bank and each Lender are willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrowers (in the case of each Lender, on a pro rata basis according to its
Commitment (as defined below)) on the terms and conditions set forth herein and
Agent is willing to act as agent for Issuing Bank and Lenders on the terms and
conditions set forth herein and the other Financing Agreements;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1 “2012 Transactions” shall mean (i) the Metl-Span Acquisition, (ii) the entry
by Parent into a new Term Loan Agreement evidencing the New Term Loan Facility
and the incurrence of debt thereunder, (iii) the repayment of all outstanding
Indebtedness for borrowed money under the Initial Term Loan Agreement and (iv)
all other transactions relating to the foregoing (including the payment of fees
and expenses related to any of the foregoing).

 

1.2 “Acceleration” shall have the meaning set forth in Section 12.1(h) hereof.

 

1.3 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower or Guarantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by chattel paper or
an instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred, or (d)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

 

 

 

1.4 “Acquired Business” shall have the meaning given such term in the definition
of the term “Permitted Acquisitions” contained herein.

 

1.5 “Additional Agent” shall have the meaning set forth in the Intercreditor
Agreement.

 

1.6 “Adjusted Consolidated Net Income” shall mean for any period, the
Consolidated Net Income of Parent and its Subsidiaries before any reduction
thereof in respect of preferred stock dividends; provided, that, there shall not
be included in such Adjusted Consolidated Net Income:

 

(a) any net income (loss) of any Subsidiary that is not a Borrower or Guarantor
if such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of similar distributions by such Subsidiary,
directly or indirectly, to a Borrower by operation of the terms of such
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Subsidiary or its
stockholders (other than restrictions that have been waived or otherwise
released); except, that, (A) subject to the limitations contained in clause (b)
below, the Borrowers’ equity in the net income of any such Subsidiary for such
period shall be included in such Adjusted Consolidated Net Income up to the
aggregate amount of any dividend or distribution that was or could have been
made by such Subsidiary during such period to a Borrower or another Subsidiary
(subject, in the case of a dividend that could have been made to another
Subsidiary, to the limitation contained in this clause) and (B) the net loss of
such Subsidiary shall be included to the extent of the aggregate Investment of
the Parent or any of its other Subsidiaries in such Subsidiary;

 

(b) any gain or loss realized upon the sale or other Disposition of any asset of
Parent or any Subsidiary (including pursuant to any Sale and Leaseback
Transaction) that is not sold or otherwise disposed of in the ordinary course of
business (as determined in good faith by the board of directors of the Parent);

 

(c) any item classified as an extraordinary, unusual or nonrecurring gain, loss
or charge (including fees, expenses and charges associated with the Transactions
and any related transactions, and any acquisition, merger or consolidation after
the Closing Date);

 

(d) the cumulative effect of a change in accounting principles;

 

(e) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness;

 

(f) any unrealized gains or losses in respect of any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements);

 

(g) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person;

 

(h) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards;

 

(i) to the extent otherwise included in such Adjusted Consolidated Net Income,
any unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of Parent or any Subsidiary owing
to Parent or any Subsidiary; and

 

2

 

(j) any non-cash charge, expense or other impact attributable to application of
the purchase method of accounting (including the total amount of depreciation
and amortization, cost of sales or other non-cash expense resulting from the
write-up of assets to the extent resulting from such purchase accounting
adjustments).

 

In the case of any unusual or nonrecurring gain, loss or charge not included in
such Adjusted Consolidated Net Income pursuant to clause (c) above in any
determination thereof, Parent will deliver an officer’s certificate to Agent
promptly after the date on which such Adjusted Consolidated Net Income is so
determined, setting forth the nature and amount of such unusual or nonrecurring
gain, loss or charge.

 

1.7 “Adjusted Eurodollar Rate” shall mean, with respect to (a) each one (1) or
two (2) month Interest Period for any Eurodollar Rate Loan comprising part of
the same borrowing (including conversions, extensions and renewals), the (i) the
rate per annum determined by dividing (A) the highest of the London Interbank
Offered Rates for any of the one (1), two (2) or three (3) month Interest Period
by (B) a percentage equal to: (x) one (1) minus (y) the Reserve Percentage and
(b) with respect to each other Interest Period for any Eurodollar Rate Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), the rate per annum determined by dividing (i) the London Interbank
Offered Rate for such Interest Period by (ii) a percentage equal to: (A) one (1)
minus (B) the Reserve Percentage. For purposes hereof, “Reserve Percentage”
shall mean for any day, that percentage (expressed as a decimal) which is in
effect from time to time under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as such regulation may be amended
from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Rate Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Percentage.

 

1.8 “Administrative Borrower” shall mean NCI Group, Inc., a Nevada corporation,
in its capacity as Administrative Borrower on behalf of itself and the other
Borrowers and Guarantors pursuant to Section 6.10 hereof and its successors and
assigns in such capacity.

 

1.9 “Affiliate” shall mean, as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), of a Person means the power, directly or
indirectly, either to (a) vote twenty (20%) percent or more of the securities
having ordinary voting power for the election of the Board of Directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

1.10 “Agent” shall mean Wells Fargo Capital Finance, LLC (formerly known as
Wells Fargo Foothill, LLC) in its capacity as administrative agent on behalf of
Lenders pursuant to the terms hereof and any replacement or successor agent
hereunder.

 

1.11 “Agent Payment Account” shall mean account no. 4121624316 of Agent at Wells
Fargo, or such other account of Agent as Agent may from time to time designate
in writing to Administrative Borrower as the Agent Payment Account for purposes
of this Agreement and the other Financing Agreements.

 

3

 

1.12 “Amendment No.1” shall mean Amendment No. 1 to Loan and Security Agreement,
dated December 3, 2010, by and among Agent, Co-Collateral Agents, Lenders,
Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, and the Loan
Agreement and the other Financing Agreements shall be deemed and are hereby
amended to include, in addition and not in limitation, such definition.

 

1.13 “Amendment No. 2” shall mean Amendment No. 2 to Loan and Security
Agreement, dated as of May 2, 2012, by and among Borrowers, Guarantors, Agent,
Co-Collateral Agents and Lenders, which amends this Agreement.

 

1.14 “Amendment No. 3” shall mean Amendment No. 3 to Loan and Security
Agreement, dated as of November 7, 2014, by and among Borrowers, Guarantors,
Agent, Co-Collateral Agents and Lenders.

 

1.15 “Amendment No. 2 Effective Date” shall mean May 2, 2012.

 

1.16 “Amendment No. 3 Effective Date” shall mean November 7, 2014.

 

1.17 “Applicable Commitment Fee Rate” shall mean the applicable percentage (on a
per annum basis) set forth below based on the Average Daily Used Amount for the
immediately preceding month.

 

Tier Average Daily Used Amount Commitment Fee Rate 1 Greater than $75,000,000
0.25% 2 Less than or equal to $75,000,000 0.375%

 

provided, that, (A) the Applicable Commitment Fee Rate shall be calculated and
established once each month and shall remain in effect until adjusted for the
next month and (B) each adjustment of the Applicable Commitment Fee Rate shall
be effective as of the first day of a calendar month based on the Average Daily
Used Amount for the immediately preceding month.

 

1.18 “Applicable Margin” shall mean, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below based on the Quarterly Average Excess Availability for the
immediately preceding three (3) month period.

 

Tier Quarterly Average Excess
Availability Applicable
Eurodollar Rate
Margin Applicable
Base Rate
Margin 1 Equal to or greater than $60,000,000 2.501.75% 1.500.75% 2 Greater than
or equal to $30,000,000 but less than $60,000,000 2.752.00% 1.751.00% 3 Less
than $30,000,000 3.002.25% 2.001.25%

 

4

 

 

provided, that, (A) the Applicable Margin shall be calculated and established
once each three (3) month period and shall remain in effect until adjusted for
the next three (3) month period and (B) each adjustment of the Applicable Margin
shall be effective as of the first day of a calendar month based on the
Quarterly Average Excess Availability for the immediately preceding three (3)
month period; provided, that, in the event that a Borrowing Base Certificate is
not delivered when required under the terms hereof, for the period from the date
upon which such Borrowing Base Certificate was required to be delivered until
the date upon which it actually is delivered, the Applicable Margin shall be
twoone and a quarter (2.001.25%) percent per annum, in the case of Base Rate
Loans and three (3.00two and a quarter (2.25%) percent per annum, in the case of
Eurodollar Rate Loans (it being understood that the foregoing shall not limit
the rights of Agent and Lenders set forth in Section 12). In addition, at all
times that an Event of Default exists or has occurred and is continuing, the
Applicable Margin shall not decrease from that previously in effect as a result
of the delivery of a Borrowing Base Certificate. In the event that at any time
within six (6) months after the end of a three (3) month period the Quarterly
Average Excess Availability for such three (3) month period used for the
determination of the Applicable Margin was more or less than the actual amount
of the Quarterly Average Excess Availability for such three (3) month period as
a result of the inaccuracy of information provided by or on behalf of Borrowers
to Agent for the calculation of Excess Availability, the Applicable Margin for
such prior three (3) month period shall be adjusted to the applicable percentage
based on such actual Quarterly Average Excess Availability and any additional
interest for the applicable period as a result of such recalculation shall be
promptly paid to Agent or any reduction in interest for the applicable periods
as a result of such recalculation shall be given as a credit to Borrowers to
reduce the then outstanding Loans, as the case may be. The foregoing shall not
be construed to limit the rights of Agent and Lenders with respect to the amount
of interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.

 

1.19 “Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

1.20 “Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, a
Delaware limited liability company, and Bank of America, N.A., a national
banking association, each in its capacity as joint lead arranger, and their
respective successors and assigns hereunder.

 

1.21 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 15.7
hereof.

 

1.22 “Average Daily Used Amount” shall mean, for any month, an amount equal to
the quotient of (a) the sum of (x) the sum of the daily balance of all Loans
(other than Swing Line Loans) for each day during such month plus (y) the sum of
the daily amount of the undrawn amount of all Letters of Credit for each day
during such month over (b) the number of days in such month.

 

1.23 “Bank Product Provider” shall mean any Lender or Affiliate of any Lender
that provides any Bank Products to Borrowers or Guarantors.

 

1.24 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower or Guarantor by Agent or a Bank
Product Provider: (a) credit cards or stored value cards or the processing of
payments and other administrative services with respect to credit cards or
stored value cards or (b) treasury, cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of a
Borrower or Guarantor pursuant to agreement or overdraft for any accounts of a
Borrower or Guarantor, and (ii) controlled disbursement services, (iii) returned
items, netting, overdrafts and interstate depository network services, and (iv)
Hedge Agreements if and to the extent permitted hereunder.

 

1.25 “Base Rate” shall mean, on any date, the greater of (a) the prime lending
rate as announced from time to time by Wells Fargo Bank, N.A., or its successors
or (b) the Federal Funds Rate in effect on such day plus one half (1/2%)
percent.

 

5

 

 

1.26 “Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms thereof. All
Swing Line Loans shall be Base Rate Loans.

 

1.27 “Board of Directors” shall mean, for any Person, the board of directors or
other governing body of such Person or, if such Person does not have such a
board of directors or other governing body and is owned or managed by a single
entity, the Board of Directors of such entity, or, in either case, any committee
thereof duly authorized to act on behalf of such Board of Directors.

 

1.28 “Borrowers” shall have the meaning set forth in the preamble hereto and
include any other Person that at any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Borrower”

 

1.29 “Borrowing Base” shall mean, at any time, the amount equal to:

 

(a) the lesser of (i) ninety-five (95%) percent of Qualified Cash and (ii) the
amount equal to one-third (1/3) multiplied by the sum of (A) the amount
determined pursuant to clause 1.211.29(a)(i) above plus (B) the amount
determined pursuant to clause 1.211.29(b) below plus (C) the amount determined
pursuant to clause 1.211.29(c) below, plus

 

(b) the amount equal to eighty-five (85%) percent multiplied by the amount of
Eligible Accounts; plus

 

(c) the amount equal to the lesser of (i) sixty-five (65%) percent multiplied by
the Value of Eligible Inventory or (ii) eighty-five (85%) percent of the Net
Recovery Percentage multiplied by the Value of Eligible Inventory or (iii) one
hundred thirty (130%) percent of the amount determined based on clause (b)
above; minus

 

(d) Reserves.

 

1.30 “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form may from time to time be modified by
Agent in accordance with the terms hereof, which is duly completed (including
all schedules thereto) and executed by the chief executive officer, chief
financial officer or other appropriate financial officer of Administrative
Borrower reasonably acceptable to Agent and delivered to Agent.

 

1.31 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks located in New York, New York or Atlanta, Georgia
are authorized or required by law to close, except that if a determination of a
Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market.

 

1.32 “Capital Expenditures” shall mean with respect to any Person for any
period, the aggregate of all expenditures by such Person and its consolidated
Subsidiaries during such period (exclusive of expenditures made (a) for
Permitted Investments and (b) for Permitted Acquisitions, including the portion
of the consideration therefor allocated to property, plant and equipment so
acquired), which, in accordance with GAAP, are or should be included in “capital
expenditures”; except, that, Capital Expenditures shall not include: (i) any
such expenditures to the extent financed with proceeds of any Equity Interests
issued, or capital contributions received by Parent, or of any Indebtedness
permitted hereunder (excluding Loans under this Agreement), (ii) an amount of
such expenditures equal to all or part of the proceeds of any casualty
insurance, condemnation or eminent domain, or any sale or other Disposition of
assets (other than Revolving Loan Priority Collateral), to the extent applied
within one (1) year of the date of the receipt of such proceeds, except as to
proceeds of any Sale and Leaseback Transaction, to the extent applied within
three (3) months of the date of the receipt of such proceeds, and (iii) any such
expenditures made in any period that are contractually required to be reimbursed
to any Borrower or Guarantor in cash by a Person other than Parent and its
Subsidiaries or Affiliates (including landlords) and are so reimbursed in cash
during such period.

 

6

 

 

1.33 “Capital Leases” shall mean, as applied to any Person, any lease by such
Person of property, real or personal, for which the obligations of the lessee
are required in accordance with GAAP to be capitalized on the balance sheet of
such lessee; provided, that, if at any time an operating lease of such lessee is
required to be recharacterized as a Capital Lease after the date hereof as a
result of a change in GAAP, then for purposes hereof such lease shall not be
deemed a Capital Lease. The stated maturity of any Indebtedness under a Capital
Lease shall be the scheduled date under the terms thereof of the last payment of
rent or any other amount due under such Capital Lease.

 

1.34 “Cash Equivalents” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America or any agency or instrumentality thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within one (1) year from the date of acquisition thereof; (b) direct obligations
of any state, commonwealth or territory of the United States of America or any
political subdivision, agency or instrumentality of any such state, commonwealth
or territory maturing within one (1) year from the date of acquisition thereof
and, at the time of acquisition, having an investment grade rating from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then an equivalent rating from another nationally recognized rating
service); (c) commercial paper or other indebtedness maturing no more than one
(1) year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, then an
equivalent rating from another nationally recognized rating service); (d)
certificates of deposit, time deposits and Eurodollar time deposits or bankers’
acceptances maturing within one (1) year from the date of acquisition thereof
and overnight bank deposits issued by any bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks; (e) repurchase obligations for underlying obligations of the types
described in clauses (a), (b) and (d) above entered into with any bank meeting
the qualifications specified in clause (d) above or with securities dealers of
recognized national standing; and (f) investments in money market funds or
shares of investment companies that are registered under the Investment Company
Act of 1940 that invest substantially all their property or assets in
obligations of the types described in clauses (a) through (e) above or are
subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the Securities and Exchange Commission.

 

1.35 “Cash Management Accounts” shall have the meaning set forth in Section 6.6
hereof.

 

1.36 “Centria Acquisition” shall mean the acquisition by Parent, directly or
indirectly, of all of the general partnership interests of Centria, a
Pennsylvania general partnership (“Centria”), in accordance in all material
respects with the terms of the Interest Purchase Agreement, dated as of November
7, 2014 (the “Centria Acquisition Agreement”), among NCI, Steelbuilding.com,
Inc., a Delaware corporation, SMST Management Corp., a Pennsylvania Corporation,
Riverfront Capital Fund, a Pennsylvania limited partnership and Centria, without
giving effect to any modifications, amendments, express waivers or express
consents thereto that are materially adverse to the Lenders without the consent
of the Required Lenders (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that any change in the
purchase price shall not be deemed to be materially adverse to the Lenders but
any increase in purchase price (excluding, for the avoidance of doubt, purchase
price adjustments in respect of working capital pursuant to the Centria
Acquisition Agreement) shall be funded with cash of Parent and its Subsidiaries,
borrowings hereunder or the proceeds of a common or other “qualified” equity
issuance, or common equity contribution received by Parent; provided further
that (x) the CENTRIA Acquisition shall be consummated no later than June 7, 2015
and (y) immediately following the consummation of the Centria Acquisition,
Excess Availability shall be no less than $20,000,000.

 

7

 

 

1.37 “Centria Financing” shall mean Indebtedness, which may include any bridge
loan financing, of Parent or any of its Subsidiaries incurred to finance (x) the
Centria Acquisition and, if applicable, (y) an Optional Payment of the Term Loan
Debt in connection with or in contemplation of the Centria Acquisition.

 

1.38 “Centria Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 10.3(z).

 

1.39 “Centria Transactions” shall mean (i) the Centria Acquisition, (ii) the
incurrence by Parent of the Centria Financing, (iii) any Optional Payment of
Term Loan Debt with proceeds of the Centria Financing, and (iv) all other
transactions relating to the foregoing (including the payment of fees and
expenses related to the foregoing).

 

1.40 “CD&R” shall mean Clayton, Dubilier & Rice, Inc. and any successor in
interest thereto or successor to CD&R’s investment management business.

 

1.41 “CD&R Investors” shall mean, collectively, (a) Clayton, Dubilier & Rice
Fund VIII, L.P., a Cayman Islands exempted limited partnership, or any successor
thereto, (b) CD&R Friends and Family Fund VIII, L.P., a Cayman Islands exempted
limited partnership, or any successor thereto, and (c) any Affiliate of any CD&R
Investor.

 

1.42 “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

1.43 “Change in Tax Law” shall have the meaning set forth in Section 6.8.

 

1.44 “Change of Control” shall mean the occurrence of any of the following
events: (a) the failure of one or more of the Permitted Holders to be the
“beneficial owner” (within the meaning of such term under Rule 13d-3 under the
Exchange Act), directly or indirectly, of less than twenty-five (25%) percent of
the voting power of the total outstanding Voting Stock of the Relevant Parent
Company, (b) the Continuing Directors shall cease to constitute a majority of
the members of the Board of Directors of the Relevant Parent Company; (c) there
shall not be any designee of one or more Permitted Holders serving as a member
of the Board of Directors of the Relevant Parent Company; (db) the voting power
of the total outstanding Voting Stock of the Relevant Parent Company
“beneficially owned” by any Person that is not a Permitted Holder is both (i)
more than thirty-five (35%) percent of such voting power and (ii) more than the
voting power of the total outstanding Voting Stock of the Relevant Parent
Company then “beneficially owned” by Permitted Holders; (ec) Parent at any time
ceases to own, directly or indirectly, one hundred (100%) percent of the Equity
Interests of any Borrower (other than in a transaction permitted under Section
10.1); or (fd) at any time a “change of control” occurs as such term is defined
in the Term Loan Agreement. As used herein, the term “Relevant Parent Company”
means (i) NCI Building Systems so long as NCI Building Systems is not a
Subsidiary of a Parent Entity, and (ii) any Parent Entity so long as NCI
Building Systems is a Subsidiary thereof and such Parent Entity is not a
Subsidiary of any other Parent Entity. Notwithstanding anything to the contrary
in the foregoing, neither the Transactions nor the Centria Acquisition shall not
constitute or give rise to a Change of Control.

 

8

 

 

1.45 “Closing Date” shall mean the date on which all the conditions precedent
set forth in Section 4.1 shall be satisfied or waived in writing.

 

1.46 “Co-Collateral Agents” shall mean, collectively, Agent and Bank of America,
N.A., each in its capacity as co-collateral agent, and any replacement or
successor collateral agents hereunder.

 

1.47 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.48 “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.49 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, from any lessor of premises to
any Borrower or Guarantor (only to the extent any Collateral is at such
premises), or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located
(including any third party processors used by a Borrower), in favor of Agent
with respect to the Collateral at such premises or otherwise in the custody,
control or possession of such lessor, consignee or other person.

 

1.50 “Commercial Tort Claims” any action (other than claims primarily seeking
declaratory or injunctive relief) commenced by a Borrower or Guarantor in the
United States of America, any state, territory or political subdivision thereof,
in which such Borrower or Guarantor seeks damages arising out of torts committed
against it that would reasonably be expected to result in a damage award to it
exceeding $500,000 in any one case or $2,500,000 in the aggregate; provided,
that, such thresholds and qualifications do not apply for purposes of the grant
of security interest set forth in Section 5.1(l) as of the date hereof and
Schedule 5.1.

 

1.51 “Commitment” shall mean at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Exhibit C hereto or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 15.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Commitments”.

 

1.52 “Concentration Accounts” shall mean the deposit account of NCI Group, Inc.
maintained at Bank of America, N.A. bearing account number 3751036304 and such
other accounts as may be established after the date hereof in accordance with
the terms hereof used to receive funds from the Cash Management Accounts.

 

1.53 “Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any
date of determination, the ratio of (a) the amount, determined on a consolidated
basis, equal to (i) the EBITDA of Parent and its Subsidiaries on a consolidated
basis, as of the end of a fiscal month for the immediately preceding twelve (12)
consecutive fiscal months for which Agent has received financial statements
pursuant to Section 9.1 hereof, less (ii) the amount of Capital Expenditures of
Parent and its Subsidiaries for such period, less (iii) all federal, foreign
state, local and foreign income taxes payable by Parent and its Subsidiaries in
cash for such period (net of tax refunds received in cash during such period up
to the amount of such taxes payable for such period), less (iv) all Restricted
Payments paid in cash after the Closing Date during such period permitted under
Sections 10.5(d), 10.5(e), 10.5(j), 10.5(k) and 10.5(l), except to the extent
that any of such payments or the expenses to which such payments relate are
otherwise included as expenses or charges for purposes of the calculation of
EBITDA of Parent and its Subsidiaries to (b) Consolidated Fixed Charges of
Parent and its Subsidiaries, on a consolidated basis, for such period.

 

9

 

 

1.54 “Consolidated Fixed Charges” shall mean, as to Parent and its Subsidiaries,
on a consolidated basis, with respect to the immediately preceding twelve (12)
consecutive fiscal months for which Agent has received financial statements
pursuant to Section 9.1 hereof, the sum of, without duplication, (a) all
Consolidated Interest Expense payable in cash for such period, plus (b)
scheduled mandatory principal payments made or required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of Indebtedness of Parent and its Subsidiaries under clause
(a), (b) or (c) of the definition of the term “Indebtedness” (excluding the
obligations hereunder, any mandatory payments in respect of the Term Loan Debt
based on excess cash flow under the Term Loan Agreement, and any payments on
Indebtedness required to be made on the final maturity date thereof, but
including any obligations in respect of Capital Leases and any mandatory
payments in respect of the Term Loan Debt for any 2009 tax refund received), for
such period, plus (c) scheduled mandatory payments on account of Disqualified
Equity Interests of Parent and its Subsidiaries (whether in the nature of
dividends, redemption, repurchase or otherwise) required to be made during such
period, plus (d) the amount of fees in excess of $2,000,000 payable for such
period to any of the CD&R Investors and their Affiliates for the rendering of
management consulting or financial advisory or other services, in each case
determined on a consolidated basis in accordance with GAAP; provided, that,
notwithstanding anything to the contrary set forth in this definition, for
purposes of determining the compliance of Borrowers and Guarantors with Section
11.1 hereof prior to the last day of the fiscal month after the first
anniversary of the date of this Agreement, the Consolidated Fixed Charges of
Parent and its Subsidiaries on a consolidated basis for the applicable periods
set forth on Schedule 1.42 hereto shall be used in the calculation of such
Consolidated Fixed Charges.

 

1.55 “Consolidated Interest Expense” shall mean, for any period, as to Parent
and its Subsidiaries, as determined in accordance with GAAP, the amount equal to
total interest expense of Parent and its Subsidiaries on a consolidated basis
for such period, whether paid or accrued (including the interest expense
component attributed to any Capital Lease for such period) in accordance with
GAAP.

 

1.56 “Consolidated Net Income” shall mean, with respect to Parent and its
Subsidiaries for any period, the aggregate of the net income (loss) of Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

1.57 “Consolidated Secured Indebtedness” shall mean, as of any date of
determination, an amount equal to (i) the aggregate principal amount of
outstanding Indebtedness of Parent and its Restricted Subsidiaries as of such
date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
under funded letters of credit); Capitalized Lease Obligations; debt obligations
evidenced by bonds, debentures, notes or similar instruments; Disqualified
Stock; and (in the case of any Restricted Subsidiary that is not a Subsidiary
Guarantor) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations) that in each case is then secured by Liens
on property or assets of Parent and its Restricted Subsidiaries (other than
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby) minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) of the New Term Loan Facility as
in effect on the date of the initial funding thereunder and (B) cash, Cash
Equivalents and Temporary Cash Investments held by Parent and its Restricted
Subsidiaries as of the end of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of Parent are available.

 

10

 

 

For purposes of this definition, the following definitions are used as defined
in the New Term Loan Facility as in effect on the date of the initial funding
thereunder: “Indebtedness,” “Purchase Money Obligations,” “Capitalized Lease
Obligations,” “Disqualified Stock,” “Preferred Stock,” “Consolidated,” “GAAP,”
“Consolidation,” “Hedging Obligations,” “Incurred,” “Cash Equivalents,”
“Temporary Cash Investments,” “Restricted Subsidiary,” and “Subsidiary
Guarantor”.

 

1.58 “Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Secured Indebtedness as at such
date (after giving effect to any Incurrence or Discharge of Indebtedness on such
date) to (ii) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of Parent are
available, provided that:

 

(1) if, since the beginning of such period, Parent or any Restricted Subsidiary
shall have made a Sale, the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period;

 

(2) if, since the beginning of such period, Parent or any Restricted Subsidiary
(by merger, consolidation or otherwise) shall have made a Purchase, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period; and

 

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Parent or any Restricted
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by Parent or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of Parent;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by Parent to be
taken no later than 18 months after the date of determination.

 

For purposes of this definition, the following definitions are used as defined
in the New Term Loan Facility as in effect on the date of the initial funding
thereunder: “Incurrence,” “Discharge,” “Indebtedness,” “Consolidated EBITDA,”
“Sale,” “Purchase,” “Restricted Subsidiary,” and “Responsible Officer”.

 

11

 

1.59 “Consolidated Total Indebtedness” shall mean, as of any date of
determination, an amount equal to (i) the aggregate principal amount of
outstanding Indebtedness of Parent and its Restricted Subsidiaries as of such
date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
under funded letters of credit); Capitalized Lease Obligations; debt obligations
evidenced by bonds, debentures, notes or similar instruments; Disqualified
Stock; and (in the case of any Restricted Subsidiary that is not a Subsidiary
Guarantor) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations) minus (ii) the sum of (A) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, Subsection 8.1(b)(ix) of the New Term Loan Facility as in
effect on the date of the initial funding thereunder and (B) cash, Cash
Equivalents and Temporary Cash Investments held by Parent and its Restricted
Subsidiaries as of the end of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of Parent are available.

 

1.60 “Consolidated Total Leverage Ratio” shall mean as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness as at such date
(after giving effect to any Incurrence or Discharge of Indebtedness on such
date) to (b) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of Parent are
available, provided that:

 

(1) if, since the beginning of such period, Parent or any Restricted Subsidiary
shall have made a Sale, the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period;

 

(2) if, since the beginning of such period, Parent or any Restricted Subsidiary
(by merger, consolidation or otherwise) shall have made a Purchase, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period; and

 

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Parent or any Restricted
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by Parent or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of Parent;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by Parent to be
taken no later than 18 months after the date of determination.

 

For purposes of this definition, the following definitions are used as defined
in the New Term Loan Facility as in effect on the date of the initial funding
thereunder: “Incurrence,” “Discharge,” “Indebtedness,” “Consolidated EBITDA,”
“Sale,” “Purchase,” “Restricted Subsidiary,” and “Responsible Officer”.

 

1.61 “Continuing Directors” shall mean the directors of Parent on the Closing
Date, after giving effect to the execution and delivery of this Agreement and
the other transactions contemplated thereby to occur on such date, and each
other director if, in each case, such other director’s nomination for election
to the Board of Directors of Parent is recommended by at least a majority of the
then Continuing Directors or the election of such other director is approved by
one or more Permitted Holders.

 

12

 

 

1.62 “Contractual Obligation” shall mean, as to any Person, any provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

1.63 “Convertible Note Account” shall mean account number 4426940669 at Bank of
America, N.A. in the name of NCI Building Systems, Inc., funded with the
proceeds of the Investment received by Parent on or about the date hereof
pursuant to the Investment Agreement, which funds shall only be used for the
payment of amounts due in connection with the Transactions and the payment of
Indebtedness evidenced by or pursuant to the Convertible Notes; provided, that,
upon payment in full of the Convertible Notes, such funds may be transferred to
the Concentration Account and applied as otherwise permitted hereby.

 

1.64 “Convertible Notes” shall mean, collectively, the 2.125% Convertible Senior
Subordinated Notes due November 2024 in the original principal amount of
$180,000,000, as the same now exist or may hereafter be amended, modified or
supplemented.

 

1.65 “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Section 2 hereof.

 

1.66 “Default” shall mean any of the events specified in Section 12.1, whether
or not any requirement for the giving of notice (other than, in the case of
Section 12.1(h), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 12.1, has been satisfied.

 

1.67 “Default Notice” shall have the meaning set forth in Section 12.1(h)
hereof.

 

1.68 “Defaulting Lender” shall have the meaning set forth in Section 6.13(f)
hereof.

 

1.69 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, the
Borrower or Guarantor that is the customer of the bank with respect to a deposit
account at such bank and such bank, which, if required hereunder, is sufficient
to perfect the security interests of Agent therein and provides such other
rights with respect thereto as Agent reasonably requires.

 

1.70 “Disposition” shall mean any sale, issuance, assignment conveyance,
transfer, exchange, lease, license or other disposition (including through a
Sale and Leaseback Transaction).

 

1.71 “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof) or upon the happening of any
event or condition:

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness of, or Equity Interests in, such Person (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interest and cash in lieu of fractional shares of such Equity Interests); or

 

13

 

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interest and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its controlled Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date that is ninety-one (91) days after the
Maturity Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative upon the
Payment in Full of all Obligations.

 

1.72 “Dominion Event” shall mean a period either (a) commencing on the date that
an Event of Default shall exist or have occurred and be continuing and Agent
shall have given written notice thereof to the Administrative Borrower stating
that a Dominion Event has occurred, and ending on the date that such Event of
Default ceases to exist or be continuing or (b) commencing on the date that
Excess Availability has been less than, at any time, the amount equal to the
greater of (i) eighteen (18%) percent of the leastlesser of (A) the Maximum
Credit or (B) the Borrowing Base or (C) the Revolving Loan Limit or (ii)
$20,000,000 hereunder for more than three (3) consecutive Business Days or (c)
commencing on the day after any date on which, as of the close of business,
Excess Availability shall have been less than $15,000,000, and Agent shall have
given written notice thereof to the Administrative Borrower stating that a
Dominion Event has occurred, and ending on the date that Excess Availability has
been greater than such amount for any thirty (30) consecutive day period
thereafter; provided, that, a Dominion Event shall not be terminated less than
ninety (90) days following the date which such Dominion Event would otherwise
terminate in the case of the second (2nd) or any subsequent Dominion Event in
any twelve (12) consecutive calendar month period.

 

1.73 “EBITDA” shall mean, as to Parent and its Subsidiaries, with respect to any
period, an amount equal to (a) the Consolidated Net Income of Parent and its
Subsidiaries for such period determined in accordance with GAAP, plus (b) each
of the following (without duplication), in each case to the extent deducted in
the calculation of such Consolidated Net Income for such period: (i)
depreciation and amortization (including, but not limited to, imputed interest
and deferred compensation) of Parent and its Subsidiaries for such period, all
in accordance with GAAP, plus (ii) the Consolidated Interest Expense of Parent
and its Subsidiaries for such period, plus (iii) Provision for Taxes for such
period, plus (iv) non-cash charges (excluding non-cash charges that are accruals
or reserves for cash charges in a future period), plus (v) cash restructuring
charges for the two (2) fiscal year period ending October 31, 2010 up to the
aggregate amount of $11,000,000, plus (vi) cash charges, fees and expenses
related to the Transactions as contemplated by the Credit Facility paid on or
before the Closing Date, or within nine (9) months after the Closing Date, and
any items paid or accrued during such period relating to deferred compensation
owed to management accrued prior to the Closing Date, plus (vii) fees and
expenses paid to any Sponsor or any Affiliate of any Sponsor for the rendering
of management consulting, financial advisory or other services, not to exceed
$2,000,000 in the aggregate in the case of such fees for any (12) consecutive
month period, plus (viii) any 2009 Tax Refunds (as defined in the Initial Term
Loan Agreement), plus (ix) any extraordinary, unusual or non-recurring losses or
charges to the extent that such losses or charges exceed any extraordinary,
unusual or non-recurring gains or credits, up to $5,000,000 in the aggregate for
any (12) consecutive month period (or in the event that such gains or credits
exceed such losses, then minus the amount of such excess), plus (x) at Parent’s
election, to the extent not otherwise added back pursuant to another provision
of this clause (b) in calculating EBITDA for such period, any non-cash charges
that are accruals or reserves for cash charges in a future period, plus (xi)
cash charges, fees and expenses related to the 2012 Transactions and the Centria
Transactions, minus (c) any cash charge incurred during such period to the
extent a non-cash charge that was an accrual or reserve for such cash charge was
added back pursuant to the preceding subclause (b)(x) in calculating EBITDA for
any prior period, minus (d) if there is no Provision for Taxes for such period,
any net tax benefit for Taxes imposed on or measured by net income included in
the calculation of Consolidated Net Income for such period (excluding any 2009
Tax Refunds (as defined in the Initial Term Loan Agreement) which was
specifically addressed in (viii) above; provided, that, notwithstanding anything
to the contrary set forth in this definition, for purposes of determining the
compliance of Borrowers and Guarantors with Section 11.1 hereof prior to the
last day of the first fiscal month or quarter (as the case may be) ending after
the first anniversary of the date of this Agreement, the EBITDA of Parent and
its Subsidiaries on a consolidated basis for the applicable periods set forth on
the EBITDA Schedule 1.57 hereto shall be used in the calculation of such EBITDA.

 

14

 

 

1.74 “Eligible Accounts” shall mean those Accounts created by any of the
Borrowers in the ordinary course of its business, arising out of its sale of
goods or rendition of services, that comply in all material respects with each
of the representations and warranties respecting Eligible Accounts made herein,
and that satisfy the criteria set forth below. Accounts shall be Eligible
Accounts if:

 

(a) such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them;

 

(b) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the date of the original invoice for them which
constitute more than twenty-five (25%) percent of the total Accounts of such
account debtor;

 

(c) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor; provided, that, in the event that any account
debtor is an Affiliate of CD&R or any CD&R Investor, to the extent that such
Account otherwise satisfies the criteria for an Eligible Account such Account
shall be deemed an Eligible Account, so long as (i) it arises from a transaction
in the ordinary course of business of the Borrower to whom such Account is owed
and such Affiliate, (ii) it is on terms no less favorable to such Borrower than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate, (iii) it is otherwise at all times handled in all respects in
the same or similar manner as an Account owing from a Person that is not an
Affiliate in accordance with the practices and policies of such Borrower, (iv)
such Affiliate does not have any power, directly or indirectly, to direct or
cause the direction of the management or policies of any Borrower or Guarantor,
(v) Agent shall have received notice of such Accounts at the time of any field
examination to the extent that any Responsible Officer of Parent or any of its
Subsidiaries has knowledge of such Accounts, and (vi) in the event that at any
time, any such Accounts for which the account debtor is an Affiliate of CD&R or
any CD&R Investor do not satisfy such criteria, then Co-Collateral Agents may,
at their option, determine in their Permitted Discretion that all Accounts due
from such Affiliate are not Eligible Accounts;

 

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

 

(e) Accounts that are not payable in U.S. Dollars;

 

(f) such Accounts are owing by an account debtor with a chief executive office
or principal place of business located other than in the United States of
America or Canada, then if the account debtor has delivered to such Borrower an
irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent in its Permitted Discretion and payable only in the United
States of America and in U.S. dollarsDollars, sufficient to cover such Account,
in form and substance reasonably satisfactory to Agent and if required by Agent,
the original of such letter of credit has been delivered to Agent or Agent’s
agent and the issuer thereof, and such Borrower has complied with the terms of
Section 5.2(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Agent or naming Agent as transferee beneficiary thereunder;

 

15

 

 

(g) such Accounts are owing by an account debtor with a chief executive office
or principal place of business in Canada, unless at any time promptly upon
Agent’s request, such Borrower shall execute and deliver, or cause to be
executed and delivered, such other agreements, documents and instruments as may
be reasonably required by Agent to perfect the security interests of Agent in
those Accounts of an account debtor with its chief executive office or principal
place of business in Canada in accordance with the applicable laws of the
Province of Canada in which such chief executive office or principal place of
business is located and take or cause to be taken such other and further actions
as Agent may reasonably request to enable Agent as secured party with respect
thereto to collect such Accounts under the applicable Federal or Provincial laws
of Canada;

 

(h) such Accounts are not owing by any foreign government or the federal
government of the United States of America or any department, agency or
instrumentality of the United States or any State, or any political subdivision,
department, agency or instrumentality thereof (exclusive, however, of (i)
Accounts owing by the federal government of the United States of America with
respect to which the applicable Borrower has complied, to the reasonable
satisfaction of Agent, with the Assignment of Claims Act of 1940 (31 USC Section
3727) or any similar applicable law and (ii) Accounts owing by any State, or any
political subdivision, department, agency or instrumentality thereof, with
respect to which the applicable Borrower has complied, to the reasonable
satisfaction of Agent, with all applicable laws so as to give Agent the same
rights and remedies with respect thereto as it has with Accounts owing by an
account debtor other than such State or entity);

 

(i) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor that otherwise satisfy the
criteria for Eligible Accounts shall be deemed Eligible Accounts);

 

(j) the account debtor with respect to such Account has not failed to pay the
full invoiced face amount thereof (short pays);

 

(k) the account debtor with respect to such Accounts has not paid to Borrower a
deposit in respect of unfilled orders for goods to the extent that such Accounts
exceed amounts received from such account debtor as a deposit; provided, that,
such Accounts which otherwise constitute Eligible Accounts will be included as
Eligible Accounts in the event that the applicable contract with such customer
included terms and conditions with respect to the identification of the
applicable goods to such contract and the passage of title thereto, in each case
satisfactory to Co-Collateral Agents;

 

(l) such Accounts do not arise from service charges, interest or fees, or
warranty or similar charges, provided, that, for purposes of the calculation of
the Borrowing Base, Agent shall establish an estimated amount of such interest,
fees and charges that shall not be deemed Eligible Accounts based on information
provided by Borrowers to Agent, which amount shall be adjusted periodically
based on field examinations and other information that Agent may receive from
time to time, and any portion of any Accounts attributable to such interest,
fees and charges shall not be otherwise separately deducted from such Accounts;

 

16

 

(m) the aggregate amount of such Accounts (i) owing by a single account debtor
that is Investment Grade do not constitute more than ten (10%) percent of the
aggregate amount of all otherwise Eligible Accounts of all Borrowers or (ii)
owing by a single account debtor that is not Investment Grade (or not rated) do
not constitute more than five (5%) percent of the aggregate amount of all
otherwise Eligible Accounts of all Borrowers (provided, that, the portion of the
Accounts not in excess of such applicable percentage that otherwise satisfy the
criteria for Eligible Accounts shall be deemed Eligible Accounts and for
purposes hereof “Investment Grade” shall mean that the account debtor has
received a credit rating of BBB- or higher from S&P or a rating of Baa3 or
higher from Moody’s or, if neither S&P nor Moody’s shall then be rating such
account debtor, then an equivalent rating from another nationally recognized
rating service); provided, that, in each case, the amount of Eligible Accounts
that are excluded because they exceed the foregoing percentages shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit;

 

(n) there are no proceedings or actions which are threatened (of which any
Borrower has or reasonably should have notice or of which Agent has any notice)
or pending against the account debtor with respect to such Accounts which could
be reasonably expected to result in any material adverse change in such account
debtor’s financial condition (including, without limitation, any bankruptcy,
dissolution, liquidation, reorganization or similar proceeding);

 

(o) any Account the payment of which Co-Collateral Agents determine in their
Permitted Discretion and after notice to Administrative Borrower is doubtful by
reason of the account debtor’s financial condition or inability to pay;

 

(p) such Accounts are subject to the first priority, valid and perfected
security interest of Agent (except as to priority, subject to the Liens
permitted under clauses (b) and (k) of the definition of Permitted Liens hereof)
and any goods giving rise thereto were not at the time of the sale thereof,
subject to any Liens except those permitted in this Agreement;

 

(q) such Accounts are not subject to any Lien other than (i) the Lien of Agent,
(ii) those permitted in clauses (b), (c), (d), (k) and (p) of the definition of
the term Permitted Liens (but as to Liens referred to in clause (d), to the
extent such Liens have been waived pursuant to Collateral Access Agreements or
with respect to which Co-Collateral Agents shall have established a Reserve or
notified the Administrative Borrower that no Reserve will be established and as
to Liens referred to in clause (k), subject to the right of Co-Collateral Agents
to establish a Reserve as provided therein), (iii) Liens permitted in clause (z)
of the definition of the term Permitted Liens, subject to any applicable Deemed
Reserve, or with respect to which the Agent shall have established a Reserve or
notified the Administrative Borrower that no Reserve will be established and
(iv) any other Liens permitted under this Agreement that are subject to the
Intercreditor Agreement or to another intercreditor agreement in form and
substance reasonably satisfactory to Agent between the holder of such Lien and
Agent;

 

(r) such Accounts are Accounts with respect to which (i) the goods giving rise
to such Account have been shipped and billed to the account debtor, and (ii) the
services giving rise to such Account have been performed and billed to the
Account Debtor, or

 

(s) (i) such Accounts do not consist of retainage invoices or progress billings
(such that the obligation of the account debtors with respect to such Accounts
is conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto), and (ii) such Accounts do
not consist of bill and hold invoices;

 

(t) such Accounts comply in all material respects with the covenants contained
in Section 7.2(b) of this Agreement and with respect to the representations and
warranties contained in Section 7.2(b) to the extent such terms and conditions
consist of representations and warranties that are qualified as to materiality
or Material Adverse Effect then the same shall be true and correct as to such
Accounts and to the extent that such terms and conditions consist of
representations and warranties that are not so qualified, the same shall be true
and correct as to such Accounts in all material respects;

 

17

 

 

(u) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to qualify or file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

 

(v) the sale of goods or the rendition of services giving rise to such Account
is not supported by a performance, bid or surety bond unless the issuer of such
bond shall have waived in writing any rights or interest in and to all Revolving
Loan Priority Collateral, which waiver is in form and substance reasonably
satisfactory to Agent; and

 

(w) none of the transactions giving rise to such Accounts violate any applicable
law or regulation in any material respect, and all documentation relating to
such Accounts is legally sufficient under such laws and regulations.

 

Without limitation upon the right of Co-Collateral Agents to establish Reserves
hereunder, Eligible Accounts will be reduced, without duplication, by amounts
constituting Reserves for discounts, rebates, rebate accruals, warranty
reserves, accrued advertising, unapplied cash, scrap allowances, back charges,
and any credits and allowances of any nature that are not paid in respect of
such Accounts; and reduced by the variance between the aging of such Accounts
and the general ledger.

 

Notwithstanding the foregoing, Co-Collateral Agents may, from time to time in
their Permitted Discretion, upon three (3) Business Days prior notice to
Administrative Borrower change the criteria for Eligible Accounts set forth
above or add any new criteria for Eligible Accounts based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no knowledge thereof or of its affect on the Accounts prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Accounts in any material
respect as determined by Co-Collateral Agents in their exercise of its Permitted
Discretion; provided, that, during such three (3) Business Day period, the
Borrowing Base shall, solely for the purposes of any new Loans or Letters of
Credit requested by any Borrower during such three (3) Business Day period,
exclude any Accounts not constituting Eligible Accounts solely by reason of such
proposed changes or additions to the criteria for Eligible Accounts set forth in
such notice. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such change.
Upon delivery of such notice, Agent will be available from time to time during
business hours to consult with Administrative Borrower in connection with the
basis for such new criteria or changes to the criteria. Borrowers may take such
action as may be required so that the event, condition or matter that is the
basis for such change no longer exists, in a manner and to the extent
satisfactory to Co-Collateral Agents in their exercise of its Permitted
Discretion. In no event shall such notice or opportunity limit the right of
Agent to make such change, unless Co-Collateral Agents shall have determined in
their Permitted Discretion that the event, condition or other circumstance that
is the basis for such new criteria or changes to the criteria no longer exists
(except if there is a reasonable prospect that such event, condition or other
circumstance will occur again within a reasonable period of time thereafter) or
unless Co-Collateral Agents shall have determined in their Permitted Discretion
that it has otherwise been adequately addressed by the applicable Borrower. Any
Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral. In addition to the foregoing, the determination of Eligible Accounts
acquired in any Permitted Acquisition shall be subject to the terms of the last
paragraph of the definition of the term Permitted Acquisition herein.

 

18

 

 

1.75 “Eligible In-Transit Inventory” shall mean Inventory that would otherwise
be Eligible Inventory (other than for its location):

 

(a) that has been shipped from a location of any Borrower or from the
manufacturer or wholesale distributor thereof within the United States of
America for receipt at a location of any Borrower within the United States of
America and permitted hereunder or from any location of a Borrower to another
location of a Borrower, within thirty (30) days of shipment, but in either case,
which has not yet been delivered to such Borrower,

 

(i) for which the purchase order is in the name of a Borrower,

 

(ii) title has passed to such Borrower (and Agent has received such evidence
thereof as it has reasonably requested),

 

(iii) except as otherwise reasonably agreed by Agent, for which a Borrower is
designated as “shipper” and/or consignor and the document of title or waybill
reflects a Borrower as consignee with respect thereto,

 

(iv) as to which Agent has control over the documents of title, to the extent
applicable, to such Inventory and

 

(v) which is insured in accordance with the terms of this Agreement;

 

provided, that, Agent may, upon notice to Administrative Borrower, exclude any
particular Inventory from Eligible In-Transit Inventory, in the event that
Co-Collateral Agents reasonably determine that such Inventory is subject to any
Person’s right or claim that is (or is capable of being) senior to, or pari
passu with, the security interest and lien of Agent therein (such as, without
limitation a right of stoppage in transit), as applicable or that may otherwise
adversely impact the ability of Agent to realize upon such Inventory, andor

 

(b) that is located outside of the United States of America and which is in
transit to either the premises of a Freight Forwarder in the United States of
America or the premises of any Borrower in the United States of America which
are either owned and controlled by such Borrower or leased by such Borrower (but
only if Agent has received a Collateral Access Agreement duly authorized,
executed and delivered by such Freight Forwarder and the owner and lessor of
such leased premises, as the case may be); provided, that,

 

(i) Agent has a first priority perfected security interest in and lien upon such
Inventory and all documents of title with respect thereto (subject to such Liens
as are permitted under clause (c) of the definition of the term Permitted
Liens),

 

(ii) such Inventory either (A) is the subject of a negotiable bill of lading (1)
in which Agent is named as the consignee (either directly or by means of
endorsements), (2) that was issued by the carrier respecting such Inventory that
is subject to such bill of lading, and (3) that is in the possession of Agent or
the Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases, acting on Agent’s behalf subject to a Collateral Access
Agreement duly authorized, executed and delivered by such Freight Forwarder, or
(B) is the subject of a negotiable forwarder’s cargo receipt and such cargo
receipt on its face indicates the name of the freight forwarder as a carrier or
multi-modal transport operator and has been signed or otherwise authenticated by
it in such capacity or as a named agent for or on behalf of the carrier or
multi-modal transport operator, in any case respecting such Inventory and either
(1) names Agent as the consignee (either directly or by means of endorsements),
or (2) is in the possession of Agent or the Freight Forwarder handling the
importing, shipping and delivery of such Inventory, in all cases, acting on
Agent’s behalf subject to a Collateral Access Agreement duly authorized,
executed and delivered by such Freight Forwarder,

 

19

 

 

(iii) such Borrower has title to such Inventory, and Agent shall have received
such evidence thereof as it may from time to time reasonably require,

 

(iv) Agent shall have received a Collateral Access Agreement, duly authorized,
executed and delivered by the Freight Forwarder located in the United States of
America handling the importing, shipping and delivery of such Inventory,

 

(v) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion, and Agent
shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner reasonably acceptable to Agent,

 

(vi) Agent shall have received (A) a certificate duly executed and delivered by
an officer of such Borrower certifying to Agent that, to the best of the
knowledge of such Borrower, such Inventory complies in all material respects
with all of such Borrower’s covenants contained herein concerning Eligible
In-Transit Inventory and with respect to the representations and warranties
contained herein concerning Eligible In-Transit Inventory to the extent such
terms and conditions consist of representations and warranties that are
qualified as to materiality or Material Adverse Effect then the same shall be
true and correct as to such Inventory and to the extent that such terms and
conditions consist of representations and warranties that are not so qualified,
the same shall be true and correct as to such Inventory in all material respects
and that the shipment as evidenced by the documents conforms to the related
order documents, and (B) upon Agent’s request, a copy of the invoice, packing
slip and manifest with respect thereto,

 

(vii) such Inventory is not subject to a Letter of Credit, and

 

(viii) such Inventory shall not have been in transit for more than sixty (60)
days.

 

The aggregate amount of Inventory constituting Eligible In-Transit Inventory
under clauses (a) and (b) above for purposes of the calculation of the Borrowing
Base at any time will not exceed $3,000,000.

 

1.76 “Eligible Inventory” shall mean the Inventory of Borrowers that comply in
all material respects with each of the representations and warranties respecting
Eligible Inventory made herein, and that satisfy the criteria set forth below.
Eligible Inventory shall be calculated on the basis of the Inventory set forth
in Borrowers’ perpetual inventory reports adjusted for the purchase price
variance and the lower of cost or market adjustments and shall not include:

 

(a) Inventory that does not consist of finished goods and raw materials and
certain work-in-process for such finished goods;

 

(b) obsolete or slow moving Inventory (with inventory that has not been sold
after a period of more than three hundred sixty (360) days being deemed to be
obsolete or slow moving for this purpose), or Inventory that is damaged or unfit
for sale;

 

(c) Inventory that is not of a type held for sale by any Borrower in the
ordinary course of business;

 

20

 

 

(d) Inventory that is not owned by any Borrower;

 

(e) Inventory that is located on premises leased by any Borrower, or stored with
a bailee, warehouseman, processor or similar Person, unless (i) Agent has given
its prior consent thereto, (ii) a Collateral Access Agreement, in form and
substance reasonably satisfactory to Agent has been delivered to Agent, or (iii)
Reserves for rent or other amounts payable with respect to such premises,
processing or storage reasonably satisfactory to Co-Collateral Agents in their
Permitted Discretion, but in no event to exceed the limits for such rent or
other amounts with respect to such locations as provided herein, have been
established with respect thereto; provided, that, (A) in no event shall
Inventory at third party processors having a value of greater than $10,000,000
(or such higher amount as Co-Collateral Agents may hereafter agree) constitute
Eligible Inventory and (B) in no event shall Inventory at locations where the
value of such Inventory is less than $125,000 constitute Eligible Inventory;

 

(f) Inventory that is placed on consignment or is in transit with a common
carrier from vendors or suppliers, except for Eligible In-Transit Inventory
described in subsection (a) of the definition of Eligible In-Transit Inventory;

 

(g) Inventory that consists of display items, samples, manufacturing supplies or
replacement or spare parts not considered for sale in the ordinary course of
business or is paint;

 

(h) Inventory that consists of goods which have been returned by the buyer,
other than goods that are undamaged or that are resalable in the normal course
of business;

 

(i) Inventory that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made herein;

 

(j) Inventory that consists of Hazardous Materials that can be transported or
sold only with licenses that are not readily available;

 

(k) Inventory that is covered by a negotiable document of title, unless such
document has been delivered to Agent;

 

(l) packaging, packing and shipping materials;

 

(m) supplies used or consumed in such Borrower’s business;

 

(n) bill and hold Inventory;

 

(o) Inventory located outside the United States of America except for Eligible
In-Transit Inventory described in subsection (b) of the definition of Eligible
In-Transit Inventory;

 

(p) such Inventory that is not subject to a first-priority, valid and perfected
security interest of Agent and is subject to any Lien other than (i) the Lien of
Agent, (ii) as to priority those permitted in clause (b), (c), (d), (k), (o) and
(p) of the definition of the term Permitted Liens (but as to Liens referred to
in clause (d), to the extent such Liens have been waived pursuant to Collateral
Access Agreements or with respect to which Co-Collateral Agents shall have
established a Reserve or notified the Administrative Borrower that no Reserve
will be established and as to Liens referred to in clauses (k) and (o), subject
to the right of Co-Collateral Agents to establish a Reserve as provided
therein), (iii) Liens permitted in clause (z) of the definition of the term
Permitted Liens, subject to any applicable Deemed Reserve, or with respect to
which the Agent shall have established a Reserve or notified the Administrative
Borrower that no Reserve will be established and (iv) and any other Liens
permitted under this Agreement that are subject to the Intercreditor Agreement
or to another intercreditor agreement in form and substance reasonably
satisfactory to Agent between the holder of such Lien and Agent;

 

21

 

 

(q) “tolling” Inventory having a value in excess of $3,000,000; provided, that,
only fifty (50%) percent of the value of such Inventory shall be included in the
calculation of the Borrowing Base;

 

(r) Inventory that is not produced, used, stored and maintained in accordance
with applicable insurance standards or in conformity with applicable laws in all
material respects

 

(s) Inventory that is a discontinued product or component thereof and is not
immediately usable in a continuing product;

 

(t) Inventory that contains or bears any intellectual property rights licensed
to such Person unless Agent is satisfied in its Permitted Discretion that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(u) Inventory that is not reflected in a current perpetual inventory report of
such Person;

 

(v) Inventory for which reclamation rights have been asserted by the seller; and

 

(w) otherwise Eligible Inventory to the extent of intercompany profit thereon.

 

Eligible Inventory shall be adjusted by Agent to account for the amount of any
variance between perpetual inventory reports and the general ledger of Borrowers
or the results of test counts of Inventory conducted by Agent with respect
thereto based on the results of each field examination or other information with
respect thereto received by Agent.

 

Notwithstanding the foregoing, Co-Collateral Agents may, from time to time, in
their Permitted Discretion, upon three (3) Business Days’ prior notice to
Administrative Borrower, change the criteria for Eligible Inventory set forth
above or add any new criteria for Eligible Inventory based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no knowledge thereof or of its affect on the Inventory prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Inventory in any material
respect as determined by Co-Collateral Agents in the exercise of their Permitted
Discretion; provided, that, during such three (3) Business Day period, the
Borrowing Base shall, solely for the purposes of any new Loans or Letters of
Credit requested by any Borrower during such three (3) Business Day Period,
exclude any Inventory not constituting Eligible Inventory solely by reason of
such proposed changes or additions to the criteria for Eligible Inventory set
forth in such notice. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of such notice, Agent will be available from time to
time during business hours to consult with Administrative Borrower in connection
with the basis for such changes to the criteria. Borrowers may take such action
as may be required so that the event, condition or matter that is the basis for
such change no longer exists, in a manner and to the extent satisfactory to
Co-Collateral Agents in the exercise of their Permitted Discretion. In no event
shall such notice or opportunity limit the right of Agent to make such change,
unless Co-Collateral Agents shall have determined in their Permitted Discretion
that the event, condition or other circumstance that is the basis for such new
criteria or changes to the criteria no longer exists (except if there is a
reasonable prospect that such event, condition or other circumstance will occur
again within a reasonable period of time thereafter) or unless Co-Collateral
Agents shall have determined in their Permitted Discretion that it has otherwise
been adequately addressed by the applicable Borrower. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral. In addition to
the foregoing, the determination of Eligible Inventory acquired in any Permitted
Acquisition shall be subject to the terms of the last paragraph of the
definition of the term Permitted Acquisition herein.

 

22

 

 

1.77 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) an Approved Fund
approved by Agent; and (d) any other commercial bank, financial institution or
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) approved by Agent, such approval not to be unreasonably withheld,
conditioned or delayed; provided, that, neither any Borrower nor any Guarantor
nor any Affiliate of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except a Sponsor Affiliated Lender.

 

1.78 “Environmental Laws” shall mean any and all U.S., Canadian or foreign
federal, state, provincial, territorial, foreign, local or municipal laws,
rules, orders, enforceable guidelines and orders-in-council, regulations,
statutes, ordinances, codes, decrees, and such requirements of any Governmental
Authority properly promulgated and having the force and effect of law or other
requirements of law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (as it
relates to exposure to Hazardous Materials) or the environment, as have been, or
now or at any relevant time hereafter are, in effect.

 

1.79 “Environmental Permits” shall mean any and all permits, licenses,
registrations, and any other authorization required under any Environmental Law.

 

1.80 “Equipment” shall mean, as to any Person, all of such Person’s now owned
and hereafter acquired equipment, wherever located, including machinery, data
processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, rolling stock, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.81 “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity or ownership interests at any time outstanding, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other equity interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other equity interests in) such Person and all warrants, rights or options
for the purchase or acquisition from such Person of such shares (or such other
equity interests), but excluding (a) any debt security that is convertible into
or exchangeable for any such shares (or such other equity interests and (b) any
stock appreciation rights, interests in phantom equity plans or similar rights
or interests.

 

1.82 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

1.83 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

 

23

 

1.84 “ERISA Event” shall mean, individually or in the aggregate, any of the
following events or conditions that either individually or in the aggregate,
have or could reasonably be expected to have a Material Adverse Effect: (a) any
“reportable event”, as defined in Section 4043(c) of ERISA or the regulations
issued thereunder, with respect to a Pension Plan, other than events as to which
the requirement of notice has been waived in regulations by the Pension Benefit
Guaranty Corporation; (b) the adoption of any amendment to a Pension Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (c) a complete or partial withdrawal by any
Borrower, Guarantor or any ERISA Affiliate from a Multiemployer Plan or a
cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate.

 

1.85 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

 

1.86 “Event of Default” shall have the meaning specified in Section 12.1 hereof.

 

1.87 “Excess Availability” shall mean, as to Borrowers, the amount calculated at
any date, equal to: (a) the leastlesser of: (i) the Borrowing Base, and (ii) the
Maximum Credit and (iii) the Revolving Loan Limit, minus, without duplication,
(b) the sum of: (i) the principal amount of all then outstanding and unpaid
Loans and Special Agent Advances, plus (ii) the Letter of Credit Obligations,
plus (c) only for purposes of calculating Excess Availability in connection with
(i) the definition of “Dominion Event” and in connection with,” (ii) the
definition of “Payment Conditions”, (iii) Section 11.1 hereof and (iv) Section
10 hereof, Specified Suppressed Availability.

 

1.88 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

1.89 “Excluded Property” shall mean:

 

(a) property or assets of any Foreign Subsidiary,

 

(b) all Real Property other than the Mortgaged Fee Properties and intellectual
property as registered in, or created under the laws of, a jurisdiction outside
of the United States of America (except to the extent constituting collateral
for the Term Loan Debt),

 

(c) motor vehicles and other property and assets subject to certificates of
title (except to the extent constituting collateral for the Term Loan Debt),

 

(d) any contract, chattel paper, general intangibles, Intellectual Property,
lease, permit, license, charter or other agreement or instrument, and any right,
title or interest in respect thereof, covering real or personal property, as
such, if under the terms of such contract, lease, permit, license, charter or
other agreement or instrument, or applicable law with respect thereto, the valid
grant of a security interest or lien therein to Agent is prohibited or would
result in a breach, default or termination thereof; provided, that, the
foregoing exclusion shall in no way be construed to apply to the extent that any
such prohibition, breach, default or termination under any such contract, lease,
permit, license, charter or other agreement or instrument is unenforceable under
Sections 9-406, 9-407 or 9-408 of the UCC or other applicable law such that a
security interest therein may be granted to Agent without resulting in a breach,
default or termination thereunder to such extent;

 

(e) as to any series of Equity Interests of any Foreign Subsidiary, the Equity
Interests of such series in excess of sixty five (65%) percent of all of the
issued and outstanding Equity Interests of such series or (ii) de minimis shares
of a Foreign Subsidiary held as a nominee or in a similar capacity;

 

24

 

 

(f) any Equity Interests of a Subsidiary of a Foreign Subsidiary;

 

(g) any property that would otherwise be included in the Collateral (and such
property shall not be deemed to constitute a part of the Collateral) if such
property has been sold or otherwise transferred in connection with a Sale and
Leaseback Transaction to the extent permitted by and subject to the terms of
Section 10.11 of this Agreement;

 

(h) any Equipment or other property that would otherwise be included in the
Collateral (and such property shall not be deemed to constitute a part of the
Collateral) if such Equipment or other property is subject to a Lien described
in clause (f), (l), (p)(ii) or (s) of the definition of “Permitted Liens”;

 

(i) assets that are not of a type that would constitute Revolving Loan Priority
Collateral, to the extent that Liens therein would result in adverse tax or
accounting consequences as reasonably determined by Administrative Borrower;

 

(j) assets over which the granting of Liens in such assets would be prohibited
by contract permitted under this Agreement and set forth on Schedule 1.73
hereto, applicable law or regulation or, in the case of any non-wholly owned
Subsidiary, the organizational documents thereof (including Permitted Liens,
leases or licenses) prohibit the valid grant of a security interest or lien
therein to Agent; provided, that, the foregoing exclusions shall in no way be
construed to apply to the extent that any such prohibition, is unenforceable
under Sections 9-406, 9-407 or 9-408 of the UCC or other applicable law such
that a security interest therein may be granted to Agent;

 

(k) property or assets (other than Intellectual Property) and Mortgaged Fee
Properties, which are not of the type in which a security interest can be
created under the UCC;

 

(l) any assets not constituting Revolving Loan Priority Collateral that are
excluded from the Term Loan Priority Collateral pursuant to the Term Loan
Documents;

 

(m) Foreign Intellectual Property;

 

(n) trademark or service mark applications that have been filed with the U.S.
Patent and Trademark Office on the basis of an “intent-to-use” with respect to
such marks, unless and until a statement of use or amendment to allege use is
filed and accepted by the U.S. Patent and Trademark Office at which time such
marks shall automatically and without further action by the parties be subject
to the security interests and liens granted by Borrowers or Guarantors to Agent
hereunder;

 

(o) any account containing collateral securing the obligations of Borrowers and
Guarantors with respect to the Existing Letters of credit and any cash, Cash
Equivalents or investment property in such accounts;

 

(p) those items of Term Loan Priority Collateral as to which the applicable
Borrower or Guarantor, on the one hand, and the Co-Collateral Agents, on the
other hand, shall mutually and reasonably determine that the costs of obtaining
such a security interest are excessive in relation to the value of the security
interest to be afforded thereby; and

 

(q) any money, cash, Cash Equivalents, checks, other negotiable instrument,
funds and other evidence of payment held in any deposit account of the Borrowers
or any of their Subsidiaries in the nature of security deposit with respect to
obligations for the benefit of the Borrowers or any of their Subsidiaries, which
must be held for or returned to the applicable counterparty under applicable law
or Contractual Obligations entered into in the ordinary course of business.

 

25

 

 

1.90 “Excluded Real Properties” shall mean, collectively, the fee or leasehold
interest in Real Property owned by Parent or any of its Subsidiaries other than
Mortgaged Fee Properties.

 

0 “Existing Foreign Subsidiaries” shall mean Building Systems de Mexico S.A. de
C.V., a corporation organized under the laws of Mexico and Robertson Building
Systems, Limited, a corporation organized the laws of the Province of Ontario,
Canada, and their respective successors and assigns.

 

1.91 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued or to be issued for the account of a Borrower or Guarantor or for
which such Borrower or Guarantor is otherwise liable listed on Schedule 1.76
hereto.

 

1.92 “Factoring Transaction” shall mean any transaction or series of
transactions entered into by any Person pursuant to which such Person sells,
conveys or otherwise transfers (or purports to sell, convey or otherwise
transfer) any accounts receivable and/or related rights or assets of such Person
to a factor or other similar Person that is not an Affiliate.

 

1.93 “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

1.94 “Fee Letter” shall mean the fee letter, dated of even date herewith, by and
among Parent, for itself and its Subsidiaries (and by which Borrowers and
Guarantors hereby confirm their agreement to be bound), Wells Fargo and certain
other Persons, setting forth certain fees payable by Borrowers in connection
with the Credit Facility.

 

1.95 “Financing Agreements” shall mean, collectively, this Agreement, any notes
issued pursuant hereto, any Guarantees, any Security Agreements, any Deposit
Account Control Agreements, any Investment Property Control Agreements, the
Intercreditor Agreement, and the other agreements, documents, instruments and
certificates from time to time executed and/or delivered in connection with any
of the foregoing, in each case, together with all schedules and exhibits thereto
in form and substance reasonably satisfactory to Agent, as the same now exist or
may hereafter exist or be amended, modified, supplemented, extended, renewed,
restated or replaced; provided, that, the Financing Agreements shall not include
Hedge Agreements.

 

1.96 “Foreign Intellectual Property” shall mean, as to each Borrower and
Guarantor, such Borrower’s and Guarantor’s now owned or hereafter acquired
non-US patents, patent applications, trademarks, trademark applications, trade
names, copyrights, technology, know-how and processes.

 

1.97 “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

1.98 “Foreign Subsidiary” shall mean (a) any Subsidiary of Parent that is not
organized or incorporated under the laws of the United States of America, or any
state thereof or the District of Columbia and any Subsidiary of such Foreign
Subsidiary and (b) any Foreign Subsidiary Holdco.

 

26

 

 

1.99 “Foreign Subsidiary Holdco” shall mean any Subsidiary of Parent that has no
material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets incidental
to an ownership interests in any such securities, Indebtedness, intellectual
property or Subsidiaries (provided, that, in no event for purposes of this
definition shall assets consisting of accounts receivable (other than accounts
receivable from such securities, Indebtedness or intellectual property),
inventory, equipment or real property be deemed to be “incidental to” any of
such assets).

 

1.100 “Freight Forwarders” shall mean the persons listed on Schedule 1.85 hereto
or such other person or persons as may be selected by Borrowers after the date
of this Agreement, and after written notice by Borrowers to Agent, who are
reasonably acceptable to Agent to clear Inventory through the Bureau of Customs
and Border Protection (formerly the Customs Service) or other domestic or
foreign export control authorities or otherwise perform port of entry services
to process Inventory imported by Borrowers from outside the United States of
America (such persons sometimes being referred to herein individually as a
“Freight Forwarder”); provided, that, as to each such person, (a) Agent shall
have received a Collateral Access Agreement by such person in favor of Agent
duly authorized, executed and delivered by such person, (b) such agreement shall
be in full force and effect and (c) such person shall be in compliance in all
material respects with the terms thereof.

 

1.101 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied; provided, that, in the
event of any change in GAAP after the date hereof that affects the covenant in
Section 11.1 hereof (including the calculation of the Consolidated Fixed Charge
Coverage Ratio or Consolidated Net Income and any definitions related thereto),
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower require that
compliance with such covenant be determined and such calculations be made in
accordance with GAAP as in effect, and as applied by Parent and its
Subsidiaries, immediately before the applicable change in GAAP became effective,
until either the notice from the applicable party is withdrawn or such covenant
is amended in a manner satisfactory to Administrative Borrower, Agent and the
Required Lenders. Administrative Borrower will notify Agent of any such changes
to GAAP and provide materials to Agent to show the effect on the financial
statements of such changes when and to the extent included in the annual and
quarterly reports filed by Parent with the Securities and Exchange Commission.

 

1.102 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

1.103 “Guarantee” shall mean the Guaranty Agreement delivered to Agent as of the
date hereof substantially in the form of Exhibit D hereto, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

1.104 “Guarantors” shall mean each Person that shall be or become party to the
Guarantee and thereby guarantee the Obligations of the Borrower as provided
therein; collectively, the “Guarantors”. As of the date hereof, Parent and
Steelbuilding.com, Inc. are the only Guarantors.

 

27

 

1.105 “Guaranty Obligation” shall mean, with respect to any Person, without
duplication, any obligation of such Person (other than endorsements in the
ordinary course of business of instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
such obligation, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or to maintain working capital, solvency or other balance sheet condition of
such other Person for the benefit of any holder of such Indebtedness of such
other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the holder of such Indebtedness of such
other Person of the ability of such other Person to make payment thereon, or (d)
to otherwise assure or hold harmless the holder of such Indebtedness against
loss in respect thereof. The amount of any Guaranty Obligation hereunder at any
time shall (subject to any limitations set forth in any agreement or instrument
governing such Guaranty Obligation) be deemed to be an amount equal to the then
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made (or if less,
the amount giving effect to such limitations).

 

1.106 “Hazardous Materials” shall mean any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

1.107 “Hedge Agreement” shall mean an agreement that is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, or any other similar
agreement (including any option to enter into any of the foregoing or a master
agreement for any of the foregoing together with all supplements thereto) for
the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements”.

 

1.108 “Indebtedness” shall mean, with respect to any Person, without
duplication, (a) any liability for payments in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments (including, without limitation, industrial revenue bonds or
similar arrangements of the type contemplated by Sections 10.3(s) and 10.3(t)
hereof); (b) any liability representing the balance deferred and unpaid of the
purchase price of any property or services (other than trade liabilities
incurred in the ordinary course of business); (c) all obligations as lessee
under Capital Leases; (d) all reimbursement obligations and other liabilities
for payment of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account; (e)
indebtedness of a Person secured by any Lien on any asset of such Person,
whether or not such indebtedness is assumed by or is a personal liability of
such Person, all as of such time; provided, that, if the recourse of the Person
to whom such Indebtedness is owed is limited to the asset subject to such Lien
so that the Person obligated on such indebtedness has no personal liability,
then the amount of such Indebtedness of such Person shall, at any time, be the
lesser of the fair market value of the asset determined as such time in a manner
reasonably satisfactory to Agent or the amount of such Indebtedness; (f) all
obligations, liabilities and indebtedness of such Person (marked to market)
arising under Hedge Agreements; (g) indebtedness of any partnership or joint
venture in which such Person is a general partner or a joint venturer to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent that the terms of such
indebtedness expressly provide that such Person is not liable therefor or such
Person has no liability therefor as a matter of law; (h) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person, (i)
all Disqualified Equity Interests of such Person, and (j) the principal and
interest portions of all remaining rental obligations of such Person under any
synthetic lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for U.S. federal income tax purposes but is
classified as an operating lease in accordance with GAAP.

 

28

 

 

1.109 “Indemnification Agreement” shall mean the Indemnification Agreement,
dated as of the date hereof, by and between Parent and the CD&R Investors, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.110 “Initial Term Loan Agreement” shall have the meaning set forth in the
definition of “Term Loan Agreement”.

 

1.111 “Intellectual Property” shall mean, as to each Borrower and Guarantor,
such Borrower’s and Guarantor’s now owned or hereafter acquired United States
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes.

 

1.112 “Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of the date hereof, by and among Agent and Term Loan Agent, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

1.113 “Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including Swing Line Loans), the last Business Day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Rate Loan, the last day of the Interest Period applicable to such
Loan and, in the case of a Eurodollar Rate Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Loan, the Maturity Date or such
earlier date on which the Commitments are terminated or the Loans become due and
payable.

 

1.114 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration (and, if acceptable
to all Lenders, six (6), nine (9) or twelve (12) months duration) as any
Borrower (or Administrative Borrower on behalf of such Borrower) may elect, the
exact duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then current term of this
Agreement.

 

1.115 “Interest Rate” shall mean,

 

(a) Subject to clause (b) of this definition below:

 

(i) as to Base Rate Loans, a rate equal to the then Applicable Margin for Base
Rate Loans on a per annum basis plus the Base Rate, and

 

(ii) as to Eurodollar Rate Loans, a rate equal to the then Applicable Margin for
Eurodollar Rate Loans on a per annum basis plus the Adjusted Eurodollar Rate.

 

(b) Notwithstanding anything to the contrary contained herein, if an Event of
Default has occurred and is continuing, Agent may and Agent shall, at the
direction of the Required Lenders, upon notice to Administrative Borrower,
increase the Applicable Margin otherwise used to calculate the Interest Rate for
Base Rate Loans and Eurodollar Rate Loans by two (2%) percent per annum, for the
period from and after the date of such notice but only for so long as such Event
of Default is continuing.

 

29

 

1.116 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

 

1.117 “Investment” shall have the meaning set forth in Section 10.4 hereof.

 

1.118 “Investment Agreement” shall mean the Investment Agreement, dated as of
August 14, 2009, by and between Parent and Clayton, Dubilier & Rice Fund VIII,
L.P., as amended on each of August 28, 2009, August 31, 2009, October 8, 2009
and October 16, 2009, as the same now exists or may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.119 “Investment Documents” shall mean, collectively, the following (as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced): (a) the Investment Agreement; (b) the
Stockholders Agreement; (c) the Registration Rights Agreement; (d) the
Indemnification Agreement and (e) the Series B Preferred Stock CoD.

 

1.120 “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, the Borrower or Guarantor that is an account holder or customer (as the
case may be) and any securities intermediary, commodity intermediary or other
person who has custody, control or possession of any investment property of such
account holder or customer, that is sufficient to perfect the security interests
of Agent therein and provides such other rights with respect thereto as Agent
reasonably requires.

 

1.121 “Issuing Bank” shall mean Wells Fargo Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder and its successors and assigns.

 

1.122 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders (including Swing Line Lender) and other persons made a party to this
Agreement as a Lender in accordance with Section 15.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

 

1.123 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
or issued in connection therewith, and any application therefor.

 

1.124 “Letter of Credit Limit” shall mean $30,000,000.

 

1.125 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time,
plus, without duplication and (b) the aggregate amount of all drawings under
Letters of Credit for which Issuing Bank has not at such time been reimbursed,
and the aggregate amount of all payments made by each Lender to Issuing Bank
with respect to such Lender’s participation in Letters of Credit as provided in
Section 2.3 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.

 

1.126 “Letters of Credit” shall mean all letters of credit issued by an Issuing
Bank for the account of any Borrower pursuant to this Agreement, and all
amendments, renewals, extensions or replacements thereof.

 

30

 

1.127 “Lien” or “lien” shall mean any mortgage, pledge, hypothecation, security
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

 

1.128 “Loans” shall mean, collectively, the Revolving Loans and the Swing Line
Loans.

 

1.129 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Agent from time to time for purposes of providing quotations of
interest rates applicable to eurodollar deposits in dollars in the London
interbank market) at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, that, if more than one rate is specified on such
Page for such comparable period, the applicable rate shall be the arithmetic
mean of all such rates (rounded to the nearest 1/100th of 1%). In the event that
such rate is not available at such time for any reason, then the term “London
Interbank Offered Rate” shall mean, with respect to any Eurodollar Rate Loan for
the Interest Period applicable thereto, the rate of interest per annum at which
dollar deposits of $5,000,000 and for a term comparable to such Interest Period
are offered by the principal London office of Wells Fargo Bank, N.A. or Wachovia
Bank, National Association, as specified by Agent (or, in the event there is a
successor Agent at the time, any other commercial bank approved by the
Administrative Borrower, Required Lenders and such successor Agent), in
immediately available funds in the London interbank market at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of such
Interest Period.

 

1.130 “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of Borrowers and Guarantors
taken as a whole, (b) the ability of Borrowers and Guarantors (taken as a whole)
to perform their obligations under the Financing Agreements or (c) the rights of
or remedies available to Agent, the Issuing Banks or Lenders under the Financing
Agreements.

 

1.131 “Maturity Date” shall mean the earlier of (a) the date that is five (5)
years from the Amendment No. 23 Effective Date or (b) the maturity date of the;
provided that in the event that more than $30 million principal amount of Term
Loan Debt. with a maturity date earlier than the date that is five (5) years
from the Amendment No. 3 Effective Date remains outstanding on the date (the
“Springing Maturity Date”) that is 90 days prior to such earlier maturity date
for such Term Loan Debt, the “Maturity Date” shall mean the Springing Maturity
Date.

 

1.132 “Maximum Credit” shall mean the amount of $150,000,000 (subject to
adjustment as provided in Section 2.7 hereof).

 

1.133 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.

 

31

 

1.134 “Metl-Span Acquisition” shall mean the acquisition by Parent, directly or
indirectly, of all of the equity interests of Metl-Span LLC, in accordance with
the terms of the Equity Purchase Agreement, dated as of May 2, 2012, among NCI,
VSMA, Inc., BlueScope Steel North America Corporation and Metl-Span LLC, without
giving effect to any modifications, amendments, express waivers or express
consents thereto that are materially adverse to the Lenders without the
reasonable consent of the Required Lenders (it being understood and agreed that
any reduction in the purchase price shall not be deemed to be materially adverse
to the Lenders but any resulting reduction in cash uses shall be allocated 100%
to a reduction in Indebtedness under the New Term Loan Facility); provided that
(x) the Metl-Span Acquisition shall be consummated no later than November 7,
2012 and (y) immediately following the consummation of the Metl-Span
Acquisition, Excess Availability shall be no less than $20,000,000.

 

1.135 “Moody’s” shall mean Moody’s Investors Service, Inc., and its successors
and assigns.

 

1.136 “Mortgaged Fee Properties” shall mean, collectively, the Real Property
owned in fee by a Borrower or Guarantor described on Part I of Schedule 1.119,
including all buildings, improvements, structures and fixtures now or
subsequently located thereon and owned by any such Borrower or Guarantor.

 

1.137 “Mortgages” shall mean the documents, agreements and instruments set forth
on Schedule 1.120 (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced).

 

1.138 “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.

 

1.139 “NCI Building Systems” shall have the meaning given to such term in the
preamble hereto.

 

1.140 “Net Cash Proceeds” shall mean the aggregate cash proceeds received by
Parent or any of its Subsidiaries (other than Foreign Subsidiaries) in respect
of any Disposition of any assets or properties, or any interest in any assets
and properties or as proceeds of any loans, letters of credit or similar
instruments or the issuance or sale of debt securities or as proceeds from the
issuance and/or sale of any Equity Interests, or settlement or payment in
respect of any insurance claim or condemnation proceeds to the extent not
constituting reimbursement or compensation for amounts previously paid by Parent
or any of its Subsidiaries, in each case net of (a) the reasonable fees, costs
and expenses relating to such Disposition or loans, letters of credit or similar
instruments or the issuance or sale of debt securities or Equity Interests, or
settlement or payment (including, without limitation, legal, accounting,
brokerage, consultant, underwriting, investment banking and other fees and
commissions), (b) taxes paid or payable as a result thereof (including
reasonable estimates thereof for which Agent has received reasonably
satisfactory evidence of the basis for such estimate), (c) in the case of a
Disposition of any assets or properties, or interest in assets and properties,
amounts applied to the repayment of Indebtedness secured by a security interest,
lien or other encumbrance (other than a lien created under the Financing
Agreements or the Term Loan Documents) on the assets or properties that are the
subject of such transaction required to be repaid in connection therewith,
including payments in respect of principal, interest, premiums and penalties and
(d) appropriate reserves to be provided by Parent or its Subsidiaries in
accordance with GAAP with respect to any liabilities associated with such
Disposition of any assets or properties, or interest in assets and properties,
or such transaction, or the events giving rise thereto, and other appropriate
amounts to be used by Parent or any of its Subsidiaries to discharge or pay on a
current basis any other liabilities associated with such Disposition or events
giving rise thereto.

 

1.141 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on an orderly liquidation
value basis, net of expenses and charges in connection with such, liquidation,
as set forth in the most recent appraisal of Inventory received by Agent in
accordance with Section 7.3, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to such
appraisal.

 

32

 

 

1.142 “New Parent” shall have the meaning set forth in the definition of the
term Permitted Dispositions.

 

1.143 “New Term Loan Facility” shall have the meaning set forth in the
definition of “Term Loan Agreement”.

 

1.144 “Non-Excluded Taxes” shall have the meaning set forth in Section 6.8.

 

1.145 “Obligations” shall mean (a) any and all Revolving Loans, Swing Line
Loans, Letter of Credit Obligations, Special Agent Advances and all other
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers to Agent, any Co-Collateral Agent or any
Lender, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under any of the Financing Agreements, whether now existing
or hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and any Security Agreement and the
Guaranty and subject to the priority in right of payment set forth in Section
6.7 hereof, all obligations, liabilities and indebtedness of every kind, nature
and description owing by any or all of Borrowers or Guarantors to any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising; provided, that, (i) as to any such obligations,
liabilities and indebtedness arising under or pursuant to a Hedge Agreement, the
same shall only be included within the Obligations if (A) Administrative
Borrower shall have notified Agent in writing at the time of the execution and
delivery of such Hedge Agreement that such obligations, liabilities and
indebtedness are to be deemed to constitute Obligations and (B) upon Agent’s
request, Agent shall have entered into an agreement, in form and substance
reasonably satisfactory to Agent, with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by Borrowers
and Guarantors (or the Administrative Borrower acting on their behalf),
providing for the delivery to Agent by such counterparty of information with
respect to the amount of such obligations and providing for the other rights of
Agent and such Bank Product Provider in connection with such arrangements, (ii)
any Bank Product Provider shall have delivered written notice to Agent and
Administrative Borrower that (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to a Borrower or Guarantor and (B) the
obligations arising pursuant to such Bank Products provided to Borrowers or
Guarantors constitute Obligations entitled to the benefits of the security
interest of Agent granted hereunder, and Agent and Administrative Borrower shall
have accepted such notice in writing and (iii) in no event shall any Bank
Product Provider to whom such obligations, liabilities or indebtedness are owing
be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness other than for purposes of Section 5.1
hereof and other than for purposes of Sections 14.1, 14.2, 14.3(b), 14.6, 14.7,
14.9, 14.12 and 15.6 hereof and in no event shall the approval of any such
Person be required in connection with the release or termination of any security
interest or lien of Agent.

 

1.146 “Optional Payment” shall have the meaning given to such term in Section
10.9 hereof.

 

1.147 “Parent” shall have the meaning set forth in the preamble hereto.

 

33

 

1.148 “Parent Entity” shall mean any Person of which Parent becomes a Subsidiary
after the Closing Date that is designated in writing by Parent to Agent as a
“Parent Entity” as of or promptly following the date that Parent becomes a
Subsidiary of such Person, provided that (i) immediately prior to becoming a
Parent Entity, such Person was a Subsidiary of Parent and became a Parent Entity
pursuant to a merger of another Subsidiary with Parent in which the Voting Stock
of Parent was exchanged for or converted into Voting Stock of such Person (or
the right to receive such Voting Stock), or (ii) immediately after Parent first
becomes a Subsidiary of such Person, more than 90% of the Voting Stock of such
Person shall be held by one or more Persons that held more than 90% of the
Voting Stock of Parent immediately prior to Parent first becoming such
Subsidiary of such Person, or (iii) immediately after Parent first becomes a
Subsidiary of such Person, Permitted Holders shall own the requisite percentage
of the Voting Stock of such Person as is necessary to ensure that a Change of
Control has not taken place.

 

1.149 “Parent Entity Expenses” shall mean expenses, Taxes and other amounts
incurred or payable by any Parent Entity in respect of which Parent is permitted
to make a Restricted Payment pursuant to Section 10.5.

 

1.150 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 15.7 of this Agreement
governing participations.

 

1.151 “Payment Conditions” shall mean, as of the date of the applicable payment
or other transaction, and after giving effect thereto, (a) no Default or Event
of Default shall exist or have occurred and be continuing, (b) the daily average
Excess Availability for the period of sixty (60) consecutive days immediately
preceding the date of such payment or other transaction shall not be less than
the greater of (i) $30,000,000 or (ii) twenty-four (24%) percent of the
leastlesser of (A) the Maximum Credit or (B) the Borrowing Base or (C) the
Revolving Loan Limit, in each case after giving effect to the making of any such
payment or other transaction, on a pro forma basis using the Excess Availability
as of the date of the most recent calculation of the Borrowing Base immediately
prior to any such payment or other transaction, and as of the date of any such
payment or other transaction and after giving effect thereto, using the most
recent calculation of the Borrowing Base prior to the date of any such payment,
on a pro forma basis, Excess Availability shall be not less than such amount,
(c) on a pro forma basis, after giving effect to the applicable payment or other
transaction, the Consolidated Fixed Charge Coverage Ratio for Parent and its
Subsidiaries for the immediately preceding twelve (12) consecutive month period
ending on the last day of the fiscal month prior to the date of any payment (or
other transaction, as applicable) for which Agent has received financial
statements shall be equal to or greater than 1.00 to 1.00 and (d) receipt by
Agent of projections for the immediately succeeding twelve (12) consecutive
month period beginning after the date of payment (or other transaction, as
applicable) (including in each case, balance sheets and statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability) for Parent and its Subsidiaries on such basis (whether monthly,
quarterly, or annually) as Agent may reasonably specify, all in reasonable
detail and in a format consistent with the projections delivered by Parent to
Agent prior to the date hereof, together with such supporting information as
Agent may reasonably request, which projections show, on a pro forma basis after
giving effect to the payment (or other transaction, as applicable), minimum
Excess Availability at all times during such period of not less than the amount
set forth above and that the Consolidated Fixed Charge Coverage Ratio is at all
times equal to or greater than 1.00 to 1.00 during such period.

 

1.152 “Payment in Full of all Obligations” shall have the meaning given to such
term in Section 15.1(a).

 

1.153 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.

 

34

 

 

1.154 “Permits” shall mean all material permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of the business of Borrowers and Guarantors.

 

1.155 “Permitted Acquisitions” shall mean the acquisition by a Borrower or
Guarantor after the date hereof of all or a substantial part of the property or
assets of any Person, or a business, division or operating unit of any Person
(including pursuant to a merger with such Person by Parent or a Subsidiary of
Parent, including a wholly owned Subsidiary formed solely for such purpose that
is merged with such Person) or of all or a majority of the Equity Interests of
any Person (such property, assets, business, division or operating unit or
Person being referred to herein as the “Acquired Business”), in each case in one
transaction or a series of transactions that satisfies each of the following
conditions:

 

(a) (i) subject to clauses (iv) and (v) below, in the case of any such Permitted
Acquisition where the aggregate amount of the consideration payable in
connection with such Permitted Acquisition that consists of cash, property, or
Indebtedness incurred or assumed in connection therewith (and excluding any
Equity Interests of Parent or any Parent Entity, and any cash from the Net Cash
Proceeds of the issuance or sale of any such Equity Interests) is in an amount
less than or equal to $5,000,000, as of the date of the acquisition and after
giving effect to the acquisition, no Event of Default shall exist or have
occurred and be continuing;

 

(ii) subject to clauses (iv) and (v) below, in the case of any such Permitted
Acquisition where the aggregate amount of the consideration payable in
connection with such Permitted Acquisition that consists of cash, property, or
Indebtedness incurred or assumed in connection therewith (and excluding any
Equity Interests of Parent or any Parent Entity, and any cash from the Net Cash
Proceeds of the issuance or sale of any such Equity Interests) is in excess of
$5,000,000 but less than or equal to $15,000,000:

 

(A) as of the date of the acquisition and after giving effect to the
acquisition, no Event of Default shall exist or have occurred and be continuing;

 

(B) the daily average Excess Availability for the period of sixty (60)
consecutive days immediately preceding the date of such acquisition shall be not
less than the greater of (1) $30,000,000 or (2) twenty-four (24%) percent of the
leastlesser of (x) the Maximum Credit or (y) the Borrowing Base or (z) the
Revolving Loan Limit, in each case after giving effect to the making of any such
acquisition, on a pro forma basis using the Excess Availability as of the date
of the most recent calculation of the Borrowing Base immediately prior to any
such acquisition and as of the date of any such acquisition and after giving
effect thereto, using the most recent calculation of the Borrowing Base prior to
the date of any such acquisition, on a pro forma basis, Excess Availability
shall be not less than such amount; and

 

(C) Agent shall have received not less than five (5) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such acquisition, (2) the proposed date and amount of the
acquisition, (3) description of the assets or shares to be acquired, (4) the
total purchase price for the assets to be purchased (and the terms of payment of
such purchase price);

 

(iii) subject to clauses (iv) and (v) below, in the case of any such Permitted
Acquisition where the aggregate amount of the consideration payable in
connection with such Permitted Acquisition that consists of cash, property, or
Indebtedness incurred or assumed in connection therewith (and excluding any
Equity Interests of Parent or any Parent Entity, and any cash from the Net Cash
Proceeds of the issuance or sale of any such Equity Interests) is in excess of
$15,000,000:

 

35

 

 

(A) the Payment Conditions shall be satisfied; and

 

(B) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such acquisition, (2) the proposed date and amount of the
acquisition, (3) description of the assets or shares to be acquired and (4) the
total purchase price for the assets to be purchased (and the terms of payment of
such purchase price);

 

(iv) in the case of any Permitted Acquisition where all of the consideration for
any Permitted Acquisition consists of Equity Interests of Parent or any Parent
Entity or cash from the Net Cash Proceeds of the issuance of Equity Interests of
Parent or any Parent Entity, regardless of the amount of such consideration, the
only conditions under this clause (a) applicable in such case are that:

 

(A) as of the date of the acquisition and after giving effect to the
acquisition, no Event of Default shall exist or have occurred and be continuing;
and

 

(B) either (1) Excess Availability shall be not less than the greater of
$20,000,000 or eighteen (18%) percent of the leastlesser of the Maximum Credit,
or the Borrowing Base, or the Revolving Loan Limit, on a pro forma basis giving
effect to such acquisition, for each of the immediately succeeding twelve (12)
consecutive months beginning after the date of such acquisition based on updated
projections received by Agent (including in each case, forecasted balance sheets
and statements of income and loss, statements of cash flow, and the projected
Borrowing Base and Excess Availability) for Parent and its Subsidiaries (whether
monthly, quarterly, or annually as Agent may specify), all in reasonable detail
and in a format consistent with the projections delivered by Parent to Agent
prior to the date hereof, together with such supporting information as Agent may
reasonably request or (2) Agent shall have received updated projections
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability) for Parent and its Subsidiaries (whether monthly, quarterly, or
annually as Agent may specify), all in reasonable detail and in a format
consistent with the projections delivered by Parent to Agent prior to the date
hereof, together with such supporting information as Agent may reasonably
request, showing, on a pro forma basis after giving effect to the acquisition,
that the Consolidated Fixed Charge Coverage Ratio is at all times equal to or
greater than 1.00 to 1.00 during such period;

 

(v) notwithstanding anything to the contrary set forth above, in the case where
as of the date of such acquisition and after giving effect thereto, there are no
Loans or Letters of Credit then outstanding, regardless of the amount of the
consideration for such acquisition, as of the date of the acquisition and after
giving effect to the acquisition, the only condition applicable under this
clause (a) in such case is that no Event of Default shall exist or have occurred
and be continuing;

 

(b) promptly upon Agent’s reasonable request, Agent shall have received true,
correct and complete copies of all material agreements, documents and
instruments relating to such acquisition, if then available (it being agreed
that if any of the foregoing shall not then be available, Administrative
Borrower shall deliver it as soon as available, but the delivery thereof shall
not be a condition to the effectiveness of such Permitted Acquisition);

 

(c) the business of the Acquired Business shall be substantially similar to, or
ancillary, complementary or related to, or used or useful in, the businesses
that Borrowers are engaged in on the date hereof, or the assets so acquired
shall be used or useful in, or otherwise relate to, any such business

 

36

 

(d) in the case of the acquisition of the Equity Interests of another Person,
such Person (and the board of directors or other governing body of such Person)
shall not have announced that it will oppose such acquisition and shall not have
commenced any action which alleges that such acquisition will violate applicable
law; and

 

(e) Agent shall have received a certificate of a Responsible Officer of Parent
certifying on behalf of Parent to Agent and Lenders that such transaction
complies with this definition.

 

Notwithstanding anything to the contrary contained herein, if Administrative
Borrower requests that any assets acquired pursuant to any acquisition be
included in the Borrowing Base, Agent shall initiate, within thirty (30) days of
such request, a field examination with respect to the business and assets of the
Acquired Business in accordance with Agent’s customary procedures and practices
and as otherwise required by the nature and circumstances of the business of the
Acquired Business, the scope and results of which shall be reasonably
satisfactory to Co-Collateral Agents, and which shall have been completed,
before such assets may be included. Any Accounts or Inventory of the Acquired
Business shall only be Eligible Accounts or Eligible Inventory to the extent
that Agent has so completed such field examination with respect thereto and the
criteria for Eligible Accounts or Eligible Inventory set forth herein are
satisfied with respect thereto in accordance with this Agreement (or such other
or additional criteria as Co-Collateral Agents may, at their option, establish
with respect thereto in accordance with the definitions of Eligible Accounts or
Eligible Inventory, as applicable, and subject to such Reserves as Co-Collateral
Agents may establish in connection with the Acquired Business in accordance with
the definition of such term, and, if requested by Agent in its Permitted
Discretion, in the case of Eligible Inventory acquired pursuant to a Permitted
Acquisition to the extent that it has been subject to an appraisal that
satisfies the requirements of Section 7.3 hereof. The

 

Each of the Metl-Span Acquisition and the Centria Acquisition shall be deemed to
constitute a Permitted Acquisition.

 

1.156 “Permitted Discretion” shall mean a determination made in good faith in
the exercise of reasonable business judgment from the perspective of an asset
based lender.

 

1.157 “Permitted Dispositions” shall mean each of the following:

 

(a) the sale or other Disposition of obsolete, worn out or surplus property or
assets or property that is no longer used or useful in the conduct of the
business of Parent and its Subsidiaries, whether now owned or hereafter
acquired, in the ordinary course of business;

 

(b) the sale or other Disposition of (i) any Inventory in the ordinary course of
business and (ii) any other assets or property (other than Revolving Loan
Priority Collateral), Cash Equivalents and investment property (as to Cash
Equivalents and investment property, subject to the terms of applicable
Investment Property Control Agreements and similar arrangements as required
hereunder) in the ordinary course of business;

 

(c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in each case in
connection with the compromise or collection thereof; provided, that, in the
case of any Foreign Subsidiary of Parent, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;

 

(d) the sale or other Disposition of accounts receivable and/or related rights
or assets of a Foreign Subsidiary pursuant to any Factoring Transaction of such
Foreign Subsidiary;

 

(e) a Disposition permitted under Section 10.1(b);

 

37

 

 

(f) subject to any applicable limitations set forth in Section 10.1(b),
Dispositions of any assets or property among Borrowers and Guarantors; provided,
that, after giving effect thereto, Agent shall continue to have a security
interest in and lien upon such property or assets to the extent that the same
were Collateral with the priority and rights provided for under the Financing
Agreements;

 

(g) the abandonment or other Disposition of patents, trademarks or other
Intellectual Property or Foreign Intellectual Property that are, in the
reasonable judgment of Parent or any of its Subsidiaries, no longer economically
practicable to maintain or useful in the conduct of the business of Parent and
its Subsidiaries taken as a whole;

 

(h) licenses of Intellectual Property and Foreign Intellectual Property in the
ordinary course of business by Parent and its Subsidiaries after the date
hereof; provided, that, no such license shall impair in any material respect the
ability of Agent to exercise its rights or remedies with respect to Revolving
Loan Priority Collateral;

 

(i) the issuance, sale or other Disposition by Parent of Equity Interests of
Parent and its Subsidiaries after the date hereof; provided, that, after giving
effect thereto, no Change of Control shall occur, and the issuance, sale or
other Disposition of Equity Interests of any Subsidiary to Parent or any other
Subsidiary;

 

(j) the issuance, sale or other Disposition of Equity Interests of Parent
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of such Parent for the benefit of its employees, directors and
consultants;

 

(k) the Disposition of any property or assets pursuant to a winding up,
liquidation or dissolution of a Borrower, a Guarantor or a Subsidiary permitted
under Section 10.1(c) hereof;

 

(l) the Disposition of any property or assets in connection with a merger or
consolidation that is a Permitted Acquisition;

 

(m) the Disposition of any property or assets (other than Revolving Loan
Priority Collateral) in connection with a Sale and Leaseback Transaction
permitted under Section 10.11 hereof;

 

(n) any Disposition of property or assets by Parent or any of its Subsidiaries;
provided, that, (i) the Net Cash Proceeds of each such Disposition do not exceed
$1,000,000, (ii) the aggregate Net Cash Proceeds of all Dispositions in any
fiscal year of Parent made pursuant to this clause (n) does not exceed
$2,500,000, and (iii) at any time a Dominion Event exists, subject to the
Intercreditor Agreement, the Net Cash Proceeds from any such sale or other
Disposition shall be applied to the Obligations in accordance with Section 2.5;

 

(o) any other Disposition of property or assets by Parent or any of its
Subsidiaries; provided, that (i) Agent shall have received prior written notice
of such Disposition, together with an updated Borrowing Base Certificate giving
effect to such Disposition on a pro forma basis; (ii) not less than eighty (80%)
percent of the consideration to be received by Borrowers and Guarantors shall be
paid or payable in cash and shall be paid contemporaneously with the
consummation of the transaction; (iii) the consideration paid or payable shall
be in an amount not less than the fair market value of the property disposed of;
(iv) at any time a Dominion Event exists, subject to the Intercreditor
Agreement, the Net Cash Proceeds from any such sale or other Disposition shall
be applied to the Obligations in accordance with Section 2.5 hereof; and (v) as
of the date of any such Disposition, and after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing;

 

38

 

 

(p) any involuntary Disposition due to casualty, condemnation or eminent domain
or foreclosure;

 

(q) any Disposition of Equity Interests of a Subsidiary that becomes a Parent
Entity (“New Parent”), including as a result of a merger of Parent with a
Subsidiary in which (x) previously outstanding Capital Stock of Parent is
converted into or becomes a right to receive Equity Interests of a New Parent
and (y) Equity Interests of Parent as the continuing or surviving Person in such
merger consist of Equity Interests directly or indirectly held by a New Parent;
provided that after giving effect thereto, no Change of Control shall occur;
and;

 

(r) any Disposition set forth on Schedule 1.139.

 

1.158 “Permitted Guarantees” shall mean, with respect to any Borrower, Guarantor
or Subsidiary:

 

(a) Guaranty Obligationsobligations in respect of indemnification and
contribution agreements expressly permitted by Section 10.6(c) or 10.6(e) or
similar agreements;

 

(b) Guaranty Obligationsobligations in respect of loans and advances by Parent
or any of its Subsidiaries to officers, directors or employees of Parent or any
of its Subsidiaries (i) existing on the Closing Date and set forth on Schedule
10.4, (ii) in respect of the indemnification or reimbursement of any officers,
directors or employees for liabilities relating to their serving in such
capacity based on the indemnification arrangements permitted under Section 10.6
hereof, (iii) in the ordinary course of business for reasonably and necessary
work-related travel, entertainment or other ordinary business expenses and for
relocation expenses (including home mortgage financing for relocated employees),
and (iv) for other purposes; provided, that, the aggregate amount of the loans
and advances under clauses (iii) and (iv) of this clause (d), together with the
Investments permitted under sub-clauses (iii) and (iv) of clause (h) of the
definition of “Permitted Investments, shall not exceed $1,000,000 at any time
outstanding;

 

(c) obligations to insurers required in connection with worker’s compensation
and other insurance coverage incurred in the ordinary course of business;

 

(d) obligations of the BorrowerParent and its Subsidiaries under any Hedge
Agreements;

 

(e) guarantees made by the BorrowerParent or any of its Subsidiaries of
obligations of the BorrowerParent or any of its Subsidiaries (other than
Indebtedness), which obligations are otherwise permitted under this Agreement;

 

(f) Guaranty Obligationsobligations in connection with sales or other
Dispositions permitted under Section 10.1 hereof, including indemnification
obligations with respect to leases, and guarantees of collectibility in respect
of accounts receivable or notes receivable for up to face value;

 

(g) accommodation guarantees for the benefit of trade creditors of the
BorrowerParent or any of its Subsidiaries in the ordinary course of business;
and

 

(h) Guaranty Obligationsobligations in respect of Permitted Investments.

 

1.159 “Permitted Holders” shall mean (a) any of the CD&R Investors; (b) any of
CD&R and its Affiliates; (c) any investment fund or vehicle managed, sponsored
or advised by CD&R or any Affiliate thereof, and any Affiliate of or successor
to any such investment fund or vehicle; (d) any limited or general partners of,
or other investors in, any CD&R Investor or any Affiliate thereof, or any such
investment fund or vehicle; (e) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Equity Interests
of Parent or any of its Subsidiaries or of any Parent Entity; provided, that,
any such underwriter shall cease to be a Permitted Holder on the date that is
one hundred eighty (180) days after the effective date of such public or private
offering, and (f) any Parent Entity.

 

39

 

 

1.160 “Permitted Investments” shall mean each of the following:

 

(a) Investments consisting of accounts receivable owing to any Borrower,
Guarantor or Subsidiary if created or acquired in the ordinary course of
business;

 

(b) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

(c) Investments in cash or Cash Equivalents; provided, that, (i) at any time on
and after a Dominion Event and for so long as the same is continuing, no Loans
are then outstanding; except that the limitation in this clause (i) shall not
apply to (A) Qualified Cash, (B) funds held in deposit accounts that are not
required to be transferred to Agent after a Cash Dominion Event as provided in
Section 6.6 hereof and (C) deposits of cash or other immediately available funds
in operating demand deposit accounts used for disbursements to the extent
required to provide funds for amounts drawn or anticipated to be drawn shortly
on such accounts and which may be held in Cash Equivalents consisting of
overnight investments until so drawn (so long as such funds and Cash Equivalents
are not held more than three (3) Business Days from the date of the initial
deposit thereof) and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;

 

(d) pledges or deposits of cash for leases, utilities and similar matters in the
ordinary course of business;

 

(e) obligations and other Investments in respect of Hedge Agreements permitted
under Section 10.3(d);

 

(f) the existing Investments of Parent and its Subsidiaries as of the date
hereof in their respective Subsidiaries;

 

(g) the Investments set forth on Schedule 10.4 hereto;

 

(h) loans and advances by Parent or any of its Subsidiaries to officers,
directors or employees of Parent or any of its Subsidiaries (i) existing on the
Closing Date and set forth on Schedule 10.4, (ii) in respect of the
indemnification or reimbursement of any officers, directors or employees for
liabilities relating to their serving in such capacity based on the
indemnification arrangements permitted under Section 10.6 hereof, (iii) in the
ordinary course of business for reasonablyreasonable and necessary work-related
travel, entertainment or other ordinary business expenses and for relocation
expenses (including home mortgage financing for relocated employees), and (iv)
for other purposes; provided, that, the aggregate amount of the loans and
advances under clause (iii) and (iv) of this subsection (h) shall not exceed
$1,000,0002,500,000 at any time outstanding;

 

(i) loans and advances to officers, directors or employees the proceeds of which
are used to make a substantially contemporaneous purchase of Equity Interests in
Parent or any Parent Entity; provided, that, (i) Parent or such Parent Entity
applies the Net Cash Proceeds of such purchases upon the receipt thereof,
directly or indirectly, to make a capital contribution to, or purchase Equity
Interests of, Parent and (ii) such loans and advances shall not exceed
$5,000,000 at any time outstanding;

 

40

 

 

(j) Equity Interests, Indebtedness or other Investments received by Parent and
its Subsidiaries in respect of Indebtedness or other liabilities of suchany
Person owing to Parent and its Subsidiaries in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person;

 

(k) obligations of account debtors to Parent and its Subsidiaries arising from
Accounts or other obligations which are past due, including any evidenced by a
promissory note made by such account debtor payable to Parent or one of its
Subsidiaries;

 

(l) Investments (i) by a Borrower or Guarantor in a Borrower or Guarantor or
(ii) in the ordinary course of business by a Borrower or Guarantor in an
Existingany Foreign Subsidiary; provided, that, to the extent that any such
Investment is used directly or indirectly for Capital Expenditures, the amount
of such Investment so used shall be treated as a Capital Expenditure for
purposes of the calculation of the Consolidated Fixed Charge Coverage Ratio
pursuant to Section 11 hereof (to the extent the expenditure is or should be
accounted for by the Parent as a Capital Expenditure in accordance with GAAP),
or (iii) by a Subsidiary that is not a Borrower or Guarantor in any Borrower,
Guarantor or Subsidiary;

 

(m) any Investment by Parent or any Subsidiary arising after the date hereof in
industrial development or revenue bonds or similar obligations issued by any
State, county or municipal industrial development authority or similar
Governmental Authority secured by Real Property or Equipment or other fixed or
capital assets leased to and operated by Parent or any of its Subsidiaries, so
long as (i) Parent or any such Subsidiary may obtain title to such assets free
and clear of any Lien related to such industrial development or revenue bonds or
similar obligations at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such transaction and (ii) the
proceeds received from the issuance of such bonds or similar obligations are
used, directly or indirectly, to acquire, construct, improve or maintain such
property or assets;

 

(n) Investments made by Parent and its Subsidiaries as a result of consideration
received in connection with any Disposition made in compliance with Section
10.1(b) hereof;

 

(o) Investments consisting of loans and advances by Parent or any of its
Subsidiaries to Parent or any Parent Entity to the same extent that Parent or
any such Subsidiary would be permitted to make a Restricted Payment to Parent or
any Parent Entity under Sections 10.5(c), (d), (e), (f), (i), (j), (k) and (l)
and in amounts and for purposes for which Restricted Payments by Parent or any
Subsidiary are permitted under such clauses in Section 10.5; provided, that, the
aggregate outstanding amount of such loans and advances, together with such
Restricted Payments, shall not exceed any limitations with respect to such
Restricted Payments provided for under such clauses in Section 10.5 and such
loans and advances shall be used for such purposes;

 

(p) Investments after the date hereof by Parent and its Subsidiaries in or to
any Person (including, without limitation, a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form);
provided, that, as to any such Investment, each of the following conditions is
satisfied:

 

(i) subject to clauses (iv) and (v) below, in the case of any such Investment
that is in an amount (excluding any portion of such Investment made with any
Equity Interests of Parent or any Parent Entity, or Net Cash Proceeds of the
issuance or sale of any such Equity Interests) that is in an amount less than or
equal to $5,000,000, as of the date of the Investment and after giving effect to
the Investment, no Event of Default shall exist or have occurred and be
continuing;

 

41

 

 

(ii) subject to clauses (iv) and (v) below, in the case of any such Investment
that is in an amount (excluding any portion of such Investment made with any
Equity Interests of Parent or any Parent Entity, or Net Cash Proceeds of the
issuance or sale of any such Equity Interests) in excess of $5,000,000 but less
than or equal to $10,000,000:

 

(A) as of the date of the Investment and after giving effect to the Investment,
no Event of Default shall exist or have occurred and be continuing;

 

(B) as of the date of the Investment and after giving effect to the Investment,
the daily average Excess Availability for the period of sixty (60) consecutive
days immediately preceding the date of such Investment shall be not less than
the greater of (1) $30,000,000 or (2) twenty-four (24%) percent of the
leaselesser of the Maximum Credit, or the Borrowing Base or the Revolving Loan
Limit, on a pro forma basis using the Excess Availability as of the date of the
most recent calculation of the Borrowing Base immediately prior to any such
Investment, and as of the date of any such Investment and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such Investment, on a pro forma basis, Excess Availability shall be
not less than such amount; and

 

(C) Agent shall have received not less than five (5) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such Investment, (2) the proposed date and amount of the
Investment, and (3) the total amount of the Investment;

 

(iii) subject to clauses (iv) and (v) below, in the case of any such Investment
that is in an amount (excluding any portion of such Investment made with any
Equity Interests of Parent or any Parent Entity, or Net Cash Proceeds of the
issuance or sale of any such Equity Interests) in excess of $10,000,000:

 

(A) the Payment Conditions shall be satisfied; and

 

(B) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such Investment, (2) the proposed date and amount of the
Investment, and (3) the total amount of the Investment;

 

(iv) notwithstanding anything to the contrary set forth above, in the case of
any such Investment where all of the Investment is made with any Equity
Interests of Parent or any Parent Entity and/or Net Cash Proceeds of the
issuance or sale of any such Equity Interests, regardless of the amount of such
Investment, the only conditions applicable in this clause (p) in such case are
that:

 

(A) as of the date of the Investment and after giving effect to the Investment,
no Event of Default shall exist or have occurred and be continuing;

 

(B) either (1) Excess Availability shall be not less than the greater of
$20,000,000 or eighteen (18%) percent of the leastlesser of the Maximum Credit,
or the Borrowing Base or the Revolving Loan Limit, on a pro forma basis giving
effect to such Investment, for each of the twelve (12) consecutive months after
the date of such Investment based on updated projections received by Agent
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability) for Parent and its Subsidiaries (whether monthly, quarterly, or
annually as Agent may specify), all in reasonable detail and in a format
consistent with the projections delivered by Parent to Agent prior to the date
hereof, together with such supporting information as Agent may reasonably
request or (2) Agent shall have received updated projections (including in each
case, forecasted balance sheets and statements of income and loss, statements of
cash flow, and the projected Borrowing Base and Excess Availability) for Parent
and its Subsidiaries (whether monthly, quarterly, or annually as Agent may
specify), all in reasonable detail and in a format consistent with the
projections delivered by Parent to Agent prior to the date hereof, together with
such supporting information as Agent may reasonably request, showing, on a pro
forma basis after giving effect to the Investment or payment, that the
Consolidated Fixed Charge Coverage Ratio is at all times equal to or greater
than 1.00 to 1.00 during such period; and

 

42

 

 

(C) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such Investment, (2) the proposed date and amount of the
Investment, and (3) the total amount of the Investment;

 

(v) notwithstanding anything to the contrary set forth above, in the case where
as of the date of such Investment and after giving effect thereto, there are no
Loans or Letters of Credit then outstanding, regardless of the amount of such
Investment, the only conditions applicable in this clause (p) in such case are
that:

 

(A) as of the date of the Investment and after giving effect to the Investment,
no Event of Default shall exist or have occurred and be continuing; and

 

(B) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (1) parties to such Investment, (2) the proposed date and amount of the
Investment, and (3) the total amount of the Investment;

 

(vi) Agent shall have received a certificate of a Responsible Officer of Parent
certifying on behalf of Parent to Agent and Lenders that such transaction
complies with this definition, including identifying the specific subsection of
this clause (p) is applicable thereto; and

 

(vii) promptly upon Agent’s reasonable request, Agent shall have received true,
correct and complete copies of all material agreements, documents and
instruments relating to such Investment (it being agreed that if any of the
foregoing shall not then be available, Administrative Borrower shall deliver it
as soon as available, but the delivery thereof shall not be a condition to the
effectiveness of such Permitted Investment).; and

 

(q) any Investment made or acquired (or held by any Person acquired) or any
Investment made pursuant to a legally binding commitment acquired (or held by
any Person acquired), in each case, pursuant to or in connection with a
Permitted Acquisition, including any Investment in the form of capital
contributions or intercompany Indebtedness among Parent and its Subsidiaries for
the purpose of consummating a Permitted Acquisition.

 

1.161 “Permitted Liens” shall mean, with respect to any Borrower, Guarantor or
Subsidiary:

 

(a) the Liens of Agent for itself and the benefit of the Secured Parties and the
rights of setoff of Secured Parties provided for herein or under applicable law;

 

43

 

(b) Liens securing the payment of Taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, Guarantor or Subsidiary, as the case may be, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien (to the extent such property constitutes Revolving Loan Priority Collateral
or, if not constituting Revolving Loan Priority Collateral, other property as to
which the exercise of rights or remedies by the holder of such Lien thereon
could reasonably be expected to materially impair the exercise of rights or
remedies of Agent or Lenders with respect to Revolving Loan Priority Collateral)
and with respect to which adequate reserves have been set aside on the books of
Parent or any of its Subsidiaries in accordance with GAAP;

 

(c) statutory Liens (other than Liens arising under ERISA or securing the
payment of taxes) arising in the ordinary course of such Borrower’s, Guarantor’s
or Subsidiary’s business that do not secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s, materialmen’s, landlords’, landlords’
mortgagees’, workmen’s suppliers’, repairmen’s and mechanics’ liens, to the
extent such Liens relate to obligations that are not overdue or are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, Guarantor or such Subsidiary,
(i) which proceedings (or orders entered in connection with such proceeding)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien (to the extent such property constitutes Revolving Loan Priority
Collateral or, if not constituting Revolving Loan Priority Collateral, other
property as to which the exercise of rights or remedies by the holder of such
Lien thereon could reasonably be expected to materially impair the exercise of
the rights or remedies of Agent or Lenders with respect to Revolving Loan
Priority Collateral) and (ii) with respect to which adequate reserves have been
set aside on its books in accordance with GAAP;

 

(d) Liens of landlords, or of mortgagees of landlords, arising pursuant to the
terms of real property leases; provided, that, the rental payments and any other
obligations secured thereby are not yet due and payable;

 

(e) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances as to Real Property incurred in the
ordinary course of business and minor irregularities of title as to Real
Property which in each case do not interfere in any material respect with the
use of such Real Property or ordinary conduct of the business of such Borrower,
Guarantor or Subsidiary as presently conducted thereon;

 

(f) Liens securing Indebtedness of Parent and its Subsidiaries permitted by
Section 10.3(b)(i) incurred to finance or refinance the acquisition, leasing,
construction or improvement of Real Property, Equipment or other fixed or
capital assets subject to such Liens; provided, that, such Liens do not at any
time encumber any property other than the property financed or refinanced by
such Indebtedness;

 

(g) Liens on property or assets (other than any Revolving Loan Priority
Collateral) or on cash, Cash Equivalents or investment property arising in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or other
insurance related obligations (including pledges or deposits of cash or Cash
Equivalents securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(h) Liens on assets (other than any Revolving Loan Priority Collateral) or on
cash or Cash Equivalents or investment property to secure the performance of
tenders, bids, leases, trade contracts (other than for the repayment of borrowed
money Indebtedness), statutory obligations, obligations for utilities, leases,
statutory obligations, surety and appeal bonds, performance bonds, material and
supply bonds, tax bonds, judgment and like bonds, replevin bonds, and other
similar bonds and other obligations in each case in the ordinary course of
business of such Borrower, Guarantor or Subsidiary;

 

44

 

 

(i) Liens arising from (i) operating leases and (ii) equipment or other
materials which are not owned by any Borrower, Guarantor or Subsidiary located
on the premises of such Borrower, Guarantor or Subsidiary (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business of such Borrower, Guarantor or Subsidiary (it being
understood that any precautionary UCC financing statement filings in respect of
any such lease or equipment or other materials shall not be deemed a Lien);

 

(j) statutory or common law Liens or rights of setoff of depository banks or
securities intermediaries with respect to deposit accounts, securities accounts
or other funds of any Borrower, Guarantor or Subsidiary at such banks or
securities intermediaries to secure fees and charges in connection with returned
items or the standard fees and charges of such banks or securities
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by such Borrower, Guarantor or Subsidiary at such banks
or intermediaries (but not any Indebtedness owing by such Borrower, Guarantor or
Subsidiary to such banks or intermediaries) and Liens with respect to
Indebtedness permitted by Section 10.3(n);

 

(k) Liens arising in connection with any judgment, decree or order of any court
or other Governmental Authority that do not constitute an Event of Default under
Section 12.1(e); provided, that, (i) adequate reserves or other appropriate
provision, if any, as are required by GAAP have been made therefor, (ii) a stay
of enforcement of any such Liens is in effect (in the case of any Lien on
property constituting Revolving Loan Priority Collateral or, if not constituting
Revolving Loan Priority Collateral, other property as to which the exercise of
rights or remedies by the holder of such Lien could reasonably be expected to
materially impair the exercise of the rights or remedies of Agent or Lenders
with respect to Revolving Loan Priority Collateral) and (iii) Co-Collateral
Agents may establish a Reserve with respect thereto (in accordance with and
subject to the definition of such term);

 

(l) security interests, mortgages and other Liens on (i) Equipment, Real
Property and other fixed or capital assets arising after the date hereof to
secure Indebtedness (including pursuant to Capital Leases) permitted under
Section 10.3(b) or (ii) property and assets described in Sections 10.3(s) and
10.3(t);

 

(m) leases or subleases of Real Property granted by any Borrower, Guarantor or
Subsidiary in the ordinary course of business of such Borrower, Guarantor or
Subsidiary to any Person so long as any such leases or subleases do not
interfere in any material respect with the ordinary conduct of the business of
such Borrower, Guarantor or Subsidiary;

 

(n) licenses of third party intellectual property to any Borrower, Guarantor or
Subsidiary and licenses toof Intellectual Property or Foreign Intellectual
Property permitted under clause (h) of the definition of Permitted Dispositions;

 

(o) Liens on goods in favor of customs and revenue authorities arising as a
matter of law to secure custom duties in connection with the importation of such
goods;

 

(p) security interests and other Liens on the Collateral (i) securing
Indebtedness permitted under Section 10.3(e) hereof (and Refinancing
Indebtedness with respect thereto permitted under Section 10.3(w) hereof), (ii)
securing any Bank Products to the extent secured by the same security interests
and other Liens that secure Indebtedness permitted under Section 10.3(e) or such
Refinancing Indebtedness or (iii) securing any notes or other debt securities
incurred pursuant to Section 10.3(j), subject to the terms of the Intercreditor
Agreement or an intercreditor agreement in form and substance satisfactory to
Agent;

 

45

 

 

(q) Liens to secure Indebtedness of any Borrower, Guarantor or Subsidiary
permitted under Section 10.3(g) hereof to finance insurance premiums on the
insurance policies maintained by any Borrower, Guarantor or Subsidiary;
provided, that, such Liens shall not in any manner affect the ability of Agent
to obtain or receive payment of proceeds of insurance with respect to any of the
Collateral;

 

(r) Liens on property or assets other than the Collateral to secure Indebtedness
of Borrowers and Guarantors permitted under Section 10.3(j);

 

(s) security interests and other Liens in property or assets of a Person
existing at the time such Person is acquired pursuant to a Permitted Acquisition
after the date hereof in respect of Indebtedness permitted under Section 10.3(i)
hereof (and Liens in respect of Refinancing Indebtedness with respect thereto
permitted under Section 10.3(w) hereof); provided, that, each of the following
conditions is satisfied: (i) such security interests and other Liens were not
granted and did not arise in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, and (ii) the property or assets
subject to such security interests and other Liens do not include any assets or
properties of any Person other than assets or properties of the Person so
acquired;

 

(t) Liens on assets orexisting on property or assets of a Person at the time of
acquisition thereof (or a Person owning the same) by Parent or any of its
Subsidiaries which do not materially interfere with the use, occupancy,
operation and maintenance of structures existing on the property subject thereto
or extend to or cover any assets or properties of Parent or such Subsidiary
other than the assets or property being acquired (including by way of acquiring
one or more Persons owning the same); providedsuch Person becomes a Subsidiary
of Parent (or at the time Parent or a Subsidiary acquires such property or
assets, including any acquisition by means of a merger or consolidation with or
into Parent or any Subsidiary); provided however that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided further, that, to
the extent that any such assets so acquired consist of Accounts and Inventory,
such Accounts and Inventory shall not in any case constitute Eligible Accounts
or Eligible Inventory unless and until (i) the Agent shall have established a
Reserve with respect to any such Lien thereon or notified the Administrative
Borrower that no such Reserve will be established and (ii) the provisions of the
last two sentences of the definition of “Permitted Acquisitions” shall have been
complied with;

 

(u) any encumbrance or restriction (including put and call agreements) with
respect to the Equity Interests of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement; provided, that, no such encumbrance or
restriction affects in any way the ability of Parent or any of its Subsidiaries
to comply with Section 9.11(a) or (b);

 

(v) Liens on property or assets subject to Sale and Leaseback Transactions
permitted under Section 10.11;

 

(w) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Parent or its
Subsidiaries in the ordinary course of business;

 

(x) Liens on property or assets of any Foreign Subsidiary (other than a Borrower
or Guarantor) to secure Indebtedness of such Subsidiary permitted under Section
10.3(r) hereof;

 

46

 

 

(y) Liens securing any Guaranty Obligation of any Borrower, Guarantor or
Subsidiary to the extent the Indebtedness to which such Guaranty Obligation
relates would be permitted hereunder to be so secured;

 

(z) Liens incurred in the ordinary course of business of Parent and its
Subsidiaries securing liabilities or obligations that do not exceed
$500,0001,500,000 in the aggregate; provided, that, to the extent any such Lien
encumbers Accounts or Inventory, such Lien shall be reported to Agent by
Administrative Borrower promptly upon discovery by a Responsible Officer of any
Borrower and an amount of the Accounts and Inventory so encumbered equal to the
amount of the liabilities or obligations so secured by such Lien shall
thereafter not constitute Eligible Accounts or Eligible Inventory (such amount,
the “Deemed Reserve”) unless and until the Agent shall have established a
Reserve with respect to such Lien or Co-Collateral Agents shall have determined
and instructed Agent to notify the Administrative Borrower that no such Reserve
will be established;

 

(aa) the Liens set forth on Schedule 10.2 hereto which are not otherwise
permitted under the other clauses of this definition and any Liens to secure
Refinancing Indebtedness of the Indebtedness secured by such Liens to the extent
permitted under Section 10.3(w) hereof;

 

(bb) Liens in cash collateral to secure the obligations of Borrowers and
Guarantors to the extent permitted under Section 10.3(u) hereof;

 

(cc) Liens with respect to Indebtedness permitted under Sections 10.3(o) and
(p), in each case to the extent any bonds, debentures, notes or similar
instruments permitted thereby have been issued in respect of secured
Indebtedness; and

 

(dd) any other Lien on property or assets of Parent or any of its Subsidiaries
(other than Working Capital Priority Collateral (as defined in the Intercreditor
Agreement)) existing on the Closing Date.; and

 

(ee) Liens on Collateral with respect to Indebtedness permitted under Section
10.3(z); provided that any Liens on Working Capital Priority Collateral (as
defined in the Intercreditor Agreement) securing such Indebtedness are expressly
junior to the Liens on such Collateral securing the Obligations pursuant to the
terms of the Intercreditor Agreement.

 

1.162 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.163 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.

 

1.164 “Pledge Agreement” shall mean the Pledge Agreement delivered to Agent as
of the date hereof substantially in the form of Exhibit E hereto, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

47

 

1.165 “Pro Rata Share” shall mean, as to any Lender, the fraction (expressed as
a percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of the
Lenders, as adjusted from time to time in accordance with the provisions hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender’s Loans and its interest in the Swing Line
Loans, Special Agent Advances and Letter of Credit Obligations and the
denominator shall be the aggregate amount of all unpaid Loans, Swing Line Loans,
Special Agent Advances and Letter of Credit Obligations.

 

1.166 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, Provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.

 

1.167 “Qualified Cash” shall mean cash or subject to the terms below, Cash
Equivalents owned by a Borrower, which are (a) free and clear of any pledge,
security interest, lien, claim or other encumbrance (other than (i) in favor of
Agent, (ii) in favor of the depository bank or securities intermediary where the
deposit account or investment account is maintained to the extent permitted
under clause (j) of the definition of the term “Permitted Liens”, but only to
secure its customary fees and charges and (iii) any other liens permitted under
this Agreement that are subject to the Intercreditor Agreement or an
intercreditor agreement in form and substance reasonably satisfactory to Agent
between the holder of such security interest or Lien and Agent), (b) subject to
the first priority perfected security interest of Agent (subject to the liens of
the depository bank or securities intermediary where the deposit account or
investment account is maintained for its customary fees and charges), (c) in a
deposit account or an investment account at a Lender or an Affiliate of a Lender
and which account is subject to a Deposit Account Control Agreement or an
Investment Property Control Agreement, and which cash or Cash Equivalents, to
the extent included in the Borrowing Base, are not permitted to be withdrawn
from such account without the prior written consent of Agent and for which Agent
shall have received evidence, in form and substance reasonably satisfactory to
Agent, of the amount of such cash or Cash Equivalents held in such deposit
account or investment account as of the applicable date of the calculation of
the Borrowing Base; provided, that, to the extent such amounts represent
payments in respect of Accounts or other Collateral included in the Borrowing
Base as of such date, such amounts shall not constitute Qualified Cash (and
Administrative Borrower shall provide such evidence thereof as Agent may
reasonably request). For purposes of this definition, “Qualified Cash” shall
only include Cash Equivalents maturing within ninety (90) days from the date of
the acquisition thereof and in the case of obligations or indebtedness described
in clauses (b) and (c) of the definition of the term Cash Equivalents,
obligations or indebtedness having a rating of at least A-1 from S&P or at least
P-1 from Moody’s (or, if at any time neither S&P nor Moody’s shall be rating
such obligations, then an equivalent rating from another nationally recognized
rating service).

 

1.168 “Quarterly Average Excess Availability” shall mean, for any three (3)
month period, the daily average of the aggregate amount of the Excess
Availability for such three (3) month period.

 

1.169 “Real Property” shall mean, as to any Person, all now owned and hereafter
acquired real property of such Person, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including, in the case of any Borrower or Guarantor, the Real Property and
related assets of such Borrower or Guarantor more particularly described in the
Mortgages.

 

1.170 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) letters of credit, indemnities, guarantees, security or other
deposits and proceeds thereof issued payable to any Borrower or Guarantor or
otherwise in favor of or delivered to any Borrower or Guarantor in connection
with any Account; or (d) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Borrower or Guarantor, whether from the sale and lease of goods or other
property, licensing of any property (including Intellectual Property or other
general intangibles), rendition of services or otherwise.

 

48

 

 

1.171 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books and records of every kind or
nature relating to the Collateral, including without limitation, all purchase
and sale agreements, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media (including any rights
of any Borrower or Guarantor with respect to the foregoing maintained with or by
any other person).

 

1.172 “Refinancing Indebtedness” shall have the meaning set forth in Section
10.3(w) hereof.

 

1.173 “Register” shall have the meaning set forth in Section 6.4 hereof.

 

1.174 “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of the date hereof, by and between Parent and the CD&R
Investors, as the same now exists or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.175 “Related Taxes” shall mean:

 

(a) any Taxes, charges or assessments, including but not limited to sales, use,
transfer, rental, ad valorem, value-added, stamp, property, consumption,
franchise, license, capital, net worth, gross receipts, excise, occupancy,
intangibles or similar taxes, charges or assessments (other than Federal, State
or local taxes measured by income and Federal, State or local withholding
imposed by any government or other taxing authority on payments made by Parent
or any Parent Entity, other than payments to Parent or any Parent Entity),
required to be paid by Parent or any Parent Entity by virtue of its being
incorporated or having Equity Interests outstanding (but not by virtue of owning
stock or other Equity Interests of any corporation or other entity other than
any of its Subsidiaries, Parent or any Parent Entity), or being a holding
company parent of Parent, any of its Subsidiaries, or any Parent Entity or
receiving dividends from or other distributions in respect of the Equity
Interests of Parent, any of its Subsidiaries, or any Parent Entity or having
guaranteed any obligations of Parent or any Subsidiary thereof, or having made
any payment in respect of any of the items for which Parent or any of its
Subsidiaries is permitted to make payments to Parent or any Parent Entity
pursuant to Section 10.5, or acquiring, developing, maintaining, owning,
prosecuting, protecting or defending its intellectual property and associated
rights (including but not limited to receiving or paying royalties for the use
thereof) relating to the business or businesses of Parent or any Subsidiary
thereof, or

 

(b) any Taxes attributable to any taxable period (or portion thereof) ending on
or prior to the Closing Date, or attributable to the consummation of, or any
Parent Entity’s receipt of (or entitlement to) any payment in connection with,
any of the Transactions, including any payment received after the Closing Date
pursuant to any agreement relating to the Transactions, or

 

(c) any other Federal, State, foreign or local taxes measured by income for
which any Parent Entity is liable up to an amount not to exceed, with respect to
Federal Taxes, the aggregate amount of any such Taxes that Parent and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if Parent had filed a consolidated return on behalf of
an affiliated group (as defined in Section 1504 of the Code or an analogous
provision of state, local or foreign law) of which Parent were the common
parent, or with respect to state and local taxes, the aggregate amount of any
such taxes that Parent and its Subsidiaries would have been required to pay on a
separate company basis, or on a combined basis as if Parent had filed a combined
return on behalf of an affiliated group consisting only of Parent and its
Subsidiaries.

 

49

 

 

1.176 “Register” shall have the meaning set forth in Section 6.4 hereof.

 

1.177 “Required Lenders” shall mean, at any time, subject to Section 6.13(g),
those Lenders whose Pro Rata Shares aggregate more than fifty (50%) percent of
the aggregate of the Commitments of all Lenders, or if the Commitments shall
have been terminated, Lenders to whom more than fifty (50%) percent of the then
outstanding Loans and Letter of Credit Obligations are owing; provided, that, at
any time that there are two (2) or more Lenders, “Required Lenders” must include
at least two (2) Lenders.

 

1.178 “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided, that, the foregoing
shall not apply to any non-binding recommendation of any Governmental Authority.
Without limiting the foregoing, it is understood that, in the case of any
Borrower or Guarantor, Requirements of Law shall include the following
(collectively, the “Anti-Terrorism Laws”): the “Trading With the Enemy Act” (50
U.S.C. §1 et seq., as amended) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto
(including, but not limited to Executive Order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), in each case to the extent
applicable to or binding upon such Borrower or Guarantor.

 

50

 

1.179 “Reserves” shall mean as of any date of determination, such amounts as
Co-Collateral Agents may from time to time establish and revise in their
Permitted Discretion reducing the amount of Loans and Letters of Credit which
would otherwise be available to any Borrower under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Co-Collateral Agents in their Permitted Discretion,
adversely affect, or would have a reasonable likelihood of adversely affecting,
either (i) the Revolving Loan Priority Collateral, its value or the amount that
might be received by Agent from the sale or other disposition or realization
upon such Collateral or (ii) the security interests and other rights of Agent or
any Lender in the Revolving Loan Priority Collateral (including the
enforceability, perfection and priority thereof), (b) to reflect other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to Borrowers on the security of the Revolving Loan Priority
Collateral, or (c) to reflect Agent’s good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or
Guarantor to Agent is or may have been incomplete, inaccurate or misleading in
any material respect. Without limiting the generality of the foregoing, Reserves
may be established to reflect any of the following: (i) reserves for cost
variances not otherwise reflected in value of Inventory, (ii) dilution with
respect to Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of such Borrower for such period) as calculated by Agent for any period is
or is reasonably anticipated to be greater than five (5%) percent, (iii) the
sales, excise or similar taxes included in the amount of any Accounts reported
to Agent and amounts due or to become due in respect of sales, use and/or
withholding taxes that are subject to collection in trust or similar
arrangements or otherwise give rise to a Lien that may have priority over the
Lien of Agent, (iv) any rental payments, service charges or other amounts due or
to become due to owners or lessors of real property to the extent Inventory or
Records are located in or on such property or in the possession or control of
such parties or such Records are needed to monitor or otherwise deal with the
Revolving Loan Priority Collateral (other than for locations where Agent has
received a Collateral Access Agreement executed and delivered by the owner and
lessor of such real property that Agent has acknowledged in writing is in form
and substance satisfactory to Agent in its Permitted Discretion); provided,
that, the Reserves established pursuant to this clause (v) as to leased
locations shall not exceed at any time the aggregate of amounts payable for the
next five (5) months to the lessors of such locations (or in the event that any
appraisals with respect to the Inventory after the date hereof conducted in
accordance with Section 7.3 reflect a shorter period of time for realization on
the Inventory in a manner that maximizes the recovery from it, then such
Reserves will be adjusted to reflect such shorter period), (v) to reflect
average payables to outside processors based on the immediately preceding three
(3) consecutive month period, (vi) an increase in the number of days of the
turnover of Inventory (unless as a result of seasonal variation) or a change in
the mix of the Inventory that results in an overall decrease in the value
thereof or a deterioration in its nature or quality (but only to the extent not
addressed by the lending formulas in a manner satisfactory to Co-Collateral
Agents in their Permitted Discretion), (vii) reserves for in-transit inventory,
including freight, taxes, duty and other amounts which Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
such Borrower’s locations for Eligible Inventory within the United States of
America, (viii) obligations, liabilities or indebtedness (contingent or
otherwise) of Borrowers or Guarantors to any Bank Product Provider arising under
or in connection with any Bank Products of any Borrower or Guarantor with a Bank
Product Provider or as such Bank Product Provider may otherwise require and
Agent may agree in connection therewith to the extent that such obligation,
liabilities or indebtedness constitute Obligations as such term is defined
herein or otherwise receive the benefit of the security interest of Agent in any
Collateral. To the extent that an event, condition or matter as to any Eligible
Accounts or Eligible Inventory is addressed pursuant to the treatment thereof
within the applicable definition of such terms, Co-Collateral Agents shall not
also establish a Reserve to address the same event, condition or matter. The
amount of any Reserve established by Co-Collateral Agents shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such Reserve. In the event that the event, condition or other matter
giving rise to the establishment of any Reserve shall cease to exist (unless
there is a reasonable prospect that such event, condition or other matter will
occur again within a reasonable period of time thereafter), the Reserve
established pursuant to such event, condition or other matter, shall be
discontinued. To the extent that an event, condition or matter as to any
Eligible Accounts or Eligible Inventory is addressed pursuant to the treatment
thereof within the applicable definition of such terms, or in the computation of
net book value of Eligible Inventory or the Net Recovery Percentage of Eligible
Inventory in a manner satisfactory to Agent in the exercise of its Permitted
Discretion, Co-Collateral Agents shall not also establish a Reserve to address
the same event, condition or matter. Agent will provide three (3) Business Days’
prior notice to Administrative Borrower of any new categories of Reserves that
may be established, or any changes in the methodology of determination (but not
amount) of any Reserves, or any changes by Co-Collateral Agents of the amount of
a Reserve specified in any Borrowing Base Certificate received by Agent, after
the date of this Agreement, and Agent will be available from time to time during
business hours to consult with Administrative Borrower in connection with the
basis for such new categories of or changes to Reserves; provided, that, during
such three (3) Business Day period, the Borrowing Base shall, solely for the
purposes of any new Loans or Letters of Credit requested by any Borrower during
such three (3) Business Day Period, be reduced by the amount of any such
proposed changes to, or new categories of, Reserves set forth in such notice.
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve or increase no longer exists, in a
manner and to the extent satisfactory to the Co- Collateral Agents in the
exercise of their Permitted Discretion. In no event shall such notice or
opportunity limit the right of Co-Collateral Agents to establish such Reserve,
unless Co-Collateral Agents shall have determined in their Permitted Discretion
that the event, condition or other matter that is the basis for such new
category of Reserve no longer exists or has otherwise been adequately addressed
by the applicable Borrower.

 

51

 

 

1.180 “Responsible Officer” shall mean, as to any Person, any of the following
officers of such Person: (a) the chief executive officer or the president of
such Person and, with respect to financial matters, the chief financial officer,
the treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to Agent
as a Responsible Officer by such chief executive officer or president of such
Person or, with respect to financial matters, such chief financial officer of
such Person, and (c) with respect to ERISA matters, the senior vice
president-human resources (or substantial equivalent) of such Person.

 

1.181 “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of Parent or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to Parent or such Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), or payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Parent or any of its
Subsidiaries, or any setting apart of funds or property for any of the
foregoing; provided, that, for the avoidance of doubt, Restricted Payments shall
not include any distributions of Equity Interests in exchange for or upon
conversion of debt securities.

 

0 “Revolving Loan Limit” shall mean, so long as any Indebtedness for borrowed
money is outstanding under the Initial Term Loan Agreement, the amount from time
to time specified in Section 7.2(d)(ii) of the Initial Term Loan Agreement. From
and after the date on which no Indebtedness for borrowed money is outstanding
under the Initial Term Loan Agreement, the Revolving Loan Limit shall no longer
apply for any purpose under this Agreement.

 

1.182 “Revolving Loan Priority Collateral” shall mean the Collateral described
on Schedule 1.165 hereto.

 

1.183 “Revolving Loans” shall mean loans now or hereafter made by or on behalf
of any Lender or by Agent for the account of any Lender on a revolving basis
pursuant to the Credit Facility (involving advances, repayments and readvances)
as set forth in Section 2 hereof.

 

1.184 “Sale and Leaseback Transaction” shall mean, with respect to a Borrower or
Guarantor, or any Subsidiary, any arrangement with any Person providing for the
leasing by such Borrower or Guarantor or such Subsidiary of real or personal
property that has been or is to be sold or transferred by such Borrower,
Guarantor or any such Subsidiary to such Person and thereafter such real or
personal property is leased by such Person back to such Borrower, Guarantor or
Subsidiary.

 

1.185 “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

1.186 “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

1.187 “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors and assigns.

 

52

 

 

1.188 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders, (c)
Co-Collateral Agents, (d) the Issuing Bank and (e) any Bank Product Provider;
provided, that, (i) as to any Bank Product Provider, only to the extent of the
Obligations owing to such Bank Product Provider and (ii) such parties are
sometimes referred to herein individually as a “Secured Party”.

 

1.189 “Security Agreement” shall mean the collective reference to the Mortgages,
the Pledge Agreement and all other similar security documents delivered to the
Agent granting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of any Borrower or Guarantor hereunder and/or under
any of the other Financing Agreements or to secure any guarantee of any such
obligations and liabilities, in each case as amended, supplemented, waived or
otherwise modified from time to time.

 

1.190 “Series B Preferred Stock CoD” shall mean the Certificate of Designations,
Preferences and Rights of Series B Cumulative Convertible Participating
Preferred Stock of NCI Building Systems, dated as of the date hereof.

 

1.191 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has sufficient
capital (and not unreasonably small capital) to carry on its business, and (b)
the assets and properties of such Person at a fair valuation (and including as
assets for this purpose at a fair valuation all rights of subrogation,
contribution or indemnification arising pursuant to any guarantees given by such
Person) are greater than the Indebtedness of such Person, and including
subordinated and contingent liabilities computed at the amount which, such
Person has a reasonable basis to believe, represents an amount which can
reasonably be expected to become an actual or matured liability (and including
as to contingent liabilities arising pursuant to any guarantee the face amount
of such liability as reduced to reflect the probability of it becoming a matured
liability).

 

1.192 “Special Agent Advances” shall have the meaning set forth in Section 14.11
hereof.

 

1.193 “Specified Assets” shall mean the following property and assets of each
Borrower or Guarantor:

 

(a) Intellectual Property constituting patents, patent licenses, trademarks and
trademark licenses to the extent that Liens thereon cannot be perfected by the
filing of financing statements under the UCC or by the filing and acceptance
thereof in the United States Patent and Trademark Office;

 

(b) Intellectual Property constituting copyrights and copyright licenses and
accounts or receivables arising therefrom to the extent that the UCC as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon or Liens thereon cannot be perfected by
the filing and acceptance of this Agreement or short form thereof in the United
States Copyright Office;

 

(c) Collateral for which the perfection of Liens thereon require filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any state, territory or political division thereof or the District of
Columbia;

 

(d) contracts, Accounts or receivables subject to the Assignment of Claims Act;

 

(e) goods received by any Person from a Borrower or Guarantor for “sale or
return” within the meaning of Section 2-326 of the Uniform Commercial Code of
the applicable jurisdiction, to the extent of claims of creditors of such
Person;

 

53

 

 

(f) money, cash and Cash Equivalents (except to the extent subject to a Deposit
Account Control Agreement or Investment Property Control Agreement, as
applicable) and Fixtures;

 

(g) proceeds of Accounts or Inventory that do not themselves constitute
Collateral or that have not yet been transferred to or deposited in a Cash
Management Account or Concentration Account; and

 

(h) uncertificated securities (to the extent a Lien therein is not be perfected
by the filing of a financing statement).

 

1.194 “Specified Suppressed Availability” shall mean, as of any date of
determination, an amount, if positive, by which (i) the Borrowing Base exceeds
(ii) the Maximum Credit hereunder; provided, that, (x) if the Borrowing Base is
equal to or less than the aggregate amount of the Maximum Credit hereunder, the
Specified Suppressed Availability shall be zero and (y) if Excess Availability
is less than the lesser of (1) 5% of the lesser of (x) the Maximum Credit and
(y) the Borrowing Base and (2) $7.5 million, the Specified Suppressed
Availability shall be zero.

 

1.195 “Sponsor” shall mean CD&R.

 

1.196 “Sponsor Affiliated Lender” shall mean financial institutions (including
commercial finance companies), investment funds or managed accounts with respect
to which Sponsor or an Affiliate of such Sponsor is an Affiliate or an advisor
or manager in the ordinary course of business; provided, that, such Person
executes a waiver in form and substance reasonably satisfactory to Agent that it
shall have no right whatsoever so long as such Person is an Affiliate of any
Parent or any of its Subsidiaries or Sponsor: (a) except as provided below, to
consent to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any of the other Financing
Agreements, (b) otherwise to vote on any matter related to this Agreement or any
other Financing Agreement, (c) to require Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to this Agreement or any
other Financing Agreement, (d) to attend any meeting with Agent or any Lender or
receive any information from Agent or any Lender or (e) make or bring any claim,
in its capacity as Lender, against Agent with respect to the duties and
obligations of Agent hereunder; except, that, no amendment, modification or
waiver to this Agreement or any of the other Financing Agreements (i) relating
to any of the matters described in clauses (i), (ii), (iv), (v), (vi) or (vii)
of Section 13.3(a), or (ii) that would result in a disproportionate impact or
effect on any Sponsor Affiliated Lender in relation to one or more Lenders that
are not Sponsor Affiliated Lenders, shall be effected without the consent of
such Sponsor Affiliated Lender.

 

1.197 “Stockholders Agreement” shall mean the Stockholders Agreement, dated as
of the date hereof, by and between Parent and the CD&R Investors, as the same
now exists or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.198 “Subordinated Debt” shall mean any notes, debt securities or other
Indebtedness of a Borrower or Guarantor that is subordinated in right of payment
to the right of Agent and Lenders to receive the prior final payment and
satisfaction in cash in full of all of the Obligations and is incurred in
accordance with Section 10.3(j) hereof.

 

54

 

1.199 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Equity Interests or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Equity Interests of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of Parent.

 

1.200 “Supermajority Lenders” shall mean, at any time, subject to Section
6.13(g), those Lenders whose Pro Rata Shares aggregate more than sixty-six and
two-thirds (66.67%) percent of the aggregate of the Commitments of all Lenders,
or if the Commitments shall have been terminated, Lenders to whom more than
sixty-six and two-thirds (66.67%) percent of the then outstanding Loans and
Letter of Credit Obligations are owing.

 

1.201 “Swing Line Lender” shall mean Wells Fargo Foothill, LLC, in its capacity
as the lender of Swing Line Loans, and its successors and assigns.

 

1.202 “Swing Line Loans” shall mean loans now or hereafter made by Swing Line
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2 hereof.

 

1.203 “Swing Line Loan Limit” shall mean $10,000,000.

 

1.204 “Taxes” shall have the meaning set forth in Section 6.8.

 

1.205 “Tax Sharing Agreement” means any Tax Sharing Agreement entered between
Parent and any Parent Entity, substantially in the form of Exhibit F or
otherwise in form and substance reasonably satisfactory to the Agent.

 

1.206 “Term Loan Agent” shall mean (i) Wells Fargo Bank, National Association,
successor by merger to Wachovia Bank, National Association, in its capacity as
administrative and collateral agent acting for and on behalf of the Term Loan
Lenders under the Initial Term Loan Agreement (as defined below), and (ii) any
replacement or successor agent whether under the Initial Term Loan Agreement or
any subsequent Term Loan Agreement.

 

1.207 “Term Loan Agreement” shall mean (i) the Amended and Restated Credit
Agreement, dated as of the date hereof, among Parent, the Lenders party thereto,
and Wachovia Bank, National Association, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced (the
“Initial Term Loan Agreement”), and (ii) any other Term Loan Credit Agreement
(as defined in the Intercreditor Agreement), including without limitation the
new term loan facility to be entered into on the closing date of the Metl-Span
Acquisition (the “New Term Loan Facility”), provided that the final maturity
date of the New Term Loan Facility shall be no earlier than ninety (90) days
after the Maturity Date. Any reference to the Term Loan Agreement hereunder
shall be deemed a reference to any Term Loan Agreement then in existence.

 

1.208 “Term Loan Debt” shall mean the Indebtedness of Borrowers and Guarantors
evidenced by or arising under the Term Loan Documents.

 

1.209 “Term Loan Documents” shall mean the Term Loan Agreement, the Loan
Documents (as defined therein) and any other Term Loan Credit Documents (as
defined in the Intercreditor Agreement), in each case, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

55

 

 

1.210 “Term Loan Lenders” shall mean the “Lenders”, as defined in the Term Loan
Agreement.

 

1.211 “Term Loan Priority Collateral” shall mean the Collateral described on
Schedule 1.192 hereto.

 

1.212 “Transactions” shall mean, collectively, any or all of the following: (a)
the equity investment referred to in Section 4.1(a) hereof, (b) the amendment
and restatement of the Term Loan Documents, (c) the acceptance of the
Convertible Notes referred to in Section 4.1(a)(iii) hereof and the payment of
the redemption price due in connection therewith and (d) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).

 

1.213 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are not otherwise defined herein and defined in the
Uniform Commercial Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as Agent may otherwise determine with the
consent of the Administrative Borrower).

 

1.214 “US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States of America.

 

1.215 “Value” or “value” shall mean, with respect to Inventory, the lower of (a)
cost computed on a first-in first-out basis in accordance with GAAP (calculated
based on standard cost with adjustments for purchase price variances) or (b)
market value according to GAAP for inventory purposes (including adjustments for
any lower-of-cost-or market charges); provided, that, for purposes of the
calculation of the Borrowing Base, the Value of the Inventory shall not include
write-ups or write-downs in value with respect to currency exchange rates and
(i) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.

 

1.216 “Voting Stock” shall mean, as to any Person, Equity Interests of such
Person entitled to vote generally in the election of directors of such Person.

 

1.217 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date and the making of such payment.

 

1.218 “Wells Fargo” shall mean Wells Fargo Foothill, LLC, and its successors and
assigns.

 

SECTION 2. CREDIT FACILITIES

 

2.1 Revolving Loans.

 

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to Borrowers from time to time in amounts requested by any Borrower (or
Administrative Borrower on behalf of Borrowers) up to the aggregate amount
outstanding equal to the Commitment of such Lender; provided, that, after giving
effect to any such Revolving Loan, the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Letter of Credit Obligations outstanding
shall not exceed the leastlesser of: (i) the Borrowing Base at such time or (ii)
the Maximum Credit as then in effect or (iii) the Revolving Loan Limit. All
Loans made by Lenders to Borrowers shall be denominated in US Dollars.

 

56

 

 

(b) Except with the consent of Agent and all Lenders, or as otherwise provided
herein, (i) the aggregate amount of the Loans and the Letter of Credit
Obligations outstanding at any time shall not exceed the leastlesser of: (A) the
Borrowing Base or (B) the Maximum Credit or (C) the Revolving Loan Limit and
(ii) the outstanding amount of Swing Line Loans shall not exceed the Swing Line
Loan Limit. Subject to the terms and conditions hereof, each Borrower (or
Administrative Borrower on behalf of such Borrower) may from time to time
borrow, prepay and reborrow Revolving Loans. No Lender shall be required to make
any Revolving Loan, if, after giving effect thereto the aggregate outstanding
principal amount of all Revolving Loans of such Lender, together with such
Lender’s Pro Rata Share of the aggregate amount of all Swing Line Loans and
Letter of Credit Obligations, would exceed such Lender’s Commitment.

 

2.2 Swing Line Loans.

 

(a) Subject to the terms and conditions contained herein, the Swing Line Lender
agrees that it will make Swing Line Loans to each Borrower from time to time in
amounts requested by such Borrower (or Administrative Borrower on behalf of such
Borrower) up to the aggregate amount outstanding equal to the Swing Line Loan
Limit; provided, that, after giving effect to any such Swing Line Loan, the
aggregate principal amount of the Revolving Loans, Swing Line Loans and Letter
of Credit Obligations outstanding shall not exceed the leastlesser of (i) the
Borrowing Base, or (ii) the Revolving Loan Limit, or (iii) the Maximum Credit,
in each case at such time. Subject to the terms and conditions hereof, each
Borrower (or Administrative Borrower on behalf of Borrowers) may from time to
time borrow, prepay and reborrow Swing Line Loans. Swing Line Lender shall not
be required to make Swing Line Loans, if, after giving effect thereto, the
aggregate outstanding principal amount of all Swing Line Loans would exceed the
then existing Swing Line Loan Limit. Each Swing Line Loan shall be subject to
all of the terms and conditions applicable to other Base Rate Loans funded by
the Lenders constituting Revolving Loans, except that all payments thereon shall
be payable to the Swing Line Lender solely for its own account. All Revolving
Loans and Swing Line Loans shall be subject to the settlement among Lenders
provided for in Section 6.13 hereof.

 

(b) Upon the making of a Swing Line Loan, without further action by any party
hereto, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Swing Line Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Swing Line Loan. To the extent that there is no settlement in
accordance with Section 6.13 below, the Swing Line Lender may at any time,
require the Lenders to fund their participations. From and after the date, if
any, on which any Lender has funded its participation in any Swing Line Loan,
Agent shall promptly distribute to such Lender, not less than weekly, such
Lender’s Pro Rata Share of all payments of principal and interest received by
Agent in respect of such Swing Line Loan.

 

2.3 Letters of Credit.

 

(a) General. Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of a Borrower (or
Administrative Borrower on behalf of such Borrower), Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, in such form as may be reasonably approved from
time to time by Issuing Bank.

 

57

 

 

(b) Notice of Issuance, Amendment, Renewal, Extension. The Borrower requesting
such Letter of Credit (or Administrative Borrower on behalf of such Borrower)
shall give Agent and the Issuing Bank with respect thereto three (3) Business
Days’ prior written notice of such Borrower’s request for the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit). Such notice shall (i) specify the original face amount of the
Letter of Credit requested (or identify the Letter of Credit to be amended,
renewed or extended), (ii) the effective date (which date shall be a Business
Day and in no event shall be a date less than ten (10) days prior to the end of
the term of this Agreement) of issuance of such requested Letter of Credit (or
such amendment, renewal or extension), (iii) whether such Letter of Credit may
be drawn in a single or in partial draws, (iv) the date on which such requested
Letter of Credit is to expire, (v) the purpose for which such Letter of Credit
is to be issued, (vi) the name and address of the beneficiary of the requested
Letter of Credit, (vii) such other information as shall be reasonably necessary
to enable the Issuing Bank to prepare, amend, renew or extend such Letter of
Credit and (viii) if requested by Issuing Bank or Agent, the Borrower requesting
such Letter of Credit (or Administrative Borrower on behalf of such Borrower)
shall have delivered to Issuing Bank with respect thereto at such times and in
such manner as such Issuing Bank may reasonably require, an application, in form
and substance consistent with this Agreement and otherwise reasonably
satisfactory to such Issuing Bank and Agent, for the issuance of the Letter of
Credit and such other Letter of Credit Documents as may be required pursuant to
the terms thereof. If requested by the Issuing Bank, the Borrower requesting the
Letter of Credit (or Administrative Borrower on behalf of such Borrower) shall
attach to the request the proposed terms of the Letter of Credit. The renewal or
extension of, or increase in the amount of, any Letter of Credit shall, for
purposes hereof, be treated in all respects the same as the issuance of a new
Letter of Credit hereunder.

 

(c) Certain Conditions to Letters of Credit. In addition to being subject to the
satisfaction of the applicable conditions precedent contained in Section 4
hereof and the other terms and conditions contained herein, no Letter of Credit
shall be available to Borrowers unless each of the following conditions
precedent have been satisfied in a manner satisfactory to Agent: (i) the
Borrower requesting such Letter of Credit (or Administrative Borrower on behalf
of such Borrower) shall have delivered to the Issuing Bank at such times and in
such manner as Issuing Bank may reasonably require and to Agent, an application,
in form and substance consistent with this Agreement and otherwise reasonably
satisfactory to Issuing Bank and Agent, for the issuance of the Letter of Credit
and such other Letter of Credit Documents as may be reasonably required pursuant
to the terms thereof, and the form and terms of the proposed Letter of Credit
shall be satisfactory to Agent and Issuing Bank, (ii) as of the date of
issuance, no order of any court or other Governmental Authority shall by its
terms enjoin or restrain Issuing Bank from issuing the proposed Letter of
Credit, and no law, rule or regulation applicable to Issuing Bank and no request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuing Bank shall prohibit, or require that
Issuing Bank refrain from, the issuance of such Letter of Credit and (iii) after
giving effect to the issuance of such Letter of Credit, (A) the Letter of Credit
Obligations shall not exceed the Letter of Credit Limit and (B) the aggregate
principal amount of the Revolving Loans, Swing Line Loans and Letter of Credit
Obligations outstanding shall not exceed the leastlesser of (x) the Borrowing
Base, or (y) the Revolving Loan Limit, or (z) the Maximum Credit, in each case
at such time. Notwithstanding anything to the contrary contained herein, Issuing
Bank shall not be obligated to issue a Letter of Credit in respect of the
obligation of a Borrower or Guarantor arising in connection with a lease of Real
Property or an employment contract, (1) in the case of a Letter of Credit in
connection with such a lease, with a face amount in excess of the amount equal
to (x) the amount of rent under such lease, without acceleration, for the
greater of one year or fifteen (15%) percent, not to exceed three (3) years, of
the remaining term of such lease minus (y) the amount of any cash or other
collateral to secure the obligations of a Borrower or Guarantor in respect of
such lease and (2) in the case of a Letter of Credit in connection with an
employment contract, with a face amount in excess of the compensation provided
by such contract, without acceleration, for a one year period .

 

58

 

 

(d) Letter of Credit Sublimit. Except in Agent’s discretion and with the consent
of all Lenders, the amount of all outstanding Letter of Credit Obligations shall
not at any time exceed the Letter of Credit Limit.

 

(e) Expiration. Each standby Letter of Credit shall expire at or prior to the
earlier of (i) twelve (12) months after the date of the issuance of such standby
Letter of Credit (or in the case of any renewal or extension thereof, twelve
(12) months after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date; provided, that, (A) any standby Letter
of Credit with a one year tenor may provide for automatic renewal or extension
thereof for additional one year periods (which in no event shall extend beyond
the date referred to in clause (ii) above) and (B) if the Issuing Bank and Agent
each consent, the expiration date on any standby Letter of Credit may extend
beyond the date referred to in clause (ii) above to the extent such Letter of
Credit is fully cash-collateralized to reasonable satisfaction of Agent. Each
other Letter of Credit shall expire on the earlier of one hundred eighty (180)
days after such Letter of Credit’s date of issuance, renewal or extension (as
applicable) or the date five (5) Business Days prior to the Maturity Date.

 

(f) Letter of Credit Participations. Immediately upon the issuance or amendment
of any Letter of Credit issued for the account of a Borrower, each Lender shall
be deemed to have irrevocably and unconditionally purchased and received,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Pro Rata Share of the liability with respect to such
Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any such Letter of Credit, to the extent that Issuing Bank has
not been reimbursed or otherwise paid as reasonably required hereunder with
respect to any such Letter of Credit or under any such Letter of Credit, each
such Lender shall pay to Issuing Bank its Pro Rata Share of such unreimbursed
drawing or other amounts then due to Issuing Bank in connection therewith.

 

(g) Letter of Credit Reimbursement. If Issuing Bank shall make any payment in
respect of a Letter of Credit, Borrowers shall reimburse Issuing Bank by paying
to Agent an amount equal to such payment by Issuing Bank not later than 2:00
p.m. on the date that such payment by Issuing Bank is made, if the applicable
Borrower (or Administrative Borrower on behalf of such Borrower) shall have
received notice of such payment by the Issuing Bank prior to 10:00 a.m. on such
date, or, if such notice shall not have been received by such Borrower (or
Administrative Borrower) prior to such time on such date, then not later than
2:00 p.m. on the next Business Day; provided, that, unless such Borrower (or
Administrative Borrower on behalf of such Borrower) requests otherwise, and,
subject to the conditions to borrowing set forth herein, each drawing under any
Letter of Credit or other amount payable in connection therewith when due shall
constitute a request by the Borrower for whose account such Letter of Credit was
issued to Agent for a Base Rate Loan in the amount of such drawing or other
amount then due, and shall be made by Agent on behalf of Lenders as a Revolving
Loan or Swing Line Loan as Administrative Borrower requests, or if such request
is not received in a timely manner, as Agent determines (or, if determined by
Agent as a Special Agent Advance, as the case may be) in an equivalent amount
and, to the extent so financed, such Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Revolving Loan, Swing Line
Loan (or Special Agent Advance, as the case may be). If the applicable Borrower
(or Administrative Borrower on behalf of such Borrower) fails to make such
payment when due, subject to the rights of Agent under Section 6.13 hereof,
Agent may notify each Lender of the applicable payment made by the Issuing Bank
in respect of such Letter of Credit, the payment then due from such Borrower in
respect thereof and such Lender’s Pro Rata Share thereof. Promptly following
receipt of such notice, each Lender shall pay to Agent its Pro Rata Share of the
payment then due and Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from Lenders. Promptly following receipt by Agent of
any payment from a Borrower pursuant to this paragraph, Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Lender pursuant to this paragraph to reimburse an Issuing
Bank for any payment made by such Issuing Bank (other than the funding of a
Revolving Loan, Swing Line Loan or Special Agent Advance as contemplated above)
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank for such payment.

 

59

 

 

(h) Obligations Absolute. The obligations of Borrowers to pay each Letter of
Credit Obligation, and the obligations of Lenders to make payments to Agent for
the account of Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances, whatsoever,
notwithstanding the occurrence or continuance of any Default, Event of Default,
the failure to satisfy any other condition set forth in Section 4 hereof or any
other event or circumstance, and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, a
Borrower’s obligations hereunder; provided, that, this clause (iv) shall not be
construed to relieve Issuing Bank of any liability resulting from its gross
negligence or willful misconduct as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. None of Agent,
Lenders or the Issuing Bank, or any of their Affiliates, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of an Issuing Bank; provided,
that, the foregoing shall not be construed to excuse Issuing Bank from liability
to the applicable Borrower resulting from the gross negligence or willful
misconduct of Issuing Bank (as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction) or otherwise affect any defense or
other right that such Borrower may have as a result of any such gross negligence
or willful misconduct. In furtherance of the foregoing and without limiting the
generality thereof, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit; provided, that, the foregoing shall not be construed to
excuse an Issuing Bank from liability to the applicable Borrower resulting from
the gross negligence or willful misconduct of such Issuing Bank or otherwise
affect any defense or other right that such Borrower may have as a result of any
such gross negligence or willful misconduct as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.

 

(i) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify Agent and the applicable Borrower (or Administrative Borrower on behalf
of such Borrower) by telephone (confirmed by facsimile or otherwise as
Administrative Borrower and Issuing Bank may agree) of such demand for payment
and whether such Issuing Bank has made or will make any payment in respect
thereof; provided, that, any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and Lenders with respect to any such payment, as provided in this
Section 2.3.

 

60

 

 

(j) Interim Interest. If an Issuing Bank shall make any payment in respect of a
Letter of Credit, or otherwise be owed any amounts in respect thereof, then,
unless the applicable Borrower shall reimburse Issuing Bank for such payment or
other amount in full on the date such payment is made or amount due, the unpaid
amount thereof shall bear interest, for each day from and including the date
such payment is made or amount due but excluding the date that the applicable
Borrower reimburses such payment or other amount, at the rate per annum then
applicable to Base Rate Loans. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank; except, that, interest
accrued on and after the date of payment by Agent or any Lender pursuant to
Section 2.3(g) above to reimburse such Issuing Bank shall be for the account of
Agent or such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable payment in full.

 

(k) Account Party. Each Borrower and Guarantor hereby irrevocably authorizes and
directs each Issuing Bank to name such Borrower or Guarantor as the account
party therein and to the extent that Agent or Wells Fargo is the co-applicant,
guarantor or indemnitor in respect of any Letter of Credit to deliver to Agent
all instruments, documents and other writings received by such Issuing Bank
pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the Letter of Credit Documents with respect
thereto. Without limitation upon the rights of any Borrower to request and
obtain Loans and Letters of Credit for its benefit, subject to and in accordance
with the terms and conditions set forth herein, nothing contained herein shall
be deemed or construed to grant any Borrower or Guarantor any right or authority
to pledge the credit of Agent or any Lender in any manner. Agent and Lenders
shall have no liability of any kind with respect to any Letter of Credit
provided by Issuing Bank unless Agent has duly executed and delivered to Issuing
Bank the application or a guarantee or indemnification in writing with respect
to such Letter of Credit. Borrowers and Guarantors shall be bound by any
reasonable interpretation made in good faith by Agent, or an Issuing Bank under
or in connection with any Letter of Credit or any documents, drafts or
acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of any Borrower or Guarantor. Except as Agent
may otherwise specify, Borrowers and Guarantors shall designate Agent or the
Issuing Bank with respect to a Letter of Credit as the consignee on all bills of
lading and other negotiable and non-negotiable documents under such Letter of
Credit.

 

(l) Rights of Lenders and Issuing Bank. Any rights, remedies, duties or
obligations granted or undertaken by any Borrower to Issuing Bank in any
application for any Letter of Credit, or any other agreement in favor of Issuing
Bank relating to any Letter of Credit, shall be deemed to have been granted or
undertaken by such Borrower to Agent. Any duties or obligations undertaken by
Agent to Issuing Bank in any application for any Letter of Credit, or any other
agreement by Agent in favor of Issuing Bank relating to any Letter of Credit, to
the extent set forth in any corresponding application for such Letter of Credit
or any other agreement in favor of Issuing Bank relating to such Letter of
Credit executed by any Borrower shall be deemed to have been undertaken by
Borrowers to Agent and to apply in all respects to Borrowers.

 

61

 

 

2.4 Requests for Borrowings.

 

(a) To request a Revolving Loan or Swing Line Loan, the applicable Borrower (or
Administrative Borrower on behalf of such Borrower) shall notify Agent of such
request by telephone (i) in the case of a Eurodollar Rate Loan, not later than
11:00 a.m., three (3) Business Days before the date of the proposed Eurodollar
Rate Loan or (ii) in the case of a Base Rate Loan (including a Swing Line Loan),
not later than 1:00 p.m. on the same Business Day as the date of the proposed
Base Rate Loan. Each such telephonic request shall be irrevocable and, to the
extent required by Agent, shall be confirmed promptly by hand delivery or
facsimile (including by email or other electronic communication) to Agent of a
written request in a form reasonably satisfactory to Agent and signed by or on
behalf of the applicable Borrower or Administrative Borrower on behalf of such
Borrower.

 

(b) Each such telephonic and written request shall be in a form previously
approved by Agent and shall specify the following information:

 

(i) the Borrower requesting such Revolving Loan or Swing Line Loan;

 

(ii) whether such Loan is a Revolving Loan or Swing Line Loan;

 

(iii) the aggregate amount of such Revolving Loan or Swing Line Loan;

 

(iv) the date of such Revolving Loan or Swing Line Loan, which shall be a
Business Day;

 

(v) if such Loan is to be a Revolving Loan, whether such Revolving Loan is to be
a Base Rate Loan or a Eurodollar Rate Loan or a combination thereof; and

 

(vi) the deposit account of the applicable Borrower specified on Schedule 8.21
or any other account with Agent (or one of its Affiliates) that shall be
specified in a written notice signed by an officer of such Borrower and
delivered to Agent, to which the proceeds of such Loan are to be remitted.

 

(c) If no election as to whether a Revolving Loan is to be a Base Rate Loan or
Eurodollar Rate Loan is specified in the applicable request, then the requested
Revolving Loan shall be a Base Rate Loan. Promptly following receipt of a
request for a Revolving Loan in accordance with this Section, Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Revolving
Loan to be made as part of the request.

 

(d) All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower or Guarantor when deposited to the credit of any Borrower or Guarantor
or otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.

 

2.5 Mandatory Prepayments.

 

(a) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceeds the leastlesser of: (A) the
Borrowing Base, or (B) the Revolving Loan Limit, or (C) the Maximum Credit, or
(ii) the outstanding amount of the Swing Line Loans exceeds the Swing Line Loan
Limit, such event shall not limit, waive or otherwise affect any rights of Agent
or Lenders in such circumstances or on any future occasions and Borrowers shall,
upon demand by Agent at the direction of Co-Collateral Agents, which demand may
be made at any time or from time to time, immediately repay to Agent the entire
amount of any such excess(es) for which payment is demanded.

 

(b) At any time that a Dominion Event has occurred and is continuing, promptly
(and in any case no later than the fifth (5th) day) following any Permitted
Disposition (other than a Permitted Disposition referred to in clause (a),
(b)(ii), (d), (f), (g), (i), (j), (l) or (n) of the definition of such term) not
consisting of the issuance of an Equity Interest, Borrowers shall, absolutely
and unconditionally without notice or demand, if and to the extent that the Net
Cash Proceeds from such Permitted Disposition are not required to be applied to
the payment of the obligations under the Term Loan Documents as provided in the
Intercreditor Agreement, repay the outstanding Obligations in an amount equal to
one hundred (100%) percent of the Net Cash Proceeds payable to or for the
benefit of such Person in connection with such Permitted Disposition.

 

62

 

 

(c) At any time that a Dominion Event has occurred and is continuing, promptly
(and in any case no later than the fifth (5th) day) following the incurrence of
any Indebtedness permitted under Section 10.3(j) hereof, Borrowers shall,
absolutely and unconditionally without notice or demand, repay the outstanding
Obligations (i) other than in the case of Subordinated Debt, in an amount equal
to one hundred (100%) percent of the Net Cash Proceeds payable to or for the
benefit of Borrowers and Guarantors in connection with the incurrence of such
Indebtedness and (ii) in the case of Subordinated Debt, in an amount equal to
fifty (50%) percent of the Net Cash Proceeds payable to or for the benefit of
Borrowers and Guarantors in connection with the incurrence of such Indebtedness,
in each case, under clause (i) or (ii), if and to the extent that the Net Cash
Proceeds from such incurrence of Indebtedness are not required to be applied to
the payment of the obligations under the Term Loan Documents as provided in the
Intercreditor Agreement.

 

(d) At any time that a Dominion Event has occurred and is continuing, promptly
(and in any case no later than the fifth (5th) day) following the receipt of any
amounts as loss payee under any property insurance maintained by Parent and its
Subsidiaries, Borrowers shall, absolutely and unconditionally without notice or
demand, if and to the extent that the Net Cash Proceeds from such receipt are
not required to be applied to the payment of the obligations under the Term Loan
Documents as provided in the Intercreditor Agreement, repay the outstanding
Obligations in an amount equal to one hundred (100%) percent of the Net Cash
Proceeds payable to or for the benefit of such Person in connection therewith.

 

(e) All payments required to be made pursuant to any subsection of this Section
2.5 shall be in addition to any other payments required to be made pursuant to
any other subsection of this Section 2.5.

 

(f) All amounts received by Agent pursuant to this Section 2.5 shall be applied
by Agent to the Obligations, whether or not then due, in accordance with Section
6.4 hereof. There shall be no permanent reduction in the Commitments as a result
of any prepayments of the Loans pursuant to this Section 2.5.

 

2.6 Optional Prepayments. Borrowers may prepay without penalty or premium the
principal of any Revolving Loan or Swing Line Loan, in whole or in part, subject
to Section 3.10 hereof; provided, that, any notice of such prepayment shall be
revocable at any time prior to such prepayment All amounts received by Agent
pursuant to this Section 2.6 shall be applied by Agent to the Obligations,
whether or not then due, in accordance with Section 6.7 hereof; but, for the
avoidance of doubt, the Commitments shall not be reduced by any amount of any
prepayment of the Loans pursuant to this Section 2.6.

 

2.7 Increase in Maximum Credit.

 

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the Maximum Credit. Any such written request shall specify the
amount of the increase in the Maximum Credit that Borrowers are requesting;
provided, that, (i) in no event shall the aggregate amount of any such increase
in the Maximum Credit cause the Maximum Credit to exceed $175,000,000, (ii) such
request shall be for an increase of not less than $10,000,000, and (iii) in no
event shall the Maximum Credit be increased more than four (4) times during the
term hereof.

 

63

 

 

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each Lender of such request and each Lender shall have the option (but not the
obligation) to increase the amount of its Commitment by an amount up to its Pro
Rata Share of the amount of the increase in the Maximum Credit requested by
Administrative Borrower as set forth in the notice from Agent to such Lender.
Each Lender shall notify Agent within thirty (30) days after the receipt of such
notice from Agent whether it is willing to so increase its Commitment, and if
so, the amount of such increase; provided, that, (i) the minimum increase in the
Commitments of each such Lender providing the additional Commitments shall equal
or exceed $2,000,000, and (ii) no Lender shall be obligated to provide such
increase in its Commitment and the determination to increase the Commitment of a
Lender shall be within the sole and absolute discretion of such Lender. If the
aggregate amount of the increases in the Commitments received from the Lenders
does not equal or exceed the amount of the increase in the Maximum Credit
requested by Administrative Borrower, Agent may, in consultation with
Administrative Borrower, seek additional increases from Lenders, or Commitments
from such Eligible Transferees or other Persons as are approved by
Administrative Borrower. In the event Lenders (or Lenders and any such Eligible
Transferees or other Persons, as the case may be) have committed in writing to
provide increases in their Commitments or new Commitments in an aggregate amount
in excess of the increase in the Maximum Credit requested by Borrowers or
permitted hereunder, Agent shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Transferees or such other
Persons, in such amounts and manner as Agent may determine, after consultation
with Administrative Borrower.

 

(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees or other
Persons, in each case selected in accordance with Section 2.7(b) above, for
which Agent has received Assignment and Acceptances sixty (60) days after the
date of the request by Administrative Borrower for the increase or such earlier
date as Agent and Administrative Borrower may agree (but subject to the
satisfaction of the conditions set forth below), whether or not the aggregate
amount of the increase in Commitments and new Commitments, as the case may be,
equal or exceed the amount of the increase in the Maximum Credit requested by
Administrative Borrower in accordance with the terms hereof, effective on the
date that each of the following conditions have been satisfied:

 

(i) Agent shall have received from each Lender or Eligible Transferee or other
Person that is providing an additional Commitment as part of the increase in the
Maximum Credit, an Assignment and Acceptance or one or more amendments to this
Agreement and as appropriate, the other Financing Agreements and any such
amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Document as may be necessary or appropriate in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.7, duly
executed by such Lender or Eligible Transferee or other Person and each
Borrower;

 

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the date of the increase in the Maximum
Credit, both before and after giving effect to such increase;

 

(iii) to the extent requested by Agent, Agent shall have received an opinion of
counsel to Borrowers in form and substance and from counsel reasonably
satisfactory to Agent and Lenders addressing such matters as Agent may
reasonably request (including an opinion as to no conflicts with other
Indebtedness);

 

(iv) such increase in the Maximum Credit on the date of the effectiveness
thereof shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently;

 

64

 

 

(v) there shall have been paid to each Lender and third-party bank or other
Person providing an additional Commitment in connection with such increase in
the Maximum Credit all fees and expenses due and payable to such Person on or
before the effectiveness of such increase; and

 

(vi) there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.

 

(d) As of the effective date of any such increase in the Maximum Credit, each
reference to the term Maximum Credit herein, and in any of the other Financing
Agreements shall be deemed amended to mean the amount of the Maximum Credit as
increased as specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the Maximum Credit.

 

2.8 Decrease in Maximum Credit.

 

(a) Administrative Borrower (on behalf of itself and each other Borrower) may,
at any time, deliver a written request to Agent to decrease the Maximum Credit.
Any such written request shall specify the amount of the decrease in the Maximum
Credit that Administrative Borrower is requesting and the effective date of such
decrease (which date shall not be less than five (5) nor more than ten (10)
Business Days after the date of such request); provided, that, (i) in no event
shall the aggregate amount of any such decrease cause the Maximum Credit to be
less than $75,000,000, (ii) any such request for a decrease shall be for an
amount of not less than $10,000,000, and (iii) in no event shall more than one
such written request for a decrease be delivered to Agent in any calendar
quarter.

 

(b) Upon the receipt by Agent of a written request to decrease the Maximum
Credit, Agent shall notify each of the Lenders of such request and, subject to
the terms of Section 2.8(c) hereof, the Commitment of each Lender shall be
decreased on the date requested by Administrative Borrower by an amount equal to
such Lender’s Pro Rata Share of the amount of the decrease in the Maximum Credit
requested by Administrative Borrower as set forth in the notice from Agent to
such Lender.

 

(c) In the event of a request to decrease the Maximum Credit, the Maximum Credit
shall be decreased by the amount requested by Administrative Borrower in
accordance with the terms hereof; provided, that, after giving effect to such
decrease, the Maximum Credit shall not be less than the aggregate principal
amount of the Loans, Special Agent Advances and Letter of Credit Obligations
outstanding at such time.

 

(d) As of the effective date of any such decrease in the Maximum Credit, each
reference to the term Maximum Credit and Commitments herein, as applicable, and
in any of the other Financing Agreements shall be deemed amended to mean the
amount of the Maximum Credit and Commitments specified in the most recent
written notice from Agent to Borrower Agent of the decrease in the Maximum
Credit and Commitments, as applicable.

 

2.9 Joint and Several Liability of Borrowers.

 

(a) Notwithstanding anything in this Agreement or any other Financing Agreements
to the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by Agent and Lenders under this
Agreement and the other Financing Agreements, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each Borrower without preferences or distinction
among them. Borrowers shall be liable for all amounts due to Agent and Lenders
under this Agreement, regardless of which Borrower actually receives the Loans
or Letter of Credit Obligations hereunder or the amount of such Revolving Loans
received or the manner in which Agent or any Lender accounts for such Loans,
Letter of Credit Obligations or other extensions of credit on its books and
records. The Obligations of Borrowers with respect to Revolving Loans made to
one of them, and the Obligations arising as a result of the joint and several
liability of one of the Borrowers hereunder with respect to Revolving Loans made
to the other of the Borrowers hereunder, shall be separate and distinct
obligations, but all such other Obligations shall be primary obligations of all
Borrowers.

 

65

 

 

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(c) The obligations of each Borrower under this Section 2.9 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders.

 

(d) The provisions of this Section 2.9 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 14.4 hereof,
may be enforced by them from time to time against any Borrower as often as
occasion therefor may arise and without requirement on the part of Agent or any
Lender first to marshal any of its claims or to exercise any of its rights
against the other Borrowers or to exhaust any remedies available to it against
the other Borrowers or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.9 shall remain in effect until the Payment in Full
of all Obligations. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section 2.9
hereof will forthwith be reinstated and in effect as though such payment had not
been made.

 

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Financing Agreements, to the extent the obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States).

 

(f) With respect to the Obligations arising as a result of the joint and several
liability of Borrowers hereunder with respect to Loans, Letter of Credit
Obligations or other extensions of credit made to the other Borrowers hereunder,
each Borrower waives, until the Payment in Full of all Obligations, any right to
enforce any right of subrogation or any remedy which Agent or any Lender now has
or may hereafter have against any Borrower, any endorser or any guarantor of all
or any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to Agent or any Lender. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent or Lenders hereunder or under any of the other Financing Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior Payment in Full of all Obligations. Upon the occurrence
of any Event of Default and for so long as the same is continuing, to the
maximum extent permitted under applicable law, Agent and Lenders may proceed
directly and at once, without notice (to the extent notice is waivable under
applicable law), against (i) with respect to Obligations of Borrowers, either or
all of them or (ii) with respect to Obligations of any Borrower, to collect and
recover the full amount, or any portion of the applicable Obligations, without
first proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that Agent and Lenders shall be under no obligation to marshal any assets in
favor of Borrower(s) or against or in payment of any or all of the Obligations.
Subject to the foregoing, in the event that a Loan, Letter of Credit Obligation
or other extension of credit is made to, or with respect to business of, one
Borrower and any other Borrower makes any payments with respect to such Loan,
Letter of Credit Obligation or extension of credit, the first Borrower shall
promptly reimburse such other Borrower for all payments so made by such other
Borrower.

 

66

 

 

2.10 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Revolving Loans, Swing Line Loans and Letter of Credit Obligations shall not
exceed the amount of such Lender’s Commitment, as the same may from time to time
be amended in accordance with the provisions hereof.

 

SECTION 3. INTEREST AND FEES

 

3.1 Interest.

 

(a) Borrowers shall pay to Agent interest on the outstanding principal amount of
the Loans at the Interest Rate. Interest shall be payable by Borrowers to Agent
in arrears on each Interest Payment Date and shall be calculated on the basis of
a three hundred sixty (360) day year and actual days elapsed, other than for
Base Rate Loans which shall be calculated on the basis of three hundred
sixty-five (365) or three hundred sixty-six (366) day year, as applicable, and
actual days elapsed. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the date any change in such
Base Rate is effective. All interest accruing hereunder on and after the date of
any termination hereof shall be payable on demand.

 

(b) Each Borrower (or Administrative Borrower on behalf of such Borrower) may
from time to time request that Base Rate Loans be converted to Eurodollar Rate
Loans or that any existing Eurodollar Rate Loans continue for an additional
Interest Period. Such request from a Borrower (or Administrative Borrower on
behalf of such Borrower) shall specify the amount of the Eurodollar Rate Loans
or the amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans (and if it does not specify an Interest Period, the Interest Period
shall be deemed to be a one (1) month period). Subject to the terms and
conditions contained herein, three (3) Business Days after receipt by Agent of
such a request from a Borrower (or Administrative Borrower on behalf of such
Borrower) which may be telephonic and followed by a confirmation in writing in
the form provided by Agent to Administrative Borrower (and followed by a
confirmation in writing if requested by Agent), Base Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue,
as the case may be; provided, that, (i) no Default or Event of Default shall
exist or have occurred and be continuing, (ii) the Maturity Date is more than
one (1) month after the date of the conversions, (iii) no more than seven (7)
Interest Periods may be in effect at any one time, and (iv) the aggregate amount
of the Eurodollar Rate Loans must be in an amount not less than $1,000,000 or an
integral multiple of $500,000 in excess thereof. Any request by or on behalf of
a Borrower for Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable.

 

67

 

 

(c) Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof and
Borrowers are entitled to such Eurodollar Rate Loan under the terms hereof. Any
Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to Borrower
(or Administrative Borrower on behalf of such Borrower), be subsequently
converted to Base Rate Loans in the event that this Agreement shall terminate.
Borrowers shall pay to Agent, upon demand by Agent (or Agent may, at its option,
charge any loan account of any Borrower) any amounts required to compensate
Agent or Participant for any reasonable loss (excluding loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Base Rate Loans other than the conversion on the
last day of any Interest Period with respect thereto.

 

3.2 Fees.

 

(a) Borrowers shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to one-half (.50%) percent (on a per annum basis) the
Applicable Commitment Fee Rate calculated upon the amount by which the Maximum
Credit exceeds the average daily principal balance of the outstanding Revolving
Loans and Letter of Credit Obligations during the immediately preceding month
(or part thereof) so long as any Obligations are outstanding and the Commitments
hereunder have not been terminated. If the Maximum Credit shall change during
the immediately preceding month (or part thereof), an average daily Maximum
Credit shall be used for the purposes of calculating such fees for such period.
Such fees shall be payable on the first Business Day of each month in arrears,
beginning with the first full calendar month that commences following the date
hereof (and prorated, if the Closing Date is not the end of a calendar month,
for the portion of the immediately preceding month from the Closing Date to the
end thereof), and calculated based on a three hundred sixty (360) day year and
actual days elapsed.

 

(b) Borrowers shall pay to Agent, for the benefit of Lenders, quarterly a fee
calculated at a rate per annum equal to the Applicable Margin as to Revolving
Loans bearing interest using the Eurodollar Rate on the average daily
outstanding balance of Letter of Credit Obligations for the immediately
preceding calendar quarter (or part thereof), payable in arrears as of the first
day of each calendar quarter; provided, that, Borrowers shall, at Agent’s option
or at the written direction of the Required Lenders, (i) pay such fees at a rate
two (2%) percent greater than such rate on such average daily maximum amount for
the period from and after the date of termination hereof until Lenders have
received Payment in Full of all Obligations (notwithstanding entry of a judgment
against any Borrower or Guarantor) and (ii) upon written notice to
Administrative Borrower at any time that an Event of Default shall have occurred
and be continuing, pay such fees at a rate two (2%) percent greater than such
rate on such average daily maximum amount for the period from and after the date
of such notice but only for so long as such Event of Default is continuing. Such
letter of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fee shall survive the termination or non-renewal of this Agreement. In
addition to the letter of credit fees provided above, Borrowers shall pay to
Issuing Bank for its own account (without sharing with Lenders) the letter of
credit fronting fee of one hundred twenty-five thousandths of one (0.125%)
percent per annum payable quarterly in arrears and the other reasonable
customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.

 

68

 

 

(c) Borrowers shall pay to Agent and Wells Fargo the other reasonable fees and
amounts set forth in the Fee Letter in the amounts and at the times specified
therein or as has otherwise been agreed by or on behalf of Borrowers. To the
extent payment in full of the applicable fee is received by Agent from Borrowers
on or about the date hereof, Agent shall pay to each Lender its share of such
fees in accordance with the terms of the arrangements of Agent with such Lender.

 

3.3 Inability to Determine Applicable Interest Rate. If Agent shall determine in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto) that on any date by reason of
circumstances affecting the London interbank market adequate and reasonable
means do not exist for ascertaining the interest rate applicable to Eurodollar
Rate Loans, Agent shall on such date give notice to Administrative Borrower and
each Lender of such determination. Upon such date no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Agent notifies
Administrative Borrower and Lenders that the circumstances giving rise to such
notice no longer exist and any request for Eurodollar Rate Loans received by
Agent shall be deemed to be a request, or a continuation or conversion, for or
into Base Rate Loans.

 

3.4 Illegality. Notwithstanding anything to the contrary contained herein, if
(a) any change in any law or interpretation thereof by any Governmental
Authority after the Closing Date makes it unlawful or impractical for a Lender
to make or maintain a Eurodollar Rate Loan, then such Lender shall give notice
thereof to Agent and Administrative Borrower and may (i) declare that Eurodollar
Rate Loans will not thereafter be made by such Lender, such that any request for
a Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Base Rate Loan unless such Lender’s declaration has been withdrawn (and it shall
be withdrawn promptly upon the cessation of the circumstances described above)
and (ii) require that all outstanding Eurodollar Rate Loans made by such Lender
be converted to Base Rate Loans immediately, in which event all outstanding
Eurodollar Rate Loans of such Lender shall be so converted. This covenant shall
survive the termination or non-renewal of this Agreement and the payment of the
Obligations.

 

3.5 Increased Costs. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender or the Issuing Bank; (ii)
subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Non-Excluded Taxes and taxes measured by or imposed upon net income,
or franchise taxes, or taxes measured by or imposed upon overall capital or net
worth, or branch taxes (in the case of such capital, net worth or branch taxes,
imposed in lieu of such net income taxes); or (iii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(in each case, excluding any taxes of any kind whatsoever) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender by an amount such Lender deems to be material
of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank in respect thereof (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank,
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

69

 

 

(a) In any such case described in Section 3.5(a), such Borrower may elect to
convert the Eurodollar Rate Loans made by such Lender hereunder to Base Rate
Loans by giving Agent at least one (1) Business Day’s notice of such election,
in which case such Borrower shall promptly pay to such Lender, upon demand,
without duplication, amounts theretofore required to be paid to such Lender
pursuant to this Section 3.5 and such amounts, if any, as may be required
pursuant to Section 3.10. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection, it shall provide prompt notice thereof to
Administrative Borrower, through Agent, certifying (i) that one of the events
described in this Section 3.5 has occurred and describing in reasonable detail
the nature of such event, (ii)as to the increased cost or reduced amount
resulting from such event and (iii) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through Agent, to Administrative Borrower shall be
conclusive in the absence of manifest error. Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.6 Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law by an amount such Lender deems to be
material (taking into consideration such Lender’s or the Issuing Bank’s policies
and the policies of such Lender’s or the Issuing Bank’s holding company with
respect to capital adequacy), then from time to time within ten (10) Business
Days after submission by such Lender to the Borrowers (with a copy to Agent) of
a written request therefor certifying (a) that one of the events described in
this Section 3.6 has occurred and describing in reasonable detail the nature of
such event, (b) as to the reduction of the rate of return on capital resulting
from such event and (c) as to the additional amount or amounts demanded by such
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the applicable Borrower shall pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered. Such a certificate as to any additional
amounts payable pursuant to this subsection submitted by such Lender or Issuing
Bank, through the Administrative Agent, to the Borrowers shall be conclusive in
the absence of manifest error.

 

3.7 Delay in Requests. Borrowers and Guarantors shall not be required to
compensate Agent, a Lender or the Issuing Bank pursuant to Sections 3.5, 3.6 or
6.8 for any increased costs or other payments incurred or reductions occurring
more than one hundred eighty (180) days prior to the date that Agent, such
Lender or the Issuing Bank, as the case may be, becomes aware of the event
giving rise to Agent’s, such Lender’s or Issuing Bank’s claim for compensation
therefor (except that, if the Change in Law giving rise to such claim is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof).

 

70

 

 

3.8 Mitigation; Replacement of Lenders.

 

(a) If any Lender requests compensation under Sections 3.4, 3.5 or 3.6, or
Borrowers are required to make any payment to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 6.8, then such
Lender shall, if requested by Administrative Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder, to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates or to take such other actions as such Lender or Agent determines, if,
in the judgment of such Lender, such designation, assignment or other action (i)
would eliminate or reduce amounts payable pursuant to such Sections in the
future and (ii) would not subject Agent or such Lender to any unreimbursed cost
or expense and Agent or such Lender would not suffer any economic, legal or
regulatory disadvantage. Nothing in this Section 3.8 shall affect or postpone
any of the obligations of Borrowers or the rights of Agent or such Lender
pursuant to this Section 3.8. Borrowers hereby agree to pay on demand all
reasonable costs and expenses incurred by Agent or any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Sections 3.4, 3.5 or Section 3.6
hereof, or Borrowers are required to make any payment to any Lender or
Governmental Authority for the account of any Lender pursuant to Section 6.8,
then within sixty (60) days thereafter, Administrative Borrower may, at its sole
expense and effort, upon notice to such Lender and Agent, replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 15.7), all of its interests, rights and
obligations under this Agreement to an Eligible Transferee that shall assume
such obligations; provided, that, (i) Administrative Borrower has received the
prior written consent of Agent and Issuing Bank to the extent required under
Section 15.7 hereof, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of its Loans and participations in
Letter of Credit Obligations and Swing Line Loans that it has funded, if any,
accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 3.9), and (iii) such assignment will
result in a reduction in such compensation and payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Administrative Borrower to require such assignment and delegation cease to
apply.

 

3.9 Funding Losses. Borrowers shall pay to each Lender all losses, expenses and
liabilities (including any interest paid by such Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
redeployment of such) that it sustains (a) by reason of a default by any
Borrower in connection with the making of any Eurodollar Rate Loan that does not
occur on a date specified therefor in a request for borrowing, or a conversion
to, any Eurodollar Rate Loan that does not occur on a date specified therefor in
a request for conversion or continuation, (b) if any prepayment or other
principal payment of any of its Eurodollar Rate Loans occurs on a date prior to
the last day of an Interest Period applicable to such Loan, or (c) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by a Borrower. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.

 

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in
this Agreement or any of the other Financing Agreements, in no event whatsoever
shall the aggregate of all amounts that are contracted for, charged or received
by Agent or any Lender pursuant to the terms of this Agreement or any of the
other Financing Agreements and that are deemed interest under applicable law
exceed the Maximum Interest Rate (including, to the extent applicable, the
provisions of Section 5197 of the Revised Statutes of the United States of
America as amended, 12 U.S.C. Section 85, as amended). In no event shall any
Borrower or Guarantor be obligated to pay interest or such amounts as may be
deemed interest under applicable law in amounts which exceed the Maximum
Interest Rate. In the event any Interest is charged or received in excess of the
Maximum Interest Rate (the “Excess”), each Borrower and Guarantor acknowledges
and stipulates that any such charge or receipt shall be the result of an
accident and bona fide error, and that any Excess received by Agent or any
Lender shall be applied, first, to the payment of the then outstanding and
unpaid principal hereunder; second to the payment of the other Obligations then
outstanding and unpaid; and third, returned to such Borrower or Guarantor. All
monies paid to Agent or any Lender hereunder or under any of the other Financing
Agreements, whether at maturity or by prepayment, shall be subject to any rebate
of unearned interest as and to the extent required by applicable law. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by Agent or any Lender, all interest at any time contracted
for, charged or received from any Borrower or Guarantor in connection with this
Agreement or any of the other Financing Agreements shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread during
the entire term of this Agreement in accordance with the amounts outstanding
from time to time hereunder and the Maximum Interest Rate from time to time in
effect in order to lawfully charge the maximum amount of interest permitted
under applicable laws. The provisions of this Section 3.10 shall be deemed to be
incorporated into each of the other Financing Agreements (whether or not any
provision of this Section is referred to therein).

 

71

 

 

3.11 No Requirement of Match Funding. Notwithstanding anything to the contrary
contained herein, Agent and Lenders shall not be required to acquire US Dollar
deposits in the London interbank market or any other offshore US Dollar market
to fund any Eurodollar Rate Loan or to otherwise match fund any Obligations as
to which interest accrues based on the Adjusted Eurodollar Rate. All of the
provisions of this Section 3 shall be deemed to apply as if Agent, each Lender
or any Participant had acquired such deposits to fund any Eurodollar Rate Loan
or any other Obligation as to which interest is accruing at the Adjusted
Eurodollar Rate by acquiring such US Dollar deposits for each Interest Period in
the amount of the Eurodollar Rate Loans or other applicable Obligations.

 

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to Initial Loans and Letters of Credit. The obligation
of Lenders to make the initial Loans and of Issuing Bank to provide for the
initial Letters of Credit hereunder is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:

 

(a) Agent shall have received evidence that:

 

(i) Borrowers have received not less than $250,000,000 in cash as an equity
contribution from the CD&R Investors in exchange for Equity Interests in the
form of preferred stock of Parent, on terms and conditions substantially as
provided in the Investment Documents or otherwise reasonably acceptable to
Agent;

 

(ii) a portion of the existing Term Loan Debt shall have been repaid, so that
after giving effect to all payments in respect of the Term Loan Documents, the
outstanding principal balance of the Term Loan Debt thereunder will not exceed
$150,000,000 as of the date hereof;

 

(iii) the Administrative Agent shall receive, substantially concurrently with
the satisfaction of the other conditions precedent set forth in this Section
4.1, evidence reasonably satisfactory to it, that the Parent shall have accepted
for redemption the tender of Convertible Notes in an aggregate principal amount
not less than $171,000,000 and placed sufficient funds in a segregated account
to pay the maximum consideration necessary to redeem all of the Convertible
Notes not so redeemed pursuant to the terms of the Indenture;

 

72

 

 

(b) Agent shall have received true, complete and correct copies of the
Investment Documents and the transactions provided for therein shall have been
consummated, or substantially concurrently with the initial Loans hereunder
shall be consummated, substantially in accordance with the Investment Documents
and all material conditions precedent to the consummation of such transactions
set forth in the Investment Documents shall have been satisfied or waived;

 

(c) Agent shall have received true, complete and correct copies of the Term Loan
Documents (including any amendment or amendment and restatement thereof on or
about the date hereof, but excluding any Mortgages executed and delivered after
the date hereof), as executed and delivered by the parties thereto, which shall
be in form and substance reasonably satisfactory to Agent;

 

(d) Agent shall have received, in form and substance reasonably satisfactory to
Agent, the Intercreditor Agreement, duly authorized, executed and delivered by
the Term Loan Agent for itself and on behalf other Term Loan Lenders and
acknowledged by each Borrower and Guarantor;

 

(e) all requisite corporate resolutions or equivalent action by Borrowers and
Guarantors in connection with this Agreement and the other Financing Agreements
shall be reasonably satisfactory in form and substance to Agent, and Agent shall
have received such resolutions or records of equivalent action, certified where
requested by Agent or its counsel by appropriate corporate officers of Borrowers
and Guarantors and a copy of the certificate of incorporation or formation of
each Borrower and Guarantor certified by the applicable Secretary of State (or
equivalent Governmental Authority) which shall set forth the same complete
corporate name of such Borrower or Guarantor as is set forth herein;

 

(f) Agent shall have received a certificate of each Borrower and Guarantor,
dated the Closing Date, as to the incumbency and signature of the officers of
such Borrower or Guarantor executing any of the Financing Agreements, reasonably
satisfactory in form and substance to Agent executed by a Responsible Officer
and the Secretary or any Assistant Secretary of such Borrower or Guarantor;

 

(g) No material adverse change shall have occurred in the business, operations
or assets of Borrowers or Guarantors since November 2, 2008 and no change or
event shall have occurred which would impair in any material respect the ability
of any Borrower or Guarantor to perform its payment obligations hereunder or
under any of the other Financing Agreements to which it is a party or of Agent
to enforce the Obligations or realize upon the Collateral for itself and for the
benefit of the Secured Parties;

 

(h) Agent shall have completed an updated field review of the Records
(including, without limitation, current perpetual inventory records and/or
roll-forwards of Accounts and Inventory through the date of closing and test
counts of the Inventory), the results of which shall be consistent in all
material respects with the information received in the prior field examinations
conducted by Agent taken as a whole or to the extent not consistent shall be
otherwise reasonably satisfactory to Agent, not more than five (5) Business Days
prior to the date hereof or such earlier date as Agent may agree;

 

(i) Agent shall have received all consents, waivers, acknowledgments and other
agreements (other than Collateral Access Agreements), in form and substance
reasonably satisfactory to Agent, from third persons necessary in order to
permit, protect and perfect the Liens of Agent upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Financing
Agreements;

 

(j) Borrowers and Guarantors shall have used commercially reasonable efforts to
obtain Collateral Access Agreements (it being understood that Borrowers shall
not be required to incur any expense, provide any security or agree to any
adverse term or condition exclusively and directly required in order to obtain
such Collateral Access Agreement) and to the extent not delivered prior to the
date hereof Borrowers shall continue to use such efforts hereafter to obtain
such Collateral Access Agreements for a reasonable period thereafter, and in any
event not more than thirty (30) days after the date hereof;

 

73

 

 

(k) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Deposit Account Control Agreements by and among Agent, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
has a deposit account as contemplated by Section 6.6 hereof, in each case, duly
authorized, executed and delivered by such bank and Borrower or Guarantor, as
the case may be, for each of the deposit accounts of Borrowers and Guarantors,
including the Concentration Account and the deposit account(s) used for
Qualified Cash, but excluding (i) any deposit accounts where the balance is, and
is reasonably anticipated at all times to be, less than $100,000, but only to
the extent that the aggregate amount of funds in all such deposit accounts is
less than $500,000, (ii) any deposit account that is specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Borrower’s or Guarantor’s employees, (iii)
any disbursement account, (iv)any account containing collateral to secure the
obligations of Borrowers and Guarantors with respect to the Existing Letters of
Credit, and (v) the account at Wachovia Securities Special Equities Group in the
NCI Building Systems, Inc., account number 8525-6387, to the extent that no new
deposits are made in such account after the date hereof.

 

(l) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that as of the date hereof and after giving effect to the
application of proceeds of the initial Revolving Loans, the restructuring of the
Term Loan Documents, the repayment of a portion of the Convertible Notes and the
establishment of the Convertible Note Account for the remaining balance) and the
other Transactions and after provision for payment of all fees and expenses of
the Transactions (i) the sum of Excess Availability plus unrestricted cash and
Cash Equivalents of Borrowers (other than Qualified Cash) shall be not less than
$90,000,000 and (ii) the sum of the aggregate amount of Loans and Letters of
Credit requested and made or outstanding as of the Closing Date shall not exceed
$20,000,000.

 

(m) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has valid and perfected first priority
security interests in all of the Working Capital Priority Collateral (as defined
in the Intercreditor Agreement) and valid, perfected second priority security
interests in all of the Term Loan Priority Collateral (to the extent provided
herein), except, in each case, as to (i) Excluded Property, (ii) priority,
subject to Permitted Liens, to the extent (in the case of Working Capital
Priority Collateral (as defined in the Intercreditor Agreement)) that such liens
have priority over the liens of Agent under applicable law or under the terms of
a written agreement to which Agent is a party, (iii) any deposit accounts, to
the extent that Agent has not required a Deposit Account Control Agreement
pursuant to the terms hereof, (iv) Intellectual Property constituting
Collateral, until the filings identified in Section 8.14 are made and accepted,
and (v) all Real Property constituting Collateral, if Administrative Borrower
has used commercially reasonable efforts to provide the Mortgages but completion
thereof may not be accomplished on the Closing Date, then delivery of the
Mortgages shall not constitute a condition precedent to the Closing Date if the
Administrative Borrower agrees to deliver or cause to be delivered the
Mortgages, and takes or causes to be taken such other actions to as may be
reasonably necessary to perfect the security interests of such Mortgages;

 

(n) Agent shall have received and reviewed UCC, tax and judgment lien search
results for the location of each Borrower and Guarantor (determined in
accordance with the Uniform Commercial Code of the applicable jurisdiction and
any other applicable law) and all counties and provinces in which property or
assets of Borrowers and Guarantors are located, which search results shall not
disclose any Liens other than the Permitted Liens;

 

(o) Agent shall have received, in similar form as and to the extent received as
of the Closing Date by the Term Loan Agent, a title insurance policy issued by a
title insurance company and to the extent acceptable to Term Loan Agent;

 

74

 

 

(p) Agent shall have received a borrowing request, if applicable, and a
Borrowing Base Certificate setting forth the Loans and Letters of Credit
available to Borrowers as of the last day of the most recent month ended prior
to the date hereof as completed in a manner reasonably satisfactory to Agent and
duly authorized, executed and delivered on behalf of Borrowers;

 

(q) Agent shall have received any updates or modifications to the projected
financial statements of Borrowers and Guarantors previously delivered to Agent
on October 14, 2009 based on actuals as of August 2, 2009, in each case,
containing information that is reasonably satisfactory to Agent and in a form
consistent with the information received by Agent and Lenders prior to the date
hereof, and otherwise reasonably satisfactory to Agent;

 

(r) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance reasonably satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee;

 

(s) Agent shall have received, each in form and substance reasonably
satisfactory to Agent, the following opinion letters of counsel(s) to Borrowers
and Guarantors:

 

(i) the executed legal opinion of Debevoise & Plimpton LLP, special New York
counsel to CD&R Associates VIII, Ltd., the general partner to Clayton, Dubilier
& Rice Fund VIII, L.P.;

 

(ii) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to NCI Systems, Inc. and Robertson-Ceco II Corporation;

 

(iii) the executed legal opinion of Holland & Hart LLP, special Nevada counsel
to NCI Group, Inc.; and

 

(iv) to the extent received by the Term Loan Agent as of the Closing Date, the
executed legal opinion of counsel to the owner of the Real Property subject to a
Mortgage;

 

(t) Agents and Lenders shall have received all fees and expenses reasonably
required to be paid or delivered by Borrowers to them in respect of the
Transaction on or prior to the Closing Date, including the fees referred to in
Section 3.2; and

 

(u) Agent shall have received the other Financing Agreements to be executed and
delivered on the Closing Date as duly executed and delivered by the parties
thereto to Agent.

 

Without limiting the generality of the provisions of Section 14.3 for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the date hereof specifying its objection thereto.

 

The execution and delivery hereof by Lenders hereunder shall conclusively be
deemed to constitute an acknowledgment by Agent and each Lender that each of the
conditions precedent set forth in this Section 4.1 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

75

 

 

4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation of
Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:

 

(a) each of the representations and warranties of Borrowers and Guarantors
contained herein and in the other Financing Agreements shall be true and correct
in all material respects, in each case with the same effect as though such
representations and warranties had been made on and as of the date of the making
of each such Loan or providing each such Letter of Credit and after giving
effect thereto, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct to the extent required hereunder
or under the other Financing Agreements on and as of such earlier date);

 

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or to the best of the knowledge of any Responsible Officer of any
Borrower or Guarantor, threatened in any court or before any arbitrator or
Governmental Authority, which purports to enjoin, prohibit, restrain or
otherwise affect the making of the Loans or providing the Letters of Credit;

 

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto;

 

(d) if, after giving effect to such Loan or the issuance of such Letter of
Credit, Excess Availability would be less than $15,000,000, then the
Consolidated Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a
consolidated basis) determined as of the end of the fiscal month most recently
ended for which Agent has received financial statements shall be not less than
1.0 to 1.0 for the period of the immediately preceding twelve (12) consecutive
fiscal months prior to such fiscal month end;

 

(e) each Borrower is Solvent as of the making of such Loan or issuance of such
Letter of Credit and after giving effect thereto; and

 

(f) with respect to any Loan, Agent shall have received a request for such Loan
as required by Section 2.4 (or such request shall have been deemed given in
accordance with Section 2.3) and with respect to the issuance of any Letter of
Credit, each of Agent and Issuing Bank shall have received the request and other
documents required under Section 2.3.

 

Each borrowing of Loans by and each Letter of Credit issued on behalf of any
Borrower hereunder shall constitute a representation and warranty by Borrowers
and Guarantors as of the date of such borrowing or such issuance that the
conditions contained in this Section 4.2 have been satisfied (including, to the
extent provided herein, with respect to the initial Loans hereunder).

 

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

 

5.1 Grant of Security Interest. To secure payment and performance when due of
all of its Obligations and all of its obligations under the Guaranty Agreement,
each Borrower and Guarantor hereby grants to Agent, for itself and the benefit
of the other Secured Parties, a continuing security interest in and Lien upon,
the following items and types of personal property of such Borrower and
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Agent or any Lender including, but not
limited to, the Mortgage Fee Properties, collectively, the “Collateral”),
including all of such Borrower’s and Guarantor’s right, title and interest in
and to the following:

 

76

 

 

(a) all Accounts;

 

(b) all general intangibles, including, without limitation, (i) all Intellectual
Property and (ii) goodwill associated with the Intellectual Property consisting
of trademarks;

 

(c) all goods, including, without limitation, Inventory and Equipment;

 

(d) all fixtures;

 

(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(f) all instruments, including, without limitation, all promissory notes;

 

(g) all documents;

 

(h) all deposit accounts;

 

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

 

(j) all Receivables and all supporting obligations and all present and future
liens, security interests, rights, remedies, title and interest in, to and in
respect of Receivables and other Collateral, including (i) rights and remedies
under or relating to guaranties, contracts of suretyship, letters of credit and
credit and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any Borrower or Guarantor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

 

(l) all commercial tort claims existing on the date hereof, including, without
limitation, those identified on Schedule 5.1 hereto;

 

(m) all Records; and

 

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 



77

 

 

5.2 Perfection of Security Interests.

 

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file (for itself and the benefit of the Secured Parties) on
behalf of such Borrower or Guarantor at any time and from time to time such
financing statements with respect to the Collateral of such Borrower or
Guarantor naming Agent or its designee as the secured party and such Borrower or
Guarantor as debtor, as Agent may reasonably require to evidence the security
interest granted to the Agent under the Financing Agreements to the extent
provided therein, and including any other information with respect to such
Borrower or Guarantor or otherwise required by part 5 of Article 9 of the
Uniform Commercial Code of such jurisdiction as Agent may reasonably determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Each Borrower and Guarantor hereby ratifies and approves
all financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral of such Borrower or Guarantor (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any). Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral. In no event
shall any Borrower or Guarantor at any time file, or permit or cause to be
filed, any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Agent or its designee as secured party and such Borrower or Guarantor as debtor,
without the prior written consent of Agent, except with respect to any release
of any Lien in assets or properties that do not constitute Collateral.

 

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in Schedule 5.1 hereto (which schedule may omit any bills of sale or
purchase orders entered into by Borrowers in the ordinary course of their
business). Each Borrower or Guarantor shall (except as provided in the following
sentences) be entitled to retain possession of all Collateral of such Borrower
or Guarantor evidenced by any instrument or tangible chattel paper, and shall
hold all such Collateral in trust for Agent, for the benefit of the Secured
Parties. In the event that any Borrower or Guarantor shall receive any chattel
paper (other than bills of sale or purchase orders entered into by the Borrower
in the ordinary course of business (without limitation to the obligations of the
Borrowers under Section 7.1(a)) or instrument having a face or principal amount
in excess of $3,000,000 in any one case or $5,000,000 in the aggregate after the
date hereof, Borrowers and Guarantors shall promptly notify Agent thereof in
writing. Such Borrower or Guarantor shall deliver, or cause to be delivered, to
Agent (or the Term Loan Agent or any Additional Agent or such other agent as may
be provided for under the Intercreditor Agreement and subject to the terms
thereof), all tangible chattel paper (other than bills of sale or purchase
orders entered into by Borrowers in the ordinary course of their business) and
instruments that such Borrower or Guarantor has or may at any time acquire (i)
having a face or principal amount in excess of $3,000,000 in any one case or
$5,000,000 in the aggregate, promptly upon the receipt thereof by or on behalf
of any Borrower or Guarantor (including by any agent or representative), except
as Agent may otherwise agree and (ii) promptly upon request by Agent, in
accordance with the Intercreditor Agreement, if an Event of Default has occurred
and is continuing, in each case accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time reasonably
specify, subject to the terms of the Intercreditor Agreement. At Agent’s option,
and subject to the terms of the Intercreditor Agreement, each Borrower and
Guarantor shall, or Agent may at any time on behalf of any Borrower or
Guarantor, cause the original of any such instrument or chattel paper (other
than bills of sale or purchase orders entered into by Borrowers in the ordinary
course of their business) to be conspicuously marked in a form and manner
reasonably acceptable to Agent with the following legend referring to chattel
paper or instruments as applicable: “This [chattel paper][instrument] is subject
to the security interest of Wells Fargo FoothillCapital Finance, LLC as Agent
and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

 

78

 

 

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper (other than bills of sale or
purchase orders entered into by Borrowers in the ordinary course of their
business) or any “transferable record” (as such term is defined in Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction) having a face or principal amount in excess of $3,000,000
in any one case or $5,000,000 in the aggregate, such Borrower or Guarantor shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request, and
subject to the terms of the Intercreditor Agreement, such Borrower or Guarantor
shall take, or cause to be taken, such actions as Agent may reasonably request
to give Agent control of (i) electronic chattel paper (other than bills of sale
or purchase orders entered into by Borrowers in the ordinary course of their
business) and transferable records in excess of $3,000,000 in any one case or
$5,000,000 in the aggregate and (ii) all electronic chattel paper (other than
bills of sale or purchase orders entered into by Borrowers in the ordinary
course of their business) and transferable records, if an Event of Default shall
have occurred and be continuing, in each case under Section 9-105 of the UCC and
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

 

(d) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any deposit account unless each of the
following conditions is satisfied: (i) Agent shall have received notice of the
opening or establishment of such deposit account as required pursuant to Section
7.1(a)(iiiv); provided, that, at any time a Dominion Event exists, Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of any Borrower or Guarantor to open or establish such account (except
that no notice shall be required, regardless of whether any Dominion Event
exists, with respect to any deposit account where the daily balance is expected
to be at no time greater than $100,000500,000 in such deposit account, but only
to the extent that the aggregate daily balance of funds in all such new deposit
accounts not previously notified to Agent is not greater than $500,000 or, for a
period not to exceed three (3) Business Days, such aggregate daily balance of
funds is greater than $500,000 but less than or equal to $2,500,000 as a result
of inadvertent deposits made to such accounts in error or in order to facilitate
the issuance of payroll checks in exigent circumstances or in order to
facilitate the issuance of payroll checks in exigent circumstances), which
notice shall specify in reasonable detail the name of the account, the owner of
the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Borrower or
Guarantor is dealing and the purpose of the account, (ii) the bank where such
account is opened or maintained shall be reasonably acceptable to Agent, and
(iii) on or before the opening of such deposit account, Agent shall have
received a Deposit Account Control Agreement with respect to such deposit
account duly authorized, executed and delivered by such Borrower or Guarantor
and the bank at which such deposit account is opened and maintained (or with
respect to any deposit account in Canada will have complied with local law means
for perfecting such account); except, that, Borrowers and Guarantors shall not
be required to deliver such Deposit Account Control Agreements with respect to
(A) any deposit accounts where the balance is, and shall at all times be, less
than $100,000500,000, unless Agent shall request such Deposit Account Control
Agreement at any time a Dominion Event exists and only to the extent that the
aggregate amount of funds in all such deposit accounts is less than $500,000 or,
for a period not to exceed three (3) Business Days, is less than or equal to
$2,500,000 as a result of inadvertent deposits made to such accounts in error or
in order to facilitate the issuance of payroll checks in exigent circumstances),
(B) any deposit account that is specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Borrower’s or Guarantor’s employees, (C) any disbursement account, (D)
any account containing collateral to secure the obligations of Borrowers and
Guarantors with respect to the Existing Letters of Credit, and (E) the account
at Wachovia Securities Special Equities Group in the NCI Building Systems, Inc.,
account number 8525-6387, to the extent that no new deposits are made in such
account after the date hereof., (F) any deposit account established or
maintained outside the United States or Canada provided that any cash maintained
in such account shall not be Qualified Cash unless Agent holds a first priority
perfected security interest in such account and (G) the first 90 days after the
date on which such deposit account is acquired (or the Person holding such
account is acquired), pursuant to a Permitted Acquisition.

 

79

 

 

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in Schedule 5.1.

 

(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities
representing the Equity Interests that are part of the Collateral, such Borrower
or Guarantor shall promptly endorse, assign and deliver the same to Agent (or
the Term Loan Agent or any Additional Agent or such other agent as may be
provided for under the Intercreditor Agreement and subject to the terms
thereof), accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time reasonably specify. If any
securities representing Equity Interests that are part of the Collateral, now or
hereafter acquired by any Borrower or Guarantor are uncertificated and are
issued to such Borrower or Guarantor or its nominee directly by the issuer
thereof, such Borrower or Guarantor shall immediately notify Agent thereof and
shall use commercially reasonable efforts as Agent may reasonably specify
subject to the Intercreditor Agreement, either (A) to cause the issuer to agree
to comply with instructions from Agent as to such securities, without further
consent of any Borrower or Guarantor or such nominee, or (B) to arrange for
Agent to become the registered owner of the securities

 

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account in
accordance with Section 6.6 hereof) with any securities intermediary or
commodity intermediary unless each of the following conditions is satisfied: (A)
Agent shall have received not less than five (5) Business Days prior written
notice of the intention of such Borrower or Guarantor to open or establish such
account which notice shall specify in reasonable detail the name of the account,
the owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be reasonably acceptable to Agent, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall as Agent may reasonably specify, subject to the terms of the Intercreditor
Agreement, either (1) execute and deliver, and cause to be executed and
delivered to Agent (or the Term Loan Agent or any Additional Agent or such other
agent as may be provided for under the Intercreditor Agreement and subject to
the terms thereof), an Investment Property Control Agreement with respect
thereto duly authorized, executed and delivered by such Borrower or Guarantor
and such securities intermediary or commodity intermediary or (2) arrange for
Agent to become the entitlement holder with respect to such investment property
on terms and conditions reasonably acceptable to Agent.

 

80

 

 

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any Letter-of-Credit Rights with respect to any letter of credit, banker’s
acceptance or similar instrument as of the date hereof, except as set forth in
Schedule 5.1. In the event that any Borrower or Guarantor shall be entitled to,
or shall receive, any letter-of-credit rights under any letter of credit,
banker’s acceptance or any similar instrument, as beneficiary thereof, having a
face value in excess of $1,000,000 in any one case or $2,500,000 in the
aggregate for all letters of credit payable in respect of accounts due from
account debtors located in the United States or $4,000,000 in the aggregate for
all letters of credit payable in respect of accounts due from account debtors
located outside the United States (not to exceed $5,000,000 in the aggregate for
all such rights irrespective of the location of the applicable account debtors)
after the date hereof, such Borrower or Guarantor shall promptly notify Agent
thereof in writing. Such Borrower or Guarantor shall immediately, as Agent may
reasonably specify subject to the terms of the Intercreditor Agreement, use its
commercially reasonable efforts to either (i) deliver, or cause to be delivered
to Agent (or the Term Loan Agent or any Additional Agent or such other agent as
may be provided for under the Intercreditor Agreement and subject to the terms
thereof), with respect to any such letter of credit, banker’s acceptance or
similar instrument having a face value in excess of $1,000,000 in any one case
or $2,500,000 in the aggregate for all letters of credit payable in respect of
accounts due from account debtors located in the United States or $4,000,000 in
the aggregate for all letters of credit payable in respect of accounts due from
account debtors located outside the United States (not to exceed $5,000,000 in
the aggregate for all such rights irrespective of the location of the applicable
account debtors), the written agreement of Issuing Bank and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance reasonably satisfactory
to Agent, consenting to the assignment of the proceeds of the letter of credit
to Agent by such Borrower or Guarantor and agreeing to make all payments thereon
directly to Agent or as Agent may otherwise direct or (ii) cause Agent to
become, at Borrowers’ expense, the transferee beneficiary of the letter of
credit, banker’s acceptance or similar instrument (as the case may be).

 

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in Schedule 5.1. In the event that any Borrower
or Guarantor shall at any time after the date hereof have any Commercial Tort
Claims, such Borrower or Guarantor shall promptly notify Agent thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (ii) include the express grant by such
Borrower or Guarantor to Agent of a security interest in such Commercial Tort
Claim (and the proceeds thereof). In the event that such notice does not include
such grant of a security interest, the sending thereof by such Borrower or
Guarantor to Agent shall be deemed to constitute such grant to Agent. Upon the
sending of such notice, any Commercial Tort Claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by such Borrower or Guarantor of this
Agreement or any of the other Financing Agreements, Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor, or any amendments to any financing statements, covering any such
Commercial Tort Claim as Collateral. In addition, each Borrower and Guarantor
shall promptly upon Agent’s request, execute and deliver, or cause to be
executed and delivered, to Agent (or the Term Loan Agent or any Additional Agent
or such other agent as may be provided for under the Intercreditor Agreement and
subject to the terms thereof) such other agreements, documents and instruments
as Agent may reasonably require in connection with such Commercial Tort Claim.

 

81

 

 

(h) Borrowers and Guarantors do not have any Inventory or documents of title
relating to Inventory in the custody, control or possession of a third party as
of the date hereof, except as set forth in Schedule 5.1 and except for Inventory
or documents of title relating to Inventory in transit in the ordinary course of
business of such Borrower or Guarantor and in the possession of the carrier
transporting such Inventory and except for Inventory or documents of title
relating to Inventory having a value not exceeding $3,000,000 in the aggregate.
In the event that any Inventory or documents of title relating to Inventory
owned by any Borrower or Guarantor is at any time after the date hereof in the
custody, control or possession of any other person except as provided in the
foregoing sentence, such Borrower or Guarantor (or Administrative Borrower on
its behalf) shall promptly notify Agent thereof in writing. Promptly upon
Agent’s request, Borrowers and Guarantors shall use commercially reasonable
efforts to deliver to Agent (or the Term Loan Agent or any Additional Agent or
such other agent as may be provided for under the Intercreditor Agreement and
subject to the terms thereof) a Collateral Access Agreement duly authorized,
executed and delivered by such person and the Borrower or Guarantor that is the
owner of such Inventory or documents of title (it being understood that
Borrowers shall not be required to incur any expense, provide any security or
agree to any adverse term or condition required in order to obtain such
Collateral Access Agreement).

 

(i) Borrowers and Guarantors shall use reasonable efforts to take any other
actions reasonably requested by Agent from time to time to cause the attachment
and perfection of, in each case, to the extent provided herein or in any other
Financing Agreement, and the ability of Agent to enforce, the security interest
of Agent in any and all of the Collateral of such Borrower or Guarantor, to the
extent reasonably required by Agent, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable U.S. law, to the
extent, if any, that such Borrower’s or Guarantor’s signature thereon is
required therefor, and (ii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Agent to enforce, the security interest of Agent in such Collateral,
in each case, to the extent provided herein or in any other Financing Agreement.

 

5.3 Special Provisions Relating to Collateral. Notwithstanding anything to the
contrary contained in this Section 5, the types or items of Collateral described
in or covered by Sections 5.1 or 5.2 hereof and the term “Collateral” shall not
include any rights or interest in any Excluded Property or Excluded Real
Properties.

 

5.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to Section 5
herein with respect to all Term Loan Priority Collateral shall be subject and
subordinate to (a) the Liens granted to the Term Loan Agent for the benefit of
the holders of the Term Loan Debt to secure the obligations pursuant to the
relevant Term Loan Documents and (b) the Liens granted to any Additional Agent
for the benefit of the holders of any Additional Indebtedness (as defined in the
Intercreditor Agreement) to secure the obligations pursuant to the relevant
Additional Documents (as defined in the Intercreditor Agreement, as an to the
extent provided in the Intercreditor Agreement. The Liens granted pursuant to
Section 5 herein with respect to all Working Capital Priority Collateral (as
defined in the Intercreditor Agreement) shall, prior to the Payment in Full of
all Obligations and in accordance with the Intercreditor Agreement, be senior
and prior to (i) the Liens granted to the Term Loan Agent for the benefit of the
holders of the Term Loan Debt to secure the obligations pursuant to the relevant
Term Loan Documents and (ii) the Liens granted to any Additional Agent for the
benefit of the holders of any Additional Indebtedness to secure the obligations
pursuant to the relevant Additional Documents, as and to the extent provided in
the Intercreditor Agreement. Each Secured Party acknowledges and agrees that the
relative priority of such Liens granted to Agent and any Additional Agent and
the Term Loan Agent may be determined solely pursuant to the Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens granted to Agent pursuant to this
Agreement and the exercise of any right or remedy by Agent or any other Secured
Party hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control. Notwithstanding any other provision hereof, prior to the payment in
full of the obligations under the Term Loan Documents and the obligations under
any Additional Documents in accordance with the Intercreditor Agreement, any
obligation hereunder to physically deliver to Agent any Collateral shall be
satisfied by causing such Collateral to be physically delivered to Agent or the
Term Loan Agent or any Additional Agent or such other agent as may be provided
for under the Intercreditor Agreement, as applicable, acting as agent of Agent,
to be held in accordance with the Intercreditor Agreement.

 

82

 

 

SECTION 6. COLLECTION AND ADMINISTRATION

 

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time.

 

6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
thirty (30) days after the date such statement has been received by
Administrative Borrower. Until such time as Agent shall have rendered to
Administrative Borrower a written statement as provided above, the balance in
any Borrower’s loan account(s) as shown on Agent’s books maintained in
accordance with Section 6.1 hereof shall be prima facie evidence of the amounts
due and owing to Agent and Lenders by Borrowers and Guarantors, absent manifest
error.

 

6.3 Lenders’ Evidence of Debt. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of each
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. Any
such records shall be presumptively correct, absent manifest error; provided,
that, the failure to make any entry or any error in such records, shall not
affect any Lender’s Commitments hereunder or the Obligations in respect of any
applicable Loans and in the event of any inconsistency between the Register and
any Lender’s records, the Register shall govern.

 

6.4 Register.

 

(a) Agent (or its agent or sub-agent appointed by it) shall maintain a register
(the “Register”) as an agent of Borrowers for the recordation of the names and
addresses of Lenders and the Commitments of, and principal amount of the Loans
(the “Registered Loans”) and Letter of Credit Obligations owing to each Lender
from time to time. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by Administrative
Borrower or any Lender (with respect to a Lender, solely with respect to the
Obligations owing to such Lender) at a reasonable time and from time to time
upon reasonable prior notice. Agent shall record, or cause to be recorded, in
the Register, the Commitments and the Loans in accordance with the provisions of
Section 15.7 and Agent shall also maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and shall modify the Register to give
effect to each Assignment and Acceptance, and any such recording shall be
presumptively correct, absent manifest error; provided, that, the failure to
make any entry or any error in such records, shall not affect any Lender’s
Commitments or Obligations in respect of any Loan. Borrowers, Guarantors, Agent
and Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. Borrowers hereby designate
and authorize Agent, and Agent agrees, to maintain, or cause to be maintained as
agent for Borrowers solely for purposes of maintaining the Register as provided
in this Section 6.4(a).

 

83

 

 

(b) Each Lender that grants a participation shall maintain a register as a
non-fiduciary agent of Borrowers on which it enters the name and address of each
Participant and the principal and interest amount of each Participant’s interest
in the Loans and Letters of Credit held by it (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

6.5 Notes. Each Lender may at any time request that the Loans made by it be
evidenced by a promissory note. In such event, Borrowers shall execute and
deliver to such Lender a promissory note substantially in the form of Exhibit G
(with appropriate insertions as to payee, date and principal amount) payable to
such Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon, unless surrendered by the holder thereof, shall at all times
(including after assignment pursuant to Section 15.7) be represented by one or
more promissory notes in such form payable to the payee named therein.

 

6.6 Cash Management; Collection of Proceeds of Collateral.

 

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit accounts and cash management services of a type and on terms, and with
the banks, set forth on Schedule 8.21 hereto and, subject to Section 5.2(d)
hereof, such other banks as such Borrower or Guarantor may hereafter select. In
addition to the Concentration Account, as of the date hereof Schedule 8.21
hereto identifies each of the deposit accounts at such banks that are used for
receiving receipts from particular locations of a Borrower or otherwise
describes the nature of the use of such deposit account by such Borrower or
Guarantor (collectively, the “Cash Management Accounts” and individually a “Cash
Management Account”; provided, that, the term “Cash Management Account” as used
herein shall not include the deposit accounts described in clauses (i), (ii),
(iii), (iv) and (v) of this Section 6.6(a)). Borrowers and Guarantors shall
deliver, or cause to be delivered to Agent (or the Term Loan Agent or any
Additional Agent or such other agent as may be provided for under the
Intercreditor Agreement and subject to the terms thereof), a Deposit Account
Control Agreement duly authorized, executed and delivered by each bank where a
Cash Management Account or Concentration Account is maintained and by the
applicable Borrower or Guarantor (or with respect to any Cash Management Account
or Concentration Account in Canada will have complied with local law means for
perfecting such account); except that Borrowers and Guarantors shall not be
required to deliver such Deposit Account Control Agreements with respect to (i)
any deposit accounts where the balance is, and shall at all times be, less than
$100,000500,000 (other than with respect to the deposit of amounts not to exceed
$2,500,000 in the aggregate for a period not to exceed three (3) Business Days
as a result of inadvertent deposits made to such accounts in error or in order
to facilitate the issuance of payroll checks in exigent circumstances);
provided, that, (A) the aggregate amount of funds in all such accounts is less
than $500,000 (other than with respect to the deposit of amounts not to exceed
$2,500,000 in the aggregate for a period not to exceed three (3) Business Days
as a result of inadvertent deposits made to such accounts in error or in order
to facilitate the issuance of payroll checks in exigent circumstances) and/or
(B) no Event of Default exists and is continuing, and then only to the extent
such Deposit Account Control Agreement is requested by Agent in its Permitted
Discretion, (ii) any deposit account that is specifically and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Borrower’s or Guarantor’s employees, (iii) any
disbursement account, (iv) any account containing collateral to secure the
obligations of Borrowers and Guarantors with respect to the Existing Letters of
Credit, and (v) the account at Wachovia Securities Special Equities Group in the
NCI Building Systems, Inc., account number 8525-6387 to the extent that no new
amounts are deposited in such account after the date hereof., (vi) any account
established or maintained outside the United States or Canada provided that any
cash maintained in such account shall not be Qualified Cash unless Agent holds a
first priority perfected security interest in such account and (vii) the first
90 days after the date on which such account is acquired (or the Person holding
such account is acquired) pursuant to a Permitted Acquisition.

 

84

 

 

(b) Each Borrower shall, subject to the terms of the Intercreditor Agreement,
deposit or cause to be deposited all proceeds of Collateral, including all
proceeds from sales of Inventory from each location of such Borrower on each
Business Day into the Cash Management Account of such Borrower used for such
purpose. All such funds deposited into the Cash Management Accounts shall be
sent by wire transfer or other electronic funds transfer no less frequently than
twice each week (or more frequently upon Agent’s request at any time that a
Dominion Event exists) to the Concentration Accounts, except nominal amounts
which are required to be maintained in such Cash Management Accounts under the
terms of such Borrower’s arrangements with the bank at which such Cash
Management Accounts are maintained, which nominal amounts shall not exceed
$5,000,000 as to all Cash Management Account at any time.

 

(c) Without limiting any other rights or remedies of Agent or Lenders, but
subject to the terms of the Intercreditor Agreement, Agent may, at its option,
or shall at the request of the Required Lenders, instruct the depository banks
at which the Concentration Accounts are maintained to transfer all available
funds received or deposited into the Concentration Accounts to the Agent Payment
Account at any time that a Dominion Event exists (in each case after giving
effect to the application of any such amounts otherwise required to be applied
pursuant to Sections 2.5(b),(c) and (d)). Upon the termination of a Dominion
Event to the extent provided in the definition of such term, Agent shall, at the
written request of Administrative Borrower, promptly instruct the depository
banks at which the Concentration Accounts are maintained to resume the transfer
of funds in the Concentration Accounts to the disbursement accounts of Borrowers
used for such purpose, to the extent that such banks had previously been
instructed to transfer such funds to the Agent Payment Account. So long as no
Dominion Event has occurred and is continuing, each Borrower and Guarantor may
direct and shall have sole control over, the manner of the disposition of funds
in each Concentration Account.

 

(d) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account; provided such payments are received prior to
2:00 p.m. Eastern Standard Time on such day, and if not, then on the next
Business Day.

 

(e) Each Borrower and Guarantor shall, acting as trustee for Agent and subject
to the terms of the Intercreditor Agreement, promptly upon receipt of any
monies, checks, notes, drafts or any other payment relating to and/or proceeds
of Accounts or other Collateral which come into their possession or under their
control and promptly upon receipt thereof, shall deposit or cause the same to be
deposited in Cash Management Accounts or Concentration Accounts, or remit the
same or cause the same to be remitted, in kind, to Agent. In no event shall the
same be commingled with any Borrower’s or Guarantor’s own funds other than the
commingling of amounts not to exceed $2,500,000 in the aggregate for not more
than three (3) Business Days as a result of inadvertent deposits made to other
accounts in error or in order to facilitate the issuance of payroll checks in
exigent circumstances. Borrowers agree to reimburse Agent on demand for any
documented amounts owed or paid to any bank or other financial institution at
which a Concentration Account or Cash Management Account or any other deposit
account or investment account is established or any other bank, financial
institution or other person involved in the transfer of funds to or from the
Concentration Accounts arising out of Agent’s payments to or indemnification of
such bank, financial institution or other person in connection with the Credit
Facility. The obligations of Borrowers to reimburse Agent for such amounts
pursuant to this Section 6.6 shall survive the termination of this Agreement.

 

85

 

 

6.7 Payments.

 

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.6 or such other place as Agent may designate to Administrative
Borrower in writing from time to time. Subject to the other terms and conditions
contained herein and subject to the terms of the Intercreditor Agreement, Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral after giving effect to the
application of any such amounts otherwise required to be applied pursuant to
Section 2.5(b), (c) and (d)) as follows: first, to pay any fees, indemnities or
expense reimbursements then due to Agent, Co-Collateral Agents, Lenders and
Issuing Bank from any Borrower or Guarantor; second, to pay interest due in
respect of any Loans (and including any Special Agent Advances) or Letter of
Credit Obligations; third, to pay or prepay principal in respect of Special
Agent Advances; fourth, to pay principal due in respect of the Loans; fifth, to
pay or prepay any other Obligations whether or not then due, in such order and
manner as Agent determines and at any time an Event of Default exists or has
occurred and is continuing, to provide cash collateral for any Letter of Credit
Obligations or other contingent Obligations (but not including for purposes of
this clause any Obligations arising under or pursuant to any Bank Products); and
sixth, to pay Obligations then due arising under or pursuant to any Hedge
Agreements of a Borrower or Guarantor with Agent or a Bank Product Provider, on
a pro rata basis and to pay or prepay any Obligations arising under or pursuant
to any Bank Products on a pro rata basis.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by Administrative Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Eurodollar Rate Loans, except in the event
that there are no outstanding Base Rate Loans. To the extent Agent or any Lender
receives any payments or collections in respect of the Obligations in a currency
other than US Dollars Agent may, at its option (but is not obligated to),
convert such other currency to US Dollars at the exchange rate on such date and
in such market as Agent may select (regardless of whether such rate is the best
available rate). Borrowers shall pay the costs of such conversion (or Agent may,
at its option, charge such costs to the loan account of any Borrower maintained
by Agent). Payments and collections received in any currency other than the
currency in which any outstanding Obligations are denominated will be accepted
and/or applied at the discretion of Agent. Except as permitted by Section
6.13(h) and subject to Section 6.8 hereof, any and all payments by or on account
of the Obligations shall be made without setoff, counterclaim or deduction.

 

(c) For purposes of this Section 6.7, “paid in full” and “payment in full” and
“prepayment in full” means payment of all applicable amounts owing under the
Financing Agreements according to the terms thereof, including any such amounts
consisting of loan fees, service fees, professional fees, interest (and
including interest accrued after the commencement of any case under the U.S.
Bankruptcy Code or any similar domestic or foreign similar statute), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any case under
the U.S. Bankruptcy Code, or any similar statute in any jurisdiction.

 

(d) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent to
the extent then due and payable in accordance with the terms of this Agreement.
If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby agree to indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds surrendered or returned. This Section 6.7(d)
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This preceding
two sentences of this Section 6.7(d) shall survive the payment of the
Obligations and the termination of this Agreement.

 

86

 

 

6.8 Taxes.

 

(a) Except as provided below in this Section 6.8 or as required by law, all
payments made by each Borrower and Guarantor under this Agreement or any of the
other Financing Agreements shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (“Taxes”), excluding Taxes measured by or imposed
upon the overall net income of Agent or any Lender or its applicable lending
office, or any branch or affiliate thereof, and all franchise Taxes, branch
Taxes, Taxes on doing business or Taxes measured by or imposed upon the overall
capital or net worth of any Agent or such Lender or its applicable lending
office, or any branch or affiliate thereof, in each case imposed: (i) by the
jurisdiction under the laws of which Agent or such Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such Tax and Agent or such
Lender, applicable lending office, branch or affiliate other than a connection
arising solely from such Agent or Lender having executed, delivered or performed
its obligations under, or received payment under or enforced, this Agreement or
any of the other Financing Agreements. If any such non-excluded Taxes
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable by
any Borrower or Guarantor to Agent or any Lender hereunder or under any of the
other Financing Agreements, the amounts payable by such Borrower or Guarantor
shall be increased to the extent necessary to yield to Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that each of the Borrowers and Guarantors shall be entitled
to deduct and withhold, and Borrowers and Guarantors shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by any
Borrower, Guarantor or Agent to, or for the account of, Agent or any Lender
shall not be increased (i) if Agent or such Lender fails to comply with the
requirements of this Section 6.8 (provided that while such failure shall limit
the indemnity obligation of the Borrowers and Guarantors pursuant to this
Section 6.8, such failure shall not be treated as a breach of this Agreement by
Agent or such Lender for any other purpose) or (ii) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement or any of the other Financing Agreements unless such Non-Excluded
Taxes are imposed as a result of a change in treaty, law or regulation that
occurred after such Agent becomes an Agent hereunder or such Lender becomes a
Lender hereunder (or, if such Agent or Lender is a non U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) (such change, at such time, a “Change in Tax Law”) or (iii)
with respect to any Non-Excluded Taxes imposed by the United States or any state
or political subdivision thereof, unless such Non-Excluded Taxes are imposed as
a result of a Change in Tax Law. Whenever any Non-Excluded Taxes are payable by
any of the Borrowers, as promptly as possible thereafter the applicable Borrower
shall send to Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
such Borrower showing payment thereof. If any Borrower fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to Agent the required receipts or other required documentary evidence,
Borrowers (in the case of any failure by a Borrower), on a joint and several
basis, shall indemnify Agent and Lenders for any incremental taxes, interest or
penalties that may become payable by Agent or any Lender as a result of any such
failure. The agreements in this Section 6.8 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

87

 

 

(b) Agent and each Lender that is not organized under the laws of the United
States of America or a state thereof or the District of Columbia shall:

 

(i) (A) on or before the date of any payment by any Borrower under this
Agreement or any of the other Financing Agreements to, or for the account of,
Agent or such Lender, deliver to Administrative Borrower and Agent (1) two duly
completed copies of United States Internal Revenue Service Form W-8BEN
(certifying that it is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country) or Form
W-8ECI, or successor applicable form, as the case may be, in each case
certifying that it is entitled to receive all payments under this Agreement and
any of the other Financing Agreements without deduction or withholding of any
United States federal income taxes, and (2) such other forms, documentation or
certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any of the other Financing Agreements;

 

(A) deliver to Administrative Borrower and Agent two further copies of any such
form or certification on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form or certificate previously delivered by it to
Administrative Borrower;

 

(B) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or Agent; and

 

(C) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower or Guarantor, to Administrative Borrower and Agent such other forms
as may be reasonably required in order to establish the legal entitlement of
such Lender to an exemption from withholding with respect to payments under this
Agreement and any of the other Financing Agreements, provided that in
determining the reasonableness of a request under this clause (D) such Lender
shall be entitled to consider the cost (to the extent unreimbursed by any
Borrower or Guarantor) which would be imposed on such Lender of complying with
such request; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,

 

(A) represent to Borrowers and Agent that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

 

(B) deliver to Administrative Borrower on or before the date of any payment by
any of Borrowers, with a copy to the Agent, (1) two certificates substantially
in the form of Exhibit H (any such certificate a “U.S. Tax Compliance
Certificate”) and (2) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN, or successor applicable form, certifying
to such Lender’s legal entitlement at the date of such form to an exemption from
U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of
the Code with respect to payments to be made under this Agreement and any of the
other Financing Agreements (and shall also deliver to Administrative Borrower
and Agent two further copies of such form or certificate on or before the date
it expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form or certificate and, if necessary,
obtain any extensions of time reasonably requested by any Borrower or Agent for
filing and completing such forms or certificates); and

 

88

 

 

(C) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to Administrative Borrower and Agent such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Agreement
and any of the other Financing Agreements, provided that in determining the
reasonableness of a request under this clause (C) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Borrower or Guarantor)
which would be imposed on such Lender of complying with such request; or

 

(iii) in the case of any such Lender that is a non-U.S. intermediary or flow
through entity for U.S. federal income tax purposes,

 

(A) on or before the date of any payment by any of Borrowers under this
Agreement or any of the other Financing Agreements to, or for the account of,
such Lender, deliver to Administrative Borrower and Agent two accurate and
complete original signed copies of Internal Revenue Service Form W-8IMY and, if
any beneficiary or member of such Lender is claiming the so-called “portfolio
interest exemption”, (x) represent to the Borrowers and Agent that such Lender
is not a bank within the meaning of Section 881(c)(3)(A) of the Code and (y)
also deliver to Administrative Borrower and Agent two U.S. Tax Compliance
Certificates certifying to such Lender’s legal entitlement at the date of such
certificate to an exemption from U.S. withholding tax under the provisions of
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any of the other Financing Agreements; and

 

(1) with respect to each beneficiary or member of such Lender that is not
claiming the so-called “portfolio interest exemption”, also deliver to Borrower
and Agent (x) two duly completed copies of United States Internal Revenue
Service Form W-8BEN (certifying that such beneficiary or member is a resident of
the applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI or Form W-9, or successor
applicable form, as the case may be, in each case so that each such beneficiary
or member is entitled to receive all payments under this Agreement and any of
the other Financing Agreements without deduction or withholding of any United
States federal income taxes and (y) such other forms, documentation or
certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any of the other Financing
Agreements; and

 

(2) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (x) represent to Borrowers and
Agent that such beneficiary or member is not a bank within the meaning of
Section 881(c)(3)(A) of the Code and (y) also deliver to Administrative Borrower
and Agent two U.S. Tax Compliance Certificates from each beneficiary or member
and two accurate and complete original signed copies of Internal Revenue Service
Form W 8BEN, or successor applicable form, certifying to such beneficiary’s or
member’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of
the Code with respect to payments to be made under this Agreement and any of the
other Financing Agreements;

 

(B) deliver to Administrative Borrower and Agent two further copies of any such
forms, certificates or certifications referred to above on or before the date
any such form, certificate or certification expires or becomes obsolete, or any
beneficiary or member changes, and after the occurrence of any event requiring a
change in the most recently provided form, certificate or certification and
obtain such extensions of time reasonably requested by any U.S. Borrower or
Agent for filing and completing such forms, certificates or certifications; and

 

89

 

 

(C) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to Borrowers and Agent such other forms as may be reasonably
required in order to establish the legal entitlement of such Lender (or
beneficiary or member) to an exemption from withholding with respect to payments
under this Agreement and any of the other Financing Agreements, provided that in
determining the reasonableness of a request under this clause (C) such Lender
shall be entitled to consider the cost (to the extent unreimbursed by any
Borrower or Guarantor) which would be imposed on such Lender (or beneficiary or
member) of complying with such request;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (iii) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Lender so advises the Administrative Borrower and Agent.

 

(c) Agent and each Lender, in each case that is organized under the laws of the
United States of America or a state thereof or the District of Columbia, shall
on or before the date of any payment by any Borrower under this Agreement or any
of the other Financing Agreements to, or for the account of, Agent or such
Lender, deliver to Administrative Borrower and Agent two duly completed copies
of Internal Revenue Service Form W-9, or successor form, certifying that Agent
or such Lender is a United States Person (within the meaning of Section
7701(a)(30) of the Internal Revenue Code) and that Agent or such Lender is
entitled to a complete exemption from United States backup withholding tax.
Agent represents to the Borrowers that it is a financial institution within the
meaning of Section 1.1441-1(c)(5) of the U.S. Treasury Regulations. Each such
Lender shall also deliver, to the extent legally entitled to do so, upon
reasonable request by any Borrower, to Administrative Borrower and Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Agreement and any of the other Financing Agreements,
provided that in determining the reasonableness of a request under this sentence
such Lender shall be entitled to consider the cost (to the extent unreimbursed
by any Borrower or Guarantor) which would be imposed on such Lender of complying
with such request.

 

(d) Upon the request, and at the expense of Borrowers, each Lender to which any
Borrower or Guarantor is required to make a payment pursuant to Section 3.5 or
6.8 shall reasonably afford the Administrative Borrower the opportunity to
contest, and reasonably cooperate with the Administrative Borrower in
contesting, the imposition of any such Tax giving rise to such payment;
provided, that, (i) such Lender shall not be required to afford the
Administrative Borrower the opportunity to so contest unless Borrowers shall
have confirmed in writing to such Lender their obligation to make such payment
pursuant to this Agreement and (ii) Borrowers shall reimburse such Lender for
its reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Administrative Borrower in contesting the imposition of
such Tax; provided, however, that notwithstanding the foregoing no Lender shall
be required to afford the Administrative Borrower the opportunity to contest, or
cooperate with the Administrative Borrower in contesting, the imposition of any
such Taxes, if such Lender in its sole discretion in good faith determines that
to do so would have an adverse effect on it.

 

(e) If any Lender changes its applicable lending office (other than (i) pursuant
to Section 3.9(a) or (ii) after an Event of Default under Section 12.1(a) or (g)
has occurred and is continuing) and the effect of such change, as of the date of
such change, would result in any Borrower or Guarantor being obligated to make
any payment under Section 3.5 or 6.8, none of Borrowers and Guarantor shall be
obligated to make any such payment.

 

90

 

 

(f) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any amount to or on behalf of
any Lender by any Borrower or Guarantor pursuant to Section 3.5 or 6.8, such
Lender shall promptly notify the Administrative Borrower and Agent and shall
take such steps as may reasonably be available to it to mitigate the effects of
such condition or event (which shall include efforts to rebook the Loans held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender pursuant to Section 3.9(a)); provided, that, such
Lender shall not be required to take any step that, in its reasonable judgment,
would be materially disadvantageous to its business or operations or would
require it to incur additional costs (unless the Borrowers and Guarantor agree
to reimburse such Lender for the reasonable incremental out-of-pocket costs
thereof).

 

(g) If Agent or any Lender receives a refund directly attributable to Taxes for
which any Borrower or Guarantor has made a payment under Section 3.5 or 6.8,
Agent or such Lender, as the case may be, shall promptly pay such refund
(together with any interest with respect thereto received from the relevant
Governmental Authority, but net of any reasonable out-of-pocket cost incurred in
connection therewith) to the Administrative Borrower; provided, however, that
Borrowers agree to promptly return such refund (together with any interest with
respect thereto due to the relevant Governmental Authority) to Agent or such
Lender, as applicable, upon receipt of a notice that such refund is required to
be repaid to the relevant Governmental Authority.

 

(h) For purpose of this Section 6.8, any reference of Lender in this Section 6.8
shall include the Issuing Bank. The agreements in this Section 6.8 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

6.9 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans and
Letters of Credit hereunder only for: (a) payments to each of the persons listed
in the disbursement direction letter furnished by Borrowers to Agent on or about
the date hereof and (b) costs, expenses and fees in connection with the
Transactions and in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Financing Agreements. All other Loans
made or Letters of Credit provided to or for the benefit of any Borrower
pursuant to the provisions hereof shall be used by such Borrower for general
operating, working capital and other corporate purposes of Parent and its
Subsidiaries not otherwise prohibited by the terms hereof.

 

6.10 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

 

(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower. Agent and
Lenders shall disburse the Loans to such bank account of Administrative Borrower
or a Borrower designated in writing by Administrative Borrower to Agent on or
prior to the date hereof (or such other bank account as Administrative Borrower
may specify to Agent in writing; provided, that, such other bank account shall
be located in the United States at a depository institution that accepts
transfers of funds without the imposition of fees or charges on the transferor)
or otherwise make such Loans to a Borrower and provide such Letters of Credit to
a Borrower as Administrative Borrower may designate or direct, without notice to
any other Borrower or Guarantor. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time following written
notice to and consultation with Administrative Borrower, require that Loans to
or for the account of any Borrower be disbursed directly to an operating account
of such Borrower.

 

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.10.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower, except as agreed among Borrowers.

 

91

 

 

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

 

(d) To the maximum extent permitted by applicable law, any notice, election,
representation, warranty, agreement or undertaking by or on behalf of any other
Borrower or any Guarantor by Administrative Borrower shall be deemed for all
purposes to have been made by such Borrower or Guarantor, as the case may be,
and shall be binding upon and enforceable against such Borrower or Guarantor to
the same extent as if made directly by such Borrower or Guarantor.

 

(e) No termination of the appointment of Administrative Borrower as agent as
aforesaid shall be effective, except after ten (10) Business Days’ prior written
notice to Agent.

 

6.11 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by the applicable Lenders and Administrative
Borrower: (a) the making and conversion of Loans shall be made among the Lenders
based on their respective Pro Rata Shares as to the Loans and (b) each payment
on account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly.

 

6.12 Sharing of Payments, Etc.

 

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 14.3(b)
hereof), at any time an Event of Default under Section 12.1(a) exists or has
occurred and is continuing, to offset balances held by it for the account of
such Borrower or Guarantor at any of its offices, in dollars or in any other
currency, against any principal of or interest on any Loans owed to such Lender
or any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to such Borrower or
Guarantor), in which case it shall promptly notify Administrative Borrower and
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.

 

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by any Borrower or Guarantor to such Lender
than the percentage thereof received by any other Lender, it shall promptly pay
to Agent, for the benefit of Lenders, the amount of such excess and
simultaneously purchase from such other Lenders a participation in the Loans or
such other amounts, respectively, owing to such other Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

 

92

 

 

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

 

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

 

6.13 Settlement Procedures.

 

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, including the Swing Line Lender, the full amount of the Revolving Loans
or Swing Line Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.

 

(b) With respect to all Loans made by Agent on behalf of Lenders, the amount of
each Lender’s Pro Rata Share of the outstanding Loans shall be computed weekly,
and shall be adjusted upward or downward on the basis of the amount of the
outstanding Loans as of 5:00 p.m. New York City time on the Business Day
immediately preceding the date of each settlement computation; provided, that,
Agent retains the absolute right at any time or from time to time to make the
above described adjustments at intervals more frequent than weekly, but in no
event more than twice in any week. With respect to Swing Line Loans made by
Swing Line Lender (or Agent on behalf of Swing Line Lender), Swing Line Lender
(or Agent on behalf of Swing Line Lender) may settle on the Swing Line Loans
from time to time as it determines, but not less frequently than once each week.
Agent (or Swing Line Lender as to Swing Line Loans) shall deliver to each of the
Lenders after the end of each week, or at such period or periods as Agent (or
Swing Line Lender as to Swing Line Loans) shall determine, a summary statement
of the amount of outstanding Loans (whether Revolving Loans, Swing Line Loans or
both, as applicable) for such period (such week or other period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent (or Swing Line Lender in the case of Swing Line Loans) and
received by a Lender prior to 12:00 p.m., then such Lender shall make the
settlement transfer described in this Section by no later than 3:00 p.m. on the
same Business Day and if received by a Lender after 12:00 p.m., then such Lender
shall make the settlement transfer by not later than 3:00 p.m. on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Loans is more
than such Lender’s Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to Agent by
wire transfer in immediately available funds the amount of the increase.
Alternatively, if the amount of a Lender’s pro rata share of the outstanding
Loans in any Settlement Period is less than the amount of such Lender’s Pro Rata
Share of the outstanding Loans for the previous Settlement Period, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of the decrease. Each Lender shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to Swing Line
Lender (or upon its request to Agent) by wire transfer in immediately available
funds the amount of such Lender’s Pro Rata Share of the outstanding Swing Line
Loans as set forth in the summary statement provided to such Lender as provided
above. Amounts transferred to Swing Line Lender (or Agent as the case may be) in
respect to a settlement of Swing Line Loans shall be applied to the payment of
the Swing Line loans and shall constitute Loans of such Lenders. The obligation
of each of the Lenders to transfer such funds and effect such settlement shall
be irrevocable and unconditional and without recourse to or warranty by Agent
and may occur at any time a Default or Event of Default exists or has occurred
and whether or not the conditions set forth in Section 4.2 are satisfied (except
if there is an Event of Default under Section 12.1(g), in which case the funds
shall be in respect of each Lender’s participation). Agent and each Lender
agrees to mark its books and records at the end of each Settlement Period to
show at all times the dollar amount of its Pro Rata Share of the outstanding
Loans and Letters of Credit. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Loans to the extent such Loans have been
funded by such Lender. Because the Agent on behalf of Lenders may be advancing
and/or may be repaid Loans prior to the time when Lenders will actually advance
and/or be repaid such Loans, interest with respect to Loans shall be allocated
by Agent in accordance with the amount of Loans actually advanced by and repaid
to each Lender and the Agent and shall accrue from and including the date such
Loans are so advanced to but excluding the date such Loans are either repaid by
Borrowers or actually settled with the applicable Lender as described in this
Section.

 

93

 

 

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of settlements, Agent
may, at its option, at any time require each Lender to provide Agent with
immediately available funds representing its Pro Rata Share of each Loan, prior
to Agent’s disbursement of such Loan to a Borrower. In such event, Agent shall
notify each Lender promptly after Agent’s receipt of the request for the Loans
from a Borrower (or Administrative Borrower on behalf of such Borrower) or any
deemed request hereunder and each Lender shall provide its Pro Rata Share of
such requested Loan to the account specified by Agent in immediately available
funds not later than 2:00 p.m. on the requested funding date, so that all such
Loans shall be made by the Lenders simultaneously and proportionately to their
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in the other Lender’s obligation to make a Loan requested hereunder nor
shall the Commitment of any Lender be increased or decreased as a result of the
default by any other Lender in the other Lender’s obligation to make a Loan
hereunder.

 

(d) Upon the making of any Loan by Agent as provided herein, without further
action by any party hereto, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Agent, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Loan. To the extent that there is no settlement in accordance with
the terms hereof, Agent may at any time require the Lenders to fund their
participations. From and after the date, if any, on which any Lender has funded
its participation in any such Loan, Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
received by Agent in respect of such Loan.

 

(e) As to any Loan funded by Agent on behalf of a Lender (including Swing Line
Lender) whether pursuant to Sections 6.13(a), 6.13(b) or 6.13(c) above, Agent
may assume that each Lender will make available to Agent such Lender’s Pro Rata
Share of the Loan requested or otherwise made on such day in the case of Loans
funded pursuant to Section 6.13(c) above or otherwise on the applicable
settlement date. If Agent makes amounts available to a Borrower and such
corresponding amounts are not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the Federal Funds Rate
for each day during such period (as published by the Federal Reserve Bank of New
York or at Agent’s option based on the arithmetic mean determined by Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. on that day by each of the three leading brokers of Federal funds
transactions in New York selected by Agent) and if such amounts are not paid
within three (3) days of Agent’s demand, at the highest Interest Rate provided
for in Section 3.1 hereof applicable to Base Rate Loans. During the period in
which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account.

 

94

 

 

(f) Upon any failure by a Lender to pay Agent (or Swing Line Lender) pursuant to
the settlement described in Section 6.13(b) above or to pay Agent pursuant to
Section 6.13(c), 6.13(d) or Section 6.13(e), Agent shall promptly thereafter
notify Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice. The term “Defaulting
Lender” shall mean (i) any Lender that has failed to fund any portion of the
Revolving Loans, participations in Letter of Credit Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, or has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, (ii) any Lender that has notified Agent, any Lender, Issuing Bank, or any
Borrower or Guarantor in writing that it will not or does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it will not or does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
has agreed to make loans or provide other financial accommodations, (iii) any
Lender that has failed, within five (5) Business Days after request by Agent or
the Administrative Borrower to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (iii) upon receipt of such confirmation by Agent and the Administrative
Borrower, or (iv) any Lender that becomes or is insolvent or has a parent
company that has become or is insolvent or becomes the subject of a bankruptcy
or insolvency proceeding, or has a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
and has not obtained all required orders, approvals or consents of any court or
other Governmental Authority to continue to fulfill its obligations hereunder,
in form and substance satisfactory to Agent and the Administrative Borrower.

 

95

 

(g) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees and whether in respect of Revolving Loans,
participation interests or otherwise). For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements,
including for purposes of the Required Lenders and the Supermajority Lenders,
and determining Pro Rata Shares, such Defaulting Lender shall be deemed not to
be a “Lender” and such Lender’s Revolving Loan Commitment shall be deemed to be
zero (0). So long as there is a Defaulting Lender, the maximum amount of the
Loans and Letters of Credit shall not exceed the aggregate amount of the
Commitments of the Lenders that are not Defaulting Lenders plus the Pro Rata
Share of the Defaulting Lender (determined immediately prior to its being a
Defaulting Lender) of the Loans and Letters of Credit outstanding as of the date
that the Defaulting Lender has become a Defaulting Lender. At any time that
there is a Defaulting Lender, payments received for application to the
Obligations payable to Lenders in accordance with the terms of this Agreement
shall be distributed to Lenders based on their Pro Rata Shares calculated after
giving effect to the reduction of the Defaulting Lender’s Revolving Loan
Commitment to zero (0) as provided herein or at Agent’s option, Agent may
instead receive and retain such amounts that would be otherwise attributable to
the Pro Rata Share of a Defaulting Lender (which for such purpose shall be such
Pro Rata Share as in effect immediately prior to its being a Defaulting Lender).
To the extent that Agent elects to receive and retain such amounts, Agent may
hold such amounts (which shall not accrue interest) and, in its reasonable
discretion, relend such amounts to a Borrower. To the extent that Agent
exercises its option to relend such amounts, such amounts shall be treated as
Revolving Loans for the account of Agent in addition to the Revolving Loans that
are made by the Lenders other than a Defaulting Lender based on their respective
Pro Rata Shares as calculated after giving effect to the reduction of such
Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as the principal amount of the Loans on a
pro rata basis for purposes of Section 6.7 hereof. Agent shall determine whether
any Revolving Loans requested shall be made from relending such amounts or from
Revolving Loans from the Lenders (other than a Defaulting Lender) and any
allocation of requested Revolving Loans between them. The rights of a Defaulting
Lender shall be limited as provided herein until such time as the Defaulting
Lender has made all payments to Agent of the amounts that it had failed to pay
causing it to become a Defaulting Lender and such Lender is otherwise in
compliance with the terms of this Agreement (including making any payments as it
would have been required to make as a Lender during the period that it was a
Defaulting Lender other than in respect of the principal amount of Revolving
Loans, which payments as to the principal amount of Revolving Loans shall be
made based on the outstanding balance thereof on the date of the cure by
Defaulting Lender or at such other time thereafter as Agent may specify) or has
otherwise provided evidence in form and substance satisfactory to Agent and
Administrative Borrower that such Defaulting Lender will be able to fund its Pro
Rata Share (as in effect immediately prior to its being a Defaulting Lender) in
accordance with the terms hereof. Upon the cure by Defaulting Lender of the
event that is the basis for it to be a Defaulting Lender by making such payment
or payments and such Lender otherwise being in compliance with the terms hereof,
such Lender shall cease to be a Defaulting Lender and shall only be entitled to
payment of interest accrued during the period that such Lender was a Defaulting
Lender to the extent previously received and retained by Agent from or for the
account of Borrowers on the funds constituting Loans funded by such Lender prior
to the date of it being a Defaulting Lender (and not previously paid to such
Lender) and shall otherwise, on and after such cure, make Loans and settle in
respect of the Loans and other Obligations in accordance with the terms hereof.
The existence of a Defaulting Lender and the operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender.
Borrowers shall not be required to make any payments of principal, interest or
fees in respect of Loans by a Defaulting Lender, but all payments required
hereunder shall be made in respect of the Loans and other Obligations owing to
the other Lenders, so that the payments in respect of principal and fees
received by or on behalf of Agent or any Lender shall be made and allocated
among the Lenders other than a Defaulting Lender in respect of amounts owing to
such Lenders, and Borrowers may, except after a Dominion Event, retain the
amount of interest that would otherwise be payable in respect of Loans by a
Defaulting Lender. At any time that one or more of the Lenders is a Defaulting
Lender, payments received for application to the Obligations shall be
distributed among Lenders based on their Pro Rata Shares calculated after giving
effect to the reduction of the Defaulting Lenders’ Commitments as provided
above.

 

(h) Notwithstanding anything to the contrary contained in this Agreement, in the
event there is a Defaulting Lender, upon any issuance or amendment of any Letter
of Credit by the Issuing Bank, each Non-Defaulting Lender shall be deemed to
have irrevocably and unconditionally purchased and received, without recourse or
warranty, an undivided interest and participation to the extent of such
Non-Defaulting Lender’s Pro Rata Share of the liability with respect to such
Letters of Credit and the obligations of the Borrowers with respect thereto (it
being understood that the Defaulting Lender’s Pro Rata Share is zero), but
solely to the extent that the sum of any Non-Defaulting Lender’s Pro Rata Share
of the outstanding Loans and its participations in Letters of Credit does not
exceed the Commitment of such Non-Defaulting Lender. So long as there is a
Defaulting Lender, the Issuing Bank shall not be required to issue, renew,
extend or amend any Letter of Credit where the sum of the Non-Defaulting Lenders
Pro Rata Share of the outstanding Loans and their participations in Letters of
Credit after giving effect to any such requested Letter of Credit (or renewal,
extension or amendment) would exceed the aggregate Commitments of such
Non-Defaulting Lenders, unless Agent has cash collateral from Borrowers in an
amount equal to the Pro Rata Share of the Defaulting Lender (calculated as in
effect immediately prior to such Lender becoming a Defaulting Lender) of the
Letter of Credit Obligations outstanding after giving effect to any such
requested Letter of Credit (or renewal, extension or amendment) to be held by
Agent on its behalf on terms and conditions reasonably satisfactory to Agent and
Issuing Bank or there are other arrangements reasonably satisfactory to Issuing
Bank with respect to the participation in Letters of Credit by such Defaulting
Lender. Such cash collateral shall be applied first to the Letter of Credit
Obligations before application to any other Obligations, notwithstanding
anything to the contrary contained in Section 6.7 hereof.

 

96

 

 

(i) Notwithstanding anything to the contrary contained in this Agreement, in the
event there is a Defaulting Lender, upon any extension of Swing Line Loans by
the Swing Line Lender, each Non-Defaulting Lender shall be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, an undivided interest and participation to the extent of such
Non-Defaulting Lender’s Pro Rata Share of the liability with respect to such
Swing Line Loan (it being understood that the Defaulting Lender’s Pro Rata Share
is zero), but solely to the extent that the sum of any Non-Defaulting Lender’s
Pro Rata Share of the outstanding Loans and its participations in Letters of
Credit does not exceed the Commitment of such Non-Defaulting Lender. So long as
there is a Defaulting Lender, Swing Line Lender shall not be required to make
any Swing Line Loans in which the Defaulting Lender would have had a
participation (but for being a Defaulting Lender), where the sum of the
Non-Defaulting Lenders Pro Rata Share of the outstanding Loans and their
participations in Letters of Credit after giving effect to any such Swing Line
Loans would exceed the aggregate Commitments of such Non-Defaulting Lenders,
unless Agent has cash collateral from Borrowers in an amount equal to the Pro
Rata Share of the Defaulting Lender (calculated as in effect immediately prior
to such Lender becoming a Defaulting Lender) of any such Swing Line Loans to be
held by Agent on its behalf on terms and conditions reasonably satisfactory to
Agent and Swing Line Lender or there are other arrangements reasonably
satisfactory to Swing Line Lender with respect to the participation in Swing
Line Loans by such Defaulting Lender. Such cash collateral shall be applied
first to the Obligations relating to the Swing Line Loans before application to
any other Obligations, notwithstanding anything to the contrary contained in
Section 6.7 hereof.

 

(j) If any Swing Line Loans or Letters of Credit are outstanding at the time a
Lender becomes a Defaulting Lender then:

 

(i) all or any part of the interests of Lenders in such Swing Line Loans and
Letters of Credit, and Obligations arising pursuant thereto, shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (as adjusted as provided herein, it being understood that the
Defaulting Lender’s Pro Rata Share is zero) but only to the extent the sum of
all non-Defaulting Lenders’ Pro Rata Shares in respect of outstanding Loans and
Letters of Credit (calculated before giving effect to such adjustment) plus such
Defaulting Lender’s Pro Rata Share (calculated as in effect immediately prior to
it becoming a Defaulting Lender) of such Loans and Letters of Credit does not
exceed the total of all Non-Defaulting Lenders’ Commitments; and

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one (1) Business Day following
notice by Agent (A) first, prepay such Defaulting Lender’s Pro Rata Share
(calculated as in effect immediately prior to it becoming a Defaulting Lender)
of any Swing Line Loans (after giving effect to any partial reallocation
pursuant to clause (i) above) and (B) second, provide to Agent cash collateral
to be held by Agent on behalf of Issuing Bank on terms and conditions reasonably
satisfactory to Agent in an amount equal to the Defaulting Lender’s Pro Rata
Share (calculated as in effect immediately prior to it becoming a Defaulting
Lender), in each case under clauses (A) and (B) after giving effect to any
partial reallocation pursuant to paragraph (i) above).

 

97

 

(k) Notwithstanding anything to the contrary contained in this Agreement, in the
event that there is a Defaulting Lender, Administrative Borrower and Agent shall
each have the right, on prior written notice to the other, to cause the
Defaulting Lender to, and upon the exercise by Administrative Borrower or Agent
of such right, such Defaulting Lender shall have the obligation to, sell, assign
and transfer to such Eligible Transferee as Administrative Borrower may specify,
or as Agent may specify with the consent of the Administrative Borrower, the
Commitment of such Defaulting Lender and all rights and interests of such
Defaulting Lender pursuant thereto (without payment of the assignment fee and
with any other costs and expenses to be paid by Borrowers in such instance);
provided that neither Agent nor any Lender shall have any obligation to
Borrowers to find a replacement Lender. Such purchase and sale shall be pursuant
to the terms of an Assignment and Acceptance (whether or not executed by the
Defaulting Lender). Such purchase and sale shall be effective on the date of the
payment of the amounts required under such Assignment and Acceptance to the
Defaulting Lender and the Commitment of the Defaulting Lender shall terminate on
such date. Nothing in this Section 6.13 shall impair any rights that any
Borrower, Agent, any Lender or Issuing Bank may have against any Lender that is
a Defaulting Lender.

 

(l) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights or remedies that any Borrower
may have against a Lender as a result of any default by such Lender hereunder in
fulfilling its Commitment.

 

6.14 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 14.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

6.15 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries, may
(but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrower and
its Subsidiaries acknowledge and agree that the obtaining of Bank Products from
Bank Product Providers (a) is in the sole discretion of such Bank Product
Provider, and (b) is subject to all rules and regulations of such Bank Product
Provider. To the extent that the obligations liabilities and indebtedness owing
to any Bank Product Provider constitute Obligations in accordance with the
definition thereof, such Bank Product Provider shall be deemed a third party
beneficiary hereto for purposes of any reference in any of the Financing
Agreements to the parties for whom Agent is acting; provided, that, the rights
of such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein and
shall be subject in all respects to Section 13.3 hereof. In connection with any
such distribution of payments and collections, Agent shall be entitled to assume
that no amounts are due to any Bank Product Provider unless such Bank Product
Provider has notified Agent and Administrative Borrower in writing of any such
liability owed to it as of the date of any such distribution.

 

98

 

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS

 

7.1 Collateral Reporting.

 

(a) Borrowers shall provide Agent with the following documents in a form
reasonably satisfactory to Co-Collateral Agents:

 

(i) as soon as possible after the end of each fiscal month (but in any event
within twenty (20x) days afterif there were any outstanding Loans as of the end
of any fiscal month that is not also the end of a fiscal quarter and, twenty
(20) days after the end of such fiscal month, (y) if there were no outstanding
Loans as of the end of any fiscal month that is not also the end of a fiscal
quarter, twenty-five (25) days after the end of such fiscal month and (z) thirty
(30) days after the end of any fiscal month that is also the end of a fiscal
quarter), (A) a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base as of the last Business Day of the immediately preceding period,
duly completed and executed by a Responsible Officer of Parent, together with
all schedules required pursuant to the terms of the Borrowing Base Certificate
duly completed, (B) inventory reports by division, location and the categories
of raw materials, finished goods and work-in-process (and including the amounts
of Inventory and the value thereof at any leased locations and at premises of
warehouses, processors or other third parties or consignees and including
reports of standard costs, lower of cost or market and purchase price variance),
(C) reconciliation of inventory as set forth in the perpetual inventory reports
and general ledger of Borrowers and to the most recent monthly financial
statement delivered pursuant to Section 9.1(c) hereof, (D) agings of accounts
receivable (together with a reconciliation to the previous period’s aging and
the general ledger and to the most recent monthly financial statement delivered
pursuant to Section 9.1(c) hereof), and (E) agings of outstanding accounts
payable (and including information indicating the amounts owing to owners and
lessors of leased premises, warehouses, processors, and other third parties from
time to time in possession of any Collateral);

 

(ii) In the event that Administrative Borrower so elects or Agent requires at
any time an Event of Default exists or has occurred and is continuing or Excess
Availability is less than the greater of $25,000,000 or twenty (20%) percent of
the lesser of the Maximum Credit or the Borrowing Base, on a weekly basis (but
in no event earlier than the fifth (5th) Business Day following the end of the
immediately preceding fiscal month), the most recent Borrowing Base Certificate
delivered pursuant to Section 7.1(a)(i), setting forth the calculation of the
Borrowing Base, updated to include the following information and executed by a
Responsible Officer of Parent: (A) inventory reports by division, location and
the categories of raw materials, finished goods and work-in-process, (B) agings
of accounts receivable and (C) agings of outstanding accounts payable; provided,
that, in the event that Administrative Borrower elects to provide the foregoing
more frequently than once each month, it shall do so for not less than twelve
(12) consecutive weeks or such shorter period as Agent may reasonably agree;

 

(iii) In the event that Administrative Borrower so elects or Agent requires at
any time an Event of Default exists or has occurred and is continuing or Excess
Availability is less than the greater of $25,000,000 or twenty (20%) percent of
the leastlesser of the Maximum Credit, the Revolving Loan Limit, or the
Borrowing Base, on a daily basis (A) a daily total for sales for the prior
Business Day, and (B) a daily total for collections for the prior Business Day;
provided, that, in the event that Administrative Borrower elects to provide the
foregoing more frequently than once each month, it shall do so for not less than
twelve (12) consecutive weeks or such shorter period as Agent may reasonably
agree;

 

99

 

(iv) as soon as possible after the end of each fiscal month (but in any event
within twenty (20x) days afterif there were any outstanding Loans as of the end
of any fiscal month that is not also the end of a fiscal quarter and, twenty
(20) days after the end of such fiscal month, (y) if there were no outstanding
Loans as of the end of any fiscal month that is not also the end of a fiscal
quarter, twenty-five (25) days after the end of such fiscal month and (z) thirty
(30) days after the end of any fiscal month that is also the end of a fiscal
quarter), a certificate by a Responsible Officer of Parent consisting of: (A) a
statement confirming the payment of rent and other amounts due to owners and
lessors of real property owned or leased by Borrowers where Inventory was
regularly located in the immediately preceding month, subject to year-end or
monthly percentage rent payment adjustments and the payment of charges of
outside processors, except as described in such certificate, (B) the addresses
of all new locations of Inventory owned or leased by Borrowers and Guarantors
and of outside processors, acquired, opened or engaged since the date of the
most recent certificate delivered to Agent under this clause (ii) (or in the
case of the first such certificate, the date hereof), and (CB) a report of any
new deposit account established by any Borrower or Guarantor with any bank or
other financial institution since the date of the most recent certificate
delivered to Agent under this clause (ii) (or in the case of the first such
certificate, the date hereof), except with respect to any deposit account where
the balance is expected to be less than $100,000 in such deposit account, but
only to the extent that the aggregate amount of funds in all deposit accounts
not previously notified to Agent is less than $500,000, including in each case,
the Borrower or Guarantor in whose name the account is maintained, the account
number, the name and address of the financial institution at which such account
is maintained, the purpose of such account and, if any, the amount held in such
account on or about the date of such report;not required to be subject to a
Deposit Account Control Agreement pursuant to Section 5.2(d);

 

(v) upon Co-Collateral Agents’ reasonable request, (A) reports of tons of steel
on hand to the extent such reports are maintained by Borrowers in tons prior to
the date hereof, (B) copies of customer statements, purchase orders, sales
invoices, credit memos, remittance advices and reports, and copies of deposit
slips and bank statements, (C) copies of shipping and delivery documents, (D)
summary reports on sales and use tax collections, deposits and payments,
including monthly sales and use tax accruals, (E) true, correct and complete
copies of all principal agreements, documents or instruments evidencing
Indebtedness for borrowed money or Capital Leases in excess of $1,000,000 that
Agent has not otherwise received (provided, that, the Borrowers shall provide
copies of such principal agreements, documents or instruments to the extent such
principal agreements, documents or instruments evidence Indebtedness for
borrowed money secured by a Permitted Lien on acquired assets or property
described in clause (t) of Section 1.1431.161 promptly after the acquisition of
such assets or property) and (F) a certificate by a Responsible Officer of
Parent stating that all sales, use and excise taxes (that are known by a
Responsible Officer to be due and payable) have been paid when due as of the
date of the certificate, except as specifically described in such certificate;
and

 

(vi) such other reports as to the Collateral as Co-Collateral Agents shall
reasonably request from time to time.

 

(b) Within ninety (90) days after the end of each fiscal year, the Borrowers
shall provide to Agent a certificate of a Responsible Officer of Parent listing
all United States applications or registrations of any material copyright,
patent or trademark owned by a Borrower or Guarantor (except for trademark or
service mark applications that have been filed with the U.S. Patent and
Trademark Office on the basis of an “intent-to-use” with respect to such marks,
unless and until a statement of use or amendment to allege use is filed and
accepted) since the date of the prior certificate (or, in the case of the first
such certificate, the date hereof).

 

100

 

 

(c) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent or Co-Collateral Agents
contained herein and in the event the calculation of the Borrowing Base as set
forth in any Borrowing Base Certificate is inaccurate or in any manner conflicts
with the terms hereof, Agent, Co-Collateral Agents and Lenders shall not be
bound by the terms thereof to the extent of such inaccuracy, conflict or
inconsistency. Without limiting the foregoing, Borrowers shall furnish to
Co-Collateral Agents any information which Co-Collateral Agents may reasonably
request regarding the determination and calculation of any of the amounts set
forth in any Borrowing Base Certificate. Subject to the limitations set forth
herein, the Borrowing Base may be adjusted based on the information received by
Agent or Co-Collateral Agents pursuant to this Agreement.

 

7.2 Accounts Covenants.

 

(a) Administrative Borrower shall notify Agent promptly of (i) the assertion of
any claims, offsets, defenses or counterclaims by any account debtor of a
Borrower, or any disputes with any account debtor of a Borrower or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $3,000,000 in any one case or $5,000,000 in the aggregate and (ii) any
change in the financial condition of any account debtor of a Borrower that
Administrative Borrower reasonably believes could reasonably be expected to
adversely affect in any material respect the payment of any Account owing by
such account debtor. No credit, discount, allowance or extension or agreement
for any of the foregoing shall be granted to any account debtor of a Borrower
except in the ordinary course of a Borrower’s business.

 

(b) With respect to each Account of a Borrower: (i) the amounts shown on any
invoice delivered to Agent or schedule thereof delivered to Agent shall be true
and complete in all material respects, (ii) no payments shall be made thereon
except in accordance with Section 6.6, and (iii) no credit, discount, allowance,
extensions or agreements for any of the foregoing shall be granted to any
account debtor except as are provided for in the reports furnished to Agent in
accordance with Section 7.1 of this Agreement and except for credits, discounts,
allowances, extensions or agreements made or given in the ordinary course of
each Borrower’s business.

 

(c) Agent shall have the right at any time or times at reasonable intervals and
based on such samples of obligors in respect of Receivables as Agent may from
time to time select, in Agent’s name or in the name of a nominee of Agent, to
verify the validity, amount or any other matter affecting the payment of any
Receivables or other related Collateral, by mail, telephone (during which a
representative of Administrative Borrower may be present), facsimile
transmission or otherwise. Prior to sending any forms to the account debtors,
Agent will consult with Administrative Borrower with respect to, and provide to
Administrative Borrower copies of, such forms of letter and other correspondence
pursuant to which Agent conducts its account verifications in respect of the
Accounts of Borrowers.

 

101

 

 

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower shall
at all times maintain inventory records that are correct and accurate in all
material respects and itemizing and describing the kind, type, quality and
quantity of Inventory, such Borrower’s or Guarantor’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers and Guarantors shall
conduct a physical count of the Inventory either through periodic cycle counts
or wall to wall counts, so that all Inventory is subject to such counts at least
once each year, but at any time or times (but not more frequently than once in
any fiscal quarter) as Agent may reasonably request at any time a Default or an
Event of Default exists or has occurred and is continuing, and promptly
following such physical inventory (whether through periodic cycle counts or wall
to wall counts) shall supply Agent at least once each fiscal quarter if any such
counts are performed within such quarter, or otherwise once each fiscal year,
with a report in the form and with such specificity as may be reasonably
satisfactory to Agent concerning such physical count; (c) Borrowers shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to a Borrower which is in
transit to the locations set forth or permitted herein; (d) Borrowers shall
deliver or cause to be delivered to Agent, at Borrowers’ expense, written
appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Agent (and by an appraiser selected from a list of Agent-approved
appraisers to be supplied by Agent to the Administrative Borrower containing not
fewer than two appraisers, as such list may be augmented to include additional
appraisers at the reasonable request of the Administrative Borrower or otherwise
amended by Agent, from time to time), addressed to Agent and Lenders and upon
which Agent and Lenders are expressly permitted to rely, upon Agent’s request
(x) if no more than $15,000,000 principal or face amount of Loans and Letters of
Credit are outstanding, up to one (1) time in any twelve (12) consecutive month
period, (y) if more than $15,000,000 principal or face amount of Loans and
Letters of Credit are outstanding, up to two (2) times in any twelve (12)
consecutive month period, or (z) at any time or times as Excess Availability
shall be less than the greater of $25,000,000 or twenty (20%) percent of the
leastlesser of the Maximum Credit, or the Borrowing Base or the Revolving Loan
Limit, up to three (3) times in any twelve (12) consecutive month period, or at
any other time or times as Agent may request at any time an Event of Default
shall exist or have occurred and be continuing or at any other time at Agent’s
expense; (e) as between Agent and Lenders, on the one hand, and Borrowers, on
the other hand, each Borrower assumes all responsibility and liability arising
from or relating to the use, sale or other disposition of the Inventory (but
nothing contained herein shall be construed as the basis for any liability of
any Borrower as to any third party); (f) as of the date hereof, Borrowers do not
sell Inventory to any customer on approval, or any other basis which entitles
the customer to return or may obligate any Borrower to repurchase such Inventory
but shall give Agent prior written notice if such practice changes together with
such information with respect to the new policy as may reasonably be requested
by Agent; (g) Borrowers shall use commercially reasonable practices to keep the
Inventory generally in good and marketable condition in the ordinary course of
business; and (h) Borrowers shall not acquire or accept any Inventory on
consignment or approval unless such Inventory has been identified in a report
with respect thereto provided by Administrative Borrower to Agent pursuant to
Section 7.1(a) hereof when required to be included in such report or Agent has
otherwise received prior written notice thereof in form and substance reasonably
satisfactory to Agent.

 

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Borrowers shall deliver or cause to be delivered to
Co-Collateral Agents any written appraisals as to the Equipment and Mortgaged
Fee Properties conducted by or on behalf of Borrowers or Term Loan Agent (and
provided to Term Loan Agent or any Term Loan Lender); (b) Borrowers shall keep
all Equipment useful and necessary in the business of Borrowers, taken as a
whole, in good working order and condition (ordinary wear and tear excepted);
and (c) as between Agent and Lenders, on the one hand, and Borrowers and
Guarantors, on the other hand, each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the use, sale or other
disposition of the Equipment or Real Property (but nothing contained herein
shall be construed as the basis for any liability of any Borrower or Guarantor
as to any third party).

 

102

 

 

7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably designates
and appoints Agent (and all persons designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, subject to the terms of the
Intercreditor Agreement and the obligation of Agent to comply with applicable
laws, to: (a) at any time an Event of Default exists or has occurred and is
continuing (i) demand payment on any Collateral (to the extent such payment is
due), (ii) enforce payment of any of the Collateral by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s or Guarantor’s rights and
remedies to collect any Collateral, (iv) subject to pre-existing rights and
licenses with respect to the Term Loan Priority Collateral, sell or assign any
Collateral upon such terms, for such amount and at such time or times as the
Agent deems advisable, (v) settle, adjust, compromise, extend or renew any of
the Collateral, (vi) discharge and release any Collateral, (vii) prepare, file
and sign such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy
or other similar document against an account debtor or other obligor in respect
of any Collateral, (viii) clear Inventory the purchase of which was financed
with a Letter of Credit through U.S. Bureau of Customs and Border Protection or
foreign export control authorities in such Borrower’s or Guarantor’s name,
Agent’s name or the name of Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Borrower’s or Guarantor’s name for such
purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, (ix) sign, subject to the
Intercreditor Agreement, such Borrower’s or Guarantor’s name on notices to
account debtors or any secondary obligors or other obligors in respect of
Collateral, and (x) do all acts and things which are necessary, in Agent’s
reasonable determination, to protect, preserve or realize upon the Collateral or
otherwise to exercise any of the rights and remedies of Agent hereunder and
under the other Financing Agreements and (b) at any time a Dominion Event exists
to (i) take control in any manner of any item of payment received in or for
deposit in the Concentration Accounts or other Cash Management Accounts in
accordance with this Agreement and any of the other Financing Agreements and
(ii) have access to any lockbox or postal box into which remittances from
account debtors or other obligors in respect of Collateral are sent or received
if a Dominion Event exists, and (c) at any time to (i) take control of, subject
to the Intercreditor Agreement, any item of payment constituting Collateral that
is comes into the possession of Agent or any Lender (and remit such item to a
Cash Management Account or Concentration Account), (ii) endorse, subject to the
Intercreditor Agreement, such Borrower’s or Guarantor’s name upon any items of
payment in respect of Collateral received by Agent and any Lender and deposit
the same in Agent’s account for application to the Obligations, (iii) endorse,
subject to the Intercreditor Agreement, such Borrower’s or Guarantor’s name upon
any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents, and (iv) sign such Borrower’s
or Guarantor’s name on any verification of amounts owing constituting
Collateral. Each Borrower and Guarantor hereby releases Agent and Lenders and
their respective officers, employees and designees from any liabilities arising
from any act or acts under this power of attorney and in furtherance thereof,
whether of omission or commission, except as a result of Agent’s or any Lender’s
own, or their respective officers’, employees’ or designees’, gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

 

7.6 Right to Cure. Subject to the Intercreditor Agreement, Co-Collateral Agents
may, at their option, upon prior notice to Administrative Borrower, at any time
an Event of Default exists or has occurred and is continuing (a) cure any
default by any Borrower or Guarantor under any material agreement with a third
party that affects the Collateral, its value or the ability of Agent to collect,
sell or otherwise dispose of the Collateral or the rights and remedies of Agent
or any Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against any Borrower or Guarantor, (c)
discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) pay any amount,
incur any expense or perform any act which, in Co-Collateral Agents’ judgment,
is necessary or appropriate to preserve, protect, insure or maintain the
Collateral and the rights of Agent and Lenders with respect thereto. Agent may
add any amounts so expended to the Obligations and charge any Borrower’s account
therefor or may demand immediate payment thereof. Co-Collateral Agents and
Lenders shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
any Borrower or Guarantor.

 

103

 

 

7.7 Access to Premises. From time to time as reasonably requested by Agent, at
the cost and expense of Borrowers, (a) Agent or its designee shall have
reasonable access to all of each Borrower’s and Guarantor’s premises during
normal business hours and after reasonable prior notice to Administrative
Borrower, or at any time and without notice to Administrative Borrower if an
Event of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of each Borrower’s and
Guarantor’s books and records, including the Records, and (b) each Borrower and
Guarantor shall promptly furnish to Agent such copies of such books and records
or extracts therefrom as Agent may reasonably request, and Agent or Agent’s
designee may use during normal business hours such of any Borrower’s and
Guarantor’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing, subject to the Intercreditor Agreement, for the collection of
Receivables and realization of other Collateral. Agent may conduct, at the
expense of Borrowers, up to three (3(x) if no more than $15,000,000 principal or
face amount of Loans and Letters of Credit are outstanding, up to one (1) field
examination (or such lesser number as Agent may determine) with respect to the
Collateral in any twelve (12) consecutive month period, (y) if more than
$15,000,000 principal or face amount of Loans and Letters of Credit are
outstanding, up to two (2) field examinations (or such lesser number as Agent
may determine) with respect to the Collateral in any twelve (12) consecutive
month period, or (z) at any time or times as Excess Availability shall be less
than the greater of $25,000,000 or twenty (20%) percent of the leastlesser of
the Maximum Credit, or the Borrowing Base or the Revolving Loan Limit, up to
fourthree (43) timesfield examinations (or such lesser number as Agent may
determine) with respect to the Collateral in any twelve (12) consecutive month
period, or at any other time or times as Agent may request at any time an Event
of Default shall exist or have occurred and be continuing or at any other time
at Agent’s expense.

 

7.8 Bills of Lading and Other Documents of Title.

 

(a) On and after the date of this Agreement, Borrowers shall cause all bills of
lading or other documents of title relating to goods purchased by a Borrower
included or requested by Borrowers to be included as Eligible Inventory in the
calculation of the Borrowing Base and set forth in the applicable Borrowing Base
Certificate which are outside the United States of America and in transit to the
premises of such Borrower or the premises of a Freight Forwarder in the United
States of America (i) to be issued in a form so as to constitute negotiable
documents as such term is defined in the Uniform Commercial Code and (ii) other
than those relating to goods being purchased pursuant to a Letter of Credit, to
be issued either to the order of Agent or such other person as Agent may from
time to time designate for such purpose as consignee or such Borrower as
consignee, as Agent may specify.

 

(b) There shall be no more than three (3) originals of any such bills of lading
and other documents of title relating to goods being purchased by a Borrower
which are outside the United States of America and in transit to the premises of
such Borrower or the premises of a Freight Forwarder in the United States of
America. As to any such bills of lading or other documents of title, unless and
until Agent shall direct otherwise, (i) two (2) originals of each of such bill
of lading or other document of title shall be delivered to such Freight
Forwarder as such Borrower may specify and that is party to a Collateral Access
Agreement and (ii) one (1) original of each such bill of lading or other
document of title shall be delivered to Agent. To the extent that the terms of
this Section have not been satisfied as to any Inventory, such Inventory shall
not constitute Eligible Inventory, except as Agent may otherwise agree.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES

 

All representations and warranties made in this Agreement or any of the other
Financing Agreements shall survive the execution and delivery of this Agreement
and shall be deemed to have been made again to Agent and Lenders on the date of
each additional borrowing or Letter of Credit issued hereunder, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date). Each Borrower and Guarantor
hereby represents and warrants to Agent, Lenders and Issuing Bank the following:

 

104

 

 

8.1 Financial Condition.

 

(a) The audited consolidated balance sheets of Parent and its consolidated
Subsidiaries as of November 2, 2008 and October 28, 2007 and the consolidated
statements of income, shareholders’ equity and cash flows for the three fiscal
years ended November 2, 2008 reported on by and accompanied by unqualified
reports from Ernst & Young, LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the respective fiscal years then
ended, of Parent and its consolidated Subsidiaries. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer, and disclosed in
any such schedules and notes). During the period from November 2, 2008 to and
including the Closing Date, there has been no sale, transfer or other
disposition by Parent and its consolidated Subsidiaries of any material part of
the business or property of Parent and its consolidated Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of Parent and its consolidated
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to Agent and Lenders on or prior to the Closing Date.

 

(b) The pro forma balance sheet and statements of operations of Parent and its
consolidated Subsidiaries, copies of which have heretofore been furnished to
Agent and each Lender, are the balance sheet and statements of operations of
Parent and its consolidated Subsidiaries as of August 2, 2009 adjusted to give
effect (as if such events had occurred on such date for purposes of the balance
sheet and on November 3, 2008, for purposes of the statement of operations), to
the consummation of the Transactions, and the Loans and Letters of Credit
hereunder on the Closing Date.

 

8.2 No Change; Solvent. There Since October 20, 2009, there has not been any
event, change, circumstance or development (including any damage, destruction or
loss whether or not covered by insurance) which, individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect on Parent and its consolidated Subsidiaries, taken as a whole. Since the
Closing Date, except as and to the extent disclosed on Schedule 8.2, there has
been no development or event relating to or affecting any Borrower or Guarantor
which has had or could reasonably be expected to have a Material Adverse Effect
(after giving effect to: (a) the consummation of the Transactions, (b) the
making of the Loans and Letters of Credit to be made on the Closing Date and the
application of the proceeds thereof as contemplated hereby, and (c) the payment
of actual or estimated fees, expenses, financing costs and tax payments related
to the transactions contemplated hereby). Since November 2, 2008, except
otherwise permitted under this Agreement and each of the other Financing
Agreements, no dividends or other distributions have been declared, paid or made
upon the Equity Interests of Parent, nor have any of the Equity Interests of
Parent been redeemed, retired, purchased or otherwise acquired for value by
Parent or any of its Subsidiaries. As of the date hereof, after the creation of
the Obligations, the security interests of Agent and after giving effect to the
consummation of the transactions described in preceding clauses (a) through (c)
of the second preceding sentence, each Borrower is Solvent.

 

105

 

 

8.3 Corporate Existence; Compliance with Law. Each Borrower and Guarantor (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right could not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing could not reasonably be expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.4 Corporate Power; Authorization; Enforceable Obligations. Each Borrower and
Guarantor has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Financing Agreements to which it
is a party and, in the case of each Borrower or Guarantor, to obtain Loans and
Letters of Credit hereunder, and each such Borrower or Guarantor has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Financing Agreements to which it is a party and,
in the case of each Borrower, to authorize the Loans or Letters of Credit to it,
if any, on the terms and conditions of this Agreement and any requests for
Letters of Credit. No consent or authorization of, filing with, notice to or
other similar act by or in respect of, any Governmental Authority or any other
Person is required to be obtained or made by or on behalf of any Borrower or
Guarantor in connection with the execution, delivery, performance, validity or
enforceability of the Financing Agreements to which it is a party or, in the
case of each Borrower, with Loans and Letters of Credit to it, if any,
hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 8.4, all of which have been obtained or made prior to the
Closing Date, (b) filings to perfect the security interests created hereunder
and by the other Financing Agreements (to the extent provided herein and
therein), and (c) consents, authorizations, notices and filings which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect. This Agreement has been duly executed and delivered by each
Borrower and Guarantor, and each of the other Financing Agreements to which any
Borrower or Guarantor is a party will be duly executed and delivered on behalf
of such Borrower or Guarantor. This Agreement constitutes a legal, valid and
binding obligation of each Borrower and Guarantor and each of the other
Financing Agreements to which any Borrower or Guarantor is a party when executed
and delivered will constitute a legal, valid and binding obligation of such
Borrower or Guarantor, enforceable against such Borrower or Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
domestic or foreign bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

8.5 No Legal Bar. The execution, delivery and performance of the Financing
Agreements by any Borrower or Guarantor, the Loans and Letters of Credit
hereunder and the use of the proceeds thereof (a) will not (i) to the knowledge
of any Responsible Officer of any Borrower or Guarantor, violate any of the
Anti-Terrorism Laws or (ii) violate any Requirement of Law (other than the
Anti-Terrorism Laws) or Contractual Obligation of such Borrower or Guarantor in
any respect that has or could reasonably be expected to have a Material Adverse
Effect and (b) will not result in, or require the creation or imposition of any
Lien (other than Permitted Liens) on any of its properties or revenues pursuant
to any such Requirement of Law or Contractual Obligation.

 

8.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the best of
the knowledge of any Borrower or Guarantor, threatened by or against Parent or
any of its Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 8.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Financing Agreements or any of the transactions contemplated hereby or thereby
or (b) which could reasonably be expected to have a Material Adverse Effect.

 

8.7 No Default. No Default or Event of Default has occurred and is continuing.

 

106

 

 

8.8 Ownership of Property; Liens. Each of Parent and its Subsidiaries has good
title in fee simple to, or a valid leasehold interest in, all its Mortgaged Fee
Properties, and good title to, or a valid leasehold interest in, all its other
material property and none of such property is subject to any Lien or other
encumbrance, except for Permitted Liens. Except for the Excluded Real
Properties, the Mortgaged Fee Properties as listed on Part I of Schedule 1.120
together constitute all the material real properties owned in fee by Borrowers
and Guarantors as of the Closing Date.

 

8.9 Intellectual Property. Parent and each of its Subsidiaries owns, or has the
legal right to use, all Intellectual Property and Foreign Intellectual Property
necessary for each of them to conduct its business as currently conducted except
for those the failure to own or have such legal right to use could not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 8.9, no claim has been asserted and is pending by any Person against
Parent or any of its Subsidiaries challenging or questioning the use of any such
Intellectual Property or Foreign Intellectual Property or the validity or
effectiveness of any such Intellectual Property or Foreign Intellectual
Property, nor does any Borrower or Guarantor Party know of any such claim, and,
to the best of the knowledge of any Borrower or Guarantor, the use of such
Intellectual Property or Foreign Intellectual Property by Parent and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, could not be reasonably
expected to have a Material Adverse Effect. To the best of any Borrower’s or
Guarantor’s actual knowledge, no trademark, servicemark, copyright or other
Intellectual Property or Foreign Intellectual Property at any time used by any
Borrower or Guarantor which is owned by another person, or owned by such
Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than Agent,
is affixed to or incorporated or used in any Eligible Inventory, except (a) to
the extent permitted by such person or (b) that would not materially impair the
Agent’s or Lenders’ rights or remedies with respect to such Eligible Inventory
under applicable law.

 

8.10 No Burdensome Restrictions. Neither Parent nor any of its Subsidiaries is
in violation of (a) to the knowledge of any Responsible Officer of any Borrower
or Guarantor, any Anti-Terrorism Law or (b) any Requirement of Law (other than
an Anti-Terrorism Law) or Contractual Obligation of or applicable to Parent or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

 

8.11 Taxes. Except for any taxes with respect to which the failure to pay
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect and except for taxes the validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Parent or its Subsidiaries, as the case may be, each of Parent and
its Subsidiaries has filed or caused to be filed all United States federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid (a) all taxes shown to be due and payable on such
returns and (b) all taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property (including
the Mortgaged Fee Properties) and all other taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority; and no tax lien or
other encumbrance has been filed, and no claim is being asserted, with respect
to any such tax, excluding, however, any Lien on the Mortgaged Fee Properties
existing on the Closing Date.

 

8.12 Federal Regulations. No part of the proceeds of any Loans or Letters of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including without limitation, Regulation T, Regulation
U or Regulation X of the Board. If requested by any Lender or Agent,
Administrative Borrower will furnish to Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, referred to in said Regulation U.

 

107

 

 

8.13 Employee Benefits.

 

(a) Each Pension Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or State law where the failure
to comply has or could reasonably be expected to have a Material Adverse Effect.
Each Pension Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
and to the best of any Borrower’s or Guarantor’s knowledge, nothing has occurred
which would cause the loss of such qualification, which has or could reasonably
be expected to have a Material Adverse Effect. Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b) There are no pending, or to the best of any Borrower’s or Guarantor’s
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has or could reasonably be expected to
have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan where
it has or could reasonably be expected to have a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
based on the latest valuation of each Pension Plan and on the actuarial methods
and assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code), the aggregate current value of accumulated benefit liabilities of such
Pension Plan under Section 4001(a)(16) of ERISA does not exceed the aggregate
current value of the assets of such Pension Plan or, to the extent that the
aggregate current value of accumulated benefit liabilities of such Pension Plan
under Section 4001(a)(16) of ERISA exceeds the aggregate current value of the
assets of such Pension Plan, such underfunding could not reasonably be expected
to have a Material Adverse Effect and Borrowers and Guarantors have complied and
shall continue to comply with the requirements of ERISA with respect to the
funding of their Pension Plans; (iii) each Borrower and Guarantor, and their
ERISA Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) which has or could
reasonably be expected to have a Material Adverse Effect; (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan which has or
could reasonably be expected to have a Material Adverse Effect; and (v) each
Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA that has
or could reasonably be expected to have a Material Adverse Effect.

 

8.14 Collateral.

 

(a) Upon execution and delivery hereof and thereof by the parties hereto and
thereto, this Agreement and the other Financing Agreements that include the
grant of a security interest in or Lien or mortgage on any property or assets
(other than the Excluded Property and the Excluded Real Properties) of any
Borrower or Guarantor to secure the Obligations, will be effective to create (to
the extent described herein and therein) in favor of Agent for the benefit of
the Secured Parties, a valid security interest (to the extent provided herein
and therein) in the Collateral described herein and therein, except (ix) as may
be limited by (i) applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law), and (iii)
an implied covenant of good faith and fair dealing, and (ivy) with respect to
the enforceability of such Liens, Collateral for which the perfection of Liens
thereon require filings in or other actions under the laws of a jurisdiction
outside of the United States of America, any state, territory or political
division thereof or the District of Columbia or the recording of an assignment
or other transfer of title to the Agent, or the recording of other applicable
documents in the United States Patent and Trademark Office of the United States
Copyright Office.

 

108

 

 

(b) Such security interests, other than those with respect to the Specified
Assets, are, or in the case of Collateral in which any Borrower or Guarantor
obtains rights after the date hereof will be, with respect to Working Capital
Priority Collateral (as defined in the Intercreditor Agreement), perfected,
first priority security interests, subject as to priority only to the Permitted
Liens that have priority by operation of law or by agreement and with respect to
Term Loan Priority Collateral, perfected second priority security interests,
subject as to priority only to the Permitted Liens that have priority by
operation of law or by agreement and upon (i) in the case of all Collateral in
which a security interests may be perfected by filing a financing statements
under the UCC, the filing of the UCC financing statement naming such Borrower or
Guarantor as “debtor” and Agent as “secured party” and describing the Collateral
in the filing offices set forth opposite such Borrower’s or Guarantor’s name on
Schedule 8.14 hereof (as such schedule may be amended or supplemented from time
to time), (ii) with respect to any deposit account, securities account,
commodity account, securities entitlement or commodity contract, the execution
of Control Agreements, (iii) in the case of U.S. copyrights, trademarks and
patents to the extent that UCC financing statements may be insufficient to
establish the rights of a secured party as to certain parties, the recording of
the appropriate filings based on the form of Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, as applicable,
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, (iv) in the case of
letter-of-credit rights that are not supporting obligations (as defined in the
UCC), the execution by the issuer or any nominated person of an agreement
granting control to Agent over such letter-of-credit rights, (v) in the case of
electronic chattel paper, the completion of steps necessary to grant control to
Agent over such electronic chattel paper, (vi) in the case of Commercial Tort
Claims arising after the date hereof, sufficient identification of such
Commercial Tort Claims and compliance by the Borrower with the second sentence
of Section 5.7(g), in each case with respect to clauses (ii) through (vi) above,
such perfection only to the extent required pursuant to Section 5.2.

 

8.15 Investment Company Act; Other Regulations. None of the Borrowers is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. None of the Borrowers is
subject to regulation under any Federal or State statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

 

8.16 Subsidiaries. Schedule 8.16 sets forth all the Subsidiaries of Parent at
the Closing Date (after giving effect to the Transactions), the jurisdiction of
their organization and the direct or indirect ownership interest of Parent
therein.

 

8.17 Purpose of Loans. The proceeds of Revolving Loans, Swing Line Loans and
Letters of Credit shall be used by to finance the working capital and business
requirements of, and for general corporate purposes of, Borrowers and
Guarantors.

 

8.18 Environmental Compliance.

 

(a) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors and any
Subsidiary of any Borrower or Guarantor have not generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any applicable Environmental Law or Permit
where such violation has or could reasonably be expected to have a Material
Adverse Effect, and the operations of Borrowers, Guarantors and any Subsidiary
of any Borrower or Guarantor complies with all Environmental Laws and all
Permits where the failure to so comply has or could reasonably be expected to
have a Material Adverse Effect.

 



109

 

 

(b) Except as set forth on Schedule 8.18 hereto, there has been no investigation
by any Governmental Authority or any proceeding, complaint, order, directive,
claim, citation or notice by any Governmental Authority or any other person nor
is any pending or to the best of any Borrower’s or Guarantor’s knowledge
threatened in writing, with respect to any non compliance with or violation of
the requirements of any Environmental Law by any Borrower or Guarantor and any
Subsidiary or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which in each instance, has or
could reasonably be expected to have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors and their
Subsidiaries have no liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials which in any case or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

 

(d) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors and their
Subsidiaries have all Permits required to be obtained or filed in connection
with the operations of Borrowers and Guarantors under any Environmental Law and
all Permits are valid and in full force and effect where the failure to do so
has or could reasonably be expected to have a Material Adverse Effect.

 

8.19 Name; State of Organization; Chief Executive Office; Collateral Locations.

 

(a) As of the Closing Date, the exact legal name of each Borrower and Guarantor
is as set forth on the signature page of this Agreement and in Schedule 8.19
hereto. No Borrower or Guarantor has, during the five years prior to the date of
this Agreement, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, except as set forth in Schedule 8.19.

 

(b) As of the Closing Date, each Borrower and Guarantor is an organization of
the type and organized in the jurisdiction set forth in Schedule 8.19 and
Schedule 8.19 accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

 

(c) Schedule 8.19 identifies (i) the chief executive office and mailing address
of each Borrower and Guarantor, (ii) a location within the United States or
Canada at which a copy of Records concerning Accounts and Inventory of each
Borrower and Guarantor are maintained and (iii) any and all locations which are
not owned by a Borrower or Guarantor as of the date hereof where Inventory is
located (other than such locations where inventory is located having a value not
in excess of $150,000 at any one location, and not exceeding $1,000,000 in the
aggregate), and sets forth the owners and/or operators thereof, in each case
subject to the rights of any Borrower or Guarantor to move its chief executive
office, change its mailing address, change the location at which Records are
maintained or establish new locations in accordance with Sections 9.4 and 9.8
below.

 

110

 

 

8.20 Labor Disputes.

 

(a) Set forth on Schedule 8.20 is a list (including dates of termination) of all
collective bargaining or similar agreements between or applicable to each
Borrower and Guarantor and any union, labor organization or other bargaining
agent in respect of the employees of any Borrower or Guarantor on the date
hereof.

 

(b) Except as could not be reasonably expected to have a Material Adverse
Effect, there is (i) no unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened in writing against it, before the National Labor Relations
Board, and no grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against any Borrower or
Guarantor.

 

8.21 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor (other thenthan the
TL Deposit Account (as defined in the Intercreditor Agreement)) maintained at
any bank or other financial institution are set forth on Schedule 8.21 hereto,
subject to the right of each Borrower and Guarantor to establish new accounts in
accordance with Section 5.2 hereof.

 

8.22 Insurance. Schedule 8.22 sets forth a complete and correct listing of all
insurance that is (a) maintained by Borrowers and Guarantors and (b) material to
the business and operations of Parent and its Subsidiaries taken as a whole and
maintained by Subsidiaries other than Borrowers and Guarantors, in each case as
of the Closing Date, with the amounts insured (and any deductibles) set forth
therein.

 

8.23 Eligible Accounts. As of the date of any Borrowing Base Certificate, all
Accounts included in the calculation of Eligible Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” hereunder.

 

8.24 Eligible Inventory. As of the date of any Borrowing Base Certificate, all
Inventory included in the calculation of Eligible Inventory on such Borrowing
Base Certificate satisfy all requirements of an “Eligible Inventory” hereunder.

 

8.25 Interrelated Businesses. Borrowers and Guarantors make up a related
organization of various entities constituting an overall economic and business
enterprise. One or more of the Borrowers and Guarantors may from time to time
purchase or sell goods from, to or for the benefit of, or render services, make
loans or advances, or provide other financial accommodations to or for the
benefit of, one or more of the other Borrowers and Guarantors. Borrowers and
Guarantors each expect to derive substantial benefit from the Loans and other
financial accommodations hereunder.

 

8.26 OFAC. No Borrower, Guarantor or Subsidiary of any Borrower or Guarantor:
(a) is a Sanctioned Person, (b) has any of its assets in Sanctioned Entities, or
(c) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities. TheEntity. No proceeds of any
Loan will not be used and have not been used to fund any operations in, finance
any investments or activities in, or make any payments to,be directly (or, to
the knowledge of any Borrower or any Guarantor, indirectly) used for the purpose
of funding or financing any activities or business with a Person that at the
time of such funding or financing is a Sanctioned Person or a Sanctioned Entity.

 

111

 

 

8.27 True and Correct Disclosure. As of the Closing Date, all information
furnished by or on behalf of any Borrower or Guarantor to Agent and Lenders for
purposes of or in connection with this Agreement, the other Financing Agreements
or any transaction contemplated hereby or thereby, but excluding projections,
is, taken as a whole, true and correct in all material respects on the date as
of which such information is dated or certified and does not omit to state any
material fact necessary to make such information (taken as a whole) not
materially misleading in their presentation of Parent and its Subsidiaries
(taken as a whole) at such time in light of the circumstances under which such
information was provided. The written information hereafter furnished by or on
behalf of any Borrower or Guarantor to Agent or any Lender in any Borrowing Base
Certificate will be true and accurate in all material respects. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Effect, which has not been fully and accurately disclosed to
Agent in writing prior to the date hereof. It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of Parent and its Subsidiaries and (ii)
such assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

8.28 Delivery of Investment Documents. Borrowers have delivered to Agent a
complete copy of the Investment Documents (including all exhibits, schedules,
disclosure letters referred to therein or delivered pursuant thereto, if any)
and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof in any material respect.

 

SECTION 9. AFFIRMATIVE COVENANTS

 

9.1 Financial Statements.

 

(a) Borrowers shall furnish or cause to be furnished to Agent for Agent to make
available to each Lender (and Agent agrees to so make available such copies):

 

(i) as soon as available, but in any event not later than the fifth (5th)
Business Day after the ninetieth (90th) day following the end of each fiscal
year of Parent ending on or after November 1, 2009, a copy of the consolidated
balance sheet of Parent and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of operations, changes in common
stockholders’ equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification, exception,
explanation or comment, or qualification arising out of the scope of the audit,
by Ernst &Young, LLP or other independent certified public accountants of
nationally recognized standing acceptable to Agent in its reasonable judgment
(it being agreed that the furnishing of Parent’s annual report on Form 10-K for
such year, as filed with the United States Securities and Exchange Commission,
will satisfy the obligation under this Section 9.1(a)(i) with respect to such
year except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit);

 

112

 

 

(ii) as soon as available, but in any event not later than the fifth (5th)
Business Day after the forty-fifth (45th) day following the end of each of the
first three (3) quarterly periods of each fiscal year of Parent, the unaudited
consolidated balance sheet of Parent and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated statements of
operations and cash flows of Parent and its consolidated Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of Parent as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
Parent’s quarterly report on Form 10-Q for such quarter, as filed with the
United States Securities and Exchange Commission, will satisfy the obligations
under this Section 9.1(a)(ii) with respect to such quarter);

 

(iii) as soon as available, but in any event not later than the fifth (5th)
Business Day following the thirtieth (30th) day following the end of each fiscal
month (other than any month that is the last month of a fiscal quarter), the
unaudited consolidated monthly management reports of Parent and its consolidated
Subsidiaries (and to the extent prepared by or on behalf of Parent or any of its
Subsidiaries, unaudited consolidating monthly financial reports of Parent and
its consolidated Subsidiaries) as at the end of such month in form and scope
substantially consistent with prior monthly management reports of Parent
received by Agent and Lenders prior to the date hereof (or otherwise reasonably
satisfactory to Agent) including (A) an income report of Parent and its
consolidated Subsidiaries for such month, setting forth in comparative form the
figures for the immediately preceding fiscal month and as of the end of the
corresponding month during the previous fiscal year (and to the extent otherwise
prepared by or on behalf of Parent or any of its Subsidiaries, including a
comparative form to the figures for and as of the end of the corresponding month
in the business plan previously delivered applicable to such period under
Section 9.2(a)(iii) hereof) and (B) a balance sheet of Parent and its
consolidated Subsidiaries for such month setting forth in comparative form the
figures for the immediately preceding fiscal month and as of the end of the
immediately preceding fiscal year (and to the extent otherwise prepared by or on
behalf of Parent or any of its Subsidiaries, including a comparative form to the
figures for and as of the end of the corresponding month in the business plan
previously delivered applicable to such period under Section 9.2(a)(iii)
hereof); and

 

(b) All such financial statements delivered pursuant to Sections 9.1(a)(i) or
(a)(ii) to be (and, in the case of any financial statements delivered pursuant
to subsection 9.1(a)(ii) shall be certified by a Responsible Officer of Parent
as being) complete and correct in all material respects in conformity with GAAP
and to be (and, in the case of any financial statements delivered pursuant to
subsection 9.1(a)(ii) shall be certified by a Responsible Officer of Parent as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of any financial statements delivered pursuant to Section 9.1(a)(ii), for the
absence of certain notes).

 

9.2 Certificates; Other Information.

 

(a) Borrowers shall furnish or cause to be furnished to Agent for delivery to
each Lender (and Agent agrees to make and so deliver such copies):

 

(i) concurrently with the delivery of the financial statements and reports
referred to in Sections 9.1(a), a certificate signed by a Responsible Officer of
Parent substantially in the form of Exhibit I hereto, together with a schedule
thereto setting forth the calculations required to determine compliance (whether
or not such compliance is at the time required) with the covenant set forth in
subsection 11.1 and a written summary of material changes in GAAP and in the
consistent application thereof that materially affected the financial covenant
calculations for the applicable period;

 

(ii) concurrently with the delivery of the financial statements referred to in
Section 9.1(a), the insurance binder or other evidence of insurance for any
insurance coverage of Borrowers, Guarantors or any Subsidiary, if any, that was
renewed, replaced or modified during the period covered by such financial
statements;[Reserved.]

 

113

 

 

(iii) as soon as available, but in any event not later than the fifth (5th)
Business Day after the ninetieth (90th) day after the beginning of each fiscal
year of Parent, beginning with the fiscal year ending November 1, 2009, a copy
of the annual business plan by Parent of the projected operating budget
(including an annual consolidated balance sheet, income statement and statement
of cash flows of Parent and its Subsidiaries in each case substantially in the
same format and with the same scope of information as in the projections most
recently provided to Agent prior to the date hereof) for such fiscal year, which
projected financial statements shall be prepared on a monthly basis for such
year and shall represent the reasonable estimate by Borrowers and Guarantors of
the future financial performance of Parent and its Subsidiaries for the periods
set forth therein and shall have been prepared on the basis of the assumptions
set forth therein which Borrowers and Guarantors believe are reasonable as of
the date of preparation in light of current and reasonably anticipated business
conditions (it being understood that actual results may differ from those set
forth in such projected financial statements), each such business plan to be
accompanied by a certificate signed by a Responsible Officer of Parent to the
effect that such Responsible Officer believes such projections to have been
prepared on the basis set forth herein;

 

(iv) substantially at the same time aswithin five (5) Business Days of when the
same are sent, copies of all financial statements and reports which Parent sends
to its public security holders, and at substantially the same time aswithin five
(5) Business Days of when the same are filed, copies of all financial statements
and periodic reports which Parent may file with the United States Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(v)substantially at the same time as within five (5) Business Days of when the
same are filed, copies of all registration statements and any amendments and
exhibits thereto, which Parent may file with the United States Securities and
Exchange Commission or any successor or analogous Governmental Authority, and
such other documents or instruments as may be reasonably requested by Agent in
connection therewith; and

 

(vi) promptly, such additional financial and other information as Agent or any
Lender may from time to time reasonably request.

 

(b) Borrowers and Guarantors hereby acknowledge that, subject to Section 15.5,
Agent and/or its Affiliates may make available to Lenders and Issuing Bank
materials and/or information provided by or on behalf of Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system.

 

(c) Agent is hereby authorized to deliver a copy of any financial statement or
any other information relating to the business of Borrowers and Guarantors to
any court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant
subject to Section 15.5 hereof. Each Borrower and Guarantor hereby irrevocably
authorizes and requests that all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor with copies to Administrative Borrower. Agent will not meet with
the accountants or auditors except after reasonable prior notice to
Administrative Borrower and with the invitation to a Responsible Officer of
Parent to be present.

 

114

 

 

9.3 Payment of Obligations. Each Borrower and Guarantor shall, and shall cause
any Subsidiary to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its obligations of
whatever nature, including taxes, except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of Parent or any of its Subsidiaries, as the
case may be or (b) to the extent such failure to pay, discharge or otherwise
satisfy the same could not reasonably be expected to have a Material Adverse
Effect.

 

9.4 Conduct of Business and Maintenance of Existence.

 

(a) Each Borrower and Guarantor shall at all times (i) preserve, renew and keep
in full force and effect its corporate or other organizational existence and
rights and franchises with respect thereto and (ii) maintain in full force and
effect all licenses, approvals, authorizations and Permits necessary to carry on
its business, and (iii) comply with all applicable Anti-Terrorism Laws, and (iv)
comply with all Contractual Obligations and Requirements of Law (other than
Anti-Terrorism Laws), except (A) in each case as permitted under Section 10.1
hereof or otherwise permitted hereunder or under any of the other Financing
Agreements or (B) under clauses (i), (ii) or (iviii) of this Section, as
applicable, where the failure to do so, individually or in the aggregate, has or
could not reasonably be expected to have a Material Adverse Effect.

 

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than fifteen
(15) days (or such shorter time as Agent may agree) prior written notice from
Administrative Borrower of such proposed change in its corporate name, which
notice shall accurately set forth the new name; and (ii) Agent shall have
received a copy of the amendment to the certificate of incorporation,
certificate of formation or other organizational document of such Borrower or
Guarantor, as applicable, providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation or organization of such
Borrower or Guarantor as soon as it is available.

 

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
fifteen (15) days’ (or such shorter time as Agent may agree) prior written
notice from Administrative Borrower of such proposed change. No Borrower or
Guarantor shall change its type of organization, jurisdiction of organization or
other legal structure (except that a Borrower, Guarantor or Subsidiary may
convert (either directly or by way of merger) into a corporation, limited
liability company or limited partnership or other form of legal entity
acceptable to Agent), unless Agent shall have received prior written notice from
Administrative Borrower of such proposed change, which notice shall accurately
set forth a description of the new form, and Agent shall have received such
agreements, documents, and instruments as Agent may deem reasonably necessary or
desirable in connection therewith and in no event will any Borrower or Guarantor
change its jurisdiction to a jurisdiction outside the United States, without the
prior written consent of Agent and Required Lenders.

 

(d) No Borrower or Guarantor shall change the location set forth on Schedule
8.19 hereto at which a copy of all Records with respect to Accounts and
Inventory of each Borrower and Guarantor are maintained, unless Agent shall have
received prior written notice of the intention to change such location, which
notice shall specify the new location in the United States of America at which
such Records are proposed to be maintained.

 

115

 

 

9.5 Maintenance of Property; Insurance.

 

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to (i) at
all times, keep all property useful and necessary in the business of Parent and
its Subsidiaries, taken as a whole, in good working order and condition and
maintain with financially sound and reputable insurance companies insurance on
all property material to the business of Parent and its Subsidiaries, taken as a
whole, in at least such amounts (subject to customary deductibles with respect
to policies of insurance issued by third parties and self-insured retentions
other than, as to such self-insured retentions, with respect to Revolving Loan
Priority Collateral having an aggregate value in excess of $500,000) and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are consistent with the past practices
of the Parent and its Subsidiaries and otherwise as are usually insured against
in the same general area by companies engaged in the same or a similar business;
(ii) furnish to Agent, upon written request, information in reasonable detail as
to the insurance carried; and (iii) ensure that at all times Agent shall be
named as additional insured with respect to liability policies (but without any
liability for any premiums) and as a loss payee as its interests may appear with
respect to casualty insurance policies pursuant to a non-contributory lender’s
loss payable endorsements in form and substance satisfactory to Agent. Such
lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Agent as its interests may appear and further
specify that Agent and Lenders shall be paid regardless of any act or omission
by any Borrower, Guarantor or any of its or their Affiliates. All such policies
shall provide for at least thirty (30) prior written notice to Agent of any
cancellation or reduction of coverage. At any time an Event of Default exists or
has occurred and is continuing, subject to the Intercreditor Agreement, Agent
may act as attorney for each Borrower and Guarantor in obtaining, adjusting and
settling such insurance with respect to Revolving Loan Priority Collateral.
Unless and until an Event of Default or a Dominion Event exists or has occurred
and is continuing (including after giving effect to any event giving rise to any
claim under such insurance policies, including, but not limited to, any
reduction in the Borrowing Base as a result of any loss, damage, destruction or
other casualty with respect to any Collateral giving rise to any insurance
claim), (A) Agent shall turn over to Administrative Borrower any amounts
received by it as loss payee under any casualty insurance maintained by Parent
and its Subsidiaries, the disposition of such amounts to be subject to the
mandatory prepayments provided for herein and (B) Parent and/or the applicable
Borrower or Guarantor shall have the sole right to adjust or settle any claims
under such insurance.

 

(b) With respect to any Real Property of Borrowers and Guarantors subject to a
Mortgage:

 

(i) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Borrower or Guarantor shall maintain or cause to be
maintained, flood insurance to the extent required by law.

 

(ii) The applicable Borrower or Guarantor promptly shall comply with and conform
to (A) all provisions of each such insurance policy, and (B) all requirements of
the insurers applicable to such party or to such property or to the use, manner
of use, occupancy, possession, operation, maintenance, alteration or repair of
such property, except for such non-compliance or non-conformity as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The applicable Borrower or Guarantor shall not use or permit the
use of such property in any manner which could reasonably be expected to result
in the cancellation of any insurance policy or could reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to Section 9.5(a).

 

116

 

 

(iii) If any Borrower or Guarantor is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which could
reasonably be expected to have a Material Adverse Effect, then Agent, at its
option upon ten (10) days’ written notice to Administrative Borrower, may effect
such insurance from year to year at rates substantially similar to the rate at
which such Borrower or Guarantor had insured such property, and pay the premium
or premiums therefor, and Borrowers shall pay to Agent on demand such premium or
premiums so paid by Agent, which shall be part of the Obligations.

 

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $5,000,000 Administrative
Borrower shall give prompt notice thereof to Agent. All insurance proceeds paid
or payable in connection with any damage or casualty to any property shall be
applied in the manner specified in Section 9.5(a).

 

9.6 Notices. Borrowers and Guarantors shall promptly, but in any event within
five (5) Business Days after a Responsible Officer knows or reasonably should
know, notify Agent and each Lender of: (a) the occurrence of any Default or
Event of Default; (b) any default or event of default under any Contractual
Obligation of Parent or any of its Subsidiaries, other than as previously
disclosed in writing to Agent and Lenders, which could reasonably be expected to
have a Material Adverse Effect; (c) any litigation, investigation or proceeding
which may exist at any time between Parent or any of its Subsidiaries and any
Governmental Authority, which in either case, has or could reasonably be
expected to have a Material Adverse Effect; (d) the occurrence of any default or
event of default under the Term Loan Documents or the Convertible Notes; (e) any
litigation or proceeding involving Collateral or affecting Parent or any of its
Subsidiaries that is reasonably likely to result in an adverse determination
and, if adverse, could reasonably be expected to have a Material Adverse Effect;
(f) the occurrence of any ERISA Event; (g) the receipt of written notice of any
material violation of any law which could reasonably be expected to have a
Material Adverse Effect; (h) any release or discharge by Parent or any of its
Subsidiaries of any Hazardous Materials required to be reported under applicable
Environmental Laws to any Governmental Authority, unless Parent reasonably
determines that the total costs arising out of such release or discharge could
not reasonably be expected to have a Material Adverse Effect; (i) any condition,
circumstance, occurrence or event not previously disclosed in writing to Agent
that could reasonably be expected to result in liability or expense under
applicable Environmental Laws, unless Parent reasonably determines that the
total costs arising out of such condition, circumstance, occurrence or event
could not reasonably be expected to have a Material Adverse Effect or could not
reasonably be expected to result in the imposition of any Lien or other material
restriction on the title, ownership or transferability of any facilities and
properties owned, leased or operated by Parent or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect; and any
proposed action to be taken by Parent or any of its Subsidiaries that could
reasonably be expected to subject Parent or any of its Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless Parent reasonably determines that the total costs arising out of
such proposed action could not reasonably be expected to have a Material Adverse
Effect; (j) any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance; (k) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral, either individually or in the aggregate, in excess
of $1,000,000 is located. In addition, Borrowers and Guarantors shall notify
Agent and each Lender at any time that a Responsible Officer has actual
knowledge of, and has determined that, there has been a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Parent (and, if applicable, the relevant Affiliate or
Subsidiary) setting forth details of the occurrence referred to therein and
stating what action Parent (or, if applicable, the relevant Affiliate or
Subsidiary) proposes to take with respect thereto. Borrowers and Guarantors
shall furnish to Agent notice in writing of the details of any merger,
consolidation or amalgamation or wind up, liquidation or dissolution of any
Subsidiary of Parent as permitted pursuant to Section 10.1(c).

 

117

 

 

9.7 Environmental Laws. Each Borrower and Guarantor shall, and shall cause any
Subsidiary to,

 

(a) (i) comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
Parent or its Subsidiaries, in each case under clauses (i), (ii) or (iii) where
the failure to do so has or could reasonably be expected to have a Material
Adverse Effect;

 

(b) promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) where the failure to comply has or could reasonably be
expected to result in a Material Adverse Effect or (ii) as to which: (A)
appropriate reserves have been established in accordance with GAAP; (B) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (C) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest has or could reasonably
be expected to result in a Material Adverse Effect;

 

(c) maintain its existing program, if any, reasonably designed to ensure that
all the properties and operations of Parent and its Subsidiaries are
periodically reasonably reviewed by competent personnel to identify and promote
compliance with and to reasonably and prudently manage any material costs
related to compliance with Environmental Laws that affect Parent or any of its
Subsidiaries, including compliance and liabilities relating to: discharges to
air and water; acquisition, transportation, storage and use of Hazardous
Materials; waste disposal; species protection; and recordkeeping required under
Environmental Laws.

 

9.8 New Inventory Locations. Each Borrower and Guarantor may only open any new
location where any Inventory may be stored so long as (a) such locations are
within the United States or its territories or Canada, (b) if it is a warehouse
or distribution center such location is set forth in the applicable report
provided for in Section 7.1(a) to the extent required under such Section or for
any other location where Inventory having an aggregate value in excess of
$150,000 is stored, Agent has received five (5) Business Days’ written notice
within the time of the opening of any such new location and (c) upon Agent’s
request, such Borrower or Guarantor shall use commercially reasonable efforts to
obtain Collateral Access Agreements with respect to such locations (it being
understood that Borrowers shall not be required to incur any expense, provide
any security or agree to any adverse term or condition required in order to
obtain such Collateral Access Agreements).

 

9.8 [Reserved].

 

9.9 Compliance with ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, each Borrower and Guarantor shall, and shall cause each
of its ERISA Affiliates to: (a) maintain each Plan in compliance with the
applicable provisions of ERISA, the Code and other Federal and State law; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; (c) not terminate any Pension Plan so as to incur any
liability to the Pension Benefit Guaranty Corporation; (d) not allow or suffer
to exist any prohibited transaction involving any Plan or any trust created
thereunder which would subject such Borrower, Guarantor or such ERISA Affiliate
to a tax or other liability on prohibited transactions imposed under Section
4975 of the Code or ERISA; (e) make all required contributions to any Plan which
it is obligated to pay under Section 302 of ERISA, Section 412 of the Code or
the terms of such Plan; (f) not allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such Pension Plan; (g)
not engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; or (h) not allow or suffer to exist any occurrence of a reportable event
or any other event or condition which presents a risk of termination by the
Pension Benefit Guaranty Corporation of any Plan that is a single employer plan,
which termination could result in any liability to the Pension Benefit Guaranty
Corporation.

 

118

 

 

9.10 End of Fiscal Years. Each Borrower and Guarantor shall, for financial
reporting purposes, cause its, and each of its Subsidiary’s fiscal years to end
on the Sunday closest to October 31st in any calendar year.

 

9.11 Additional Guaranties and Collateral Security; Further Assurances.

 

(a) In the case of the formation or acquisition by a Borrower or Guarantor of
any Subsidiary after the date hereof (other than a Foreign Subsidiary or any
Subsidiary of a Foreign Subsidiary), as to any such Subsidiary, (i) the Borrower
or Guarantor forming such Subsidiary shall cause any such Subsidiary to execute
and deliver to Agent, in form and substance reasonably satisfactory to Agent, a
joinder agreement to the Financing Agreements in order to make such Subsidiary a
party to this Agreement as a “Borrower” if it owns accounts or inventory that
would constitute Eligible Accounts and Eligible Inventory or otherwise as a
“Guarantor”, and a party to any guarantee as a “Guarantor” or pledge agreement
as a “Pledgor”, in each case as applicable, which joinder agreement shall
include, but not be limited to, supplements and amendments hereto and to any of
the other Financing Agreements, authorization to file UCC financing statements,
Collateral Access Agreements (to the extent required under Section 9.8), other
agreements, documents or instruments contemplated under Section 5.2, corporate
resolutions and other organization and authorizing documents of such Person,
and, in addition, as a condition to any assets of such Subsidiary being included
the Borrowing Base, except as Agent may otherwise agree, Agent shall have
received favorable opinions of counsel to such person with respect to the
enforceability of such joinder agreement and that as a result, the agreements to
which such Subsidiary has been joined constitute the valid, binding and
enforceable obligations of such Subsidiary, enforceable against it in accordance
with the respective terms of such agreements and (ii) the Borrower or Guarantor
forming such Subsidiary shall comply with the terms of Section 5.2 hereof with
respect to the Equity Interests of such Subsidiary.

 

(b) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a fair market value at the time of acquisition of at
least $2,000,000, in which any Borrower or Guarantor acquires ownership rights
at any time after the Closing Date, promptly following any request by Agent
grant to Agent a Lien of record on all such owned real property and fixtures,
upon terms reasonably satisfactory in form and substance to Agent, and in
accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided,
that, (i) nothing in this Section 9.11(b) shall defer or impair the attachment
or perfection of any security interest in any Collateral covered by any of the
Financing Agreements which would attach or be perfected pursuant to the terms
thereof without action by Parent, any of its Subsidiaries or any other Person,
(ii) no such Lien shall be required to be granted as contemplated by this
Section 9.11(b) on any owned real property or fixtures the acquisition of which
is financed, or is to be financed within any time period permitted by Section
10.3(b), in whole or in part through the incurrence of Indebtedness permitted by
subsection 10.3(b), until such Indebtedness is repaid in full (and not
refinanced as permitted by subsection 10.3). In connection with any such grant
to Agent of a Lien of record on any such real property in accordance with this
subsection, Parent or such Subsidiary shall deliver or cause to be delivered to
Agent any title searches in connection with such grant of such Lien obtained by
it in connection with the acquisition of such ownership rights in such real
property or any title search as Agent shall reasonably request (in light of the
value of such real property and the cost and availability of such title search
and whether the delivery of such title search would be customary in connection
with such grant of such Lien in similar circumstances).

 

119

 

(c) At the request of Agent at any time and from time to time, Borrowers and
Guarantors shall, at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be reasonably necessary or
proper to evidence, perfect, maintain and enforce (to the extent provided
herein) the security interests and the Lien (subject to Permitted Liens) in the
Collateral and to otherwise effectuate the provisions of this Agreement or any
of the other Financing Agreements. Notwithstanding anything to contrary in this
Agreement, with respect to assets of the type constituting Term Loan Priority
Collateral, no Borrower or Guarantor shall be required to take any action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction in
order to create any security interests in assets located or titled outside of
the U.S. or to perfect any security interests (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction).

 

9.12 Costs and Expenses. Borrowers and Guarantors shall pay to Agent, promptly
after demand and identification thereof by Agent, all reasonable costs and
expenses paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, syndication, administration, collection,
liquidation, enforcement and defense of the Obligations, Agent’s rights in the
Collateral, this Agreement, the other Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all reasonable costs
and expenses of filing or recording (including UCC financing statement filing
taxes and fees, documentary taxes, intangibles taxes and mortgage recording
taxes and fees, if applicable) (and the amount of all fees required to be paid
under any law, regulation or otherwise by any Governmental Authority shall be
reasonable for purposes of this clause (a)), (b) reasonable costs and expenses
and fees for insurance premiums, environmental audits, title insurance premiums,
surveys, assessments, engineering reports and inspections, appraisal fees and
search fees, background checks, costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Concentration Accounts, together with Agent’s reasonable customary charges
and fees with respect thereto, in each case with respect to environmental
audits, title insurance premiums, surveys, engineering reports and otherwise
solely with respect to Term Loan Priority Collateral, approved by Administrative
Borrower (other than during the continuance of an Event of Default), such
approval not to be unreasonably withheld, conditioned or delayed; (c) customary
charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) reasonable costs and expenses incurred by Issuing Bank and
Swing Line Lender in connection with the arrangements relating to a Defaulting
Lender as provided in Section 6.13; (e) actual costs and expenses of preserving
and protecting the Collateral; (f) actual costs and expenses paid or incurred in
connection with obtaining payment of the Obligations, enforcing the security
interests and liens of Agent in the Collateral, selling or otherwise realizing
upon the Collateral, and otherwise enforcing the provisions of this Agreement
and the other Financing Agreements; (g) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day), subject to the limitations set forth in Section 7.7
hereof; and (h) the reasonable fees and disbursements of counsel (including
legal assistants) to Agent in connection with any of the foregoing and in
addition, at any time an Event of Default exists or has occurred and is
continuing, the reasonable fees and disbursements of one counsel (including
legal assistants) to Lenders in connection with matters described in clauses (e)
or (f) above. Notwithstanding the foregoing, except for taxes described in
section 9.12(a), none of Borrowers and Guarantor shall have any obligation under
this section 9.12 to Agent, Issuing Bank or any Lender with respect to any
Taxes.

 

120

 

 

SECTION 10. NEGATIVE COVENANTS

 

10.1 Limitation on Fundamental Changes.

 

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
directly or indirectly,

 

(a) enter into any merger, consolidation or amalgamation with any other Person
or permit any other Person to merge into or with or consolidate with it, except
that (i) any Subsidiary of Parent may be merged, consolidated or amalgamated
with or into Parent (provided that Parent shall be the continuing or surviving
entity) or with or into any one or more wholly owned Subsidiaries of Parent
(provided that the wholly owned Subsidiary or Subsidiaries of Parent shall be
the continuing or surviving entity); provided that if a party to such merger,
consolidation or amalgamation is a Borrower or Guarantor, the continuing or
surviving entity shall be a Borrower or Guarantor, (ii) any Subsidiary of Parent
may be merged, consolidated or amalgamated pursuant to a Permitted Acquisition
or Permitted Disposition, and (iii) Parent may be merged, consolidated or
amalgamated with or into a Parent Entity; provided, that, (A) if the Parent
Entity shall be the continuing or surviving entity, such Parent Entity shall
expressly assume all of the obligations of Parent under this Agreement and the
other Financing Agreement to which Parent is a party executed and delivering to
Agent a joinder and such other agreements, documents and instruments as Agent
may reasonably request, in a form reasonably satisfactory to Agent (and
thereafter shall be deemed to be “NCI Building Systems” and “Parent” for all
purposes under this Agreement and such other Financing Agreements) and (B) after
giving effect thereto, no Change of Control shall occur;

 

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any of its Equity Interests or any of its property or assets to any other
Person, except for Permitted Dispositions; provided, that, to the extent that
any Disposition of any property or assets constituting Collateral is made as
permitted by Section 10.1(a)(ii) or this Section 10.1(b), (including through any
Disposition of any Subsidiary owning any such property or assets), other than to
a Borrower or Guarantor, or to the extent that Agent and Required Lenders may
consent to any other sale or other Disposition of any property or assets,
concurrently with, and subject to the satisfaction of the conditions to such
sale or other Disposition (including the receipt of the Net Cash Proceeds
related thereto), effective upon the transfer of the title and ownership of such
property or assets (including through any Disposition of any Subsidiary), (i)
the Lien of Agent on the property or assets for which title and ownership is
transferred shall be released and (ii) upon the written request of
Administrative Borrower, Agent shall, at Borrowers’ expense, and Lenders hereby
authorize Agent to, cause to be filed a UCC financing statement amendment or
other release documents and take such other action necessary or reasonably
desirable to evidence and effect the release by Agent of such property or assets
from its security interest granted hereunder and under any other Financing
Agreement and, if there is a Mortgage on such Collateral, execute and deliver to
Administrative Borrower a release instrument with respect thereto; or

 

(c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
or Subsidiary of Parent may wind up, liquidate and dissolve; provided, that, in
connection with any such winding up, liquidation or dissolution, (i) any
Collateral of the Person so winding up, liquidating or dissolving that is a
Borrower or Guarantor shall be duly and validly transferred and assigned to a
Borrower or Guarantor and Agent shall maintain and have a perfected Lien upon
all such assets and properties as so transferred on the terms and with the
priority provided for in the Financing Agreements and (ii) in the case of a
Borrower, (A) such Borrower shall not have any property or assets constituting
Revolving Loan Priority Collateral and Agent shall have received a Borrowing
Base Certificate that does not include any assets of such Borrower as part of
the calculation of the Borrowing Base, and (B) simultaneously with the
commencement of such winding up, liquidation or dissolution, its right to borrow
hereunder shall automatically terminate and Agent and Lenders shall have no
further obligations to make any Loans to, or provide any Letters of Credit for,
such Person.

 

121

 

 

10.2 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, Lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, except
the Permitted Liens.

 

10.3 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee of any
Indebtedness, obligations or dividends of any other Person (other than pursuant
to Permitted Guarantees), except:

 

(a) the Obligations;

 

(b) Indebtedness arising after the date hereof (including pursuant to Capital
Leases) either:

 

(i) incurred to finance or refinance the acquisition, leasing, construction or
improvement of Equipment or Real Property or other fixed or capital assets, or

 

(ii) secured by security interests, mortgages or other Liens on Equipment or
Real Property or other fixed or capital assets acquired after the date hereof,
or

 

(iii) otherwise in respect of Capital Leases;

 

provided, that, (A) the aggregate principal amount of Indebtedness incurred
under this clause (b) in any fiscal year of Parent shall not exceed $10,000,000
in the aggregate; provided, that, in the event that the aggregate principal
amount of such Indebtedness incurred during any fiscal year commencing with the
fiscal year of Parent ending on November 2, 2009 is less than $10,000,000 for
such year, the amount by which $10,000,000 exceeds the amount of the
Indebtedness incurred in such year may be carried forward to and incurred during
the subsequent fiscal year only and in no event shall the aggregate principal
amount of such Indebtedness incurred in any fiscal year after giving effect to
any carry forward of amounts from the prior fiscal year or otherwise exceed
$20,000,000 in the aggregate, and (B) any security interests, mortgages or other
Liens on Equipment or Real Property provided for above shall not apply to any
property or assets constituting Revolving Loan Priority Collateral;

 

(c) Indebtedness of any Borrower, Guarantor or Existing Foreign Subsidiary to
any other Borrower or Guarantor or any other Subsidiary of Parent;

 

(d) Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are not for speculative purposes, and (ii) are with reputable
financial institutions or vendors;

 

(e) Indebtedness under the Term Loan Documents; provided, that, (iA) the
aggregate principal amount of such Indebtedness shall not exceed (x) $250.0
million plus (y) additional amounts if, after giving effect to any incurrence of
such additional amounts, the Consolidated Secured Leverage Ratio shall not
exceed 3.50 to 1.00 and (iiB) such Indebtedness is, and at all times shall be,
subject to the terms and conditions of the Intercreditor Agreement;

 

122

 

 

(f) Indebtedness evidenced by the Convertible Notes in the aggregate principal
amount outstanding not to exceed $9,000,000; provided, that, all such
Indebtedness shall be repaid, redeemed, defeased, discharged or otherwise
acquired or retired in full no later than January 15, 2010, with payment
therefor to be made only from the Convertible Note Account;

 

(g) Indebtedness to an insurance company or Affiliate thereof arising pursuant
to financing of insurance premiums payable on insurance policies maintained by
any Borrower or Guarantor or any Subsidiary;

 

(h) unsecured Indebtedness of Parent or any of its Subsidiaries incurred to
finance all or a portion of the purchase price for any Permitted Acquisition;
provided, that, (i) such Indebtedness is incurred prior to or substantially
contemporaneously with the consummation of such acquisition or within three (3)
months thereafter, (ii) if such Indebtedness is owed to a Person other than the
Person from whom such acquisition is made or any Affiliate thereof, such
Indebtedness shall be on terms and conditions reasonably satisfactory to Agent
and the aggregate principal amount of such Indebtedness, shall not exceed fifty
(50%) percent of the purchase price of such acquisition (or such greater
percentage as shall be reasonably satisfactory to Agent) and (iii) as of the
date of incurring such Indebtedness and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing;

 

(i) Indebtedness assumed by Parent or any of its Subsidiaries (or of any Person
acquired) pursuant to a Permitted Acquisition; provided that (i) such
Indebtedness shall not have been incurred by any party in contemplation of the
acquisition and (ii) immediately after giving effect to such acquisition, no
Event of Default shall exist or have occurred and be continuing;

 

(j) Indebtedness evidenced by any senior notes or other senior debt securities
or other senior indebtedness or Subordinated Debt arising after the date hereof;
provided, that: (i) no principal payments in respect of such Indebtedness shall
be due earlier than six (6) months after the Maturity Date, other than for
mandatory prepayments based on asset dispositions and change of control, (ii)
subject to the Intercreditor Agreement, the Net Cash Proceeds of such
Indebtedness shall be paid to Agent for application to the Obligations to the
extent required under Section 2.5(c), (iii) to the extent such Indebtedness is
secured, such Indebtedness is subject to the terms of the Intercreditor
Agreement or an intercreditor agreement in form and substance reasonably
satisfactory to Agent, (iv) the aggregate principal amount of all such
Indebtedness incurred pursuant to this Section 10.3(j) shall not exceed
$100,000,000 at any time outstanding, and (v) as of the date of incurring such
Indebtedness and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing;

 

(k) Indebtedness in respect of performance bonds, bid bonds, material and supply
bonds, tax bonds, appeal bonds, surety bonds, judgment bonds, replevin and
similar bonds and obligations, in each case provided or entered into in the
ordinary course of business;

 

(l) Indebtedness arising in connection with the endorsement of instruments for
deposit or collection in the ordinary course of business;

 

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that, (i) such Indebtedness is extinguished within
two (2) Business Days of incurrence and (ii) the aggregate principal amount of
such Indebtedness outstanding at any time shall not exceed $3,000,000;

 

(n) Indebtedness incurred in respect of Bank Products (other than Hedge
Agreements), or credit card and stored value card processing and administrative
services, cash management obligations, netting services, overdraft protection
and similar arrangements in the ordinary course of business in each case arising
under standard terms of any Bank Product Provider (or, (i) with respect to
credit card and stored value card processing and administrative services and
(ii) in the case of any Foreign Subsidiary, any other financial institution), at
which Parent or any Subsidiary maintains an overdraft, cash pooling or similar
facility or agreement;

 

123

 

 

(o) Indebtedness in respect of obligations evidenced by bonds, debentures, notes
or similar instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted under this Section 10.3;

 

(p) accretion of the principal amount of obligations evidenced by bonds,
debentures, notes or similar instruments in respect of Indebtedness otherwise
permitted under this Section 10.3 issued at any original issue discount;

 

(q) Guaranty Obligations in respect of Indebtedness of a Borrower, Guarantor or
a Subsidiary to the extent that such Indebtedness is otherwise permitted
pursuant to this Section 10.3;

 

(r) Indebtedness of any Foreign Subsidiary (other than a Borrower or Guarantor);

 

(s) Indebtedness of Parent or any of its Subsidiaries arising after the date
hereof in connection with the issuance by any State, county or municipal
industrial development authority or similar Governmental Authority of industrial
development or revenue bonds or similar obligations secured by Real Property or
Equipment or other fixed or capital assets leased to and operated by Parent or
such Subsidiary; provided, that, Parent or any such Subsidiary may obtain title
to such assets free and clear of any Lien related to such industrial development
or revenue bonds or similar obligations at any time by optionally canceling such
bonds or obligations, paying a nominal fee and terminating such financing
transaction;

 

(t) Indebtedness of Parent or any of its Subsidiaries arising after the date
hereof in connection with the issuance by any State, county or municipal
industrial development authority or similar Governmental Authority of industrial
development or revenue bonds or similar obligations secured by Real Property or
Equipment or other fixed or capital assets leased to and operated by Parent or
such Subsidiary that were issued in connection with the financing of, or the
renewal, extension, replacement, refinancing or rollover of financing with
respect to, such assets; provided, that, (i) the aggregate principal amount of
such Indebtedness outstanding at any time shall not exceed $30,000,000, and (ii)
as of the date any such Indebtedness is incurred and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;

 

(u) Indebtedness consisting of the obligations of Borrowers and Guarantors under
the Existing Letters of Credit as in effect on the date hereof for their
unexpired term, exclusive of any renewals or extensions thereof;

 

(v) the Indebtedness set forth on Schedule 10.3 hereto; and

 

(w) Indebtedness of any Borrower or Guarantor arising after the date hereof
issued in exchange for, or the proceeds of which are used to extend, refinance,
replace or substitute for, in whole or in part, Indebtedness permitted under
Sections 10.3(b), 10.3(e), 10.3(h), 10.3(i), 10.3(j), 10.3(o), 10.3(p), 10.3(r),
10.3(t), or 10.3(v) hereof (the “Refinancing Indebtedness”); provided, that, (i)
as to any such Refinancing Indebtedness under Section 10.3(e) or 10.3(j), the
Refinancing Indebtedness shall have a Weighted Average Life to Maturity and a
final maturity equal to or greater than the Weighted Average Life to Maturity
and the final maturity, respectively, of the Indebtedness being extended,
refinanced, replaced, or substituted for, (ii) the Refinancing Indebtedness
shall rank in right of payment no more senior than, and be at least subordinated
(if subordinated) in right of payment to, the Obligations as the Indebtedness
being extended, refinanced, replaced or substituted for, (iii) as of the date of
incurring such Indebtedness and after giving effect thereto, no Event of Default
shall exist or have occurred and be continuing, (iv) the principal amount (or
accreted value, if applicable) of such Refinancing Indebtedness (less any
original issue discount, if applicable) shall not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so extended, refinanced,
replaced or substituted for (plus the amount of accrued interest and premium
(including applicable prepayment penalties) thereon, plus discounts, commissions
and other reasonable fees and expenses incurred in connection therewith), (v)
the Refinancing Indebtedness may be secured by substantially the same or all or
part of the property or assets (including after-acquired property as applicable)
as the Indebtedness so extended, refinanced replaced or substituted for;
provided, that, that, such security interests (if any) with respect to the
Refinancing Indebtedness shall have a priority no more senior than, and be at
least as subordinated, if subordinated (on terms and conditions substantially
similar to (or no less favorable to the Lenders than) the subordination
provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise reasonably acceptable to Agent) as the
security interests with respect to the Indebtedness so extended, refinanced,
replaced or substituted for; and

 

124

 

 

(x) unsecured Indebtedness not otherwise permitted by the preceding clauses of
this Section 10.3; provided, that, the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $5,000,000.;

 

(y) unsecured Indebtedness not otherwise permitted by the preceding clauses of
this Section 10.3; provided, that, after giving effect to the incurrence of such
Indebtedness, the Consolidated Total Leverage Ratio shall not exceed 4.50 to
1.00; and

 

(z) (1) The Centria Financing and (2) any Indebtedness issued in exchange for,
or the proceeds of which are used to extend, refinance, replace or substitute
for, in whole or in part, the Centria Financing or any Indebtedness issued in
exchange for, or the proceeds of which are used to extend, refinance, replace or
substitute, in whole or in part any such Indebtedness (collectively, “Centria
Refinancing Indebtedness”), in an aggregate principal amount not to exceed the
sum of (x) $275,000,000, (y) an amount sufficient to fund original issue
discount or upfront fees incurred in connection with (1) the Centria Financing
or (2) Centria Refinancing Indebtedness incurred to refinance, replace or
substitute Centria Financing comprising a customary bridge financing incurred to
consummate the Centria Transactions and (z) the amount of accrued interest and
premium (including applicable prepayment penalties) on the Indebtedness
extended, refinanced, replaced or substituted for, plus discounts, commissions
and other fees and expenses in connection therewith, provided, that, (i) as to
any Centria Refinancing Indebtedness (other than Centria Refinancing
Indebtedness extending, refinancing, replacing or otherwise substituting for
Centria Financing which is in the form of a customary bridge financing), as of
the date of incurrence, no Event of Default shall exist or have occurred and be
continuing and (ii) as to any Centria Refinancing Indebtedness, the Centria
Refinancing Indebtedness shall have a Weighted Average Life to Maturity and a
final maturity equal to or greater than the Weighted Average Life to Maturity
and the final Maturity respectively, of the Indebtedness being extended,
refinanced, replaced or substituted for.

 

For purposes of determining compliance with this Section 10.3, in the event that
any Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (xz) above, Administrative
Borrower shall classify such item of Indebtedness and may include the amount and
type of such Indebtedness in one or more of such clauses (including in part
under one such clause and in part under another such clause).

 

125

 

 

10.4 Investments. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, directly or indirectly, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any capital contribution or other
investment in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit or all or a substantial part of the assets or
property of any other Person (whether through purchase of assets, merger or
otherwise), or acquire any Subsidiaries (each of the foregoing an “Investment”),
or agree to do any of the foregoing, except subject to and conditioned upon the
prior written consent of Agent and Lenders to the extent required hereunder,
except (a) Permitted Investments and (b) Permitted Acquisitions. For purposes of
determining compliance with this Section 10.4, in the event that any Investment
meets the criteria of more than one of the types of Investments described in the
definitions of the terms Permitted Investments and Permitted Acquisitions,
Administrative Borrower shall classify such item of Investment and may include
the amount and type of such Investment in one or more of such clauses (including
in part under one such clause and in part under another such clause).

 

Notwithstanding the foregoing, nothing in this Section 10.4 shall prohibit the
2012 Transactions or the Centria Transactions. Notwithstanding anything to the
contrary contained herein, upon the request of Administrative Borrower (which,
for the avoidance of doubt, may be prior to the consummation of the Metl-Span
Acquisition or the Centria Acquisition, as applicable), Agent shall use best
efforts to initiate, as soon as commercially practicable, a field examination
with respect to the business and assets to be acquired pursuant to the Metl-Span
Acquisition or the Centria Acquisition, as applicable, in accordance with
Agent’s customary procedures and practices and as otherwise required by the
nature and circumstances of the business to be acquired pursuant to the
Metl-Span Acquisition or the Centria Acquisition, as applicable.

 

10.5 Restricted Payments. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, declare or make, or agree to pay or make (except
subject to and conditioned on the prior written consent of Agent and Lenders to
the extent required hereunder), directly or indirectly, any Restricted Payment,
except:

 

(a) any Subsidiary of Parent may make Restricted Payments with regard to its
Equity Interests to Parent or to a wholly-owned Subsidiary of Parent which owns
Equity Interests therein;

 

(b) any non-wholly-owned Subsidiary of Parent may make Restricted Payments to
holders of its Equity Interests so long as Parent or its respective Subsidiary
which owns the Equity Interests in the Subsidiary making such Restricted
Payments receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary making such
Restricted Payments and taking into account the relative preferences, if any, of
the various classes of Equity Interests of such Subsidiary);

 

(c) Parent may pay cash dividends or distributions to any Parent Entity that are
used to reimburse or pay all reasonable fees and expenses incurred in connection
with the Transactions and the other transactions expressly contemplated by this
Agreement and the other Financing Agreements;

 

(d) Parent and any of its Subsidiaries may pay cash dividends or distributions
that are used to reimburse or pay reasonable and necessary expenses (including
professional fees and expenses) (other than taxes) incurred by any Parent Entity
(i) in connection with (A) registration, public offerings and exchange listing
of equity or debt securities and maintenance of the same, (B) compliance with
reporting obligations under, or in connection with compliance with, any
Requirement of Law, any rules of any self-regulatory body or stock exchange,
this Agreement or any of the other Financing Agreements, or any other agreement
or instrument relating to Indebtedness of any Borrower, Guarantor or Subsidiary,
(C) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor) or (ii) and otherwise incurred in the ordinary course of business;
provided, that, in the case of clause (i)(A) above, if any Parent Entity shall
own any material assets other than the Equity Interests of Parent or another
Parent Entity or other assets relating to the ownership interest of such Parent
Entity in another Parent Entity, Parent or its Subsidiaries, with respect to
such Parent Entity such cash dividends and distributions shall be limited to the
reasonable and proportional share, as determined by Parent in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in another Parent Entity, Parent and its
Subsidiaries, and such other assets;

 

126

 

 

(e) Parent and any of its Subsidiaries may pay, without duplication, cash
dividends distributions and other payments (i) pursuant to the Tax Sharing
Agreement and (ii) to any Parent Entity to pay any Related Taxes;

 

(f) Parent may make payments to repurchase or redeem Equity Interests and
options to purchase Equity Interests of Parent or any Parent Entity held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any
Borrower, Guarantor or Subsidiary, upon their death, disability, retirement,
severance or termination of employment or service; provided, that, the aggregate
cash consideration paid for all such payments, repurchases or redemptions shall
not exceed (i) $3,000,000 in any fiscal year of Parent or (ii) $5,000,000 during
the term of this Agreement;

 

(g) each Borrower and Guarantor, and each Subsidiary, may declare and make
dividends or make other Restricted Payments payable solely in the Equity
Interests of such Person (other than Disqualified Equity Interests)

 

(h) Parent may repurchase or withhold or may pay cash or other dividends in an
amount sufficient to allow any Parent Entity to repurchase or withhold Equity
Interests of Parent in connection with the exercise of stock options or warrants
or the vesting of restricted stock (including restricted stock units) if such
Equity Interests represent a portion of the exercise price of, or withholding
obligation with respect to, such options, warrants or restricted stock;

 

(i) Parent may make Restricted Payments substantially contemporaneously with, or
within ninety (90) days after the receipt of, Net Cash Proceeds from any
issuance or sale of its Equity Interests (other than Disqualified Equity
Interests) or from an equity capital contribution made after the Closing Date
(and not including the equity contribution contemplated under Section 4.1
hereof), in an amount equal to all or any portion of such Net Cash Proceeds;

 

(j) Parent may pay or make dividends or distributions to any Parent Entity that
are used to reimburse or pay any of the following: (i) accounting, legal,
administrative and other general corporate and overhead expenses, franchise or
similar taxes and other fees and expenses required to maintain the existence of
such Parent Entity and to pay other operating costs and expenses, including
salary, bonus and other benefits payable to, and indemnities provided on behalf
of, officers and employees of any such Parent Entity, in each case as to any of
the foregoing only to the extent related to, and required for, the existence of
such Parent Entity, or as are reasonably and in good faith determined by Parent
to be allocable to the operation of Parent and its Subsidiaries or to such
Parent Entity’s ownership interest therein (directly or through another Parent
Entity), and (ii) reasonable directors fees and out-of-pocket expenses of
directors of any Parent Entity, in each case in an amount not more than the
portion of such fees and expenses as are reasonably and in good faith determined
by Parent to be allocable to the operation of Parent and its Subsidiaries or to
such Parent Entity’s ownership interest therein (directly or through another
Parent Entity);

 

(k) Parent and any of its Subsidiaries may pay cash dividends and make other
Restricted Payments (other thanin addition to the cash dividends permitted
pursuant to Section 10.5(m) below); provided, that,:

 

127

 

 

(i) either:

 

(A) as of the date of the payment of any such dividend or other Restricted
Payment and after giving effect thereto, Excess Availability shall be not less
than the greater of (1) $30,000,000 or (2) twenty-four (24%) percent of the
leastlesser of the Maximum Credit, or the Borrowing Base or the Revolving Loan
Limit, on a pro forma basis using the Excess Availability as of the date of the
most recent calculation of the Borrowing Base immediately prior to any such
dividend or other Restricted Payment; or

 

(B) on a pro forma basis, after giving effect to such dividend or other
Restricted Payment, the Consolidated Fixed Charge Coverage Ratio for Parent and
its Subsidiaries for the immediately preceding twelve (12) consecutive month
period ending on the last day of the fiscal month prior to the date of the
payment thereof for which Agent has received financial statements shall be equal
to or greater than 1.00 to 1.00; provided, that, for purposes of determining the
Consolidated Fixed Charge Coverage Ratio under this Section 10.5(k) only, Fixed
Charges shall include all prepayments of Indebtedness of Parent and its
Subsidiaries under clauses (a), (b), or (c) of the definition of the term
“Indebtedness” made in such period; and

 

(ii) the aggregate amount of such dividends or Restricted Payments paid pursuant
to this clause (k) shall not exceed the amount equal to fifty (50%) percent of
the Adjusted Consolidated Net Income accrued during the period (treated as one
accounting period) beginning on August 3, 2009 to the end of the most recent
fiscal quarter for which consolidated financial statements of Parent are
available;

 

(iii) no such dividends or other Restricted Payments are made prior to the first
anniversary of the date hereof, and

 

(iv) as of the date of such dividend or other Restricted Payment and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing; and

 

(v) Agent shall have received a certificate of a Responsible Officer of Parent
certifying on behalf of Parent to Agent and Lenders that such dividend or other
Restricted Payment complies with the terms of this clause; and

 

(l) Parent and any of its Subsidiaries may pay cash dividends or other
Restricted Payments (other thanin addition to the cash dividends permitted
pursuant to Section 10.5(m) below); provided, that,

 

(i) no such dividend or other Restricted Payments are made prior to the first
anniversary of the date hereof, and

 

(ii) as of the date of any such dividend or other Restricted Payment and after
giving effect thereto, each of the Payment Conditions is satisfied; and

 

(iii) Agent shall have received a certificate of a Responsible Officer of Parent
certifying on behalf of Parent to Agent and Lenders that such dividend or other
Restricted Payment complies with the terms of this clause.

 

(m) Parent and any of its Subsidiaries may pay cash dividends or other
Restricted Payments once each calendar quarter in an aggregate amount not to
exceed $6,500,000; provided, that

 

128

 

 

(i) either:

 

(A) as of the date of the payment of any such dividend or other Restricted
Payment and after giving effect thereto, Excess Availability shall be not less
than the greater of (1) $30,000,000 or (2) twenty-four (24%) percent of the
leastlesser of the Maximum Credit, or the Borrowing Base or the Revolving Loan
Limit, on a pro forma basis using the Excess Availability as of the date of the
most recent calculation of the Borrowing Base immediately prior to any such
dividend or other Restricted Payment; or

 

(B) on a pro forma basis, after giving effect to any such dividend or other
Restricted Payment (1) Excess Availability shall be not less than the greater of
(x) $25,000,000 or (y) twenty (20%) percent of the leastlesser of the Maximum
Credit, or the Borrowing Base or the Revolving Loan Limit, using the Excess
Availability as of the date of the most recent calculation of the Borrowing Base
immediately prior to any such dividend or other Restricted Payment and (2) the
Consolidated Fixed Charge Coverage Ratio for Parent and its Subsidiaries for the
immediately preceding twelve (12) consecutive month period ending on the last
day of the fiscal month prior to the date of the payment thereof for which Agent
has received financial statements shall be equal to or greater than 1.00 to
1.00; provided, that, for purposes of determining the Consolidated Fixed Charge
Coverage Ratio under this Section 10.5(m) only, Fixed Charges shall include all
prepayments of Indebtedness of Parent and its Subsidiaries under clauses (a),
(b), or (c) of the definition of the term “Indebtedness” made in such period;
and

 

(ii) as of the date of any such dividend or other Restricted Payment and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing; and

 

(iii) Agent shall have received a certificate of a Responsible Officer of Parent
certifying on behalf of Parent to Agent and Lenders that such dividend complies
with the terms of this clause.

 

10.6 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, any Affiliate of such Borrower or Guarantor
or pay any management, consulting, advisory, brokerage or similar fees to any
Affiliate of such Borrower or Guarantor, except upon terms no less favorable to
such Borrower or Guarantor than such Borrower or Guarantor would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided, that, nothing contained in this Section 10.6 shall be deemed to
prohibit:

 

(a) Restricted Payments permitted under Section 10.5 hereof or entering into and
performing the Tax Sharing Agreement;

 

(b) loans and other Investments permitted under clauses (f), (h), (i), (j), (l)
or (o) of the definition of Permitted Investments;

 

(c) reasonable director, officer and employee compensation (including bonuses
and stock option programs), benefits and indemnification and contribution
arrangements, in each case approved by the Board of Directors (or a committee
thereof) of such Borrower, Parent or Guarantor;

 

(d) Parent or any of its Subsidiaries from entering into or performing an
agreement with Sponsor, any CD&R Investor or any Affiliate of Sponsor or any
CD&R Investor for the rendering of management consulting, monitoring, financial
advisory or other services for compensation not to exceed in the aggregate
$2,000,000 per year plus reasonable out-of-pocket expenses; provided, that, no
payments of such compensation shall be made (other than for reasonable
out-of-pocket expenses) if as of the date of any such payment, and after giving
effect thereto, an Event of Default shall exist or have occurred and be
continuing;

 

129

 

 

(e) Parent or any of its Subsidiaries from entering into, making payments
pursuant to and otherwise performing an indemnification and contribution
agreement in favor of any Permitted Holder and each person who is or becomes a
director, officer, agent or employee of Parent or any of its Subsidiaries that
has been approved by the Board of Directors (or a committee thereof) of Parent,
or of such Borrower or Guarantor, in respect of liabilities (i) arising under
the Securities Act, the Exchange Act and any other applicable securities laws or
otherwise, in connection with any offering of securities by any Parent Entity
(provided that, if such Parent Entity shall own any material assets other than
the Capital Stock of Parent or another Parent Entity, or other assets relating
to the ownership interest of such Parent Entity in Parent or another Parent
Entity, such liabilities shall be limited to the reasonable and proportional
share, as determined by Parent in its reasonable discretion, of such liabilities
relating or allocable to the ownership interest of such Parent Entity in Parent
or another Parent Entity and such other related assets) or Parent or any of its
Subsidiaries, (ii) incurred to third parties for any action or failure to act of
Parent or any of its Subsidiaries, predecessors or successors, (iii) arising out
of the performance by Sponsor, any CD&R Investor or any Affiliate of Sponsor or
any CD&R Investor of management consulting, monitoring, financial advisory or
other services provided to Parent or any of its Subsidiaries, (iv) arising out
of the fact that any indemnitee was or is a director, officer, agent or employee
of Parent or any of its Subsidiaries, or is or was serving at the request of any
such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or enterprise or (v) to the
fullest extent permitted by Delaware or other applicable state law, arising out
of any breach or alleged breach by such indemnitee of his or her fiduciary duty
as a director or officer of Parent or any of its Subsidiaries;

 

(f) Parent or any of its Subsidiaries from entering into or performing the
Investment Documents, or any agreements or commitments with or to any Affiliate
existing on the Closing Date and described on Schedule 10.6;

 

(g) any transaction permitted under Section 10.1;

 

(h) transactions between any Borrower or Guarantor and any other Borrower or
Guarantor that are not prohibited by the terms of this Agreement;

 

(i) the payment of expenses incurred in connection with the Transactions and the
other transactions expressly contemplated by this Agreement and the other
Financing Agreements on or about the Closing Date;

 

(j) sales or issuances of Equity Interests of a Borrower or Guarantor to an
Affiliate thereof not otherwise prohibited by this Agreement and the granting of
registration and other customary rights in connection therewith;

 

(k) payments to Sponsor or any of its Affiliates of fees of up to $8,250,000 in
the aggregate, plus out-of-pocket expenses, in connection with the Transactions;

 

(l) transactions with Existing Foreign Subsidiaries in the ordinary course of
the business of Borrowers and Guarantors; and

 

(m) the Transactions and all transactions relating thereto contemplated by this
Agreement.

 

For purposes of this Section 10.6, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in the first sentence hereof
if (i) such transaction is approved by a majority of the Disinterested Directors
of the board of directors of the applicable Borrower or Guarantor, or (ii) in
the event that at the time of any such transaction, there are no Disinterested
Directors serving on the board of directors of such Borrower or Guarantor, such
transaction shall be approved by a nationally recognized expert with expertise
in appraising the terms and conditions of the type of transaction for which
approval is required, and (B) “Disinterested Director” shall mean, with respect
to any Person and transaction, a member of the board of directors of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction or, to the extent any such transaction involves
Sponsor, a member of the board of directors of such Person who is not an
officer, director or employee of Sponsor.

 

130

 

 

10.7 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of any Borrower or Guarantor on the date hereof
and any business reasonably related, ancillary or complementary to the business
in which any Borrower or Guarantor is engaged on the date hereof, and any other
business that in the aggregate is not material to Parent and its Subsidiaries
taken as a whole.

 

10.8 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor (other than dividends
or distributions paid or made by Parent); (b) make loans or advances to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor, (c)
transfer any of its properties or assets to such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor; or (d) in the case of any Borrower or
Guarantor, create, incur, assume or suffer to exist any Lien in favor of any of
Secured Parties upon any of its property, assets or revenues constituting
Working Capital Priority Collateral (as defined in the Intercreditor Agreement)
or affecting the rights or remedies of Agent with respect thereto, whether now
owned or hereafter acquired (provided, that, to the extent otherwise expressly
permitted hereunder, dividend or liquidation priority between classes of Equity
Interests, or subordination of any obligation (including the application of any
remedy bars thereto) to any other obligation, will not be deemed to constitute
such a Lien, encumbrance or restriction); except, for, encumbrances and
restrictions arising under, pursuant to or by reason of:

 

(i) applicable law, rule, regulation or order, or required by any regulatory
authority,;

 

(ii) this Agreement, the other Financing Agreements, the Term Loan Documents,
the documents relating to Indebtedness permitted by Section 10.3(j) or Sections
10.3(s) or, 10.3(t) or 10.3(z) hereof (and, in the case of Indebtedness
permitted under Sections 10.3(s) or 10.3(t), any encumbrance or restriction
shall only be effective against the assets financed or acquired thereby) and the
documents relating to any Refinancing Indebtedness in respect of any of the
foregoing,;

 

(iii) customary provisions restricting subletting, assignment or transfer of any
lease governing a leasehold interest of such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor,;

 

(iv) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor,;

 

(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date or any agreement or instrument of a Person, or relating to Indebtedness or
Capital Stock of a Person, which Person is acquired by or merged or consolidated
with or into Parent or any of its Subsidiaries, or which agreement or instrument
is assumed by Parent or any of its Subsidiaries in connection with an
acquisition of assets from such Person, as in effect at the time of such
acquisition, merger or consolidation,;

 

131

 

 

(vi) with respect to a Subsidiary (or any of its property or assets) imposed
pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Capital Stock or assets of such
Subsidiary (or the property or assets that are subject to such restriction),
during an interim period prior to the closing of such sale or disposition of
such Capital Stock, property or assets,;

 

(vii) customary restrictions on the assignment or transfer of any licenses or
other contracts, or of any property or assets subject thereto,;

 

(viii) customary restrictions in agreements relating to purchase money financing
arrangements (or other arrangements relating to Indebtedness incurred to finance
or refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets) or contained in pledges, mortgages or other
security agreements with respect to such property or assets,;

 

(ix) the extension, replacement or continuation of contractual obligations in
existence on the date hereof; provided, that, any such encumbrances or
restrictions taken as a whole contained in such extension, replacement or
continuation are no less favorable to Agent and Lenders in any material respect
than those encumbrances and restrictions under or pursuant to the contractual
obligations so extended, replaced or continued,;

 

(x) agreements entered into in the ordinary course of business with customers or
suppliersuppliers as to cash or other deposits or net worth required by such
customers or suppliers,;

 

(xi) customary provisions in joint venture or other agreements or instruments
entered into in the ordinary course of business of the applicable Person,;

 

(xii) any other agreement or instrument in effect at or entered into on the
Closing Date,;

 

(xiii) Hedging Agreements,;

 

(xiv) pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
extends, renews, refunds, refinances or replaces, an agreement or instrument
referred to in clause (v) or (xii) of this Section 10.8 or this clause (xiv) (an
“Initial Agreement”) or contained in any amendment, supplement or other
modification to an Initial Agreement (an “Amendment”); provided, however, that
the encumbrances and restrictions contained in any such Refinancing Agreement or
Amendment taken as a whole are no less favorable to Agent and the Lenders in any
material respect than encumbrances and restrictions contained in the Initial
Agreement or Initial Agreements to which such Refinancing Agreement or Amendment
relates, or; or

 

(xv) an agreement or instrument relating to (A) any Indebtedness incurred after
the date hereof if such encumbrances and restrictions taken as a whole are no
less favorable to Agent and the Lenders in any material respect either than the
encumbrances and restrictions contained in the Initial Agreements or the Term
Loan Documents, or than is customary in comparable financings, or (B) any sale
of receivables by a Foreign Subsidiary,

 

and except for encumbrances and restrictions that arise or are agreed to in the
ordinary course of business and do not detract from the value of property or
assets of Parent or any of its Subsidiaries in any manner material to Parent or
such Subsidiary..

 

132

 

 

10.9 Certain Payments of Indebtedness, Etc. Borrowers and Guarantors shall not,
and shall not permit any Subsidiary to, make or agree to make any optional or
voluntary payment, prepayment, redemption, retirement, defeasance, purchase or
sinking fund payment or other acquisition for value of any of the principal of
its Indebtedness prior to the stated maturity thereof other than the
Indebtedness under the Financing Agreements (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or otherwise set aside or deposit or invest any sums for such purpose (each, an
“Optional Payment”); except, that:

 

(a) any of Borrowers and Guarantors, and any such Subsidiary, may make Optional
Payments in respect of its Indebtedness permitted under Sections 10.3(a),
10.3(b), 10.3(c), 10.3(d), 10.3(g),10.3(m), 10.3(n), 10.3(r), 10.3(s), 10.3(t)
and 10.3(w) (or 10.3(o) or 10.3(p) to the extent related to any of the
foregoing);

 

(b) any of Borrowers and Guarantors, and any such Subsidiary, may make Optional
Payments of its Indebtedness with (i) the proceeds of Refinancing Indebtedness
to the extent permitted in Section 10.3(w) or (ii) in exchange for any Equity
Interests of Parent or any Parent Entity and/or with Net Cash Proceeds of the
issuance or sale of any such Equity Interests;

 

(c) Parent may establish and maintain the Convertible Note Account and make
Optional Payments in respect of the Indebtedness evidenced by the Convertible
Notes with the proceeds of funds then held in the Convertible Note Account;

 

(d) Parent may make Optional Payments in respect of the Term Loan Debt, the
Centria Financing or Centria Refinancing Indebtedness; provided, that, as to any
such Optional Payment, each of the following conditions is satisfied: (i) no
such Optional Payment shall be made prior to January 1, 2012, (ii) in no event
shall the aggregate amount of such Optional Payments in any fiscal year of
Parent exceed $15,000,00030,000,000, (iii) as of the date of any such Optional
Payment and after giving effect thereto, using the most recent calculation of
the Borrowing Base prior to the date of any such Optional Payment, on a pro
forma basis, Excess Availability shall be not less than the greater of (A)
$30,000,000 or (B) twenty-four (24%) percent of the leastlesser of (1) the
Maximum Credit or (2) the Borrowing Base or (C) the Revolving Loan Limit, and
(iv) as of the date of any such Optional Payment, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;

 

(e) any of Borrowers and Guarantors, and any such Subsidiary, may make Optional
Payments in respect of any of its Indebtedness; provided, that, (i) the
aggregate amount of all such Optional Payments in any fiscal year of Parent
shall not exceed $5,000,000 and (ii) as of the date of any such Optional
Payment, no Event of Default shall exist or have occurred and be continuing;

 

(f) any of Borrowers and Guarantors, and any such Subsidiary, may make Optional
Payments in respect of any of its Indebtedness not otherwise permitted under
this Section 10.9; provided, that, as of the date of any such Optional Payment
and after giving thereto, the Payment Conditions are satisfied and Agent shall
have received a certificate of a Responsible Officer of Parent certifying on
behalf of Parent to Agent and Lenders that such payment complies with the terms
of this clause.

 

(g) any of Borrowers and Guarantors, and any such Subsidiary, may make any
Optional Payment of Term Loan Debt with proceeds of the Centria Financing;

 

(h) any of Borrowers and Guarantors, and any such Subsidiary, may make any
Optional Payment of the Centria Financing with proceeds of Centria Refinancing
Indebtedness or otherwise; and

 

133

 

 

(i) any of Borrowers and Guarantors, and any such Subsidiary, may make
prepayments, redemptions, retirements, defeasances or purchases of any of the
principal of Indebtedness within sixty (60) days after the date of giving of
notice thereof, if (x) the failure of such prepayment, redemption, retirement,
defeasance or purchase to comply with the terms of this Agreement would not
permit such notice to be revoked and (y) at the date of giving such notice, such
prepayments, redemptions, retirements, defeasances or purchases would have
complied with the provisions of this Section 10.9.

 

Notwithstanding the foregoing, nothing in this Section 10.9 shall prohibit the
2012 Transactions or the Centria Transactions.

 

10.10 Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements. Borrowers and Guarantors shall not, and shall not permit any
Subsidiary to:

 

(a) amend, supplement, modify or otherwise change its certificate of
incorporation, articles of association, certificate of formation, limited
liability company agreement, limited partnership agreement or other similar
organizational documents, as applicable (and, for the avoidance of doubt,
excluding by-laws, committee charters and other similar governing documents),
except for amendments, supplements, modifications or other changes (i) pursuant
to transactions permitted under Section 10.1 hereof, (ii) as contemplated in
Section 6.2 of the Stockholders Agreement as in effect on the date hereof, or
(iii) that do not adversely affect the ability of a Borrower, Guarantor or such
Subsidiary to borrow hereunder or otherwise adversely affect the interests of
Agent or Lenders in any material respect;

 

(b) amend, supplement, modify or otherwise change, pursuant to a waiver or
otherwise (or permit the amendment, modification or other change in any manner
of) any of the provisions of any of Term Loan Documents, the Convertible Notes,
any Subordinated Debt or any agreements related to the Indebtedness permitted
under Section 10.3 (j) hereof, in a manner that shortens the fixed maturity or
increases the principal amount thereof, except in the case of the Term Loan
Documents as permitted by the Intercreditor Agreement; or

 

(c) amend, supplement, modify or otherwise change, pursuant to a waiver or
otherwise, the terms and conditions of the Tax Sharing Agreement in any manner
that would increase the amounts payable by Parent or any of its Subsidiaries
thereunder, (other than amendments reasonably reflecting changes in law or
regulations after the date hereof), or otherwise amend, supplement, modify or
otherwise change the terms and conditions of the Tax Sharing Agreement (except
to the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect).

 

Notwithstanding the foregoing, nothing in this Section 10.10 shall prohibit the
2012 Transactions or the Centria Transactions.

 

10.11 Sale and Leaseback Transactions. Borrowers and Guarantors shall not, and
shall not permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, provided that a Sale and Leaseback Transaction shall be permitted
so long as (a) the assets sold or otherwise subject to any Disposition in
connection with such Sale and Leaseback Transaction shall not include any of the
Revolving Loan Priority Collateral; (b) subject to the Intercreditor Agreement,
the Net Cash Proceeds from such sale are applied to the Obligations to the
extent required under Section 2.5(b); (c) in the event that the lease back of
such property is pursuant to a Capital Lease, the Indebtedness arising pursuant
to such Capital Lease is permitted under Section 10.3; (d) in the event that the
lease back of such property is pursuant to an operating lease, such lease shall
be on market terms as reasonably determined by Parent; and (e) Borrowers and
Guarantors shall have used commercially reasonable efforts to obtain from the
purchaser or transferee a Collateral Access Agreement with respect to the
property subject to such Sale and Leaseback Transaction duly executed and
delivered by the purchaser or transferee to the extent contemplated by Sections
5.2(h) or 9.8 (it being understood that Borrowers and Guarantors shall not be
required to incur any expense, provide any security or agree to any adverse term
or condition exclusively and directly required in order to obtain such
Collateral Access Agreement).

 

134

 

  

10.12 Designation of Designated Senior Debt. Borrowers and Guarantors shall not
designate any Indebtedness, other than the Obligations, as “Designated Senior
Debt”, or any similar term under and as defined in the agreements relating to
the Convertible Notes or any Subordinated Debt of any Borrower or Guarantor
which contains such designation. Borrowers and Guarantors shall designate the
Obligations as “Designated Senior Debt” or any similar term under and as defined
in the agreements relating to any Subordinated Debt of any Borrower or Guarantor
which contains such designation.

 

10.13 Term Loan Agreement. Borrowers and Guarantors shall not amend Section
7.2(d) of the Initial Term Loan Agreement to reduce any amount specified
thereunder without the written consent of Agent.

 

SECTION 11. FINANCIAL COVENANTS

 

11.1 Consolidated Fixed Charge Coverage Ratio. At any time that Excess
Availability is less than the greater of (a) $15,000,000 or (b) fifteen (15%)
percent of the leastlesser of the Maximum Credit, or the Borrowing Base or the
Revolving Loan Limit (such amount, the “applicable amount”), and at all times
thereafter (except as otherwise provided below), the Consolidated Fixed Charge
Coverage Ratio of Parent and its Subsidiaries (on a consolidated basis)
determined as of the end of each fiscal month most recently ended for which
Agent has received financial statements shall be not less than 1.0 to 1.0 for
the period of the immediately preceding twelve (12) consecutive fiscal months
prior to such fiscal month end; provided, that, if, at any time after Excess
Availability shall be less than the applicable amount, then Excess Availability
shall be greater than such amount for ninety (90) consecutive days (or ten (10)
consecutive days if Borrowers have received a cash capital contribution from
CD&R or the CD&R Investors in an amount equal to the greater of (i) such amount
so that Excess Availability is greater than the applicable amount after the
application of the proceeds of such contribution to Qualified Cash or to prepay
the Revolving Loans and (ii) $2,500,000), Parent and its Subsidiaries shall not
thereafter be required to comply with the Consolidated Fixed Charge Coverage
Ratio as set forth above until such time as Excess Availability shall again be
less than the applicable amount; provided, that, in the event that Agent
receives reasonably satisfactory evidence that, within five (5) Business Days
after the date that Excess Availability is less than the applicable amount, CD&R
has requested payments from the CD&R Investors in accordance with the terms of
the agreements of CD&R with such CD&R Investors in an amount sufficient to
increase the Excess Availability in excess of the then applicable amount, Parent
and its Subsidiaries shall not thereafter be required to comply with the
Consolidated Fixed Charge Coverage Ratio as set forth above for an additional
period of fifteen (15) Business Days (as increased by the number of days, if
any, necessary to permit the passage of ten (10) consecutive days from the date
of the receipt by Borrowers of such cash capital contribution (such aggregate
twenty (20) Business Day period, the “Non-Test Period”)) and during the Non-Test
Period, Borrowers will not request, and Agent and Lenders will not be required
to make any Loans, except in the discretion of Agent and Required Lenders. Any
subsequent increase in Excess Availability after it has been less than the
applicable amount shall not be the basis for any cure of any Event of Default
arising prior thereto as a result of the failure to comply with the covenant in
this Section 11.1.

 

11.2 Excess Availability. At all times from and after the date hereof, through
and including the date on which Borrowers deliver or cause to be delivered to
Agent the quarterly consolidated financial statements of Parent and its
Subsidiaries with respect to the fiscal quarter ending on or about May 3, 2010
in accordance with the terms hereof, the aggregate Excess Availability of
Borrowers shall not at any time be less than $15,000,000.

 



135

 

 

SECTION 12. EVENTS OF DEFAULT AND REMEDIES

 

12.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

 

(a) any Borrower fails to make any principal payment hereunder when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise) or fails to pay interest, fees or any of the other
Obligations within three (3) Business Days after any such interest or other
amount becomes due in accordance with the terms hereof;

 

(b) any Borrower or Guarantor:

 

(i) fails to perform or observe any of the covenants or other agreements
contained in Sections 5.2(a), (d), (e), and (h)), 6.6, 7.1, 7.2, 7.3, 7.7, 7.8,
9.1, 9.2, 9.5 (as it relates to Revolving Loan Priority Collateral), 9.6(a), 10
and 11 of this Agreement or the sections specified on Schedule 12.1 hereto of
the other Financing Agreements; provided, that, in the case of a default in the
observance or performance of its obligations under Section 9.6(a) hereof, such
default shall have continued unremedied for a period of two (2) Business Days
after a Responsible Officer of Parent shall have discovered such default, or

 

(ii) fails to perform or observe any of the covenants or other agreements
contained in Sections 6.7, 7.4, 9.3, 9.4, 9.5 (as it relates to property other
than Revolving Loan Priority Collateral), 9.6(b), 9.6(d), 9.6(j), 9.6(k), 9.8,
9.9, 9.11(c), of this Agreement and such failure continues for a period of
fifteen (15) days after the earlier of: (A) the date on which such failure is
first known to any Responsible Officer of Parent or (B) the date on which
written notice thereof is given to Administrative Borrower by Agent;

 

(iii) fails to perform or observe any of the covenants or other agreements
contained in this Agreement or any of the other Financing Agreements other than
those described in Sections 12.1(b)(i) and 12.1(b)(ii) above and such failure
shall continue for thirty (30) days after the earlier of: (A) the date on which
such failure is first known to any Responsible Officer of Parent or (B) the date
on which written notice thereof is given to Administrative Borrower by Agent; or

 

(c) any representation or warranty made by any Borrower or Guarantor to Agent or
any Lender in this Agreement, the other Financing Agreements or that is
contained in any certificate furnished pursuant hereto that is qualified as to
materiality or Material Adverse Effect shall when made or deemed made be
incorrect and any other such representation or warranty made by any Borrower or
Guarantor to Agent or any Lender shall when made or deemed made be incorrect in
any material respect;

 

(d) any Guarantor revokes or terminates any guarantee of such party of the
Obligations in favor of Agent or any Lender, except as a result of a transaction
permitted under Section 10.1 hereof or as otherwise permitted hereunder or any
of the other Financing Agreements;

 

(e) (i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $10,000,000 (net of any insurance or indemnity
payments actually received in respect thereof prior to or within sixty (60) days
from the entry thereof) shall be rendered against any Borrower or Guarantor or
any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of sixty (60) consecutive days or execution shall not be
effectively stayed, or (ii) any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against any of the
Revolving Loan Priority Collateral having a value in excess of $2,000,000 or any
Collateral (whether or not including Revolving Loan Priority Collateral) having
a value in excess of $10,000,000 and either (A) is made or rendered against any
Revolving Loan Priority Collateral having a value in excess of $2,000,000 or any
Collateral (whether or not including Revolving Loan Priority Collateral) having
a value in excess of $10,000,000 or (B) in the case of a deposit account,
securities account or similar account in which the value of such deposits,
securities or similar items is in excess of $5,000,000 the bank or financial
intermediary maintaining such account shall refuse to remit deposits,
securities, funds or similar items in such account in excess of such claim to
any Borrower or Guarantor;

 



136

 

 

(f) any Borrower dissolves, suspends or discontinues doing business, other than
as expressly permitted under Section 9.4 or Section 10.1 hereof, except any such
dissolution, suspension, or discontinuance that could not reasonably be expected
to have a Material Adverse Effect;

 

(g) (i) any Borrower or Guarantor shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other similar relief with respect to it or its debts, or (B) seeking appointment
of a receiver, interim receiver, receivers, receiver and manager, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Borrower or Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Borrower or Guarantor any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of sixty (60) days;
or (iii) any Borrower or Guarantor shall file any answer that indicates its
consent to, acquiescence in or approval of, any such action or proceeding
referred to in clause (i) above or the relief requested is granted sooner; or
(iv) any Borrower or Guarantor shall be generally unable to, or shall admit in
writing its general inability to, pay its debts as they become due;

 

(h) (i) any default in (A) any payment of principal, interest in respect of any
Indebtedness (excluding the Loans and the Letter of Credit Obligations) in
excess of $15,000,000 beyond the period of grace (not to exceed thirty (30)
days), if any, provided in the instrument or agreement under which such
Indebtedness was created or (B) the observance or performance of any other
agreement or condition (including the failure to pay any amount other than
principal or interest) relating to any Indebtedness (excluding the Loans and the
Letter of Credit Obligations) or with respect to in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders, or beneficiary or beneficiaries of
such Indebtedness (or a trustee, agent or other representative on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice or lapse of time if required, such Indebtedness to become due prior to
its stated maturity or become subject to a mandatory offer to purchase (an
“Acceleration”) and such notice shall have lapsed and if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered such
Default Notice shall have been given, (ii) the subordination provisions with
respect to any Subordinated Debt shall cease to be in full force and effect and
such Subordinated Debt shall thereby cease to be validly subordinated to the
Obligations as and to the extent as provided in such subordination provisions;

 



137

 

 

(i) (i) any material provision of any of the Financing Agreements shall cease
for any reason to be valid, binding and enforceable with respect to any Borrower
or Guarantor thereto (other than pursuant to the terms hereof or thereof), or
any Borrower or Guarantor shall challenge in writing the enforceability hereof
or thereof, or shall assert in writing to Agent or any Lender, or take any
action or fail to take any action based on such assertion that any material
provision hereof or of any of the other Financing Agreements has ceased to be or
is otherwise not valid, binding or enforceable in accordance with its terms, or
(ii) the Lien created by any of the Financing Agreements shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
of the Revolving Loan Priority Collateral purported to be subject thereto having
a value in excess of $2,000,000 or any of the Collateral (whether or not
including Revolving Loan Priority Collateral) having a value in excess of
$5,000,000 (except as otherwise permitted herein or therein); provided, that,
with respect any Collateral other than Revolving Loan Priority Collateral, such
default shall have continued unremedied for a period of twenty (20) days;

 

(j) an ERISA Event shall occur which results in or could reasonably be expected
to have a Material Adverse Effect; or

 

(k) any Borrower or Guarantor shall be prohibited or otherwise restrained for a
period of more than fifteen (15) days from conducting the business theretofore
conducted by it in any manner that has or could reasonably be expected to result
in a Material Adverse Effect within the immediately succeeding ninety (90) day
period by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction;

 

(l) any Change of Control.

 

12.2 Remedies.

 

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or Guarantor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by any Borrower or Guarantor of this Agreement or any of the
other Financing Agreements. Subject to Section 14 hereof, at any time an Event
of Default exists or has occurred and is continuing, Agent may, and at the
direction of the Required Lenders shall, at any time or times, proceed directly
against any Borrower or Guarantor to collect the Obligations of such Borrower or
Guarantor then due and owing without prior recourse to the Collateral.

 

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Section 12.1(g), all Obligations shall automatically become immediately due and
payable), and (ii) terminate the Commitments whereupon the obligation of each
Lender to make any Loan and Issuing Bank to issue any Letter of Credit shall
immediately terminate (provided, that, upon the occurrence of any Event of
Default described in Section 12.1(g), the Commitments and any such obligation of
each Lender to make a Loan or Issuing Bank to issue any Letters of Credit
hereunder shall automatically terminate).

 



138

 

 

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion, and subject to and
in compliance with applicable law and the terms of the Intercreditor Agreement,
and subject (in the case of Term Loan Priority Collateral) to pre-existing
Liens, security interests, title imperfections and other defects and impairments
of any nature whatsoever (i) with or without judicial process or the aid or
assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(ii) require any Borrower or Guarantor, at Borrowers’ expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
reasonably designated by Agent, (iii) collect, foreclose, receive, appropriate,
setoff and realize upon any and all Collateral, (iv) remove any or all of the
Collateral from any premises on or in which the same may be located for the
purpose of effecting the sale, foreclosure or other disposition thereof or for
any other purpose, (v) subject to pre-existing rights and licenses permitted
hereunder with respect to Term Loan Priority Collateral, sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including
entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of Agent or elsewhere) at such prices or
terms as Agent may deem reasonable, for cash, upon credit or for future
delivery, with the Agent having the right to purchase the whole or any part of
the Collateral at any such public sale, all of the foregoing being free from any
right or equity of redemption of any Borrower or Guarantor, which right or
equity of redemption is hereby expressly waived and released by Borrowers and
Guarantors to the fullest extent permitted by applicable law, and/or (vi) with
the consent of Required Lenders (and shall at the direction of Required
Lenders), terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof, and Borrowers and Guarantors waive any other notice to the fullest
extent that the consent thereto of Borrowers and Guarantors hereunder is
permitted by applicable law. In the event Agent institutes an action to recover
any Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
to the fullest extent permitted by applicable law, each Borrower and Guarantor
waives the posting of any bond which might otherwise be required. At any time an
Event of Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred three (103%) percent of the amount
of the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith.

 

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Co-Collateral Agents may, subject to the terms of the Intercreditor
Agreement, in their discretion, enforce the rights of any Borrower or Guarantor
against any account debtor, secondary obligor or other obligor in respect of any
of the Accounts or other Receivables. Without limiting the generality of the
foregoing, Co-Collateral Agents may, subject to the terms of the Intercreditor
Agreement, in their discretion, at such time or times (i) notify any or all
account debtors, secondary obligors or other obligors in respect thereof that
the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all account debtors, secondary
obligors and other obligors to make payment of Receivables directly to Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof and (iv) take
whatever other action Co-Collateral Agents may deem necessary or desirable for
the protection of its interests and the interests of Lenders. At any time that
an Event of Default exists or has occurred and is continuing, at Co-Collateral
Agents’ request, all invoices and statements sent to any account debtor shall
state that the Accounts have been assigned to Agent and are payable directly and
to Agent and Borrowers and Guarantors shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require. In the event any
account debtor returns Inventory when an Event of Default exists or has occurred
and is continuing, Borrowers shall, upon Agent’s request, hold the returned
Inventory in trust for Agent, segregate all returned Inventory from all of its
other property, dispose of the returned Inventory solely according to Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent, except as may be required by the
terms of any pre-existing agreement permitted hereunder of any Borrower with a
third-party or by applicable law.

 



139

 

 

(e) For the purpose of enabling Agent and Co-Collateral Agents (and to the
extent necessary) to exercise the rights and remedies under this Section 12.2
and subject to the Intercreditor Agreement, each Borrower and Guarantor hereby
grants to Agent and each of Co-Collateral Agents, a non-exclusive license
(exercisable at any time an Event of Default shall exist or have occurred and
only for so long as the same is continuing, but irrevocable so long as such
Event of Default shall exist or have occurred and be continuing) without payment
of royalty or other compensation to any Borrower or Guarantor, to use (directly
or indirectly through any agent), license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and Foreign
Intellectual Property and general intangibles now owned or hereafter acquired by
any Borrower or Guarantor, wherever the same may be located, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

 

(f) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations then due and owing, in whole or in part and in accordance
with Section 6.7 hereof, subject to the terms of the Intercreditor Agreement, or
may hold such proceeds as cash collateral for the Obligations. Borrowers and
Guarantors shall remain liable to Agent and Lenders for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of collection or enforcement, including attorneys’ fees and
expenses.

 

SECTION 13. JURY TRIAL WAIVER; OTHER WAIVERS, CONSENTS; GOVERNING LAW

 

13.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a) This Agreement and the rights and obligations of the parties hereto under
this Agreement shall be governed by the internal laws of the State of New York
without giving effect to the rules and principles of conflicts of law or other
rule of law to the extent the same are not mandatorily applicable by statute and
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

(b) Each of Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably
(i) consents and submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York for New York County and the United States District
Court for the Southern District of New York, and appellate courts from either
thereof, in any action instituted therein that (x) arises out of or relates to
this Agreement, (y) arises out of or relates to any of the other Financing
Agreements or (z) in any way is connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or any of the other
Financing Agreements or the transactions related hereto or thereto, in each case
under this clause (z) whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and (ii) to the fullest extent permitted by
applicable law, waives any objection based on venue or forum non conveniens with
respect to such action. Each of Borrowers, Guarantors, Agent, Lenders and
Issuing Bank agrees that any dispute with respect to any such matters shall be
heard only in the courts described above unless such courts shall decline to
exercise jurisdiction over such dispute in whole or in part (except that Agent
and Lenders shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems reasonably necessary or appropriate in order to
realize on the Collateral and which have jurisdiction over such Borrower or
Guarantor or property).

 



140

 

 

(c) Each Borrower and Guarantor (to the fullest extent permitted by applicable
law) hereby waives personal service of any and all process upon it and consents
that all such service of process may be made by certified mail (return receipt
requested) directed to its address set forth herein or otherwise notified to
Agent and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Administrative Borrower on behalf
of such Borrower or Guarantor) in any other manner provided under the rules of
any such courts.

 

(d) BORROWERS, GUARANTORS, AGENT, CO-COLLATERAL AGENTS, LENDERS AND ISSUING BANK
EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT, CO-COLLATERAL AGENTS, LENDERS AND
ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
BORROWER, ANY GUARANTOR, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

13.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives (to
the fullest extent permitted by applicable law) demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments
and chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein or in the Intercreditor
Agreement. No notice to or demand on any Borrower or Guarantor which Agent or
any Lender may elect to give shall entitle such Borrower or Guarantor to any
other or further notice or demand in the same, similar or other circumstances.

 

13.3 Amendments and Waivers.

 

(a) Neither this Agreement nor any other Financing Agreement (other than any
Deposit Account Control Agreement or Investment Property Control Agreement, as
to which only the consent of Agent shall be required) nor any terms hereof or
thereof may be amended, waived (other than by a Borrower or Guarantor), modified
or supplemented unless such amendment, waiver, modification or supplement is in
writing signed by Agent and the Required Lenders or at Agent’s option, by Agent
with the authorization or consent of the Required Lenders, and as to amendments
to any of the Financing Agreements (other than with respect to any provision of
Sections 14.1 through 14.10 and 14.13 hereof not affecting any Borrower or
Guarantor), by any Borrower or Guarantor party thereto and such amendment,
waiver, discharge or termination shall be effective and binding as to all
Lenders and Issuing Bank only in the specific instance and for the specific
purpose for which given; except, that, no such amendment, waiver, discharge or
termination shall:

 



141

 

 

(i) reduce the interest rate or any fees or extend the scheduled date of payment
of principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,

 

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of such Lender
directly affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of mandatory
reduction in the aggregate Commitment of all Lenders shall not constitute an
increase of the Commitment of any Lender and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender),

 

(iii) release all or substantially all of the Collateral (except as expressly
permitted hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 14.11(b) hereof), without the consent
of all of Lenders,

 

(iv) reduce any percentage specified in the definition of Required Lenders or
otherwise amend the definition of such term or amend the percentage specified in
or otherwise amend the definition of “Supermajority Lenders”, in the case of any
of the foregoing, without the consent of all of Lenders,

 

(v) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement (except as permitted hereunder
or under any of the other Financing Agreements), without the consent of all of
Lenders,

 

(vi) amend, modify or waive any terms of Section 6.7 or this Section 13.3
hereof, without the consent of Agent and all of Lenders,

 

(vii) amend, modify or waive any terms of Section 8.26, Section 9.4(a) or
Section 14.16 hereof, or amend the definition of “Co-Collateral Agents”, in each
case without the consent of each of the Co-Collateral Agents, or

 

(viii) increase the advance rates constituting part of the Borrowing Base or
increase the Letter of Credit Limit, or make any change to the definition of
“Borrowing Base” (by adding additional categories or components thereof),
“Eligible Accounts”, “Eligible Inventory”, that would have the effect of
increasing the amount of the Borrowing Base, reduce the Dollar amount set forth
in the definition of “Dominion Event”, in each case, without the written consent
of the Supermajority Lenders and the Co-Collateral Agents.

 

(b) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

 



142

 

 

(c) Notwithstanding anything to the contrary contained in Section 13.3(a) above,
in connection with any amendment, waiver, modification or supplement, in the
event that any Lender whose consent thereto is required shall fail to consent or
fail to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of the Required Lenders to such
amendment, waiver, modification or supplement is obtained, then the
Administrative Borrower shall have the right at any time thereafter to cause the
Non-Consenting Lender to, and upon the exercise by the Administrative Borrower
of such right, such Non-Consenting Lender shall have the obligation to, sell,
assign and transfer to such Eligible Transferee as the Administrative Borrower
may specify, the Commitment of such Non-Consenting Lender and all rights and
interests of such Non-Consenting Lender pursuant thereto. The Administrative
Borrower shall provide the Non-Consenting Lender with prior written notice of
its intent to exercise its right under this Section, which notice shall specify
on date on which such purchase and sale shall occur. Such purchase and sale
shall be pursuant to the terms of an Assignment and Acceptance (whether or not
executed by the Non-Consenting Lender); except, that, on the date of such
purchase and sale, such Eligible Transferee specified by the Administrative
Borrower, shall pay to the Non-Consenting Lender (except as such Eligible
Transferee and such Non-Consenting Lender may otherwise agree) the amount equal
to: (i) the principal balance of the Loans held by the Non-Consenting Lender
outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase (but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee). Such
purchase and sale shall be effective on the date of the payment of such amount
to the Non-Consenting Lender and the Commitment of the Non-Consenting Lender
shall terminate on such date.

 

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section; provided, that, the consent of Agent shall not be
required for any other amendments, waivers or consents. The exercise by Agent or
Co-Collateral Agents, as applicable, of any of its or their rights hereunder
with respect to Reserves or Eligible Accounts or Eligible Inventory shall not be
deemed an amendment to the advance rates provided for in this Section 13.3. The
consent of Issuing Bank shall be required for any amendment, waiver or consent
affecting the rights or duties of Issuing Bank hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section; provided, that, the consent of Issuing Bank shall not
be required for any other amendments, waivers or consents. The consent of each
Co-Collateral Agent affected thereby shall be required for any amendment, waiver
or consent affecting the rights or duties of such Co-Collateral Agent hereunder
or under any of the other Financing Agreements, in addition to the consent of
the Lenders otherwise required by this Section. Notwithstanding anything to the
contrary contained in Section 13.3(a) above, (i) in the event that Agent shall
agree that any items otherwise required to be delivered to Agent as a condition
of the initial Loans and Letters of Credit hereunder may be delivered after the
date hereof, Agent may, in its discretion, agree to extend the date for delivery
of such items or take such other action as Agent may deem appropriate as a
result of the failure to receive such items as Agent may determine or may waive
any Event of Default as a result of the failure to receive such items, in each
case without the consent of any Lender and (ii) Agent may consent to any change
in the type of organization, jurisdiction of organization or other legal
structure of any Borrower, Guarantor or any of their Subsidiaries and amend the
terms hereof or of any of the other Financing Agreements as may be necessary or
desirable to reflect any such change to the extent permitted hereunder, in each
case without the approval of any Lender.

 

(e) In addition to the consent of all Lenders as required pursuant to clause
(a)(vi) above, the consent of Agent and a Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations arising under or pursuant to any Hedge Agreements of a
Borrower or Guarantor or other Bank Products as set forth in Section 6.7(a)
hereof.

 

(f) Notwithstanding anything to the contrary set forth in this Section 13 or
otherwise, Agent may waive, in its discretion, for a period not to exceed five
(5) Business Days, any Event of Default arising from the failure of Borrowers or
Guarantors (i)timely to deliver any reports and/or other information as and when
required to be delivered under Section 7.1 hereof, any financial statement
and/or other information as and when required to be delivered under Section 9.1
hereof or (ii) to maintain its Revolving Loan Priority Collateral or provide
insurance coverage for such Revolving Loan Priority Collateral to the extent
required under Section 9.5 hereof.

 



143

 

 

(g) Notwithstanding that the consent of all Lenders is required in certain
circumstances as set forth in this Section 13, (i) each Lender is entitled to
vote as such Lender may elect on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein and (ii) the Required Lenders may consent to allow a Borrower or
Guarantor to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

 

13.4 Indemnification.

 

(a) Each Borrower and Guarantor shall, jointly and severally, indemnify and hold
Agent, each Co-Collateral Agent, each Lender and Issuing Bank, their respective
Affiliates and their respective officers, directors, agents, employees, advisors
and counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters) or
any act, omission, event or transaction related or attendant thereto, including
amounts paid in settlement, court costs, and the fees and expenses of counsel
except that Borrowers and Guarantors shall not have any obligation under this
Section 13.5 to indemnify an Indemnitee or any Related Person of an Indemnitee
with respect to a matter covered hereby resulting from the gross negligence or
willful misconduct of such Indemnitee or any Related Person of such Indemnitee
as determined pursuant to a final, non-appealable order of a court of competent
jurisdiction (but without limiting the obligations of Borrowers or Guarantors as
to any other Indemnitee). For purposes of this Section 13.4, a “Related Person”
of an Indemnitee shall mean any of such Indemnitee and its officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each, a
“Related Person”). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, no Borrower or Guarantor shall assert, and each Borrower and
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby.

 



144

 

 

(b) Without limiting the generality of the foregoing, Borrowers and Guarantors
shall indemnify and hold Agent and Lenders harmless from and against any and all
losses, claims, damages, liabilities, costs and expenses which Agent or any
Lender may suffer or incur in connection with any Letter of Credit and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by an Issuing
Bank or correspondent with respect to any Letter of Credit, except for such
losses, claims, damages, liabilities, costs or expenses that are a direct result
of the gross negligence or willful misconduct of Agent or any Lender or their
respective Related Persons as determined pursuant to a final non-appealable
order of a court of competent jurisdiction. Each Borrower and Guarantor assumes
all risks for, and agrees to pay, all foreign, Federal, State and local taxes,
duties and levies relating to any goods subject to any Letter of Credit or any
documents, drafts or acceptances thereunder. Each Borrower and Guarantor hereby
releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions with respect to or relating to any Letter
of Credit, except for the gross negligence or willful misconduct of Agent or any
Lender as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction.

 

(c) All amounts due under this Section shall be payable thirty (30) days after
written demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination of this Agreement. Notwithstanding anything to
the contrary in this Section 13.5, Borrowers and Guarantors shall not have any
obligations under this Section 13.5 to any Indemnitee with respect to any Taxes,
but without limiting any obligations of Borrowers and Guarantors to any
Indemnitee with respect to Taxes under Section 6.8.

 

SECTION 14. THE AGENT AND CO-COLLATERAL AGENTS

 

14.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes Wells Fargo to act as Agent hereunder and
under the other Financing Agreements and each of Wells Fargo, Bank of America,
N.A. and General Electric Capital Corporation to act as Co-Collateral Agents
hereunder, in each case with such powers as are specifically delegated to Agent
and Co-Collateral Agents, respectively, by the terms of this Agreement and of
the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Agent and Co-Collateral Agents (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Loan Document be a trustee or fiduciary for any Lender; (b) shall
not be responsible to Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by any Borrower
or any Guarantor or any other Person to perform any of its obligations hereunder
or thereunder; and (c) shall not be responsible to Secured Parties for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent and Co-Collateral Agents
may employ agents and attorneys in fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith. Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to Agent shall have been delivered to and acknowledged by Agent.

 

14.2 Reliance by Agent. Agent and each Co-Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent or such
Co-Collateral Agent, respectively. As to any matters not expressly provided for
by this Agreement or any of the other Financing Agreements, Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Required Lenders or all
of Lenders as is required in such circumstance, and such instructions of such
Required Lenders or of all Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Lenders.

 



145

 

 

14.3 Events of Default.

 

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”. In the event that Agent receives such a
Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 14.7 hereof) take such
action with respect to any such Event of Default or failure of condition
precedent as shall be directed by the Required Lenders to the extent provided
for herein; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders. Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, unless and until otherwise directed by the
Required Lenders, Agent may, but shall have no obligation to, continue to make
Loans and Issuing Bank may, but shall have no obligation to, issue or cause to
be issued any Letter of Credit for the ratable account and risk of Lenders from
time to time if Agent believes making such Loans or issuing or causing to be
issued such Letter of Credit is in the best interests of Lenders.

 

(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against any Borrower or
Guarantor or any of the Collateral or other property of any Borrower or
Guarantor.

 

14.4 Wells Fargo in its Individual Capacity; Co-Agents in their Individual
Capacity.

 

(a) With respect to its Commitment and the Loans made and Letters of Credit
issued or caused to be issued by it (and any successor acting as Agent), so long
as Wells Fargo shall be a Lender hereunder, it shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Wells Fargo in its individual capacity as
Lender hereunder. Wells Fargo (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as Agent,
and Wells Fargo and its Affiliates may accept fees and other consideration from
any Borrower or Guarantor and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

(b) With respect to its Commitment and the Loans made (and any successor acting
as a Co-Collateral Agent), so long as each of Wells Fargo, Bank of America, N.A.
and General Electric Capital Corporation shall be a Lender hereunder, it shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as a Co-Collateral Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
such Co-Collateral Agent in its individual capacity as Lender hereunder. Each of
Wells Fargo, Bank of America, N.A. and General Electric Capital Corporation (and
any successor acting as a Co-Collateral Agent) and its Affiliates may (without
having to account therefor to any Lender) lend money to, make investments in and
generally engage in any kind of business with Borrowers (and any of its
Subsidiaries or Affiliates) as if it were not acting as a Co-Collateral Agent,
and each of Wells Fargo, Bank of America, N.A. and General Electric Capital
Corporation and their respective Affiliates may accept fees and other
consideration from any Borrower or Guarantor and any of its Subsidiaries and
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.

 



146

 

 

14.5 Indemnification. Lenders agree to indemnify Agent, each Co-Collateral Agent
and Issuing Bank (to the extent not reimbursed by Borrowers hereunder and
without limiting any obligations of Borrowers hereunder) ratably, in accordance
with their Pro Rata Shares, for any and all claims of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against Agent
(including by any Lender) or any Co-Collateral Agent arising out of or by reason
of any investigation in or in any way relating to or arising out of this
Agreement or any of the other Financing Agreements or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

14.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent, any Co-Collateral Agent or other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Guarantors and has
made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Agent, any Co-Collateral Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Neither Agent nor any Co-Collateral Agent shall be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent and
each Co-Collateral Agent will use reasonable efforts to provide Lenders with any
information received by Agent or such Co-Collateral Agent from any Borrower or
Guarantor which is required to be provided to Lenders or deemed to be requested
by Lenders hereunder and with a copy of any Notice of Default or Failure of
Condition received by Agent from any Borrower or any Lender; provided, that,
Agent or Co-Collateral Agents shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s or
such Co-Collateral Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Agent or Co-Collateral Agents or deemed requested
by Lenders hereunder, Agent and Co-Collateral Agents shall not have any duty or
responsibility to provide any Lender with any other credit or other information
concerning the affairs, financial condition or business of any Borrower or
Guarantor that may come into the possession of Agent or any Co-Collateral Agent.

 

14.7 Failure to Act. Except for action expressly required of Agent or any
Co-Collateral Agent hereunder and under the other Financing Agreements, Agent
and each Co-Collateral Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 14.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 



147

 

 

14.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing Bank
provide any Letter of Credit to any Borrower on behalf of Lenders intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit would
cause the aggregate amount of the total outstanding Revolving Loans and Letters
of Credit to such Borrower to exceed the Borrowing Base, without the prior
consent of all Lenders; except, that, Agent may make such additional Revolving
Loans or Issuing Bank may provide such additional Letter of Credit on behalf of
Lenders, intentionally and with actual knowledge that such Revolving Loans or
Letter of Credit will cause the total outstanding Revolving Loans and Letters of
Credit to such Borrower to exceed the Borrowing Base, as Co-Collateral Agents
may deem necessary or advisable in their discretion; provided, that (a) the
total principal amount of the additional Revolving Loans or additional Letters
of Credit to any Borrower which Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the Borrowing Base, plus the amount of Special Agent Advances
made pursuant to Section 14.11(a)(ii) hereof then outstanding, shall not exceed
the aggregate amount equal to seven and one-half (7.5%) percent of the Maximum
Credit and shall not cause the total principal amount of the Loans and Letters
of Credit to exceed the lesser of (i) the Maximum Credit and (ii) the Revolving
Loan Limit and (b) no such additional Revolving Loan or Letter of Credit shall
be outstanding more than forty-five (45) days after the date such additional
Revolving Loan or Letter of Credit is made or issued (as the case may be),
except as the Required Lenders may otherwise agree. Each Lender shall be
obligated to pay Agent the amount of its Pro Rata Share of any such additional
Revolving Loans or Letters of Credit.

 

14.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent and Co-Collateral Agents to enter
into this Agreement and the other Financing Agreements. Each Secured Party
agrees that any action taken by Agent, Co-Collateral Agents or Required Lenders
(or such greater percentage as may be required hereunder) in accordance with the
terms of this Agreement or the other Financing Agreements and the exercise by
Agent, Co-Collateral Agents or Required Lenders (or such greater percentage as
may be required hereunder) of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Secured Parties.

 

14.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to Parent
and its Subsidiaries received by Agent;

 

(b) expressly agrees and acknowledges that Agent or any Co-Collateral Agent (i)
does not make any representation or warranty as to the accuracy of any Report,
appraisal or financial statement or (ii) shall not be liable for any information
contained in any Report, appraisal or financial statement;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

 



148

 

 

(d) agrees to keep all Reports and appraisals confidential and strictly for its
internal use in accordance with the terms of Section 15.5 hereof, and not to
distribute or use any Report or appraisals in any other manner.

 

14.11 Collateral Matters.

 

(a) Agent may, at the direction of Co-Collateral Agents, from time to time, at
any time on or after an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the Loans and
Letters of Credit hereunder, make such disbursements and advances (“Special
Agent Advances”) which Co-Collateral Agents, in their sole discretion, (i) deem
necessary or desirable either to preserve or protect the Collateral or any
portion thereof or (ii) to enhance the likelihood or maximize the amount of
repayment by Borrowers and Guarantors of the Loans and other Obligations;
provided, that, (A) the aggregate principal amount of the Special Agent Advances
pursuant to this clause (ii) outstanding at any time, plus the then outstanding
principal amount of the additional Loans and Letters of Credit which Agent may
make or provide as set forth in Section 14.8 hereof, shall not exceed the amount
equal to seven and one-half (7.5%) percent of the Maximum Credit and (B) the
aggregate principal amount of the Special Agent Advances pursuant to this clause
(ii) outstanding at any time, plus the then outstanding principal amount of the
Loans, shall not exceed the lesser of (i) the Maximum Credit and (ii) the
Revolving Loan Limit, except at Co-Collateral Agents’ option; provided, that, to
the extent that the aggregate principal amount of Special Agent Advances plus
the then outstanding principal amount of the Loans exceed the lesser of (i) the
Maximum Credit and (ii) the Revolving Loan Limit the Special Agent Advances that
are in excess of the lesser of (i) the Maximum Credit and (ii) the Revolving
Loan Limit shall be for the sole account and risk of such Co-Collateral Agents
as may elect to fund such amounts and notwithstanding anything to the contrary
set forth below, no Lender shall have any obligation to provide its share of
such Special Agent Advances in excess of the lesser of (i) the Maximum Credit
and (ii) the Revolving Loan Limit, or (iii) to pay any other amount chargeable
to any Borrower or Guarantor pursuant to the terms of this Agreement or any of
the other Financing Agreements consisting of (A) costs, fees and expenses and
(B) payments to Issuing Bank in respect of any Letter of Credit Obligations. The
Special Agent Advances shall be repayable on demand and together with all
interest thereon shall constitute Obligations secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Interest on Special Agent Advances shall be payable at
the Interest Rate then applicable to Base Rate Loans and shall be payable within
five (5) Business Days after demand. Without limitation of its obligations
pursuant to Section 6.13, each Lender agrees that it shall make available to
Agent, upon Agent’s demand, in immediately available funds, the amount equal to
such Lender’s Pro Rata Share of each such Special Agent Advance. If such funds
are not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Base Rate Loans.

 



149

 

 

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or Lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 15.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or Disposition is made in compliance with
Section 10.1 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or Lien was granted or at any time thereafter, or (iv) for which the
consideration received in the aggregate in any twelve (12) month period is less
than $10,000,000 and to the extent Agent may release its security interest in
and Lien upon any such Collateral pursuant to the sale or other disposition
thereof, such sale or other disposition shall be deemed consented to by Lenders,
or (v) if required or permitted under the terms of any of the other Financing
Agreements, including the Intercreditor Agreement and any other intercreditor
agreement, or (vi) approved, authorized or ratified in writing by such
percentage of Lenders as required by Section 13.3(a). Except as provided above,
Agent will not release any security interest in, mortgage or Lien upon, any of
the Collateral without the prior written authorization of such percentage of
Lenders as required by Section 13.3(a). Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section. In no event shall the
consent or approval of Issuing Bank to any release of Collateral be required.

 

(c) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section. Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or Liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, such release shall
not in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or Lien upon (or obligations of any Borrower or Guarantor in
respect of) the Collateral retained by such Borrower or Guarantor.

 

(d) Neither Agent nor any Co-Collateral Agent shall have any obligation
whatsoever to any Lender, Issuing Bank or any other Person to investigate,
confirm or assure that the Collateral exists or is owned by any Borrower or
Guarantor or is cared for, protected or insured or has been encumbered, or that
any particular items of Collateral meet the eligibility criteria applicable in
respect of the Loans or Letters of Credit hereunder, or whether any particular
reserves are appropriate, or that the liens and security interests granted to
Agent pursuant hereto or any of the Financing Agreements or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent or Co-Collateral Agents in this Agreement or in any of the
other Financing Agreements, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, subject to the
other terms and conditions contained herein, Agent and any Co-Collateral Agent
may act in any manner it may deem appropriate, in its discretion, given Agent’s
and each Co-Collateral Agent’s own interest in the Collateral as a Lender and
that Agent and Co-Collateral Agents shall have no duty or liability whatsoever
to any other Lender or Issuing Bank.

 

14.12 Agency for Perfection. Each Lender and Issuing Bank hereby appoints Agent
and each other Lender and Issuing Bank as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party. Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 



150

 

 

14.13 Agent May File Proofs of Claim.

 

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or Guarantor, Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on the Borrowers) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations (other than obligations under Bank Products to which Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of Lenders, Issuing Bank,
Agent and Co-Collateral Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Issuing Bank,
Agent and Co-Collateral Agents and their respective agents and counsel and all
other amounts due Lenders, Issuing Bank, Agent and Co-Collateral Agents allowed
in such judicial proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender, each Co-Collateral
Agent and Issuing Bank to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to Lenders,
Co-Collateral Agents and Issuing Bank, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.

 

(b) Nothing contained herein shall be deemed to authorize Agent or any
Co-Collateral Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize Agent or any Co-Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.

 

14.14 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Administrative Borrower. If Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
Lenders, which successor agent shall be subject to the approval of
Administrative Borrower (such approval not to be unreasonably withheld,
conditioned or delayed), so long as no Event of Default shall exist or have
occurred and be continuing. If no successor agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with Lenders and Administrative Borrower, a successor agent from among Lenders.
In the event that no Lender accepts such designation, Agent may appoint a
commercial bank that is organized under the laws of the United States of America
or any state or district thereof, has a combined capital surplus of at least
$200,000,000 and so long as no Event of Default exists or has occurred and is
continuing, is acceptable to Administrative Borrower. Upon the acceptance by the
Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Agent and the term “Agent” as used herein and in the other Financing
Agreements shall mean such successor agent and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated. The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Administrative Borrower and such successor. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
14 shall inure to its benefit as to any actions taken or omitted by it while it
was Agent under this Agreement. If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days after the date of a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Any resignation by Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swing line Lender. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Financing Agreements, and (c) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 



151

 

 

14.15 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

14.16 Co-Collateral Agent Determinations. Each reference in this Agreement to
any action, determination, decision, consent, approval, satisfaction,
acceptance, exercise of discretion or other act of or by or with respect to
“Co-Collateral Agents” shall be deemed to refer to such action, determination,
decision, consent, approval, satisfaction, acceptance, exercise of discretion or
other act of or by the Co-Collateral Agents exercised, as the case may be, by
the consenting vote of any two (2) of the three (3) Collateral Agents; provided,
however, that if there shall be at any time only two (2) Co-Collateral Agents,
then each reference to “Co-Collateral Agents” shall be deemed to refer to such
action, determination, exercise of discretion or other conduct taken, made or
exercised, as the case may be, on the basis of the more conservative credit
judgment of the two (2) remaining Co-Collateral Agents.

 

14.17 Intercreditor Arrangements. Each Lender hereby (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement on behalf of such Lender and agrees that Agent may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement, and (d) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
Lender and it has received and reviewed the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and any
of the other Financing Agreements, the terms of the Intercreditor Agreement
shall govern and control except as expressly set forth in the Intercreditor
Agreement.

 



152

 

 

SECTION 15. TERM OF AGREEMENT; MISCELLANEOUS

 

15.1 Term.

 

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Maturity Date, unless sooner terminated
pursuant to the terms hereof. In addition, Borrowers may terminate this
Agreement at any time upon ten (10) days prior written notice to Agent (which
notice shall be irrevocable) and Agent shall, at the direction of Required
Lenders, terminate this Agreement at any time that an Event of Default exists or
has occurred and is continuing. Upon the Maturity Date or any other effective
date of termination of the Financing Agreements, Borrowers shall pay to Agent
all outstanding and unpaid Obligations and shall furnish cash collateral to
Agent (or at Agent’s option, a letter of credit issued for the account of
Borrowers and at Borrowers’ expense, in form and substance satisfactory to
Agent, by an issuer acceptable to Agent and payable to Agent as beneficiary) in
such amounts as Agent determines are reasonably necessary to secure Agent,
Lenders and Issuing Bank from loss, cost, damage or expense, including
attorneys’ fees and expenses, in connection with any issued and outstanding
Letter of Credit Obligations and checks or other payments provisionally credited
to the Obligations and/or as to which Agent or any Lender has not yet received
final and indefeasible payment and any continuing obligations of Agent or any
Lender pursuant to any Deposit Account Control Agreement and for any of the
Obligations arising under or in connection with any Bank Products in such
amounts as the Bank Product Provider providing such Bank Products may require,
unless such Obligations arising under or in connection with any Bank Products
are paid in full in cash and terminated in a manner satisfactory to such Bank
Product Provider (for purposes of this Section 15.1 and references hereto, such
payments to Agent and/or delivery of letter of credit as provided above with
respect to the Obligations, together with the termination of any commitment to
make any Loans or provide any Letters of Credit is referred to as the “Payment
in Full of all Obligations”). The amount of such cash collateral (or letter of
credit, as Agent may determine) as to any Letter of Credit Obligations shall be
in the amount equal to one hundred three (103%) percent of the face amount of
the Letter of Credit Obligations plus the amount of any fees and expenses due
and payable in connection therewith. Such payments in respect of the Obligations
and cash collateral shall be remitted by wire transfer in Federal funds to the
Agent Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Administrative Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrowers to the Agent Payment Account or other bank account
designated by Agent are received in such bank account later than 2:00 p.m.
Eastern Standard Time

 

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Borrower or Guarantor of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until Payment in Full of all Obligations and Agent’s
continuing security interest in the Collateral and the rights and remedies of
Agent and Lenders hereunder, under the other Financing Agreements and applicable
law, shall remain in effect until the Payment in Full of all Obligations.
Accordingly, each Borrower and Guarantor waives any rights it may have under the
UCC to demand the filing of termination statements with respect to the
Collateral and Agent shall not be required to send such termination statements
to Borrowers or Guarantors, or to file them with any filing office, unless and
until the Payment in Full of all Obligations.

 

15.2 Interpretative Provisions.

 

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

 



153

 

 

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

 

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

 

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

 

(f) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC (except to the extend mandatorily applicable), honesty in
fact in the conduct or transaction concerned.

 

(g) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning given in accordance with GAAP, and all
financial computations hereunder shall be computed unless otherwise specifically
provided herein, in accordance with GAAP as consistently applied; provided,
that, if Parent or Borrowers change the method for inventory valuation as used
in the preparation of its financial statements, the Administrative Borrower
shall deliver notice of such change to Agent thirty (30) days prior to such
change and shall provide materials to Agent to show the effect on the financial
statements and the Borrowing Base, if applicable, of such change on a pro forma
basis when and to the extent included in the immediately subsequent financial
statements delivered pursuant to Section 9.1(a) or Borrowing Base delivered
hereunder, it being agreed that Agent may adjust the Borrowing Base to account
for the effect thereon of any such change. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit..

 

(h) Unless otherwise indicated herein, all references to time of day refer to
Eastern Standard Time or Eastern daylight saving time, as in effect in New York
City on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

 

(i) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 



154

 

 

(j) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(k) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

15.3 Notices.

 

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 15.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

 



If to any Borrower or Guarantor: NCI Building Systems, Inc.   10943 North Sam
Houston parkway West   Houston, Texas 77064   Attention: Chief Financial Officer
  Telephone No.:  281-897-7837   Telecopy No.: 281-897-7658   E-mail:
mejohnson@ncilp.com       with copies (which copies Debevoise & Plimpton LLP
will not constitute notice to: 919 Third Avenue   New York, New York 10022  
Attention: David A. Brittenham   Telephone No.:  212-909-6000   Telecopy No.:
212-909-6836   E-mail:   dabrittenham@debevoise.com       If to Agent or Issuing
Bank: Wells Fargo FoothillCapital Finance, LLC   1100 Abernathy Road   Suite
1600   Atlanta, Georgia 30328   Attention:   Business Finance Manager  
Telephone No.:  770-508-1300   Telecopy No.: 770-804-0551

  



155

 

 

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent; provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication. Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.

 

15.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

15.5 Confidentiality.

 

(a) Agent, each Lender and Issuing Bank shall keep confidential any Information
(as defined below) supplied to it by or on behalf of Parent or any Subsidiary
pursuant to or in connection with this Agreement or any of the other Financing
Agreements or obtained by it based on a review of the books and records of
Parent or any Subsidiary; provided, that, nothing contained herein shall limit
the disclosure of any such information: (i) to the extent required by statute,
rule, regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Agent, such Lender or Issuing Bank is a party, (iii) to any Lender or
Participant (or prospective Lender or Participant) or Issuing Bank or to any
Affiliate of any Lender so long as such Lender, Participant (or prospective
Lender or Participant), Issuing Bank or Affiliate shall have agreed in writing
to treat such information as confidential in accordance with this Section 15.5
(which may be in the form of an electronic recorded agreement for any
prospective Lender or Participant, including through Intralinks or similar
systems, that has been approved by Administrative Borrower, and otherwise shall
be in the form of a written manually executed agreement), or (iv) to counsel for
Agent, any Lender, Participant (or prospective Lender or Participant) or Issuing
Bank; provided, that, each Agent, Lender or Participant shall inform such
counsel of the agreement under this Section 15.5 and take reasonable actions to
cause compliance by any such counsel with such provision.

 

(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent not prohibited by applicable law, Agent or such Lender or
Issuing Bank will promptly notify Administrative Borrower of such request so
that Administrative Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of Agent’s
or such Lender’s or Issuing Bank’s expenses, cooperate with Administrative
Borrower in the reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such portion of the
disclosed information which Administrative Borrower so designates, to the extent
not prohibited by applicable law.

 



156

 

 

(c) In no event shall this Section 15.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that is or becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Borrower
or Guarantor, (iii) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
mandatory informational requests from regulators, agencies and Governmental
Authorities in accordance with applicable industry standards relating to the
exchange of credit information, it being agreed that Agent, such Lender or
Issuing Bank, as applicable, will endeavor when commercially practicable to
provide reasonable notice thereof to Administrative Borrower. The obligations of
Agent, Lenders and Issuing Bank under this Section 15.5 shall supersede and
replace the obligations of Agent, Lenders and Issuing Bank under any
confidentiality letter relating hereto signed prior to the date hereof or any
other arrangements concerning the confidentiality of information provided by any
Borrower or Guarantor to Agent or any Lender. In addition, Agent and Lenders may
disclose the information relating to the Credit Facility set forth on Schedule
15.5(c) to Gold Sheets and other publications, and Co-Collateral Agents may
otherwise use the corporate name and logo of Borrowers and Guarantors and such
information in “tombstones” or other advertisements, public statements or
marketing materials.

 

(d) For purposes of this Section, “Information” means all information received
from a Borrower or Guarantor or any Subsidiary relating to Borrowers, Guarantors
or any Subsidiary or any of their respective businesses, other than any such
information that is available to Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by such Borrower or Guarantor or any
Subsidiary, and any materials or information filed in whole or in part with the
Securities and Exchange Commission.

 

(e) Notwithstanding any other provision of this Agreement, any other Financing
Agreement or any Assignment and Acceptance, the confidentiality provisions of
this Section 15.5 shall survive with respect to each Lender and Agent until the
second (2nd) anniversary of such Lender or Agent ceasing to be a Lender or
Agent, respectively.

 

15.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers,
Guarantors and their respective successors and assigns; except, that, other than
as permitted hereunder, Borrower may not assign its rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Agent and Lenders. Any such
purported assignment without such express prior written consent shall be void.
No Lender may assign or otherwise transfer its rights and obligations under this
Agreement without the prior written consent of Agent and Administrative
Borrower, except as provided in such Section 15.7. The terms and provisions of
this Agreement and the other Financing Agreements are for the purpose of
defining the relative rights and obligations of Borrowers, Guarantors, Agent,
Lenders and Issuing Bank with respect to the transactions contemplated hereby
and there shall, other than to the extent expressly provided with respect to
Bank Product Providers, be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

 

15.7 Assignments; Participations.

 

(a) Each Lender may make assignments of all or, if less than all, a portion
equal to at least $5,000,000 in the aggregate for the assigning Lender (unless
the Administrative Borrower and Agent otherwise consent), of such rights and
obligations under this Agreement to other financial institutions or other
Persons in each case approved in writing by Agent, Swing Line Lender and Issuing
Bank and, so long as no Event of Default shall exist or have occurred and be
continuing, Administrative Borrower, which approval shall not be unreasonably
withheld or delayed; provided, that, (i) the approval of Administrative Borrower
shall not be required in connection with assignments to another Lender, to any
Affiliate of a Lender (except for assignments to any Affiliate of a Lender in
connection with or in contemplation of the sale or other disposition of such
Affiliate) or to any Approved Fund, or with respect to any assignment in the
form of a participation, (ii) the approval of Agent shall not be required for an
assignment to a Lender or any Affiliate of any Lender; (iii) such transfer or
assignment will not be effective until recorded by Agent on the Register and
(iv) Agent shall have received for its sole account payment of a processing fee
from the assigning Lender or the assignee in the amount of $5,000. Upon the
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an assignee in accordance with this Section 15.7, the processing fee
referred to in this Section 15.7(a) and any written approval of such assignment
by Agent and Administrative Borrower required by Section 15.7, Agent shall
accept such Assignment and Acceptance, record the information contained therein
in the Register in accordance with Section 6.4(a) and give prompt notice of such
assignment and recordation to the Administrative Borrower.

 



157

 

 

(b) Upon such execution, delivery, acceptance and recording as provided in this
Section 15.7, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and to the other
Financing Agreements and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations (including, without limitation, the obligation to
participate in Letter of Credit Obligations) of a Lender hereunder and
thereunder and the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (except for any obligations under Section 15.5).

 

(c) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee confirms its other agreements,
acknowledgments and representations as a Lender pursuant to Section 14.6, (vi)
such assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agent and Lenders
may, subject to Section 15.5, furnish any information concerning any Borrower or
Guarantor in the possession of Agent or any Lender from time to time to
assignees and Participants.

 

(d) Notwithstanding anything to the contrary in this Agreement, no assignee,
which as of the date of any assignment to it pursuant to this Section 15.7 would
be entitled to any payment under Section 3.5, 3.6, 6.8 or 9.12 in an amount
greater than the assigning Lender would have been entitled to as of such date
under such Sections with respect to the rights assigned, shall be entitled to
such greater payments unless the assignment was made after an Event of Default
under Section 12.1(a) or (g) has occurred and is continuing or Administrative
Borrower has expressly consented in writing to waive the benefit of this
provision at the time of such assignment.

 



158

 

 

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) such
Lender shall remain the holder of any Loan for all purposes under this Agreement
and the other Financing Agreements, and (iv) the Participant shall not have any
rights under this Agreement or any of the other Financing Agreements (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by any Borrower or
Guarantor under this Agreement (including, without limitation, Sections 3.5,
3.6, 6.8 and 9.12) and the other Financing Agreements shall be determined as if
such Lender had not sold such participation. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement.

 

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

 

(g) Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 15.7. If such Issuing Bank ceases to be a
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.

 

(h) On or prior to the effective date of any assignment pursuant to this Section
15.7, the assigning Lender shall surrender any outstanding notes held by it all
or a portion of which are being assigned. Any such notes surrendered by the
assigning Lender shall be returned by Agent to the Administrative Borrower
marked “cancelled”.

 

(i) No assignment or participation made or purported to be made to any assignee
Lender or Participant shall be effective without the prior written consent of
the Administrative Borrower if it would require the Administrative Borrower to
make any filing with any Governmental Authority or qualify any Loan, or any of
the Financing Agreements under the laws of any jurisdiction, and the
Administrative Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 



159

 

 

(j) If the Administrative Borrower wishes to replace the Loans or Commitments
under this Agreement with ones having different terms, it shall have the option,
with the consent of Agent and subject to at least three Business Days’ advance
notice to the Lenders, instead of prepaying the Loans or reducing or terminating
the Commitments to be replaced, to (i) require the Lenders to assign without
representation, warranty or recourse of any kind whatsoever, such Loans or
Commitments to Agent or its designees and (ii) amend the terms thereof in
accordance with Section 13.3, which amendment shall in any such case reflect the
resignation effective contemporaneously therewith of Agent as agent. Pursuant to
any such assignment, all Loans and Commitments to be replaced shall be purchased
at par (allocated among the Lenders under such Facility in the same manner as
would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and breakage
costs as otherwise required hereunder. By receiving such purchase price, the
existing Lenders shall automatically be deemed to have assigned without
representation, warranty or recourse of any kind whatsoever, the Loans or
Commitments under such Facility, and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

 

15.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

 

15.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

 

15.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

160

 

 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 



LENDERS:  

WELLS FARGO FOOTHILL, LLC, as

Administrative and Co-Collateral Agent and a

Lender

  By:     Name:      Title:          

BANK OF AMERICA, N.A., as Co-Collateral

Agent and a Lender

  By:     Name:      Title:          

GENERAL ELECTRIC CAPITAL

CORPORATION, as Co-Collateral Agent and a

Lender

  By:     Name:     Title:    

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 



  BORROWERS:   NCI GROUP, INC   By:     Name:      Title:     ROBERTSON-CECO II
CORPORATION   By:     Name:      Title:     GUARANTORS:   NCI BUILDING SYSTEMS,
INC.   By:     Name:     Title:     STEELBUILDING.COM INC.   By:     Name:    
Title:  



 

[Signature Page Loan and Security Agreement (NCI)]

 

161

 

 

EXHIBIT C



 

Lender

Commitment Wells Fargo Capital Finance, LLC $80,000,000 Bank of America, N.A.
$50,000,000 Royal Bank of Canada $20,000,000 Total $150,000,000

 



[Signature Page Loan and Security Agreement (NCI)]



 

162

 

Annex B

 

EXHIBIT C

 

 

Lender

  Commitment  Wells Fargo Capital Finance, LLC  $60,000,000  Bank of America,
N.A.  $50,000,000  UBS AG, Stamford Branch  $20,000,000  Royal Bank of Canada 
$20,000,000  Total  $150,000,000 

 

[Signature Page Loan and Security Agreement (NCI)]

 



163

